Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 1 of 187 PAGEID #: 239

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JEFFREY D. MANN,
Grafton Corr. Inst.
2500 S. Avon-Relden Rd.
Grafton, Ohio 44044,

and

JOHN T. BRAGG,

Grafton Corr. Inst.
2500 S. Avon-Belden Rd.
Grafton, Ohio 44044,

and

ERIC PASTRANO,

Grafton Corr. Tust.
2500 S. Avon-Belden Rd.
Grafton, Ohio 44044

Plaintiffs,

OHIO DEPT. OF REHAB. & CORR.
770 W. Broad St.
Columbus, Ohio 43222,

and

DR. ANDREW EDDY,

ODRC Collegial Rev. Committee
770 W. Broad St.

Columbus, Ohia 43222

and

MONA PARKS,

ODRG Medical Officer
770 W. Broad St.
Columbus, Ohio 43222

and

GARY MOHR,

Director, ODRC

770 W. Broad St.
Columbus, Ohio 43222,

and

ae G8 28 FF #8 68 8% O88 FS 88 We Se Oa 28

adi ce oe on 48 OF oh oe ce Ge a8

we ad 6) oe os Be 88 OS 6H 88 6 8S 8k eh ae oe

—- oe

218CV1565

 

 

Case No.
gudge:/__- [Judge Smith’
Magistrat MAGISTRATE JUDGE DEAVERS

Civil Action under 42 USC §1983
and the Eighth Amendment to the
United States Constitution
Declaratory and Injunctive
relief and Money Namages Sought

Jury Demand Endorsed Herein
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 2 of 187 PAGEID #: 240

DAVID HANNAH,

Health Care Adminaistcatoc,
Geafton Coec. Tast.

2500 S. Avon-Relden Rd,
Geafton, Ohio 44044,

and

es 68 se sé se oh ae oe

DR. JANICE DOUGLAS,
Trlef Madical Offtcer,

feafton Tocr. Toast. :
25090 8. 4von-belden 24. 3
Srafton, Onio 44044, :

and :

VARIOUS UNKNOWN DOCTORS, NURSES:
AND OTHER HEALTH CARE PROVIDERS:
RESPONSIBLE TO PROVIDE

HEALTH CARE FOR OHTO PRISONERS, :

and :
VARTOUS UNKNOWN STATE OFFICERS :
RESPONSIBLE FOR PROMULGATION
OF ODRC MEDICAL POLICIES,

Nefendants. :

 

COMPLAINT

 

JURISDICTION AND VENUE

t. This Court has original jurisdiction over the instant
sticiable controversy by virtue of Article TTT of the United
ates Constitution and pursuant to the relevant provisions of
e Civil Rights Act of 1965, 42 N.S.c. §1983;

2. The acts and conduct upon which this action is based
occurred primarily in the City of Columbus , County of Franklin,
Mio, wherein the wajocity of the defendants maintain theic
princival offices, and whicti is within the territorial
jurisdiction of this Court, thus establishing this Court as the
appropriate venue for this Action sursuanukt to F. 2. Civ. P. 3.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 3 of 187 PAGEID #: 241

PARTIES

3. Plaintiff Jeffrey D. Mann (hereinafter 'Mann') is a United
States citizen who is currently under the custody and control of
the Ohio Department of Rehabilitation and Corrections ('ODRC')
serving an indefinite term of incarceration of fifteen (15) years
to life stemming from Cuyahoga County, Ohio Case No. 92-CR-295500
and has been contthually incarcerated since 1993, and whe has been
diagnosed with the Hepatitis-C virus ("HCV");

4. Plaintiff John T. Bragg ('Bragg') is a Canadian citizen
who is currently under the custody and control of the ODRC
serving an indefinite term of incarceration of forty-three (43)
years to life stemming from Cuyahoga County, Ohio Case No. 89-CR-
237718, and has been continually incarcerated since 1989, and who
has been diagnosed with HCV;

5. Plaintiff Eric Pastrano (‘Pastrano') is a United States
citizen who is currently under the custody and control of the
ODRC serving a definite term of incarceration of thirteen (13)
years stemming from Maricopa County, Arizona Case No.
CR2011100341, having been transferred under Interstate Transfer
Protocols to serve his sentence under the custody and control of
the ODRC, and has been continually incarcerated since 2011, and
who has been diagnosed with HCV;

6. The Defendant ODRC is a State Agency, promulgated and
operated under Section 5120 of the Ohio Revised and
Administrative Codes and which is charged with the safety and
security of all prisoners under its custody and control and to
provide them with adequate food,clothing, bedding, shelter, a
clean and healthy environment and adequate medical care, as well
as to preserve their civil rights and obey the laws and
Constitution;

7. Defendant Dr. Andrew Eddy is the Director of the ONDRC
“Gollegial Review Committee" which operates to review recommended
and prescribed medical care for Ohio prisoners to determine
whether to authorize such prescribed medical care for the
prisoners and who participates in the promulgation,
interpretation and application of all ODRC Policies and
Procedures related to providing medical care to Ohio prisoners,
including, but not limited to each plaintiff and all others
Similarly situated thereto;

8. Defendant Mona Parks is the Chief Medical Officer for the
OPRC who, inter alia, supervises ail of the various doctors and
other medical personnel in all Ohio prisons, including the
Grafton Correctional Institution ('GCT') At which the Plaintiffs
and others similarly situated are confined, and who participates
in the promulgation, interpretation and application of all ODRC
Policies and Protocols relating to providing medical care to Ohio
prisoners, including, but not limited to, each plaintiff. and all
others similarly situated thereto;

Be
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 4 of 187 PAGEID #: 242

¢. Defendant Gary Mohr is the duly appointed Director of the
ODRC, charged with overseeing the operation of all aspects of the
ODRC pursuant to and in accordance with the Ohio Revised and
Administrative Codes including, but not Limited to participation
in the promulgation, interpretation and application of all opRC
Policies and Protocols relating to the provision of medical care
to all OMRC prisoners including, but not limited to, each
plaintiff and all others similarly situated thereto, and for
ensuring that the ODRC and all agents, actors, employees,
officers, representatives, contractors and/or any others acting
in any way on behalf of the ODRC are in compliance with state and
federal laws and the U.S. Constitution;

10. Defendant David Hannah is the Health Care Administrator
(HCA) at GCT, charged with oversight and implementation of health
care for all prisoners at GCT including, but not Limited to, each
plaintiff and others similarly situated;

11. Dr. Janice Douglas is the Chief Medical Officer at
GCT,charged with providing adequate medical care to all prisoners
at GCT, including, but not limited to, each plaintiff and others
Similarly situated, and who is restricted in her ability to
prescribe and practice medicine by the restrictions set forth in
the ODRC Policies and Protocols relating to medical care;

12. The descriptors of defendants as "Various unknown
doctors, nurses and other health care providers” relates to the
doctors and nurses whose names are unknown at this time, but will
be obtained and revealed through discovery, at all Ohio prisons,
who are responsible for the provision of health care to all Ohio
prisoners, including but not Limited to each plaintiff and all
others similarly situated, and who have refused to provide
adequate health care as alleged further in this Complaint;

13. The descriptors of defendants as “Various unknown state
officers responsible for promulgation of ODRC medical Policies"
references any and all participants in the process of drafting,
writing, promulgating and enacting any and all Policies and/or
Protocols relating in any way to the medical treatment of Ohio
Prisoners, including, but not Limited to those policies relating
to the provision of treatment and care for Chronic Liver Disease
and/or Hepatitis C as applied to all prisoners under the custody
and control of the ODRC including, but not limited to, each
plaintiff and all others similarly situated, which defendants
names are unknown at this time but will be obtained and revealed
through discovery;

FACTUAL BACKGROUND
14. Hepatitis C is a viral invection that affects the liver in

humans, causing cirrhosis, fibrosis, fatty liver, Liver cancer and
other dysfunctions of the Liver; (Exhibit B, C & B

-4-
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 5 of 187 PAGEID #: 243

15. Hepatitis C Virus (HCV) is the tenth Leading cause of
death in the United States with 10% of all deaths in the U.S.
being Linked to it; (Exhibit J, CDC Report)

16. Twenty thousand (20,000) people died of HCV in 2015, but
the number could, in fact, be five times higher; (Exhibit E, CDC
Report)

17. The pravalence of chronic HCV infections among prisoners
in the U.S. is between 12 and 35 percent (12-35%), compared to
about 1.3% in the general popluation, and the prevalance of end
stage liver disease caused by HCV is estimated to be three times
higher in prisoners than in those in the general population;
(Worman, Howard J. “Diagnosis and Treatment of Chronic Hepatitis
Cc 35 incarcerated Patients", The AMA Journal of Ethics. Feb.
2008

18. HCV causes, inter alia, cirrhosis, which leads to fibrosis
and interferes with liver function, (Exhibit A), fibrosis,which
obliterates the architecture and function of the underlying organ
or tissue, (Exhibit B), fatty liver, caused by the disruption of
fat metabolism caused by HCV and depositing excessive amounts of
fat on the liver, interfering with Liver function and leading to
liver cancer, caused by fatty liver and genotype 3 HCV, and
hepatocyte ballooning, which is necrosis (or dying off) of liver
tissue as an inflammatory response to fatty liver and the effects
of untreated HCV; (Exhibit C&D)

19. In general,treatment of HCV will reverse the process of
fatty Liver if implemented at an early stage; (Exhibit C)

20. Treatment for HCV infection is indicated if the virus is
present for six months; (Exhibits — and F)

21. Ninety percent (90%) of HCV infections can be cured with
8-12 weeks of therapy, (Exhibits FE and F) and treatment is
recommended at the earliest posible stage for maximum efficacy,
(Exhibits G and 1); and the only treatment is medications, (id);

22. The indicators for severity of infection are reflected as
the "APRI" [ACT Serum to Platelet Ratio Index] which measures the
viral load, in combination with determining the extent of
fibrisis, if any; (Exhibit H)

23. The use of a biopsy for assessment of the existence and
extent of fibrosis has been established to be inaccurate, and is
disfavored in favor of vibration-controlled transient Liver
elastography which measures the stiffness of the liver and any
resultant cirrhosis or fibrosis;

24. Treatment is recommended for all patients with chronic HCV
infection; (Fxhibit 1); (cf. Exhibit &)

25. Hepatitis has been established te constitute a serious
medical need sufficient to satisfy the objective component of an
Eighth Amendment Claim by the Sixth Circuit. Owens v Hutchinson
(CA 6, 2003) 79 Fed. App'x. 159, 161;

-5-
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 6 of 187 PAGEID #: 244

26. The current prison population in Ohio is approximately
53,000 prisoners;

27. The Low end estimate of 12% of prisoners with HCV calcula-
ted for Ohio's prison population equals six thousand, three
hundred-sixty (6,360) prisoners with HCV, while the higher end
estimate of 35% yields a figure of eighteen thousand, five
hundred-fifty (18,550) prisoners with HCV in Ohio prisons;

28. The defendants herein are aware of the prevalence and
seriousness of HCV infections among the prisoners in their
collective charge, as shown not only by the fact that the
defendants distribute informational pamphlets to prisoners freely
at the medical departments, (see, e.g. ExhibitsN, 0, P and Q;
provided in an open display for taking at the GCI medical
department on October 20, 2018) but also by the promulgation of
policies and protocols addressing testing, diagnosis and treat-
ment for HCV in prisoners; (see, e.g. Exhibits L and M);

PLAINTIFF JEFFREY D. MANN

29. Plaintiff Jeffrey D. Mann, born May 31, 1957, is a 61
year old man who has been continually incarcerated since 1993,
and who was diagnosed with HCV in 2001, and who sought treatment
therefor beginning in 2001 and, in 2007, was provided with the
then-prevailing treatment (only 50% success rate} of Interferon
and Ribovirin for 46 weeks after he grieved the issue, ‘and™ the
treatment was not completely successful;

30. Following partial remission, the HCV viral load returned
and he has awaited treatment ever since; repeatedly seeking and
requesting treatment, to no avail;

31. In May, 2018, after being seen by a “chronic care" nurse
practitioner. at GCI medical for review , Mann was advised that his
APRI was .36, and that, until the APRI reached 1.5, he would not
be eligible for treatment, even though it was acknowledged that
an APRI of over 1.5 indicated the Later stages of the diseaase,
with irreversible damage to the Liver and its functions; (Exhibit
R)with the stated reason for the delay being the costs;

32. Despite repeated requests and exhaustion of the grievance
process, the defendants herein refuse to provide adequate and
necessary medical care to Mann, on the basis of expressed
reliance upon "ODRC Policy 58-MED-04 and Protocol C-5", as well
as ODRC Policies 68-MED-01 and -14; (Exhibit R)

33. At no time have the defendants acceded to Mann's request
for an ultrasound or vibration-controlled transient liver
elastography to properly assess the degree of Liver damage he has
suffered due to untreated HCV infection;

34. Plaintiff is representative of a class of Ohio prisoners
who have undergone unsuccessful Interferon/Ribovirin treatment
for HCV, at various different stages of the disease, and who

~6-
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 7 of 187 PAGEID #: 245

continue to be denied medically accepted diagnostics and re-
treatment with evolved drugs with 90% efficacy, and who are
serving indefinite terms of incarceration of such duration that
they have no ability to seek treatment after their incarceration
in sufficient time as to forestall permanent liver damage
resulting from lack of treatment.

PLAINTIFF JOHN T. BRAGG

35. Plaintiff John T. Bragg, born October 1, 1959, is a fifty-
nine year old man whe has been continually incarcerated since
1989, and who was diagnosed with HCV in approximately 1999, and
who sought treatment therefor beginning in 2004 and, in 2007, was
provided with the then-prevailing treatment (only 50% success
rate) of Interferon and Ribovirin for 45 weeks after his
grievances about the issue, and the treatment was only partially
successful;

36. Following partial- remission, the HCV viral load returned
and he has awaited treatment ever since, repeatedly seeking and
requesting treatment, to no avail;

37. In June of 2018, following yet another request for
treatment, Brage was denied with the accompanying advisement that
he could not be eligible for treatment under the relevant
Policies and Protecols unless his APRT exceeds 1.5, despite the
acknowedgement that this number reflects end stages of
liver disease with irreversible liver damage, based solely upon
reliance on ODRC Policy 68-MED-01 and -14, and Protocol C-5,
(Exhibit $);

38. At no time have the defendants acceded to Rragg's request
for an ultrasound or vibration-controlled transient liver elasto-
graphy to properly assess the degree of liver damage suffered due
to untreated HCV infection;

39. As a Canadian citizen, the only criteria to qualify for
treatment with the evolved and 90% effective drugs available is
HCV positive RNA test, or the presence of the virus;

40. Bragg's repeated attempts to access the International
Treaty for Prisoner Exchange with Canada to the ODRC defendant
herein have been to no avail, as Ohio's enabling Legislation for
the Treaty compliance contains requirements that are the direct
opposite of the requirements set forth in the Treaty, thus
rendering it inaccessible to Ohio prisoners, and thus acting to
further deny Bragg access to readily available modern and
effective treatment for HCV,. from his own country, and to avoid
any additional permanent livér damage;

41. Plaintiff Bragg is representative of a Class of Ohio
prisoners who have undergone unsuccessful Interferon/Ribovirin
treatment for HCV at various different stages of the disease, and

who continue to be denied medically accepted diagnostics and re-
treatment with evolved drugs with 90% efficacy, and who are

-7-
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 8 of 187 PAGEID #: 246

serving indefinite terms of such duration that they have neo
ability to seek treatment after their incarceration in sufficient
time as to forestall permanent Liver damage resulting from Lack
of treatment, and who have readily available treatment options
that are being denied due to their incarceration in Ohio, based
solely and completely upon Ohio's policies.

PLAINTIFF ERIC PASTRANO

42. Plaintiff Eric Pastrano, born March 15, 1970, is a 48 year
old man who has been continually incarcerated since 2011 and who
was diagnosed with HCV in 2006, and who sought treatment
therefor beginning in 2011 and has been continually completely
denied both treatment and appropriate medically accepted
diagnostics, including an ultrasound or vibration-controlled
transient liver elastography and who is even being denied the
periodic blood testing required by Ohic policies and protocols,
despite repeated requests therefor as well as exhaustion of the
available grievance process, by thé defendants herein; (Exhibit

43. Plaintiff Pastrano is representative of a class of Ohio
prisoners serving stated prison terms who continue to be refused
access to generally accepted medical care for a known and
acknowledged serious medical need by the defendants herein, based
solely and completely upon Ohio's Policies, where such policies
were promulgated, interpreted and applied in such a way as to
intentionally deny access to necessary medical care, which will
result in permanent liver damage, where the readily available
medical treatment has a 90% efficacy when administered at earlier
stages of the disease.

ALL PLAINTIFFS

44. All plaintiffs herein have been diagnosed with HCV
infections, have suffered from a variety of symptoms, including,
but not timited to, fatigue, jaundice, pain and reduced Liver
function, as weil as continuing and ongoing progressive and
irreversible liver damage;

45. All plaintiffs have repeatedly sought proper and medically
accepted diagnostics, including, but not Limited to, ultrasound
and vibration-controlled transient liver elastography, and have
protested the insistence to deny or delay treatment unless and
until they are in the Later stages of disease progression, where
such denial is based solely and completely upon the promulgation,
interpretation and application of Ohio Policies and Protocol
which are designed to prohibit or delayaccess to readily
available and effective medical care and treatment based solely
upon cost;

46. All plaintiffs herein exemplify and represent the 6,350 to
18,550 Ohio prisoners who have been diagnosed with HCV and are
being refused readily available and medically acceptible
diagnostics and treatment based solely and completely upon Ohio
Policies and Protocols, which are designed to prohibit or delay

~B-
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 9 of 187 PAGEID #: 247

access to readily available and effective medical care and treat-
ment, based solely upon costs, and despite having full knowledge
of the progressive and irreversible nature of the damage caused

by HCV.
DEFENDANTS

47. The ODRC defendant is responsible for any and all acts and
conduct of its agents and employees and is, thus, responsible for
all acts and conduct upon which this action is based, and the
damages caused thereby;

48. Mefendant Dr. Andrew Eddy, as the Chair of the ODRC
“Collegial Review Committee’ has a direct role in interpreting
and applying ODRC Medical Policies and Protocols, including those
cited herein, and is directly and proximately responsible for the
denial of adequate and timely readily available prescribed health
care for Ohio Prisoners, including treatment for HCV for the
Plaintiffs and all others similarly situated; moreover, this
defendant has an established pattern of denying necessary medical
care, in violation of the Eighth Amendment to the Constitution
and in violation of the civil rights of the prisoners, thus
establishing that the acts and conduct relating to the instant
action are part of an ongoing pattern of conduct and are being
committed deliberately, purposefully and with the intent to
deprive prisoners of necessary health care and to violate their
cights as set forth herein;

49. Defendant Mona Parks, as the Chief Medical Officer for the
ODRC (and unqualified for the position, as she is only an RN, not
a doctor of any kind), has a direct role in the promulgation,
interpretation and application of ODRC medical Policies and
Protocols, including those cited herein, and is directly and
proximately responsible for the denial of adequate and timely
readily available prescribed health care for Ohio prisoners,
including treatment for HCV for the Plaintiffs and all other
Similarly situated;

20. Defendant Gary Mohr, as the Director of the ODRC, is
responsible and liable for any and all actions taken by any
employee or agent of the ODRG under his supervision and has a
direct role in the promulgation of ODRC Policies, including those
cited herein, and is thus directly and proximately responsible
for the denial of adequate and timely readily available
prescribed health care for Ohio prisoners, including treatment
for HCV for the Plaintiffs and all others similarly situated;

51. Defendant Pavid Hannah, as the Health Care Administrator
for GCT, is charged with the supervision and oversight of all
medical personnel and care at GCI for ail GCT prisoners and is
responsible and Liable for any and/or all acts and conduct of
said personnel and is directly and proximately responsible for
the denial of adequate and timely readily available prescribed
health care for GCI prisoners, including treatment for HCV for
the Plaintiffs and others similarly situated at GCI;

-Ge
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 10 of 187 PAGEID #: 248

52. Defendant Janice Douglas is the Chief Medical Officer at
GCI, responsible for the provision of health care for all
prisoners at GCI and is directly and proximately responsible and
liable for the denial of adequate and timely readily available
prescribed health care for GCI prisoners, including treatment for
HCV for the Plaintiffs and others similarly situated at GCT;

53. The various unknown health care and medical personnel
referenced and described in Paragraph 12 of this Complaint are
those responsible for the provision of health care to all Ghio
Prisoners, and are directly and proximately responsible and
liable for the denial of adequate and timely readily available
prescribed health care for all Ohio Prisoners, including
provision of treatment for HCV for the Plaintiffs and all others
similarly situated;

54. The various and unknown state officers referenced and
described in Paragraph 13 of this Complaint are those responsible
for writing, drafting, submitting and approving for
implementation any and/or all ODRC medical Policies and Protocols
that work to deny necessary, adequate, timely and readily
available health care to Ohio Prisoners, including the provision
of treatment for HCV to Plaintiffs and all others similarly
situated;

55. The acts and conduct of the defendants aforesaid, together
and/or severally, acting alone or in concert with one or more
other defendants or persons not named as defendants herein, in
promulgating, interpreting and applying Ohio's Policies and
Protocols related to the provision of medical care, serve to
delay and/or deny access to medical care, including treatment for
HCV, to the Plaintiffs and all other Ohio Prisoners similarly
situated, based solely upon the stated reason of the cost of
providing the necessary care;

56. The acts and conduct of the defendants aforesaid, together
and/or severally, acting alone or in concert with one or more
other defendants or persons not named as defendants herein, were
committed purposely and/or knowingly, and with the intent to
delay and/or deny access to medical care, including treatment for
HCV, to the Plaintiffs and all other Ohio Prisoners similarly
Situated, and with the intent to cause the damages to the
Plaintiffs and all others similarly situated, set forth below;.

57. The acts and conduct of the defendants aforesaid, together
and/or severally, acting alone or in concert with one or more
other defendants or persons not named as defendants herein, have
caused damages to the plaintiffs herein, and to all others
Similarly situated, including, but not Limited to, the incurrence
of irreversible liver damage and reduced function that would not
have occurred in the absence of the acts and conduct of the
defendants aforesaid, as well as pain and suffering and an
increased risk of death, as well as physical, psychological and
emotional stress and trauma, and the loss of the ability to enjoy
life as thoroughly and completely as in the absence of the acts
and conduct of the defendants aforesaid.

-10-
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 11 of 187 PAGEID #: 249

CLAIMS FOR RELIEF
FIRST CLAIM

98. Plaintiffs hereby incorporate the allegations set forth in
Paragraphs One through Fifty-seven (1-57) of this Complaint as
if fully rewritten herein;

29. The acts and conduct of the defendants aforesaid
constitute. deliberate indifference to the serious medical needs
of the plaintiffs herein and of all others similarly situated,
which constitutes a violation of the Fighth Amendment to the
United States Constitution; and havecaused the damages set forth
in Paragraph Fifty-seven (57) of this Complaint;

SECOND CLAIM

60. Plaintiffs hereby incorporate the allegations set forth in
Paragraphs One through Fifty-nine (1-59) of this Complaint as if
fully rewritten herein;

61. The acts and conduct of the defendants aforesaid
constitute a violation of the Civil Rights of the Plaintiffs and
all others similarly situated, and have caused the damages set
forth in Paragraph Fifty-seven (57) of this Complaint.

DEMAND FOR RELIEF
Wherefore, Plaintiffs demand relief as follows:

A. Declaratory relief in the form of a declaration that the
Policies and Protocols of the ODRG related to the provision of
medical care for Hepatitis C and Chronic Liver Disease do not
conform to the standards of care generally accepted in the
medical community and serve to deny adequate necessary medical
care to the Plaintiffs and to all others similarly situated;

R. Injunctive relief requiring the defendants herein to
immediately begin adequate, timely, effective and appropriate
diagnostics and treatment generally accepted in the medical
community for HCV for the Plaintiffs and all others similarly

Situated;

C. Compensatory damages in an amount determined by a jury, but no
less than a total of fifty milion dollars ($50,000,000.00) to be
apportioned between the Plaintiffs and all others similarly
situated, and to include those who have died as a direct and/or
proximate result of the acts and conduct of the defendants
herein;

DN. Reasonable attorney fees;

E. The recovery of the costs and expenses of the Plaintiffs in
bringing this Action;

-11-
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 12 of 187 PAGEID #: 250

EF. Any other and/or further relief to which the Plaintiffs and
all others similarly situated may be entitled and which this
Court deems just and equitable.

EXHAUSTION

Pursuant to the PLRA, each named Plaintiff herein certifies
that he has fully and completely exhausted all available
administrative remedies under Ohio Adiminstrative Code §5120-9-

(Exhibits R, S and T).

JURY DEMAND

Plaintiffs hereby demand a trial by jury of all issues so
triable herein.

VERITY

We, the undersigned, do hereby swear and affirm, under
penalty of perjury, that the statements set forth in this
Complaint are true and correct, to the best of our knowledge and
belief.

Respectfully submitted,

 

Mev. 23 20 E

Date:

  

/ Mann, #A283-016
Crafton Corr. Inst.

2500 S. Avon-Belden Rd.
Geafton, Ohio 44044
Plaintiff, in pro se

Mow 23, 2018 LAT: Bra (3109 4.
# 5-337

 

Date: John T. Bragg,
rafton Corr. Inst. ,
2500 S. Avan- Belden Rd.

Grafton

   

 

Nev. 23, Zo18
Nate:

 

 

Grafton Corr.
2500 S. Avon- Relden Rd.
Grafton, Ohio 44044
Plaintiff, in pro se

-12-
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 13 of 187 PAGEID #: 251

APPENDIX; LIST OF EXHIBITS

A: Diagram of Normal and Miseased Liver (printout, 03/14/18) (1p)
B. "Fibrosis", Wikipedia, (w/diagram) 03/13/18 (4 pp)

C. ‘Fatty Liver", Wikipedia (w/ 2 diagrams) 03/13/18 (10 pp)

D. “Grade 1, Stage 1 Hepatitis C*' Reference.com, 04/02/18 (2 pp)

E. “Hepatitis C FAQ's for Health Professionals, CDC, 03/26/18 (12 pp)
F

“Viral Hepatitis, Hepatitis C medications: a review and update
for patients" Veteran's Affairs", 03/26/18 (5 pp)

G. “HCV Testing and Linkage to Care" American Assoc. for the Study
of Liver Disease, 04/05/18 (10 pp)

H. “AST to Platelet Ratio Tndex (APRI) Calculator", Hepatitis C On-
line, 04/05/18 (3 pp)

T. “When and in Whom to Initiate HCV Therapy/HCV Guidance", Amer,
Assoc. for Study of Liver Disease. 04/05/18 (9 pp)

J. “Recommendations for Prevention and GOntrol of HCV..." CnC,
05/20/18 (23 pp)

K. “Hepatitis C Primary Care Practice Guideline”, New York State
Division of Corrections, 08/12/16 (37 pp)

L. "Testing and Treatment Guidelines for Chronic Hepatitis C",
Protocol C-5, OPRC Bureau of Med. Svcs. 08/09/16 (11 pp)

M. "Liver Disease Chronic Care Clinic”, Protocol A-6, ODRC Bureau
of Med. Svcs. 03/04/13 (8 pp)

N. Pamphlet: "Know the Facts", Gilead Sciences, 2016 (14 pp)

O. Pamphlet: “Why Get Tested", Gilead Sciences, 2016 (14 pp)

P. Pamphlet: “Understanding Your Diagnosis", Gilead, 2016 (18 pp)

Q. Pamphlet: “Planning for Treatment", Gilead, 2016 (18 pp)

R. Exhaustion of Admin. Remedies, Plaintiff Jeffrey D. Mann

(printout of electronic grievance process results)(1 p)

Exhaustion of Admin. Remedies, Plaintiff John T. Bragg
(Printout of electronic grievance process results) (1 p)

T. Exhaustion of Admin. Remedies, Plaintiff Eric Pastrano
(Printout of electronic grievance process results) (2 pp)

wn
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 14 of 187 PAGEID #: 252

Normal Liver Liver with Cirrhosis

 

Miucderately Se eraly choeased
Normal Mildy diseased diacsecd leer cents
liver cestls fiver calle Aver cetls tnbosiat

 

Up to 10% of chronically infected patents vath HOV wll progress
ta cithoms within 20 years, 20% wothin 2 years.

tppt oer

http://image.slidesharecdn.com/cirrhosis-harinduprint-140918072848-phpapp02/95/cirrhosis-4-638.ip2?cb=1 41 1025471

Page | of 1

3/14/2018

Exhibit A
F ibrasis -

Sigs. Wikipediy 1565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 15 of 187 PAGEID #°253" *

WIKIPEDIA

Fibrosis

 

Fibrosis is the formation of excess
fibrous connective tissue in an organ or
tissue In a reparative or reactive process.
"] This can be a reactive, benign, or
pathological state. In response to injury,
this is called scarring, and if fibrosis
arises from a single cell line, this is called
a fibroma. Physiologically, fibrosis acts to
deposit connective tissue, which can
obliterate the architecture and function of
the underlying organ or tissue. Fibrosis
can be used to describe the pathological
state of excess deposition of fibrous
tissue, as well as the process of connective
tissue deposition in healing.”! Defined by
the pathological accumulation of
extracellular matrix (ECM) proteins,
fibrosis results in scarring and thickening
of the affected tissue, it is in essence an
exaggerated wound healing response
which interferes with normal organ
function.®!

Contents

Physiology
Examples of fibrosis
References

External links

Physiology

Specialty Pathology

MeSH

 

Micrograph of a heart showing fibrosis (yellow - left of
image) and amyloid deposition (brown - right of image).
Movat's stain.

Classification and external resources

(https:/Avww.nim.nih.gov/cgi/mesh/2018/MB_cgi?
field=uid&term=D005355)

 

Fibrosis is similar to the process of scarring, in that both involve stimulated fibroblasts laying down connective

tissue, including collagen and glycosaminoglycans. The process is initiated when immune cells such as
macrophages release soluble factors that stimulate fibroblasts. The most well characterized pro-fibrotic

https://en-wikipedia.org/wiki/Fibrosis

Exhibit B

3/13/2018
Fibresig., Wikipedians 565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 16 of 187 PAGEID # 354

mediator is TGF beta, which is released by macrophages as well as any damaged tissue between surfaces called
interstitium. Other soluble mediators of fibrosis include CTGF, platelet-derived growth factor (PDGF), and
Interleukin 4 (IL-4). These initiate signal transduction pathways such as the AKT/mTOR"™! and SMAD"
pathways that ultimately lead to the proliferation and activation of fibroblasts, which deposit extracellular
matrix into the surrounding connective tissue. This process of tissue repair is a complex one, with tight
regulation of ECM synthesis and degradation ensuring maintenance of normal tissue architecture. However,
the entire process, although necessary, can lead to a progressive irreversible fibrotic response if tissue injury is
severe or repetitive, or if the wound healing response itself becomes deregulated.)

Examples of fibrosis

 

Fibrosis can occur in many tissues within the body, typically as a result of inflammation or damage, and
examples include:

Lungs

= Pulmonary fibrosis

« Cystic fibrosis
« Idiopathic pulmonary fibrosis (idiopathic meaning the cause
is unknown)

 

       

« Radiation-induced fung injury following treatment for cancer

     

Liver tesa COM ters Cn aOn
Micrograph showing cirrhosis of the
* Cirrhosis liver. The tissue in this example is
= Biliary atresia stained with a trichrome stain, in
which fibrosis is colored blue. The
Heart

red areas are the nodular liver

= Atrial Fibrosis tissue

= Endomyocardial fibrosis
* Old myocardial infarction

Brain

= glial scar
Other

" Arterial stiffness

= Arthrofibrosis (knee, shoulder, other joints)

* Crohn's Disease (intestine)

* Dupuytren's contracture (hands, fingers)

= Keloid (skin)

= Mediastinal fibrosis (soft tissue of the mediastinum)

= Myelofibrosis (bone marrow)

= Peyronie's disease (penis)

» Nephrogenic systemic fibrosis (skin)

« Progressive massive fibrosis (lungs); a complication of coal workers’ pneumoconiosis

https://en. wikipedia.org/wiki/Fibrosis 3/13/2018
€ 3 of 3

Fib . BP
TIS 6. SP 1565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 17 of 187 PAGEID #255

Retroperitoneal fibrosis (soft tissue of the retroperitoneum)
Scleroderma/systemic sclerosis (skin, lungs)
Some forms of adhesive capsulitis (shoulder)

References

1.

Birbrair, Alexander; Zhang, Tan: Files, Daniel C.; Mannava, Sandeep; Smith, Thomas; Wang, Zhong-Min;
Messi, Maria L.; Mintz, Akiva; Delbono, Osvaldo (2014-11-06). "Type-1 pericytes accumulate after tissue
injury and produce collagen in an organ-dependent

manner" (http://stemcellres.com/content/5/6/122/abstract). Stem Cell Research & Therapy. 5 (6): 122.
doi: 10.1186/sert512 (https://doi.org/10.1186%2Fscrt512). ISSN 1757-6512

(https:/Avww.worldcat org/issn/1757-6512). PMC 4445991

(https: /Avww.ncbi.nim.nih.gow/pme/articles/PMC4445991) ~ . PMID 25376879
(https://www.ncbi.nim-nih.gow/pubmed/25376879).

Glossary of dermatopathological terms. DermNet NZ (http//dermnetnz.org/pathology/pathology-
glossary html)

Neary R, Watson CJ, Baugh JA (2015). "Epigenetics and the overhealing wound: the role of DNA
methylation in fibrosis" (https://Awww.ncbi.nim.nih.gov/pme/articles/PMC4591063). Fibrogenesis & Tissue
Repair. 8: 18. doi:10.1186/s13069-015-0035-8 (https://doi.org/10.1186%2Fs13069-015-0035-8).

PMG 4591063 (https: Awww. ncbi.nim.nih.gov/pme/articles/PMC4591063) .. PMID 26435749

 

 

 

 

 

Mitra A Luna Jl, Jl, Mannsina Al, “Merleev sev A. Kundu- -Raychaudhuri S, Fiorentino D, Raychaudhuri SP,
Maverakis E (2015). "Dual mTOR Inhibition Is Required to Prevent TGF-B-Mediated Fibrosis: Implications
for Scleroderma” (https: Iw. nebi. nim.nih 1.gov/pmc/articles/PMC4640976). J Invest Dermatol. 135 (14):
2873-6. doi:10.1038/id.2015.252 (https://doi.org/10.1038%2Fjid.2015.252). PMC 4640976
(hitps:/Avww.nebi.nlm.nih.govw/pmec/articles/PMC4640976)° . PMID 26134944
(https:/www.ncbi.nim.nih.gov/pubmed/26 134944).

Leask A, Abraham Du (2004). "TGF-beta signaling and the fibrotic response". FASES Journal. 18 (7): 816
~827. doi:10.1096/).03-1273rev (https://doi.org/10.1096%2Ff.03-1273rev). PMID 15117886
(https:/Avww.ncbi.nim.nih.gov/pubmed/15117886).

 

 

 

 

 

External links

 

= International Scar Meeting in Tokyo 2010 (http:/Avww.gerd-gauglitz.de/international-scar-meeting-in-tokyo-

 

2010/) International Scar Meeting

 

Retrieved from "https://en.wikipedia.orgAw/index. php7title=F ibrosis&oldid=829832391"

This page was last edited on 11 March 2018, at 02:04,

Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By

using this site, you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the
Wikimedia Foundation, Inc., a non- profit organization.

https://en. wikipedia.org/wiki/Fibrosis 3/13/2018
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 18 of 187 PAGEID #: 256

Page 1 of 1

 

      

- Sinusoidal
endothelial cell

—~ Kupffer cell

Normal liver normal resistance to

blood flaw

Chronic
liver injury

 

 

 

a —~ Apoptotic hepatocyte

Sinusoid lumen with
increased resistance
to blood flow

Liver with
advanced fibrosis -

httn://dmS$miou47i3nh.cloudfront.net/manuscrints/24000/24289/medium/JCI0524282. fi ing 3/14/2018
ratex HVCr ~ IKI

ase: 2:18-C¥01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 19 of 187 PAGEID #°257 ~

WIKIPEDIA

Fatty liver

Fatty liver is a reversible condition wherein large |

 

 

Fatty liver
vacuoles of triglyceride fat accumulate in liver cells via ty |
the process of steatosis {i.e., abnormal retention of , Synonyms Fatty ust disease (FLD), hepatic
lipids within a cell). Despite having multiple causes, steatosis |

   

fatty liver can be considered a single disease that 34

occurs worldwide in those with excessive alcoho! intake
and the obese (with or without effects of insulin
resistance). The condition is also associated with other
diseases that influence fat metabolism!"! When this
process of fat metabolism is disrupted, the fat can
accumulate in the liver in excessive amounts, thus
resulting in a fatty liver. It is difficult to distinguish
alcoholic FLD, which is part of alcoholic liver disease,
from nonalcoholic FLD (NAFLD), and both show
microvesicular and macrovesicular fatty changes at
different stages.

(macrovesicular steatosis), as seen in non-
The accumulation of fat in alcoholic or non-alcoholic alcoholic fatty liver disease. Trichrome stain.

steatosis may also be accompanied by a progressive Specialty Gastroenterology '
inflammation of the liver (hepatitis), called .

steatohepatitis. This more severe condition may be termed either alcoholic steatohepatitis or non-alcoholic
steatohepatitis (NASH).

Bxhibit C
https://en. wikipedia.org/wiki/Fatty liver 3/13/2018
PASE 2: TRY OLS65-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 20 of 187 PAGEID'#2&s8% §

Contents
Signs and symptoms
Complications
Causes
Pathology
Diagnosis
Treatment
Epidemiology
See also
References
External links

Signs and symptoms

 

Complications

Up to 10% of people with cirrhotic aleoholic FLD will develop hepatocellular carcinoma. The overall incidence
of liver cancer in nonalcoholic FLD has not yet been quantified, but the association is well-established.™!

Causes

Fatty liver (FL) i is commonly a associated with alcohal c or meiabone

 

can mNalso be dae i to any one eofm many vy causes.

Metabolic
abetalipoproteinemia, glycogen storage diseases,
Weber-Christian disease, acute fatty liver of

pregnancy, lipodystrophy Different stages of liver damage
Nutritional
malnutrition, total parenteral nutrition, severe
weight loss, refeeding syndrome, jejunoileal bypass, gastric bypass, jejunal
diverticulosis with bacterial overgrowth
Drugs and toxins
amiodarone, methotrexate, diltiazem, expired tetracycline, highly active antiretroviral

therapy, glucocorticoids, “tamoxifen, "5! environmental hepatotoxins (e.g., phosphorus,

mushroom | poisoning)
Alcohol

 

 

 

 

https://en. wikipedia.org/wiki/Fatty_liver 3/13/2018
PAU AWET 5 WARAP EI 65-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 21 of 187 PAGEID #259" °

Alcoholism is one of the major causes of fatty liver due to production of toxic
metabolites like aldehydes during metabolism of alcohol in the liver. This phenomenon
most commonly occurs with chronic alcoholism.

Other
celiac disease," inflammatory bowe! disease, HIV, hepatitis C (especially genotype 3),
and alpha 1-antitrypsin deficiency!

 

Pathology

Fatty change represents the intracytoplasmatic accumulation of
triglycerides (neutral fats). At the beginning, the hepatocytes
present small fat vacuoles (liposomes) around the nucleus
({microvesicular fatty change). in this stage, liver cells are filled with
multiple fat droplets that do not displace the centrally iocated
nucleus. In the late stages, the size of the vacuoles increases,

pa Mi Pea 7 e. i= Py mall
pushing the nucleus to the periphery of the cell, giving Micrograph of periportal hepatic
steatosis, as may be seen due to
steroid use, trichrome stain

  

ie

 

characteristic signet ring appearance (macrovesicular fatty change).
These vesicles are well-delineated and optically "empty" because
fats dissolve during tissue processing. Large vacuoles may coalesce
and produce fatty cysts, which are irreversible lesions. Macrovesicular steatosis is the most common form and
is typically associated with alcohol, diabetes, obesity, and corticosteroids. Acute fatty liver of pregnancy and
Reye's syndrome are examples of severe liver disease caused by microvesicular fatty change. The diagnosis of
steatosis is made when fat in the liver exceeds 5-10% by weight.)

Defects in fatty acid metabolism are responsible for pathogenesis of

Fege fatty Ackd fytokhnes 2.9, 7NF
>) 7? = FLD, which may be due to imbalance in energy consumption and
sor omer oom KEKE activation tt . . : . ss
ay: ; its combustion, resulting in lipid storage, or can be a consequence
ish — . : : :
Sauna ste! ; ee of peripheral resistance to insulin, whereby the transport of fatty
> he acids from adipose tissue to the liver is increased.!""4 Impairment
Peptide mediators ——— or inhibition of receptor molecules (PPAR-a, PPAR-y and SREBP1)
Genetl: fatrirs ~ “get sent

that control the enzymes responsible for the oxidation and
Hepatic steatosis syuthesis of fatty acids appears to contribute to fat accumulation.

eo In addition, alcoholism is known to damage mitochondria and
other cellular structures, further impairing cellular energy
mechanism. On the other hand, non-alcoholic FLD may begin as

Mulstiana(.pob TTP)
Brug

 

Piminished Enqutin tieargnes

ee excess of unmetabolised energy in liver cells. Hepatic steatosis is

considered reversible and to some extent nonprogressive if the
Mechanism leading to hepatic

steatosis

underlying cause is reduced or removed.

Severe fatty liver is sometimes accompanied by inflammation, a
situation referred to as steatohepatitis. Progression to alcoholic
steatohepatitis (ASH) or non-alcoholic steatohepatitis (NASH) depends on the persistence or severity of the

https://en. wikipedia.org/wiki/Fatty_liver 3/13/2018
Ue ass? 2:TS°CUO'665-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 22 of 187 PAGEID #240" °

inciting cause. Pathological lesions in both conditions are similar.
However, the extent of inflammatory response varies widely and
does not always correlate with degree of fat accumulation. Steatosis
(retention of lipid) and onset of steatohepatitis may represent
successive stages in FLD progression."

Liver disease with extensive inflammation and a high degree of re
steatosis often progresses to more severe forms of the disease.!4 ae Ai
Micrograph
(steatohepatitis)

 

Hepatocyte ballooning and necrosis of varying degrees are often
present at this stage. Liver cell death and inflammatory responses
lead to the activation of hepatic stellate cells, which play a pivotal
role in hepatic fibrosis. The extent of fibrosis varies widely.
Perisinusoidal fibrosis is most common, especially in adults, and predominates in zone 3 around the terminal
hepatic veins."

The progression to cirrhosis may be influenced by the amount of fat and degree of steatohepatitis and by a
variety of other sensitizing factors. In alcoholic FLD, the transition to cirrhosis related to continued alcohol
consumption is well-documented, but the process involved in non-alcoholic FLD is less clear,

Diagnosis

 

Flow chart for diagnosis, modified from®!

 

Elevated liver
enzyme

 

 

 

Serology to
exclude viral
hepatitis

 

 

 

 

Liver steatosis (fatty liver disease)
as seen on CT

Imaging study
showing
fatty infiltrate

 

 

 

Alcohol! intake

|
1 |

 

 

 

 

 

Less than two
drinks per dayt

More than two
drinks per day}

 

 

 

 

 

 

 

Nonalcoholic
faiths lina

 

 

Alcoholic liver

https://en.wikipedia.org/wiki/Fatty_liver

 

3/13/2018
OLS
1

Nees: 2:T8°cV-01565-GCS-EPD Doc #; 6 Filed: 12/11/18 Page: 23 of 187 PAGEID #°36

+ Criteria for nonalcoholic fatty liver disease:
consumption of ethanol less than 20 g/day for women and
30 g/day for men'*®l

Most individuals are asymptomatic and are usually discovered
incidentally because of abnormal liver function tests or
hepatomegaly noted in unrelated medical conditions. Elevated liver
biochemistry is found in 50% of patients with simple steatosis.!"7!
The serum alanine transaminase level usually is greater than the

 

aspartate transaminase level in the nonalcoholic variant and the
opposite in alcoholic FLD (AST:ALT more than 2:1). Ultrasound showing diffuse

. . . . . increased echogenicity of the fiver.
Imaging studies are often obtained during the evaluation process.

Ultrasonography reveals a “bright” liver with increased

computed tomography (CT), and fat appears bright in Ti-weighted magnetic resonance images (MRIs). No
medical imagery, however, is able to distinguish simple steatosis from advanced NASH. Histological diagnosis
by liver biopsy is sought when assessment of severity is indicated.

Treatment

The treatment of fatty liver depends on its cause, and, in general, treating the underlying cause will reverse the
process of steatosis if implemented at an early stage. Two known causes of fatty liver disease are an excess
consumption of alcchol and a prolonged diet containing foods with a high proportion of calories coming from
lipids.!"*! For people with non-alcoholic fatty liver disease with pure steatosis and no evidence of inflammation,
a gradual weight loss is often the only recommendation. In more serious cases, medications that decrease

function.®!
For advanced cases of non-alcoholic steatohepatitis (NASH), there are no currently available therapies.

Bariatric surgery, while not currently recommended as a treatment for fatty liver disease (FLD) alone, has been
shown to revert FLD and advanced steatohepatitis in over 90% of people who have undergone this surgery for
the treatment of obesity,"

A number of dietary changes may be recommended, evidence to support them is limited as of 2017.7"!

Epidemiology

The prevalence of FLD in the general population ranges from 10% to 24% in various countries.) However, the
condition is observed in up to 75% of obese people, 35% of whom progress to NAFLD,”" despite no evidence of
excessive alcohol consumption. FLD is the most common cause of abnormal liver function tests in the United
States.) "Fatty livers occur in 33% of European-Americans, 45% of Hispanic-Americans, and 24% of African-

Americans."741

https://en. wikipedia.org/wiki/Fatty_liver 3/13/2018
. ek

LivuL = OLS

ase: 2:18"C#61565-GCS-EPD Doc #; 6 Filed: 12/11/18 Page: 24 of 187 PAGEID #°362

See also

 

Steatosis » Cirrhosis

Steatchepatitis « Focal fatty liver

Alcoholic liver disease « Acute fatty liver of pregnancy
Non-alcoholic fatty liver disease = Feline hepatic lipidosis

Metabolic syndrome

References

 

1.

10.

Reddy JK, Rao MS (2006). "Lipid metabolism and liver inflammation. Il. Fatty liver disease and fatty acid
oxidation". Am. J. Physiol. Gastrointest. Liver Physiol. 290 (5): G852-8. doi: 10.1152/ajpgi.00521.2005
(https://doi.org/10.1152%2Fajpgi.00521.2005). PMID 16603729
(hitps:/Avww.nebi.nim.nih.gow/pubmed/16603729).

Cutler, Nicole. "Symptoms of Fatty Liver" (http:/Awww. liversupport.com/fattyliver.htm). Retrieved

18 November 2014.

Qian Y, Fan JG (2005). “Obesity, fatty liver and liver cancer". Hbpd int. 4 (2). 173-7. PMID 15908310
(https:/Avww.ncbi.nim.nih.gow/pubmed/15908310).

Angulo P (2092). "Nonalcoholic fatty liver disease". N. Engl. J. Med. 346 (16): 1221-371.

doi: 10.1056/NEJMra011775 (https://doi.org/10.1056%2FNEJMra01 1775). PMID 11961152
(https:/Avww.nebi.nim.nih.gov/pubmed/1 1961152).

Bayard M, Holt J, Boroughs E (2006). "Nonalcoholic fatty liver disease". American Family Physician. 73
(11): 1961-8. PMID 16770927 (https:/Awww.ncbi.nlm.nih.govw/pubmed/167 70927).

Osman KA, Osman MM, Ahmed MH (Jan 2007). “Tamoxifen-induced non-alcoholic steatohepatitis: where
are we now and where are we going?". Expert Opinion on Drug Safety. 6 (1): 1-4.
doi:10.1517/14740338.6.1.1 (hittps://doi.org/10.1517%2F 14740338.6.1.1). PMID 17181445
(https:/Avww.ncbi.nim.nih.gov/pubmed/17181445).

Marciano F, Savoia M, Vajra P (2016). "Celiac disease-related hepatic injury: Insights into associated
conditions and underlying

pathomechanisms"” (https://www.researchgate.net/publication/284786751_Celiac_disease-
related_hepatic_injury_Insights_into_associated_conditions and_underlying_pathomechanisms). Dig
Liver Dis (Review). 48 (2). 112-9. doi:10.1016/.did.2015.11.013 (https://doi.org/10.1016%

2Fj.did.2015,. 11.013). PMID 26711682 (https:/www.nebi.nim.nih.gow/pubmed/267 11682)...

Valenti L, Dongiovanni P, Piperno A, et al. (October 2006). "Afpha 1-antitrypsin mutations in NAFLD: high
prevalence and association with altered iron metabolism but not with liver damage”. Hepatology. 44 (4):
857-64. doi:10.1002/hep.21329 (https://doi.org/10.1002%2Fhep.21329). PMID 17006922
(hitps:/Awww.ncbi.nim.nih.gov/pubmed/17006922).

 

 

 

 

 

 

 

. Goldman, Lee (2003). Ceci! Textbook of Medicine — 2-Volume Set, Text with Continually Updated Online

Reference. Philadelphia: W.B. Saunders Company. ISBN 0-7216-4563-1.

Adams LA, Lymp JF, St Sauver J, Sanderson SO, Lindor KD, Feldstein A, Angulo P (2005). "The natural
history of nonalcoholic fatty liver disease: a population-based cohort study". Gastroenterology. 129 (1):
113-21, doi:10.1053/j.gastro.2005.04.014 (https://doi.org/10.1053%2Fj.gastro.2005.04.014).

PMID 16012941 (https:/Avww.nebi.nim.nih.gov/pubmed/1601294 4).

https://en. wikipedia.org/wiki/Fatty_liver 3/13/2018
AUK SEES? 5 PEYOTE 65-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 25 of 187 PAGEID #°%63” °

41. Crabb DW, Galli A, Fischer M, You M (2004). "Molecular mechanisms of alcoholic fatty liver: role of
peroxisome proliferator-activated receptor alpha". Alcohol. 34 (1): 35-8. doi:10.1016/.alcohol.2004.07.005
(https://doi.org/10.1016%2Fj.alcoho!l.2004.07.005). PMID 15670663 .
(hitps://www.ncbi.nim-nih.gov/pubmed/156 70663).

42. Medina J. Fernandez-Salazar Li, Garcia-Buey L, Moreno-Otero R (2004). “Approach to the pathogenesis
and treatment of non-alcoholic steatohepatitis". Diabetes Care. 27 (8): 2057-66.
doi: 10.2337/diacare.27.8.2057 (https://doi.org/10.2337%2Fdiacare.27.8.2057). PMID 15277442
(https:/Avww.ncbi.nim.nih.gov/pubmed/15277442).

13. Day CP, James OF (1998). "Steatohepatitis: a tale of two "hits'"?". Gastroenterology. 114 (4): 842-5.
doi: 10.1016/S0076-5085(98)70599-2 (https://doi.org/10.1016%2F S00 16-5085%2898%2970599-2).

PMID 9547102 (https:/Avww.ncbi.nim.nih.gov/pubmed/9547 102).

14. Gramlich T, Kleiner DE, McCullough AJ, Matteoni CA, Boparai N, Younossi 2M (2004). "Pathologic
features associated with fibrosis in nonalcoholic fatty liver disease". Hum. Pathol. 35 (2): 196-9.
doi:10.1016/j.humpath.2003.09.018 (https://doi.org/10.1016%2Fj.humpath.2003.09.018). PMID 14991537
(https:/Awww.ncbi.nim.nih.gov/pubmed/14991537).

15. Zafrani ES (2004). "Non-alcoholic fatty liver disease: an emerging pathological spectrum". Virchows Arch.
444 (1): 3-12. doi:10.1007/s00428-003-0943-7 (https://doi.org/10.1007%2Fs00428-003-0943-7).

PMID 14685853 (https://www.ncbi.nim.nih.gov/pubmed/14685853).

16. Adams LA, Angulo P, Linder KD (2005). "Nonalcoholic fatty liver
disease” (https:/Avww.ncbi.nim.nih.gov/pmc/articles/PMC554876). Canadian Medical Association Journal.
172 (7): 899-905. doi:10.1503/cmaj.045232 (https://doi.org/10.1503%2Femaj.045232). PMC 554876
(https:/Avww.ncbi.nim.nih.gov/pme/articles/PMC554876) -. PMID 15795412
(https:/Avww.ncbi.nlm.nih.gov/pubmed/15795412).

17. Sleisenger, Marvin (2008). Sleisenger and Fordiran's Gastrointestinal and Liver Disease. Philadelphia:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18. Carrefio, Vicente (2015). "Fatty Liver” (http://fehv.org/en/diseases/fatty-liver/). Foundation for the Estudy
of Viral Hepatitis. Retrieved 15 April 2015.

19. "Fatty Liver: Overview, Pathophysiology, Etiology" (http://emedicine.medscape.com/article/175472-
overview#a12). 2017-01-25.

20. Perumpail, BJ; Cholankeril, R; Yoo, ER; Kim, D; Ahmed, A (22 October 2017}. "An Overview of Dietary
Interventions and Strategies to Optimize the Management of Non-Alcoholic Faity Liver Disease". Diseases

 

 

 

PMID 29065499 (https:/Avww.ncbi.nim. nih.gov/pubmed/29065499),

21. Hamaguchi M, Kojima T, Takeda N, Nakagawa T, Taniguchi H, Fujii K, Omatsu T, Nakajima T, Sarui H,
Shimazaki M, Kato T, Okuda J, Ida K (2005). "The metabolic syndrome as a predictor of nonalcoholic faity
liver disease”. Ann. Intern. Med. 143 (10): 722-8. doi:10.7326/0003-48 19-XXX-XX-XXXX 11150-00009
(https://doi.org/10.7326%2F0003-4819-143-10-200511150-00009). PMID 16287793
(hitps:/Avww.ncbi.nim.nih.gov/pubmed/16287793).

22, Daniel J. DeNoon (September 26, 2008). "Fatty Liver Disease: Genes Affect
Risk" (http:/Avww.webmd.com/digestive-disorders/news/20080925/fatty-liver-disease-genes-affect-risk).

WebMD. Retrieved April 6, 2013.

 

 

 

External links

Classification V-T-D

 

https://en. wikipedia.org/wiki/Fatty_liver 3/13/2018
Gould

* eh acs? 2:T8ty-01665-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 26 of 187 PAGEID #°264

ICD-10: K70

(http://apps.who.int/classifications/icd10/browse/20 16/en#/K70),
= American K76.0

Association for
the Study of L Liver (http://apps.who.int/classifications/icd 10/browse/2016G/en#/K76. ”

Diseases | - ICD-9-CM: 571.0
(http:/Awww.icdSdata.com/getICD9Code.ashx?icd9=57 7.0),
571.8 (http:/Avww.icd9data.com/getICD9Code.ashx?icd9=57 1 8)
- DiseasesDB: 18844

(http:/Avww.diseasesdatabase.com/ddb18844.htm)

 

External eMedicine: med/775 !
resources (http:/Awww.emedicine.com/med/topic775.htm) article/170409
(hitps://emedicine.medscape.com/article/170409-overview) |

 

(http:/Avww.aasid.org)
» American Liver Foundation (http:/Avww.liverfoundation.org)
» Fatty Liver Disease (hittp:/Avww.liver.ca/liver-disease/ty pes/fatty-liver.aspx), Canadian Liver Foundation

 

« Photo at Atlas of Pathology (http:/Avww.pathologyatlas.ro/fatty-change-liver-steatosis-pathology.php)
= Healthdirect (http:/Avww.healthdirect.gov.au/fatty-liver)

 

Retrieved from “https://en.wikipedia. orgiw/index.phptitle=Fatty_liver&oldid=827010618"

This page was last edited on 22 February 2018, at 06:47.

Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By

using this site, you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the
Wikimedia Foundation, Inc., a non-profit organization.

https://en.wikipedia.org/wiki/Fatty_liver 3/13/2018
aoe 2 wen

Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 27 of 187 PAGEID #: 265

Ay TO Hepatic Steatosis
on Be eats {Fatty liver)

 

 

Fatty liver

https://www.top 1 Ohomeremedies.com/wp-content/uploads/2015/03/Hepatic-Steatosis.jpg 3/14/2018
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 28 of 187 PAGEID #: 266

Focal fatty infiltration

VST WVirchitclecsal elgelo
areas of the liver with a Send eeeines
geographical or wedge-
shaped outline anda
subcapsular distribution.

1 Areas of focal fatty
infiltration commonly
interdigitate with areas of)
normal hepatic
parenchyma.

4 Normal vessels may be
seen coursing through
these areas indicating
preservation of hepatic
architecture.

 

https://image.slidesharecdn.com/abdominalusitsdifferentanvlications- 1501 16143742-conversion-gate01/95/abdominal-us-its-dif...

Page | of 1

3/14/2018
Whats grad 1c kde Pon heparfak C Rages) REeickUdh/18 Page: 29 of 187 PAGEIDb#. 26 be 5

STAR GAZING YOGA SEA CREATURES GARDENING LEGENDS MORE

Sut

HEALTH CONDITIONS & DISEASES

Q: What is grade 1, stage 1 in hepatitis C
cases?

A « QUICK ANSWER

" A grade 1, stage 1 hepatitis C case has minimal inflammation with only

portal fibrosis, according to Mayo Clinic. An individual at this point is only
minimally affected by the disease. conTINUE READING

KEEP LEARNING

What is hepatitis C?

What are the usual stages of progression for hepatitis C?
What's the difference between hepatitis B and C?

RELATED VIDEGS

Atopic Dermatitus

 

Exhibit D
https://www.reference.com/health/grade- 1 -stage-1-hepatitis-c-cases-88cfabcfS4bc0ce?go=... 4/2/2018
Whit 38 gfade C\abde Poa ntparktis O RREs?| REE ckUdd/ 18 Page: 30 of 187 PAGEIDps.269 5

FULL ANSWER
Doctors scare cases of the hepatitis C virus, or HCV, by the grade of
necroinflammation, or fhe rate of death and inflammation of the liver cells, and
the stage of fibrosis, or the rate of the scarring of the liver tissues, explains
Mayo Clinic. Grades go from AO to A3, and stages range from FO te F4. The
most severe cases of HCV are grade A3, stage F4. At this point, patients
experience severe necroinflammation activity and cirrhosis of the liver. Grade
A1, stage F1 has very little scarring and inflammation. These with grade AO,
stage FO have no symptoms of HCV.

Hepatitis C is a virus that attacks the liver and can lead to cirrhosis and liver

; cancer, explains WebMD, HCV is a sexually transmitted disease that can also
spread through infected needles and bodily fluids. A person can get HCV
through blood transfusions or organ transplants already infected with the virus.
However, if doctors catch the disease early enough, certain drugs can cure or
treat it.
LEARN MORE ABOUT CONEITIONS & DISEASES

Sources: mayomedica: abora‘ories.cor +

RELATED QUESTIONS
Q: What happens in stage 4 of hepatitis C?

- Stage 4, also known as the end stage, of hepatitis C means that the liver has been
severely damaged and the patient is suffering from liver failure, accord... FULL ANSWER >

FILED UNDER. CONDITIONS & DISEASES

Q: What is the typical course of treatment for encephalitis?

» The typical treatment course for mild cases of encephalitis includes bed rest, plenty of
fluids and over-the-counter pain relievers that reduce inflammiatio... FULL ANSWER >

FILED UNDER: CONDITIONS & DISEASES

Q: How easily is hepatitis C contracted?

A: Hepatitis C is fairy difficult to transmit unless a well person contacts the blood of a
person suffering from the disease, notes WebMD. The most frequent ... FULL ANSWER >

FILED UNDER: CONDITIONS & DISEASES

Q: Is hepatitis C contagious?

. Hepatitis C is a contagious liver disease that is spread through contact with blood
infected with the hepatitis C virus, according to the Centers for Disea... FULL ANSWER >

FILED UNDER: CONDITIONS & DISEASES

YOU MAY ALSO LIKE

: What is the treatment for hammertoe?

: Can a hematoma with unbroken skin in the lower leg cause septicemia?
: What are the main causes of diabetes?

How do you heal hemorrhoids?

: What is the treatment for a floatina kneécar?

: Which foods help with arthritis?

ppeN RnB

https://www.reference.com/health/grade-1-stage-1-hepatitis-c-cases-88cf3abcf54bc0ce?qo=... 4/2/2018
HCQYABAQ: fg-Heatipbriesaimb pipimisisueF yaa! renatis | hAee: 31 of 187 PAGERS 26d 12

 

 

sR

 

 

 

 

Hepatitis C FAQs for Health Professionals

 

Index of Questions

+ Overview and Statistics
+ Transmission and Symptoms

.+ Testing and Diagnosis

+ Management and Treatment

+ Counseling Patients

+ Hepatitis C and Health Care Personne!

+ Pregnancy and HCV Infection

Overview and Statistics

What are the case definitions for reportable hepatitis C virus (HCV) infections?

° The specific viral cause of illness cannot be determined based solely on signs, symptoms, history, or current
risk factors, but must be verified by specific serologic testing. Case definitions have been developed by CDC,
in collaboration with the Council of State and Territorial Epidemiologists, to provide uniform clinical and
jaboratory-testing criteria for the identification and reporting of nationally notifiable infectious diseases.
The case definitions for acute and chronic hepatitis C are available at the following links:

° Acute hepatitis C (https://wwwn.cdc.gov/nndss/conditions/hepatitis-c-acute

 

Additional guidance on viral hepatitis surveillance and case managements available.

How many new HCV infections occur annually in the United States?

In 2015, 2,436 cases of acute hepatitis C were reported from 40 states to CDC. The overall incidence rate for
2015 was 0.8 cases per 100,000 population, an increase from 2011-2012. After adjusting for under-
ascertainment and under-reporting, an estimated 33,900 acute hepatitis C cases occurred in 2015. More
information on hepatitis C surveillance is available: Surveillance for Viral Hepatitis—United States, 2015.

What is the prevalence of chronic HCV infection in the United States?
An estimated 3.5 million people in the United States have chronic hepatitis C (1).

ne 7 Exhibit 7 oe
https://www.cdc.gov/hepatitis/hev/hevfaq.htm - 3/26/2018
ACY. FAQS for Health Professionals | Division ot Viral Hepatitis | COU Page Zoi iz
ase: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 32 of 187 PAGEID #: 270

Who is at risk for HCV infection?

The following people are at increased risk for HCV infection:

© Current or former injection drug users, including those who injected only once many years ago
» Recipients of clotting factor concentrates made before 1987, wher less advanced methods for

manufacturing those products were used
e Recipients of blood transfusions or solid organ transplants prior to J uly 1992, before better testing of blood
donors became available
« Chronic hemodialysis patients
e People with known exposures to HCV, such as
« health care workers after needle sticks involving HCV-positive blood

: recipients of blood or organs from a donor who tested HCV-positive
e People with HIV infection
« Children born to HCV-positive mothers

Is it possible for someone to become infected with HCV and then spontaneously clear the
infection?

Yes. Approximately 15%-25% of people clear the virus from their bodies without treatment and do not develop
chronic infection; the reasons for this are not well known. Predictors of spontaneous clearance include
jaundice, elevated ALT level, hepatitis B virus surface antigen (HBsAg! positivity, female sex, younger age, HCV
genotype 1, and host genetic polymorphisms, most notably those near the IL28B gene (2, 3).

How Jikely is HCV infection to become chronic?
HCV infection becomes chronic in approximately 75%-85% of cases (2, 3).

Why do most persons remain chronically infected with HCV?

Aperson infected with HCV mounts an immune response to the virus, but replication of the virus during
infection can result in changes that evade the immune response. This may explain how the virus establishes and

maintains chronic infection (3}.

What are the chances of someone developing chronic HCV infection, cirrhosis, or liver cancer or
dying because of hepatitis C?
Of every 100 people infected with HCV, approximately:

e 75-85 will go on to develop chronic infection
« 10-20 will go on to develop cirrhosis over a period of 20-30 years

Among patients with cirrhosis, there is:

e 1-5% annual risk of hepatocellular carcinoma
© 3-6% annual risk of hepatic decompensation, for which the risk of death in the following year is 15-20%

Rates of progression to cirrhosis are increased in the presence of a variety of factors: males > females, age >50
years, alcohol, nonalcoholic fatty liver disease, HBV or HIV coinfection, immunosuppressive therapy (2-4).

nhs

hitps://www.cde. gov/hepatitis hew/hevfag.htm 3/26/2018
HOVRAQs fy-Hpaltiippertesionabsppivisiono yaa! Hepatitis Saye: 33 of 187 PAGERS# 3Pf 12

Can people become infected with a different strain of HCV after they have cleared the initial
infection?

Yes. Prior infection with HCV does not protect against later infection with the same or different genotypes of
the virus. This is because people infected with HCV typically have an ineffective immune response due to
changes in the virus during infection. For the same reason, no effective pre- or post-exposure prophylaxis (i.e.,

immune globutin} is available.

Is hepatitis C a common cause for liver transplantation?

Yes. Chronic HCV infection is a common reason for liver transplants in the United States (5, 6).

How many deaths can be attributed to chronic HCV infection?

In 2015, 19,629 U.S. death certificates had HCV recorded as an underlying or contributing cause of death (7).
However, this is a conservative estimate. Evidence derived from a cohort of patients with known HCV infection
who received care at four large health care organizations in the United States found that only 19% of decedents
had HCV infection listed on their death certificates. More than 70% of these decedents had evidence of
moderate to severe underlying liver disease (according to the electronic health record, liver biopsy, or FIB-4
score) and the average age at death was 59 years (8).

Is there a hepatitis C vaccine?

No vaccine for hepatitis C is available, Research into the development of a vaccine is under way.

Transmission and Symptoms

How is HCV transmitted?
HCV is transmitted primarily through parenteral exposures to infectious blood or body fluids that contain
blood. Possible exposures include

e Injection drug use (currently the most common means of HCV transmission in the United States) (7)

e Receipt of donated blood, blood products, and organs (once a common means of transmission but now rare
in the United States since blood screening became available in 1992)

® Needlestick injuries in health care settings

e Birth toan HCV-infected mother

Although infrequent, HCV can also be spread through:

« Sex with an HCV-infected person (an inefficient means of transmission, although HiV-infected men who
have sex with men [MSM] have increased risk of sexual transmission)

e Sharing personal items contaminated with infectious blood, such as razors or toothbrushes (also inefficient
vectors of transmission)

e Other health care procedures that involve invasive procedures, such as injections (usually recognized in the
context of outbreaks)

« Unregulated tattooing

What is the prevalence of HCV infection among injection drug users (IDUs)?

https:/Awww.cde. gov/hepatitis/hev/hevfag.htm a 3/26/201 8
HGY, FAQs for H al f Viral Hepatiti Page 4 of 12
CEA for Health Brotessionzis Lyivision of \ inal Uspatiiy page: 34 of 187 PAGEID#: 272

There are no nationwide seroprevalence surveys targeting PWID in the United States; estimates based on
smaller surveys in regional and metropolitan areas vary considerably. A multi-state systematic review of elcbal
LCV infection prevalence among PWID published in 2017 provided a point estimate of 53.1% inthe United
States, with a range of 38.1% to 68.0% (9).

Is cocaine use associated with HCV transmission?

There are limited epidemiologic data to suggest an additional risk from non-injection {snorted or smoked)
cocaine use, but this risk is difficult to differentiate from associated injection drug use and sex with HCV-
infected partners.

What is the risk of acquiring HCV infection from transfused blood or blood products in the United
States?

Now that more advanced screening tests for HCV are used in blood barks, the risk is considered to be less than
1 chance per 2 million units transfused. Before 1992, when blood screening for HCV became available, blood
transfusion was a leading means of HCV transmission (410, 14}

Can HCV be spread during medical or dental procedures?

As long as Standard Precautions and other infection control practices are used consistently, medical and dental
procedures performed in the United States generally do not pose a risk for the spread of HCV. However, HCV is
spread in health care settings when injection equipment, such as syringes, is shared between patients or when
injectable medications or intravenous solutions are mishandled and become contaminated with blood. Health
care personnel should understand and adhere to Standard Precautions, which includes [niection

Safety practices aimed at reducing bloodborne pathogen risks for patients and health care personne. If health
care-associated HCV infection is suspected, this should be reported to state and local public health authorities.

Can HCV be spread within a household?

Yes, but this does not occur very often. If HCV is spread within a household, it is most likely a result of direct,
-parenteral or percutaneous- exposure to the blood of an infected household member.

What are the signs and symptoms of acute HCV infection?

People with newly acquired HCV infection usuaily are asymptomatic or have mild symptoms that are unlikely to
prompt a visit to a health care professional. When symptoms do occur, they can include:

« Fever

e Fatigue

oe Dark urine

e Clay-colored stool
e Abdominal pain

« Loss of appetite
e Nausea

« Vomiting

« Joint pain

e Jaundice

https://www.cde.gov/hepatitis/hev/hevfaq.htm — .. 3/26/2018
Nase S IS AFUIBER ERS BBD Boer CO ENeg TEARS Bags: 35 of 187 PAGEID SE 373 ‘4

What percentage of persons infected with HCV develop symptoms of acute illness?
Approximately 20%-30% of those newly infected with HCV experience fatigue, abdominal pain, poor appetite,
or jaundice (12).

How soon after exposure to HCV do symptoms appear?

tn those people who do develop symptoms, the average period from exposure to symptom onset is 2-12 weeks
{range: 2~26 weeks) (13, 14).

What are the signs and symptoms of chronic HCV infection?

Most people with chronic HCV infection are asymptomatic or have non-specific symptoms such as chronic
fatigue and depression. Many eventually develop chronic liver disease, which can range from mild to severe,
including cirrhosis and liver cancer. Chronic liver disease in HCV-infected people is usually insidious,
progressing slowly without any signs or symptoms for several decades. In fact, HCV infection is often-not
recognized until asymptomatic people are identified as HCV-positive when screened for blood donation or
when elevated alanine aminotransferase (ALT, a liver enzyme} levels are detected during routine examinations.

Testing and Diagnosis

Who should be tested for HCV tnfection?
CDC recommends HCV testing for:

e Current or former injection drug users, including those who injected only once many years ago

e Everyone born from 1945 through 1965 (15)
e Recipients of clotting factor concentrates made before 1987, when Jess advanced methods for

manufacturing those products were used
a Recipients of blood transfusions or solid organ transplants prior to July 1992, before better testing of blood
donations became available
« Chronic hemodialysis patients
® People with known exposures to HCV, such as
° health care workers after needle sticks involving HCV-positive blood
« recipients of blood or organs from a donor who tested HCV-positive

e People with HIV infection
e Children born to HCV-positive mothers

U.S. Preventive Services Task Force (USPSTF} also recommends HCV testing

(hitps://www.uspreventiveservicestaskforce.org/Page/Document/RecommendationStatementF inal/hepatitis-
c-screening) for:

* [Incarcerated persons
e People who use intranasal drugs,
e® People who get an unregulated tattoo

What blood tests are used to detect HCV infection?

Several blood tests are performed to test for HCV infection, including:

https Herww.cde. gov/hepatitis/hev/hevfaq.htm 3/26/2018
HCV FAQs for fealth Professionals ; Vivision of Viral Mepatius | WL rape o ul id
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 36 of 187 PAGEID #: 274

e Screening tests for antibady to HCV (anti-HCV)

° enzyme immunoassay (EIA) .

e enhanced chemiluminescence immunoassay (CIA}
© Qualitative tests to detect presence or absence of virus (HCV RNA polymerase chain reaction PCR}
e Quantitative tests to detect amount (titer) of virus (HCV RNA PCR}

How do | interpret the different tests for HCV infection?

A table on the interpretation of results of tests for hepatitis C virus (HCV) infection anc further actions is
‘hepatitis/HCV/PDEs/hcv graph.odf = [PDF- 4 page’.

   

VWI, COC. OV

 

available at https:

is an algorithm for HCV diagnosis available?

A flow chart that outlines the serologic testing process beginning with anti-HCV testing is availabie at
https://www.cdc.gov/hepatitis/HCV/PDEs/hcv flow.pdf [PDF - 541 KB).

How soon after exposure to HCV can anti-HCV be detected?

HCV infection can be detected by anti-HCV screening tests (enzyme immunoassay) 4-10 weeks after infection.
Anti-HCV can be detected in >97% of people by 6 months after exposure (12, 16-19}.

How soon after exposure to HCV can HCV RNA be detected by PCR?
HCV RNA appears in blood and can be detected as early as 2-3 weeks after infection (42, 16-19).

Under what circumstances is a false-positive anti-HCV test result likely?

False-positive anti-HCV tests appear more often when people at low risk for HCV infection {e.g., blood donors}
are tested. Therefore, it is important to follow-up all positive anti-HCV tests with an RNA test to establish

current infection.

Under what circumstances might a false-negative anti-HCV test result occur?

People with early HCV infection might not yet have developed antibody levels high enough that the test can
measure. In addition, some people might lack the (immune) response necessary for the test to work well. In
these people, further testing such as PCR for HCV RNA may be considered.

Can a patient have anormal liver enzyme (e.g., ALT) level and still have chronic hepatitis C?
Yes. [tis common for patients with chronic hepatitis C to have liver enzyme levels that go up and down, with
periodic returns to normal or near norma! levels. Liver enzyme levels can remain norma! for over a year despite

chronic liver disease {17}.

Where can | learn more about hepatitis C serology?

CDC offers an online training that covers the serology of acute and chronic hepatitis C and other types of viral

is/resources/professionals/training/serclogy/training. htm,

   

hepatitis, available at httos:/Awww.cdc.sov/hepatit

Management and Treatment

What should be done for a patient with confirmed HCV infection?

hitps:/Awww.cdc.gov/hepatitis/hev/hevfaq.htm 3/26/2018

s+
AES AS GUTSES-ECS-EBD Boc #6 Hlled? 1211/18 ‘Page: 37 of 187 PAGEID #: 275

HCV-positive patients should be evaluated (by referral or consultation, if appropriate) for presence of chronic
liver disease, including assessment of liver function tests, evaluation for severity of liver disease and
recommended HCV treatment, and determination of the need for hepatitis A and hepatitis B vaccination. More
information on recommendations for testing, management, and treating hepatitis C are available at:

 

When might a specialist be consulted in the management of HCV-infected persons?

Any clinician who manages a person with hepatitis C should be knowledgeable and current on all aspects of the
care of a person with hepatitis.C; this can include some internal medicine and family practice physicians, nurse
practitioners, physician assistants, pharmacists, as well as specialists such as infectious disease physicians,

gastroenterologists, or hepatologists.

What is the treatment for acute hepatitis C?
New treatment guidelines recommend no treatment of acute hepatitis C. Patients with acute HCV infection
should be followed and only considered for treatment if HCV RNA persists after 6 months. For more

information see http://www. hevguidelnes.org (http:/Awww.heveuidelnes.org)

What is the treatment for chronic hepatitis C?

The treatment for hepatitis C virus (HCV) infection has evolved substantially since the introduction of highly
effective HCV protease inhibitor therapies in 2011. Since that time new drugs with different mechanisms of
action have become and continue to become available. Currently available therapies can achieve sustained
virologic response (SVR) defined as the absence of detectable virus 12 weeks after completion of treatment; an
SVR is indicative of a cure of HCV infection. Over 90% of HCV infected persons can be cured of HCV infection
regardiess of HCV genotype, with 8-12 weeks of oral therapy (20). For a complete fist of currently approved

FDA therapies to treat hepatitis C, please visit http:/Awww.hepatitisc.uw. edu/page/treatment/drugs

http://www. hepatitisc.uw.edu/page/treatment/drugs

To provide health care professionals with timely guidance as new therapies are available and integrated into
HCV regimens, the Infectious Diseases Society of America (IDSA) and American Association for the Study of
Liver Diseases (AASLD), in collaboration with the International Antiviral Seciety-USA ({{AS-USA), developed
evidence-based, experi-developed recommendations for hepatitis C management:
http://www.heveuidelines.org (http:/Avww.hcveuidelines.or.

How many different genotypes of HCV exist?
Seven distinct HCV genotypes and more than 67 subtypes have been identified (21). Genotype 1 is the most
common HCV genotype in the United States (22, 23).

Is it necessary to do viral genotyping when managing a person with chronic hepatitis C?

Yes. Because there are seven distinct genotypes and more than 67 subtypes of HCV, genotype information is
helpful in defining the epidemiology of hepatitis C and in making recommendations regarding appropriate
treatment regimen. In the United States, HCV genotype 1 is most common, accounting for approximately 70%
of prevalent cases. Once the genotype is identified, it need not be tested again; genotypes do not change during
the course of infection (22, 23).

https://www.cdc.gov/hepatitis/hev/hevfaq._htm — ~ 3/26/2018
Di FAAS LOT Mitel Pivicosivlidis | bvivinludi Ui Viids dae petits | Saw Lune O Vi ie

Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 38 of 187 PAGEID #: 276

Can superinfection with more than one genotype of HCV occur?

Superinfection is possible if risk behaviors (e.g., injection drug use) for HCV infection continue; however,
superinfection does not appear to complicate decisions regarding treatment, and new HCV antivirals with
pangenotypic activity are evailable.

Does chronic hepatitis C affect only the liver?

Asmaill percentage of people with chronic HCV infection develop medical conditions due to hepatitis C that are
not limited io the fiver. Such conditions can include:

e Fatigue
Diabetes mellitus

Glomerulonephritis

Essential mixed cryoglobulinemia

Porphyria cutanea tarda

Non-Hodgkin's lymphoma

Counseling Patients

What topics should be discussed with patients who have HCV infection?

o First and foremost, patients should be informed about the effectiveness and benefits of new direct acting
antivirais (DAAs} and referred for prompt assessment and treatment, if indicated.

e Patients should be informed about the low but present risk for transmission with sex partners.

e Sharing personal items that might have blood on them, such as toothbrushes or razors, can pose a risk to
others.

e Cuts and sores on the skin should be covered to keep from spreading infectious blood or secretions.

« Donating blood, organs, tissue, or semen can spread HCV to others.

e HCV is not spread by sneezing, hugging, holding hands, coughing, sharing eating utensils or drinking glasses,
or through food or water.

What should HCV-infected persons be advised to do to protect their livers from further harm?

e Patients should be informed about the effectiveness and benefits of new direct acting antivirals (DAAs) and
referred for prompt assessment and treatment, if indicated.

e HCV-positive patients should be advised to avoid alcohol because it can accelerate cirrhosis and end-stage
liver disease.

° Viral hepatitis patients should also check with a health professional before taking any new prescription pills,
over-the counter drugs {such as non-aspirin pain relievers), or supplements, as these can potentially damage
the liver,

* Clinicians may wish to consider vaccinating HCV-positive patients against hepatitis A and hepatitis B even
in the absence of liver disease.

Should HCV-infected persons be restricted from working in certain occupations or settings?

https:/Awww.cde.gow/hepatitis/hcv/hevfag.htm ne 3/26/2018
HCUds6Q2 fs UeabhsssiGdqnep Waser et Aine: Hopaupsd Pathe: 39 of 187 PAGEIBER2771-

CDC’s recommendations for prevention and control of HCV infection specify that people should not be
excluded from work, school, play, child care, or other settings on the basis of their HCV infection status, There is

no evidence of HCV transmission from food handlers, teachers, or other service providers in the absence of

blood-to-blood contact.

Hepatitis C and Health Care Personnel

What is the risk for HCV infection from a needlestick exposure to HCV-contaminated blood?
After a needlestick or sharps exposure to HCV-positive blood, the risk of HCV infection is 0.1% {24).

Other than needlesticks, do other exposures, such as splashes to the eye, pose a risk to health care

personnel for HCV transmission?

Although a few cases of HCV transmission via blood splash to the eye have been reported, the risk for such
transmission is expected to be very low. Avoiding occupational exposure to blood is the primary way to prevent
transmission of bloodborne illnesses among health care personnel, All health care personnel should adhere to
Standard Precautions. Depending on the medical procedure involved, Standard Precautions may include the
appropriate use of personal protective equipment (e.g., gloves, masks, and protective eyewear).

Should HCV-infected health care personnel be restricted in their work?

There are no CDC recommendations to restrict a health care worker who is infected with HCV. The risk of
transmission from an infected health care worker to a patient appears to be very low. All health care personnel,
including those who are HCV positive, should follow a strict aseptic technique and Standard Precautions
including appropriate hand hygiene, use of protective barriers, and safe injection practices.

 

What is the recommended management of a health care worker with occupational exposure to
HCV?

Postexposure prophylaxis (PEP) for hepatitis C is not recommended, as outlined in the 2001 MMWR on
management of health-care personnel (HCP) who have occupational exposure to blood and other body fluids.

Test the source for HCV RNA. If the source is HCV RNA positive, or if HCV infection status is un known, follow
this testing algorithm [PDF — 2 pages] (update to 2001 guidance).

After a needilestick or sharps exposure to HCV-positive blood, the risk of HCV infection is 0.1% (24). If the
health care worker does become infected, follow AASLD/IDSA guidelines for management and treatment of
hepatitis C {http://hcveuidelines.or.

Pregnancy and HCV Infection

Should pregnant women be routinely tested for anti-HCV?

At this time, pregnant women should be tested for anti-HCV if they have or are suspected to have risk factors

for HCV infection (https:/Avww.cdc.pov/hepatitis/hcev/hevfag.htm#ad) (20, 25. 26). CDC is in the process of

reviewing the evidence to determine if additional HCV screening recommendations, specific to pregnant

women, are warranted.

“https://www.cde. gov/hepatitis/hev/hevfag.htm 3/26/2018

y
HUY, LAUS tor Health professionals Li pvision of \ ial Hspars, BAGe: 40 of 187 PAGEID #278

What is the risk that an HCV-infected mother will spread HCV to her infant during birth?

The overall risk of an HCV-infected mother transmitting infection to their infant is approximately 4% to 7% per
pregnancy. Transmission occurs ai the time of birth, and no prophylaxis is available to prevent it. The risk is
significantly higher if the mother has a high vira! load or is coinfected with HIV. Mest infants infected with HCV
at birth have no symptoms and do well during childhood. More research is needed te find out the long-term
effects cf perinatal HCV infection (27).

Should a woman with HCV infection be advised against breastfeeding?

No. There is no evidence that breastfeeding spreads HCV. While there is currently not enough information on
the risks of transmission through breastfeeding by HCV-positive mothers with cracked or bleeding nipples,
precautions may be considered (28).

When should children born to HCV-infected mothers be tested to see if they were infected at
birth?

Children should be tested for anti-HCV no sooner than age 18 months because anti-HCV from the mother
might last until this age. If diagnosis is desired before the child reaches 18 months, testing for HCV RNA can be
performed at or after the infant’s first well-child visit at age 1-2 months. HCV RNA testing should then be
repeated at a subsequent visit, independent of the initial HCV RNA test result (29).

References

1. Edlin BR, Eckhardt BJ, Shu MA, Holmberg SD, Swan T. Toward amore accurate estimate of the prevalence
of hepatitis C in the United States. Hepatology. 2015:62(5):1353-63.

2. Liang TJ, Rehermann B, Seeff LB, Hoofnagle JH. Pathogenesis. natural history, treatment, and prevention of
hepatitis C. Ann Intern Med. 2000;132(4):296-305.

3, Thomas DL, Seeff LB. Natural history of hepatitis C. Clin Liver Dis. 2005;9(3):383-98.

4. Westbrook RH, Dusheiko G. Natural history of hepatitis C. J Hepatol. 2014;61(1 Suppl}:S58-68.

5. National Institute of Diabetes and Digestive and Kidney Diseases. Definition and facts of liver transplant.
Available at: nitps:/Aww, niddk.nih. see een a ee cdinnenten)

 

6, Organ Procurement and Transplantation Network. Health Resources and Services Administration, US.
Department of Health and Human Services. National data website. Available at:

 

7. Centers for Disease Control and Prevention. Viral Hepatitis Surveillance—United States, 2015. Atlanta: US
Department of Health and Human Services, Centers for Disease Control and Prevention; 2017. Available at:
hepatitis/statistics/2015surveillance/index.htm

 
     

 

https://www.cdc.gov/hepatitis/statistics/2015surveillance/index.htm}.

8. Mahajan R, Xing J, Liu SJ, Ly KN, Moorman AC, Rupp L, Xu F, Holmberg SD; Chronic Hepatitis Cohort Study
{CHeCs) Investigators. Mortality among persons in care with hepatitis C virus infection: The Chronic
Hepatitis Cohort Study (CHeCS}, 2006-2010. Clinical infectious Diseases. 2014;58(8)}:1055-61.

we

hitps://www.cdc.gov/hepatitis/hev/hevfaq.htm 3/26/2018
TALC QS ONE 18-EVF-B PS ORIGSS DEBS DUDHEAD GFE! MSpRTAS] Pate: 41 of 187 PAGEIBEH: lagipl 2

10.

L1.

12.
L3.
L4.
L5.

Ld.
L?.

i8.

L9.

Degenhardt L, Peacock A, Colledge S, Leung J, Grebely J, Vickerman P, Stone J, Cunningham EB, Trickey A,
Dumchev K, Lynskey M, Griffiths P, Mattick RP, Hickman M, Larney S. Global prevalence of injecting drug
use and sociodemographic characteristics and prevalence of HIV, HBV, and HCV in people who inject drugs:
a multistage systematic review. Lancet Global Health. 2017;5(12):e1192-1207.

National Heart, Lung, and Blood Institute, Health Topics: Blood Transfusion. Available at:
https://www.nhibi.nih.gov/health/health-topics/topics/bt/risks (https://www.nhibi.nih.gov/health/health-
topics/topics/bt/risks)

Crowder L, Steele W, Notari E, Haynes J, Dodd R, Stramer Sk. Epidemiology of Hepatitis B Virus, Hepatitis C
Virus and Human Immunodeficiency Virus in United States Blood Donors. Abstract accepted for AABB
Conference 2017.

Hoofnagle JH. Hepatitis C: the clinical spectrum of disease. Hepatology. 1997;26(3 Suppl 1):155-20S.
Marcellin P. Hepatitis C: the clinical spectrum of the disease. J Hepatol. 1999;31 (Suppl 1):9-16.

Maheshwari A, Ray S, Thuluvath PJ. Acute hepatitis C. Lancet. 2008;372(9635):321-32.

Smith BD, Morgan RL, Beckett GA, Falck-Ytter Y, Holtzman D, Teo CG, Jewett A, Baack B, Rein DB, Patel N,
Alter M, Yartel A, Ward JW. Recommendations for the identification of chronic hepatitis C virus infection
among persons born during 1945-1965. MMWR Recomm Rep. 2012;61(RR-4):1-32.

Orland JR, Wright TL, Cooper S. Acute hepatitis C. Hepatology. 2001;33(2):321-7.

Alter MJ, Margolis HS, Krawczynski K, Judson FN, Mares A, Alexander WJ, Hu PY, Miller JK, Gerber MA,
Sampliner RE, et al. The natural history of community-acquired hepatitis C in the United States. The Sentinel
Counties Chronic non-A, non-B Hepatitis Study Team. N Engl J Med. 1992;327(27):1899-1905,

Farci P, Alter HJ, Wong D, Miller RH, Shih JW, Jett 8, Purcell RH. A long-term study of hepatitis C virus
replication in non-A, non-B hepatitis. N Engl J Med. 1991;325(2):98-104.

Barrera JM, Bruguera M, Ercilla MG, Gil C, Celis R, Gil MP, del Valle Onorato M, Rodes J, Ordinas A.
Persistent hepatitis C viremia after acute self-limiting posttransfusion hepatitis C. Hepatology. 1995:21(3):

639-44.

   

. American Association for the Study of Liver Diseases (AASLD) and the Infectious Diseases Society of

America (IDSA). Recommendations for testing, management, and treating hepatitis C. HCV testing and

linkage to care. Available at: httos://Awww.heveuidelines.org (httos://www.hcveguidelines.org)

. Smith DB, Bukh J, Kuiken C, Muerhoff AS, Rice CM, Stapleton JT, Simmonds P. Expanded classification of

hepatitis C virus into 7 genotypes and 67 subtypes: updated criteria and genotype assignment web
resource. Hepatology. 2014;59(1):318-27.

. Manos MM, Shvachko VA, Murphy RC, Arduino JM, Shire NJ. Distribution of hepatitis C virus genotypes ina

diverse US integrated health care population. J Med Virol. 2012;84(11):1744-50.

. Nainan OV, Alter, MJ, Kruszon-Moran D, Gao FX, Xia G, McQuillan G Margolis HS. Hepatitis C virus

genotypes and viral concentrations in participants of a general population survey in the United States.
Gastroenterology. 2006;131(2):478-84.

. Egro FM, Nwaiwu CA, Smith S, Harper JD, Spiess AM. Seroconversion rates among health care workers

exposed to hepatitis C virus-contaminated body fluids: the University of Pittsburgh 13-year experience. Am
J Infect Control. 2017;45(9}:1001-5.

. Centers for Disease Control and Prevention. Recommendations for prevention and control of hepatitis C

virus (HCV) infection and HCV-related chronic disease, MMWR Recomm Rep. 1998;47(No, RR-19):1-39.

https://www.cdc. gow/hepatitis/hev/hevfag.htm oon 3/26/2018
HCW RA Qs. for ealihsBio fessionals | Division pf Viral Hgptitis, fe: 42 of 187 PAGEID # 280 —

26, Moyer VA, US Preventive Services Task Force. Screening for hepatitis C virus infection in adults: U.S.
Preventive Services Task Force Recommendation Statement. Ann Intern Med. 9013:159(5):349-57.

27. Roberts EA, Yeung L. Maternal-infant transmission of hepatitis C virus infection. Hepatology. 2002:36(5
Supp! 1):$106-13.

28. Cottrell EB, Chou R, Wasson N, Rahman B, Guise JM. Reducing risk for mother-to-infant transmission of
hepatitis C virus: a systematic review for the U.S. Preventive Services Task Force. Ann Intern Med.
2013;158(2):109-13.

29. Mast EE, Hwang LY, Seto DS, No!te FS, Nainan OV, Wurtzel H, Alter MJ. Risk factors for perinatal
transmission of hepatitis C virus (HCV) and the natural! history of HCV infection acquired i in infancy. J infect
Dis. 2005;192(41):1880-9.

Quick Links to Hepatitis on

 

| Viral Hepatitis Home
Statistics & suena
Populations & Settings:

Outbreaks

State and Local Partners 5& Grantees

Poli Icy and Program ms

Resource Center

File Formats Help:

How do I view different file formats (PDF, DOC, PPT, MPEG) on this site?
(https: //www.cde.gov/Other/plugins/)

‘https://www.cde.gov/Other/plugins/#pdf}

Page last reviewed: February 23, 2018
Page last updated: February 23, 2018
Content source: Division of Viral Hepatitis (/hepatitis} and
National Center for HIV/AIDS, Viral Hepatitis, STD, and TB Prevention (/nchhstp}

https://www.cde.gov/hepatitis/hev/hevfaq-htm ~ 3/26/2018
He@aites C Medhoatonsosetesiewpan Did pdate fp Gatients 4 Mwabagpatatsof 187 PAGEID’3#€28 I >

Viral Hepatitis

Hepatitis C medications: A review and update for patients
Last reviewed/updated: February 14, 2017

CONTENTS

How is hepatitis C treated?

Why should people take antiviral medications for hepatitis C?
What does it mean to have a successful treatment? What is a Sustained Virologic Response (SVR}?
What are the names of the medications for treating hepatitis C?
How long is the treatment?

How likely is it that the treatment will cure my hepatitis C virus?
How quickly will the medications work?

What can people do to help the medications work best?

What does it mean to relapse?

How will my doctor monitor me during the treatment?

Side effects of antiviral medications

Side effects of ribavirin

Ribavirin and birth defects

What about patients with hepatitis C who also have hepatitis B?
Are there ways to cure hepatitis C other than with medications?
Helpful tins while taking hepatitis C medications

More information

 

How is hepatitis C treated?

Hepatitis C virus is treated with all-oral medications. These pills, called antiviral medications, are usually
taken once per day. These antiviral medications are extremely good at attacking the virus and preventing it
from multiplying.

Antiviral medications were not the original treatment for hepatitis C. Before 2014, the only treatment for
hepatitis C was called interferon and ribavirin, taken as weekly injections under the skin, plus pills. Interferon
treatment caused many unpleasant side effects and was not usually successful. Today's antiviral treatments
are extremely successful at curing the virus and have very minimal side effects.

ae Exhibit F he
https://www.hepatitis.va.gov/products/patient/treatment-update.asp 3/26/2018
Hepatitis C Medications: A Review pod Update. te for Patients - Viral Hepatitis Page 2
ase: 2:18-cv-01565-GCS-EPD #: 6 File d: 12/11/18 Page: 44 of 187 PAGEID 3e>

Ribavirin (without interferon} is sometimes prescribed to be taken along with the new antiviral medicines. Most
patients do not need ribavirin, but for certain patients, ribavirin is needed as extra help for the antiviral
medications to have the best chance at curing the hepatitis C virus. Ribavirin has some mild-moderate side
effects. Ribavirin is a pill taken twice per day, as 2 or 3 pills in the morning plus 2 or 3 pills at night, depending
on the patient's body weight.

Why should people take antiviral medications for hepatitis C?

The purpose of taking antiviral medications for hepatitis C is to:

remove (or clear) all the hepatitis C virus from your body permanently
stop or slow down the damage to your liver

reduce the risk of developing cirrhosis (advanced scarring of the liver)
teduce the risk of developing liver cancer (hepatocellular carcinoma)
reduce the risk of liver failure and the need for a liver transplant

What does it mean to have a successful treatment? What is a Sustained
Virologic Response (SVR)?

in an untreated state, the hepatitis C virus infects the ceils of the liver and then continuously lives there,
making copies of itself that circulate in the bloodstream. When antiviral medications are used, they can
destroy the way the virus reproduces. The amount of virus in the bloodstream then decreases. The amount of
virus in the blood is measured by a viral load {also called HCV RNA).

Treatment is successful when the viral load drops to undetectable levels. which means the virus cannot be
detected in the bloodstream at all. The viral load becomes undetectable during treatment and remains
undetected after treatment has ended. If there is still no detectable virtis in the blood 12 weeks after the end
of the treatment, the treatment was successful. This is called a Sustained Virologic Response (SVR).

A patient who has achieved an SVR is considered to be cured of the hepatitis C virus.

What are the names of the medications for treating hepatitis C?.

There are many antiviral medications that are used to treat hepatitis C. Some are used alone, some are used
in combination with each other, and ribavirin can be added to any of the medications on this list.

Antiviral medications in alphabetical order (not in order of preference):

* Daclatasvir (Daklinza}) + Sofosbuvir (Soivaldi)

* Elbasvir/Grazoprevir (Zepatier)

. Ombitasvir/paritaprevir/ritonavir + Dasabuvir (Viekira is the name of the entire combination)
* Sofosbuvir (Solvaidi) + ribavirin

* Sofosbuvir/Ledipasvir (Harvoni)

« Sofosbuvir/Velpatasvir (Epciusa)

* Sofosbuvir (Solvaidi} + Simeprevir (Olysio)

https:/Avww. hepatitis. va.gov/products/patient/treatment-update.asp

tS

3/26/2018

SAPMILIG ALY O

FIEND Riya g AM¥For YoeAIg weray

ee

*

MAFY gain IPOS Aons. SAV IME HL
REASOD L SHoven Hau 6

Bégy AbtvaALuaréa be
Her bya yar hoan AerEt

3

Hefiatitts C:Madicalibn6 SACS ePanOdpdaté ibietahents 1MBardgpauBsof 187 PAGEID’AS289! >

There are also more medications expected to be developed and approved.

How long is the treatment?

Most of the time, treatment is 12 weeks long. Sometimes treatment can be 8 weeks long, and occasionally it
needs to be either 16 or 24 weeks long.

How likely is it that the treatment will cure my hepatitis C virus?

In general, hepatitis C treatment regimens have extremely high success rates. Many of the regimens are
successful in curing more than 90 percent of people and some of the regimens are successful in 95 to 99
percent of people. All patients with hepatitis C should be evaluated for treatment:

Some patients may have a somewhat lower likelihood of success. For patients whoa may have a lower chance
of successful treatment, their provider may tell them to take the medication for longer and/or add ribavirin to

the medications that are used. .

The medications may not work as well in some patients who:

* have genotype 3 infection
* were treated previously but not cured, which is called “treatment experienced”

have cirrhosis
have changes in their virus, called "mutations," that cause the virus to be resistant to medications.
Mutations can prevent the medications from working as well.

Eve) Most Oeay

* How quickly will the medications work?

The medications will usually cause a very big drop in the viral load within the first two weeks. Some patients
wilt see their viral load become undetectable very early, such as by the fourth week. For other patients, it can
take longer until their viral load becomes undetectable. If the drop in the viral load is very slow then the
provider may add ribavirin, and/or extend the number of weeks for the treatment. Aud 46-4 (a uty LD SH ta
Hove HAN Béegh watt
: vo 4: Ent
What can people do to help the medications work best? om oe * a Coan TESTED

f
J * Take the medications every day _
J Stay in touch with pharmacy to be sure that all refills are ready on time
» Take the medications exactly as prescribed (in terms of timing with food or other medicines)

* Do not skip doses
‘« Getall blood tests done ontime 4424 Wwe FEST AT Ade
* Go to all visits with providers as recommended Aso wer 32 avy Cod Fak A S1F
v. Tell the provider about all other medications that are being taken - including over-the-counter
medicines, vitamins, herbs, and suppiements
/ + Complete the entire course of medication

https://www.hepatitis.va.gov/products/patient/treatment-update.asp —- -. 3/26/2018
Hepatitis Medications: A Review snq plate tor Bates Vie eepatis of 1s7 PAGEID RS 364 >

What does it mean to relapse?

Relapse means that the treatment did not succeed in curing the virus. The medicine was abie to clear the
virus for a time, but then the virus came back. Re-treatment options should then be discussed with the
provider.

How will my doctor monitor me during the treatment?

Your previder will meet with you during treatment to review how well you are tolerating treatment and review
laboratory results. Laboratory tests help keep tabs on your health, track the viral load, and determine your
response to treatment. You will be given specific dates to go get your blood tested at the lab during and after
the treatment. A/oavE of THES Lt AP PERL ,

Side effects of antiviral medications

Hepatitis C antivirais have very mild or no side effects. Some of the side effects may be:

Nausea
: Fatigue
Headache
Rash
Disturbed sleep (insomnia}

Side effects of ribavirin

Ribavirin can have side effects that are more noticeable and more common. These side effects are reversible
so they will stop when the ribavirin is stopped.

« Drop in red blood cell count (anemia)
* Cough
+ Shortness of breath
Chest pain
Rash
Birth defects (harm to embryo or fetus of pregnant patients)

Ribavirin and birth defects

Ribavirin can cause birth defects. harming the embryo or fetus of pregnant patients, so ribavirin should not be
taken during pregnancy. In addition, both the patient and their sexual partner must use birth control during
the ribavirin treatment and for 6 months after it is compieted.

What about patients with hepatitis C who also have hepatitis B?

‘https: ‘awww hepatitis.va. gov/products/patient/treatment- “update. asp 3/26/2018.
Hepagas & Medingionss Ackeyiep pnp bipdate toydfatients +/Veqatepantsof 187 PAGEID#g2aDt >

Hepatitis B virus can flare in patients who are co-infected with hepatitis B and hepatitis C and are taking
medication for hepatitis C. This has been reported as a potential risk for patients who are taking hepatiis C
treatment and have underlying hepatitis B as well. The flare usually occurs within a few weeks after the
patient starts taking medication for hepatitis C. Therefore, patients who have both hepatitis 8 and hepatitis C
should be seen by a hepatitis expert before starting treatment of the hepatitis C; they may need to start taking
hepatitis B treatment to avoid a hepatitis B flare.

Are there ways to cure hepatitis C other than with medications?

Patients sometimes ask whether there are ways to treat hepatitis C other than taking medicines. Currently,
there are no vaccines to prevent hepatitis C. Once a person is infected, the only way to treat it is with
prescribed antiviral medications.

Some patients worry that having hepatitis C means they will need a liver transplant. Only a very small fraction
of people with hepatitis C require a liver transplant. By far, most people with hepatitis C never need a liver
transplant. A transplant is performed only when damage to the liver is extremely advanced and the liver is
unable to perform its basic functions. A transplant provides a new working liver, but a transplant does not get
tid of the hepatitis C virus in the patient. Patients with a liver transplant still need antiviral medication to cure

their virus.

Helpful tips while taking hepatitis C medications

* Always follow your health care providers' advice, particularly the instructions on taking your medicine.
- \f you have to cancel an appointment, call your doctor and schedule a new one as soon as possible.
Fake good care of yourself. Eat well, drink 8 to 10 glasses of water each day, and try to get a full
night's sleep. :
Learn about the hepatitis C medications you are taking. This includes special risks and warmings.
if taking ribavirin, use sunscreen, wear long sleeves and a hat, and limit sun exposure.
* Write down your doctor's name and phone number. Carry this information with you at alt times.

* Write the names and amounts of the medicines you are taking. Carry this information with you at all
times.

More information

For more about hepatitis C treatment, see our patient information (/patient/hevitreatfindex.asp), contact the
Centers for Disease Control and Prevention (CDC) Hepatitis Toll-Free Information Line at 1-888-4 HEPCDC
(1-888-443-7232), or visit the CDC website at http:/Avww.cdc.gov/hepatitis/index.htm
(https:/Avww.cde.gov/hepatitis/index:htm) r#.

Rena K. Fox, MD (/patient/faqs/expert-bios.asp#rena)
Website Medical Editor

U.S. Department of Veterans Affairs | 810 Vermont Avenue, NW Washington DC 20420
Last updated February 14, 2018

https://www.hepatitis.va. gov/products/patient/treatment-update.asp 3/26/2018
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 48 of 187 PAGEID #: 286
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 49 of 187 PAGEID #: 287

HCV Testing and Linkage to Care | HCV Guidance

rAASLD

AMERICAN ASSOCIATION FOR
THE STUDY OF LIVER DISEASES

Home Test, Evaluate, Monitor

Search the Guidance

Enter your keywords = Search

View Mode
Recommendations and Evidence

Offline Versions

Print “2° s:-or-"
PDF cr  -ar-
Download:

Help Topics

Section Contents

Links to Clinical Calculators

Thttein ns Phere Laren dab,

Page 1 of 10

FPAASLD ot

HCV Guidance: Recommendations for
Testing, Managing, and Treating
Hepatitis C

Treatment-Naive Treatment-Experienced Unique Popuiations About

HCV Testing and Linkage to Care

One-Time Hepatitis C Testing

 

Recommendations for One-Time Hepatitis C Testing

 

RECOMMENDED RATING &

One-time hepatitis C testing Is recommended for persons bom" from 1945 through 19685
without prior ascertainment of risk.

Other persons should be screened for HCV infection risk factors. One-time testing should
be perfermed for all persons with behaviors, exposures, and conditions or circumstances:
associated with an increased risk of HCV Infection.

 

 

Risk Behaviors
Injection-drug use (current or ever, including those wh injected only once}
Intranasal ilicit drug use

Risk Exposures
Persons on long-term hemodialysis (ever}
Persons with percutaneous/parenteral exposures in an unregulated setting

Healthcare, emergency medical, and public safety workers after needie-stick, sharps,
or mucosal exposures to HCV-infected blood

Children bom to HOV-infected women
Prior recipients of transfusions or organ transplants, including persons who: LB

Were notified that they received blood from a donor who later tested positive for
Hv

Received a transfusion of blood or blood components, or underwent an organ
transplant before July 1992

Received clotting factor concenirates produced before 1987

Persons who were ever Incarcerated

Other Conditions and Circumstances
HIV infection
Sexually-active persons about to start pre-exposure prophylaxis (PreP) for HIV

Unexplained chronic liver disease andor chronic hepatitis, including elevated alanine
aminotransferase {ALT) levels

Solid organ donors (deceased and living)

 

 

* Regandless of country of birth

 

 

 

‘There are an estimated 3.5 million HCV-infected persons in the United States, induding 2,7 million in the

general noninstitutionalized population (Ps...) and 800,000 incarcerated, Institutionalized, or
homeless persons (2: + _ 2! 2) Approximately 50% of all infected people are unaware that they have
HOVG, eo SRG ee tet

 

HC¥ testing is recommended in select populations based on demographics, possible exposures, high-risk
behaviors, and medical conditions. Testing recommendations are based on HCV prevalence in these
populations; proven benefits of care and treatment in reducing the risk of hepatocellular carcinoma and

Exhibit G

gIriaAanan
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 50 of 187 PAGEID #: 288
HCV Testing and Linkage to Care | HCV Guidance Page 2 of 10

all-cause mortality; and the potential public health benefit of reducing transmission through early
treatment, viral clearance, and reduced risk behaviors {70 5. 0) CK (tee CCE

HCV is primarily transmitted through percutaneous exposure to infected blood. Other mades of
transmission include mother-te-infant and contaminated devices shared for noninjection drug use.
Sexual transmission also occurs but generally seems inefficient except among HIV-infected men who have
unprotected sexwithmen():) > l2. 1

Injection drug use poses the most significant risk for HCV infection, accounting for at least 60% of acute
H¢C¥ infections in the United States. Healthcare exposures are important sources of transmission,
including the receipt of blood products prior to 1992 (after which routine screening of the blood supply
was implemented); receipt of clatting factor concentrates before 1987; long-term hemodialysis; needle-
stick injuries among healthcare workers; and patient-to-patient transmission resulting from poor
infection control practices.

Other risk factors include having been born to an HCV-infected mother, having been incarcerated, and
percutaneous or parenteral exposures in an unregulated setting. Examples of these settings include
tattoos received outside of licensed parlors and medical procedures done internationally or domestically
where strict infection control procedures may not have been followed (eg, surgery before implementation
of universal precautions) { - OLY

The importance of these risk factors might differ based on geographic location and population (
ye }. An estimated 29% of incarcerated persons in North America are HCV-antibody
~positive, supporting the recommendation to screen this population for HCV( 22°. 2).

Because of shared transmission modes, persons with HIV infection are at risk for HCV. Sexual
transmission is a particular risk for HIV-infected men who have unprotected sexwithmen{- -. 0 ok
{oes 0°. 2) Screening sexually active, non-HiV-infected persons before they start pre-exposure
prophylaxis (PreP) for HIV infection prevention should also be considered { . : }.

Recent data support testing in all deceased and living solid organ donors because of the risk of HCV
infection posed to the recipient (. 07.20) (. 0 (oi 2) Although hepatitis C testing guidelines from the
US Centers for Disease Contral and Prevention (CDC) and the US Preventive Services Task Force (USPSTF)
de net specifically recommend testing immigrants from countries with a high prevalence of HCV infection
(eg, Egypt and Pakistan), such persons should be tested if they were born from 1945 through 1965, or if
they have risk factors for tnfection {see bier Ton ame oo)

CDC established risk-based HCV testing guidelines in 1998(.... | |}. These guidelines were expanded
in 2012 with a recommendation to offer a one-time HCV testing to all persons f born from 1945 through
1965 without prior ascertainment of HCV risk factors (see = pei Begg oe.) This
recommendation was supported by evidence aemcstark that a risk-based strategy alone failed to
Identify more than 509% of HCV infections, due in part to patient underreporting of their risk and provider
fimitations in ascertaining risk factor Information. Furthermore, persons in the 1945 through 1965 birth
cohort account for nearly 75% of all HCV infections, with a 5-fold higher prevalence (3.25%) than other
adults. This reflects a higher incidence of HCV infections in the 1970s and 1980s (peaking at 230,000
annually In the US, compared to an estimated 30,500 in 2014} ("2° -). Aretrospective analysis
published in 2013 showed that 68%6 of persons with HCV infection would have been identified with a birth
cohort testing strategy, whereas only 27% would have been screened with the risk-based approach

( “ “i 2. The cost-effectiveness of one-time birth cohort testing is comparable to that of current
risk-based screening Strategies{: °°. i. °.).

   

Both CDC and the USPSTF recommend a one-time HCY test in asymptomatic persons belonging to the
1945 through 1965 birth cohort, as well as other individuals based on exposures, behaviors, and
conditions or circumstances that increase HCV infection risk.

HCV Testing for Persons With Ongoing Risk Factors

 

Recommendation for HCY Testing for Persons With Ongoing Risk Factors

 

 

 

 

 

RECOMMENDED | RATING &
Annual HCV testing Is recommended for persons who inject drugs and for HIV-infected
men who have unprotected sex with men. Periodic testing should be offered to other Ia, G
persons with ongoing risk factors for HCY exposure.

 

Evidence regarding the frequency of testing in persons at risk for ongoing exposures to HCV is lacking.
Therefore, clinicians should determine the periodicity of testing based on the risk of infection or
reinfection. Because of the high incidence of HCV Infection among persons who inject drugs and
Hiv-Infected men who have unprotected sex with men, HCV testing at least annually is recommended for
these populations ¢- VaR Ge tae Afi ee 22k ¥C

ay
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 51 of 187 PAGEID #: 289
HCV Testing and Linkage to Care | HCV Gutdance Page 3 of 10

implementation of clinical decision support tools or prompts for HCV testing in electronic health records
could factitate reminding clinicians of HC¥ testing when indicated (0. 2° Et. - od
Conc th

Initial HCV Testing and Follow-Up

 

Recommendations for Initial HCV Testing and Follow-Up

 

RECOMMENDED RATING &

An HCV-antibody test is recommended for initfal HCV testing. If the result is positive, LA
current infection should be confirmed by a sensitive HCV-RNA test. .

Among persons with a negative HC\V-antibody test who are suspected of having liver
disease, testing for HCV RNA or follow-up testing for HCV antibody is recommended If lc
exposure to HCV occurred within the past 6 months; testing for HCV RNA can also be ,
considered for persons who are immunocompromised.

 

 

 

Among persons at risk of reinfection afler previous sponianeous or treatment-elated viral
clearance, Initial HCV-RNA testing is recommended because an HCV-antibody test Is (¢
expected to be positive,

Quantitative HCV-RNA testing is recommended prior to initiation of antiviral therapy to LA
document the baseline level of viremia fie, baseline viral load). *

HCV genotype testing Is recommended to guide selection of the most appropriate antiviral LA
regimen. >
Persons found to have a positive HCV-antibody test and negative results for HCV RNA by

polymerase chain reaction (PCR) should be Informed that they do not have evidence of LA
current (active} HCV infection.

 

 

 

 

 

 

 

All persons recommended for HCV screening should initially be tested for HCV antlbody {°° 22: 2k
(\.° . .°)) using an assay approved by the US Food and Drug Administration (FDA). FDA-approved tests
include laboratory-based assays and a point-of-care assay (ie, OraQuick HCV Rapid Antibody Test
{OraSure Technologies) ( “1.7 "), The latter is an indirect immunoassay with a sensitivity and
specificity similar to those of laboratory-based HCV-antibody assays.

A positive test result for HCV antibody indicates either current {active} HCV Infection (acute or chronic),
past infection that has resolved, or a false-positive result(; °° ~. . 77). Therefore, an HCV nucleic acid
test (NAT} to detect viremia is necessary to confirm active HCV infection and guide dinical management,
including initiation of HCV treatment. HCV-RNA testing should also be performed in persons with a
negative HCV-antibody test whe are either immungcompromised (eg. persons receiving chronic
hemodialysis)( <=" *... ).or who might have been exposed to HCV within the last 6 months because
these persons may be HCV-antibody-negative. An HCV-RNA test is also needed to detect reinfection in
HCV-antibody-positive persons after previous spontaneous or treatment-related viral clearance.

An FDA-approved quantitative or qualitative NAT with a detection level of 25 1U/mL or tower should be
used to detect HCV RNA. Table 1 lists FDA-approved, cammercially available HCV-antibody screening
assays. Figure 1 shows the CDC-recommended testing algorithm.

Table 1. FDA-Approved HCV-Antibody Screening Assays

 

 

 

 

 

 

 

 

 

 

Assay Manufacturer Format

Abbott HCV EIA 2.0 Abbott Laboratories EIA? (manual)
Abbott Park, IL, USA

Advia Centaur HCV Siemens Healthcare CIA? (automated)
Malyem, PA, USA

Architect Anti-HCV Abboit Laboratories CMIA? (automated)
Abbott Park, IL, USA

AxSYM Anti-HCV Abbott Laboratories MEIA? (automated)
Abbott Park, IL, USA

OraQuick HCV Rapid Antibody Test OraSure Technolagies, Inc. Immunochromatographic
Bethlehem, PA, USA (manual)

Ortho HCV Version 3.0 ELISA Test Ortho-Clinical Diagnostics, Inc. | ELA" (manual)

System Raritan, NJ, USA

VITROS Ant-HCY Orthe-Clinical Diagnostics, Inc. | CIA” (automated)
Raritan, NJ, USA

 

4 EIA: anzyme immunoassay

‘CIA: chemiluminescent inwnunoassay

FCMIA: chemiluminescent microparticle Immuncassay

* MELA; microparticle anzyme immunonssay

Tabla prepared by Saleem Kamlli, PhD, Centers for Disease Central and Prevention.

 

 

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 52 of 187 PAGEID #: 290
HCV Testing and Linkage to Care | HCV Guidance Page 4 of 10
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 53 of 187 PAGEID #: 291
HCV Testing and Linkage to Care | HCV Guidance Page 5 of 10

Figure 1. CDC-Recammended Testing Sequence for identifying Current HCV Infection

HCV Antibedy
| {

Nonreactive . Reactive

4

Hev RNA —> Not Detected

|

Detected:
No HCVAntibody Current No Current
Detected ._ ‘HCV infection: | HCV Infection

{ é

m7 a Additional Testing
Link fo Care as Appropriate’

 

* For persone who might have bean exposed to HCV within the past 6 months, testing fot HCV RNA or follaw-up testing for HCV antibody should
‘ba porformed. For persons who are Immunceampromised, testing for HCV RNA shoud be performed.

» To differantiate past, resolved HCV Infection fram binlagle false positivity for HCV antibody, testing with another HCV-antibody assay can be
considered. Repeat HCV-RN&4 testing ifthe person tested is suspected to have had HCV exposure within the past § months or has clinical
evidenos oF HCV disease, or if there is concern regarding the handling or storage of the test specimen.

Adapted from Centers for Dicease Control and Prevention {DC}, 2013 (2.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 54 of 187 PAGEID #: 292
HCV Testing and Linkage to Care | HCV Guidance Page 6 of 10

Persons who have a positive HCV-antibody test and negative results for HCV RNA by polymerase chain
reaction (PCR) shauld be informed that they do not have laboratory evidence of current HCV infection.
Additional HCV testing is typically unnecessary. The HCV-RNA test can be repeated when there is a high
index of suspicion for recent infection or in patients with ongoing HCV infection risk,

Clinicians (or patients} may seek additional testing to determine whether a positive HCV-antibody test
represents a remote HCV infection that has resolved or a false positive. For patients with no apparent risk
for HCV infection, the likelihood of a false-positive HCV-antibady test is directly related to the HCV
prevalence in the tested population. False-positive HCV-antibody tests most commonly occur in
populations with a low prevalence of HCV infection (>. .- .‘.:). lf further testing is desired to distinguish
between a true positive vs biologic false positivity for HCV antibody, repeat testing may be done with a
different FDA-approved, HCV-antibody assay. A biologic false result shoutd not occur with two different
assays( ee ccr ERELS el

Prior to initiation of antiviral therapy, quantitative HCV-RA testing may be used to determine the
baseline level of viremia {ie, viral load), which may affect treatment duration with certain regimens. The
degree of viral load decline after initiation of treatment is less predictive of sustalned virologic response
(SVR) in the era of airect-acting ar antiviral (DAA) therapy compared to previous interferon-based treatment
(see * a Jet. Testing for HCV genotype helps guide selection of the
most appropriate anthiral regimen.

Counseling Persons With Active HCV Infection

 

Recommendations for Counseling Persons With Active HCV Infection

 

 

 

 

RECOMMENDED RATING @
Persons with cument HCV infection should receive education and interventions aimed at lla. B
reducing liver disease prograssion and preventing HCV transmission. ,
Abstinence from alcohol and, when appropriate, interventions to facilitate cessation of lla. B
alcohol consumption should be advised for all persons with HCV infection. .
Evaluation for other conditions that may accelerate liver fibrosis, including hepatitis B and ib. B

HIV infections, is recommended for all persons with active HOV Infection,

Evaluation for advanced fibrosis using liver biopsy, imaging, and/or noninvasive markers is
recommended for all persons with HCV infection to faciitate an appropriate decision

 

 

 

 

regarding HCV treatment strategy, and fo determine the need for Initiating additional LA
measures for civhosis management (eg, hapateceliular carclnoma screening) (see

u saction).
Vaccination against hepatitis A and hepatitis 8 is recommended for all susceptible persons lla. C
with HCV infection. ‘
Vaccination against pneumococcal infection is recommended far all patients with cirrhosis. Ita, C
All persons with HCV infection should be provided education about how to avoid HCV Le

 

 

 

transmission to others,

 

In addition to receiving antiviral therapy, HCV-infected persons should be educated about how to prevent
further liver damage. Most important is prevention of the potential deleterious effect of alcohol.
Numerous studies have found a strong association between excess alcohal use and the development or
progression of liver fibrosis, and the development of hepatocellular carcinoma( ~~." 7G
WOR 20 Ue cet ORE ee be CE be a ob

Daily consumption of more than 50 grams of alcohol has a high likelihood of worsening fibrosis. Some
Studies indicate that daily consumption of smatier arvounts of alcchol also has a deleterious effect on the
liver; however, these data are controversial (5 2° °°) 2: lionel on... 7). Excess
alcohol intake may also cause steatohepatitis. Alcohol | screening and brief interventions, such as those
outlined by the sver buon ice me An one ~, have been demonstrated to reduce
alcohol consumption and episodes of binge drinking in the general population and among H HCV-infected
persons who consume alcohol heavily(‘@ 0.6. 0-5 En Up (soo eb), Persons
identified as abusing alcohol and having alcohol dependence require treatment and consideration for
referral to an addiction specialist.

Hepatitis B virus (HBV) and Hi¥ coinfection have been associated with a poorer HCV prognosis in cohart
studles(: 7-0 OG CR cy @tes Mt oe Gu’), Because of overlapping risk factors for
these infections and benefits associated with their identification and treatment, HCV-infected persons
should be tested for HIV ie and hepatitis! B surface antigen (HBsAg) using siapoat Screening
assays( Le agyegee Ap tsee Se: c te and rs

Fora oar, Mice: “A Patients should also be counseled about how to reduce their i vigk of
sequiringt these infections, including through HBV vaccination.

   
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 55 of 187 PAGEID #: 293
HCV Testing and Linkage to Care | HCV Guidance Page 7 of 10

Patients with obesity and metabolic syndrome having underlying insulin resistance are at increased risk
for nonalcoholic fatty liver disease, which is a risk factor for accelerated fibrosis progression in
HCV-infected persons (° ~ Yule 7.4"). Therefore, HCV-infected persons who are

overweight or obese (defined by a body mass index of 25 to 29.9 kg/m?, and 230 kg/m?, respectively)
should be counseled regarding strategies to reduce body weight and improve insulin resistance via diet,
exercise, and medical therapies( 2 3 RC 2... HCV-infected patients with hyperlipidemia or
cardiovascular comorbidities may also benefit from lipid-lowering drugs. Prospective studies have
demonstrated the safety and efficacy of statins in patients with chronic HCV and others with
compensated chronic liver disease( = 0 RG... 2 50), Therefore, these agents should not be
withheld fram HCV-infected patients.

The severity of liver disease associated with chronic HCV infection is a key factor in determining the initial
and follow-up evaluation of patients. Although patients with more advanced disease may have a lawer
response to HCV therapy, they are also most likely to derive the greatest survival benefit(- ©. °° L.A
liver biopsy can provide objective, semiquantitative information regarding the amount and pattern of
collagen or scar tissue in the liver, which can help inform the develapment of treatment and monitoring
plans. The Metavir fibrosis score (FO to F4) and ishak fibrosis score (0 to 6) are commonly used to quantify
the amount of hepatic collagen. A liver blopsy can also help assess the severity of Iver inflammation and

hepatic steatosis, and aid in excluding competing causes of liver injury ( it.) However, the
procedure has a low but real risk of comptications, and sampling artifact makes its serial use in most
patients less desirable {* - eh

Noninvasive methods frequently used to estimate liver disease severity include:

Liver-directed physical exam (normal in most patients}

Routine blood tests (eg, ALT, AST, albumin, bilirubin, international normalized ratio [INR], and CBC with
platelet count)

Serum fibrosis marker panels

Liver imaging (eg, ultrasound, or CT scan}

Transient elastography

Simple calculations derived from routine blood tests—such as the serum AST-to-platelet ratio index

(7 38( 0 \cepand fibrosis-4(° }(2L 0... “Jas well as assessment of liver surface noduiarlty
and spleen size by liver ultrasound or other cross-sectional imaging modallties can help determine if
patients with HCV have occult portal hypertension. The presence of portal hypertension is associated with
a greater likelihood of developing future hepatic complications inuntreated patients{ «©. o}
Coolowi. j

Liver elastography provides instant information regarding liver stiffness at the point of care and can
reliably distnguish patients with a high versus low fikelinood of cirrhosis{. . © ck tes" LA
more detailed discussion regarding fibrosis assessment Is found inthe + + 35 Fae ae

- section.

 

 

 

Because persons with known or suspected bridging fibrosis and cirrhosis are at increased risk of
developing complications of advanced liver disease, they require frequent follow-up, They should also
avoid hepatotoxic drugs, such as excessive acetaminophen (>2 g/d) and certain herbal supplements,
Nephrotoxic drugs, such as nonsteroidal ant-inflammatory drugs, should also be avoided. Ongoing
imaging surveillance for liver cancer and gastroesophageal varices is also recommended for these
patients (7 pa Lp. o te 22}. Persons with cirrhosis are more susceptible to invasive
Pneumococcal infection [ _ ay -}and should receive pneumococcal vaccination (20 2.2. -°).

Exposure to infected blood is the primary mode of HCV transmission, HCV-infected persons must be
informed of the precautions needed to avold exposing others to Infected blood. This is particularly
important for persons who use injection drugs given that HCV transmission in this population primarily
resuits from sharing needles and other contaminated drug injection equipment. Epidemics of acute HCV
due to sexual transmission in HIV-infected men who have sex with men have also been described recently
(IS Ga te LOC 7). Table 2 outlines measures to avoid HCV transmission.
HCV Is not spread by sneezing, hugging, holding hands, coughing, or sharing eating utensils or drinking
glasses, nor is it transmitted through food or water,

Table 2, Measures to Prevent HCV Transmission

 

HCV-infected persons should be counseled to avoid sharing toothbrushes and dental or shaving equipment,
and be cautioned to cover any bleeding wound to prevent the possibility of others coming Into contact with
their blood,

 

Persons should be counseled to stop using iNicit drugs and enter substance abuse treatment. Those who
continue to Inject drugs should be counseled ta:

 

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 56 of 187 PAGEID #: 294
HCV Testing and Linkage to Care | HCV Guidance Page 8 of 10

Avoid reusing or sharing syringes, needles, water, cotton, and other drug preparation equipment.
Use new sterile syringes and fillers, and disinfected cookers.

Clean the injection site with a new alcohol swab.

Dispose of syringes and needles after 1 use in a safe, puncture-proof container.

 

Persons with HCV infection should be advised not to donate blood and to discuss HCV serostatus prior to
donation of body organs, other tissue, or semen.

 

Persons with HIV infection and those wilh multiple sexual partners or sexually transmitted infections should
be encouraged to use barrier precautions to prevent sexual transmission. Other persons with HCV infection
should be counseled that the risk of sexual transmission is low and may not warrant barrier protection.

 

Household surfaces and Implements contaminated with visible blood from an HCV-infected person should be
cleaned using a dilution of 1 part household bleach to 9 parts water. Gioves should be wom when cleaning
up blood spills,

 

 

 

Linkage to Care

 

Recommendation for Linkage to Care

 

 

 

 

 

RECOMMENDED RATING @
All persons with active HCV infection should be linked to a dlinician who is prepared to lla, C
provide comprehensive management. ‘

 

Improvement in identification of active HCV infection and advances in treatment regimens will have
limited impact on HCV-related morbidity and mortality without concomitant improvement in linkage to
care. All patients with current HCV infection and a positive HCV-RNA test result should be evaluated by a
clinician with expertise in assessment of liver disease severity and HCV treatment. Subspecialty care and
consultation are required for persons with HCV Infection who have advanced fibrosis or cirrhosis (Metavir
stage 2F3), including possible referral for consideration of liver transplantation.

inthe United States, only an estimated 13% to 18% of HCV-infected persons had received treatment by
2013 (° sec, 327 Lack of appropriate clinician assessment and delays in linkage to care can result
in negative health outcomes. Furthermore, patients who are lost te follow-up fail to benefit from evolving
evaluation and treatment options.

Commonly cited patient-related barriers to treatment initiation indude contraindications to treatment
(eg, medical or psychiatric comorbidities); lack of acceptance of treatment (eg, asymptomatic nature of
disease, competing priorities, low treatment efficacy, jong treatment duration, and adverse effects); and
lack of access to treatment (eg, cost and distance to specialist) (" eon yer copy ie

sth

Common clinician-related barriers include perceived patient-related barriers (eg, fear of adverse effects,
treatment duration, cost, and effectiveness} lack of expertise in HCV treatment; lack of specialty referral
resources; resistance to treating persons currently using illicit drugs or alcohol; and concern about the
cost of HCV treatment (72. EE. SyQ 0 ars 2).

  

Data ave lacking to support exclusion of HCV-infected persons from considerations for hepatitis C therapy
based on the amount of alcohol intake or use of illicit drugs. Based on data from interferon-based
treatment, SVR rates among people who inject drugs are comparable to these among people who do not
inject drugs (=: ° vo +2), Some possible strategies to address barriers ta HCV treatment are listed

in Fable 3,
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 57 of 187 PAGEID #: 295
HCV Testing and Linkage to Care | HCV Guidance Page 9 of 10

Table 3, Common Barriers to HCV Treatment and Potential Strategies

 

Barrier Strategy

 

Contraindications to treatment (eg, comorbidities, Conduct counseling and education

substance abuse, and psychiatric disorders) Refer for services (eg, psychiatry and opiald

substitution therapy}
Optimize treatment with simpler, less toxic regimens

 

Competing priorities and loss to follow-up Conduct counseling and education

Engage case managers and patient navigators (HIV
model)

Co-localize services (eg, primary care, medical
homes, and drug treatment)

 

Long treatment duration and adverse effects Optimize treatment with simpler, better tolerated
regimens

Conduct appropriate education and monitoring
Utilize directly abserved therapy (tuberculosis model)

 

Lack of access to treatment (¢9, high cost, lack of | Leverage expansion of coverage through the Patient
insurance, geographic distance, and/or lack of Protection and Affordable Care Act

availability of specialists) Participate in models of care involving clase

collaboration between primary care clinicians and
specialists

Liaise with pharmaceutical patient assistance
programs

Cotocalze services (primary care, medical homes,
drug treatment)

 

Lack of practitioner expertise Collaborate with specialists (eg, Project ECHO-like
models and telemedicine)

Develop accessible, dear HCV treatment guidelines

Develop electronic health record performance
measures and clinical decision support tools (eg,
pop-up reminders and standing orders}

 

 

 

 

One strategy that addresses several barriers is codocalization {integrated care) of HCV screening,
evaluation, and treatment with other medical or social services. Co-localization has already been applied
to settings with a high prevalence of HCV infection (eg, correctional facilities, needle exchange programs,
substance abuse treatment centers, and methadone maintenance facilities) but this type of care is not
unlformly available( "Ree 2 EG cee +3). A study conducted by Ho and
colleagues demonstrated that integrated care—consisting of multidisciplinary care coordination and
patient case management—increased the proportion of patients with HCV infection and psychiatric iliness
or substance use whe begin antiviral therapy and achieve a sustained virologic response, without serious
adverseevents( = °° 7)

 

A strategy that addresses lack of access to specialists—a primary barrier to hepatitis C care—is
participation in models involving close collaboration between primary care practitioners and
subspecialists (01 3 RC. ee. ti oeC ee, 272, Such collaborations have used telemedicine
and knowledge networks to overcome geographic distances to ——— fot YE set
For example, Project ECHO (° malts a: ile ~ uses videoconferencing to
enhance primary care practitioner capacity it in n rendering HCV care and treatment to New Mexico's large
rural and underserved population (-:.. -. 22°"), Through case-based learning and real-time feedback
from a multidisciplinary team of specialists (gastroenteralogy, infectious disease, pharmacology, and
psychiatry practitioners), Project ECHO has expanded access to HCV treatment in populations that might
have otherwise remained untreated, The short duration of treatment end few serious adverse events
associated with DAA therapy present an opportunity te expand the number of midlevel practitioners and
primary care physicians engaged in the management and treatment of HCV infection.

 

 

 

waste &

Additional strategies for enhancing linkage to and retention in care could be adapted from other fields,
such as tuberculosis and HIV, For example, use of directly observed therapy has enhanced adherence to
tuberculosis treatment, and use of case managers and patient navigators has reduced loss of follow-up in

- PIF TANTO
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 58 of 187 PAGEID #: 296
HCV Testing and Linkage to Care | HCV Guidance Page 10 of 10

HiV caret =. }. Recent hepatitis C testing and care programs have identified the use of
patient navigators or care coordinators as important interventions in overcoming challenges associated
with linkage to and retentionincare{’ TRG: 2). Ongoing assessment of efficacy and
comparative effectiveness of this and additianal strategies is a cruciat area of future research for patients
with HCV infection. Replication and expansion of best practices and new models for linkage to HCV care
will also be crucial! to maximize the public health impact of newer treatment paradigms.

Related References

Last update: September 27, 2017

4Previous Page Next Page>

| a ] j i

Copyright © 2014-2018 by the American Association for the Study of Liver Diseases and the Infectious Diseases Soclety of America. All rights reserved.

te 7 a4 48 i a *. . a o+n aw arr inna wf
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 59 of 187 PAGEID #: 297
AST to Platelet Ratio Index (APRI) Calculator - Clinical Calculators - Hepatitis C Online Page 1 of 2

Clinical Caiculators

Clinical Calculators
CTP Calculator

- APRI Calculator
BMI Calculator
erCi Calculator
FIB-4 Calculater
Glasgow Coma Scale
GFR Calculator
MELD Calculator

SAAG Calculator

Substance Use Screening Tools
. AUDIT-C Questionnaire

CAGE Questionnaire

 

 

cy ¥ i Course + | Tools & > Resource > |
Rec tations “i godules © j Calculators Library j
i | i

 

AST to Piatelet Ratio Index (APR Calculator

This is an AST to Platelet Ratio index (APR}} calculater tool, Enter the required values co calculate the APRI value, The APRI Score
will appear in the oval on the far right (highlighted in yellow). Most experts recommend using 40 IU/L as the value for the AST
upper limit of normal when calculating an APRI value,

AST Level (ful)

AST (Upper Limit of Normal) (UA?

APRI = x 100 =
Platelet Count (10°/t)

Interpretation,

 
  

fea a rreteeariabyab: eal db stuicliess ws Har. condided stat ar: APR score greater thar 1.0 bad 1 sary

   

OR gee be see dint she vote Se rtf
had 4 sensitivicy of 77°C) snd spec'ficty of 72.5 for predicring significamt hepatic fibrosis.”

For detecion of crrhess, acing an APR: curefé scare of 2.0 was more specific (9190) but less sensitive (4090). The
he Gegatwe predictive value fared ability fo rate aut crrbee, para
oe Sores deals) dard ab fy to reat on hiAE
ely not sufficienily sensitive is ride pur gignificant digas.

ive" ae Cardamagion fuch 45 APS! ous Fb t ear op ay

ey Oy cms

       
  

  

Jewees The AAR ore (eet thers LH 0

rs ee epee os (tie

      

il. The AP RE atone

   

Sources

1, Lin ZH, Xin ¥N, Dong QJ, et al. Performance of the aspartate aminotransferase-to-platelet ratio index for the staging of
hepatitis C-related fibrasis: an updated meta-analysis. Hepatology. 2017;53:726-36.

2. Chou R, Wasson N, Blood tests to diagnose fibrosis or cirrhosis in patients with chronic hepatitis C virus infection: a
systematic review, Ann Intern Med. 2013;158:807-20.

Related Activities
You may find more information and a scenario for which you can use this calculator in the following activities from our course:

This calculator operates entiraly from your device.
No ingut variables or data is transmitted berween your computer and our servers.

Funded by a grant from the Centers for

Bisease Control and Prevention

 

HCV Medications Course Modules Slide Lectures Clinical Calculators
Daclatasvir (Dakiinza} Screening and Diagnosis of Hepatitis C infection Met Concepts CTF Calcutator

i i i ; ae . we jaster Bibliography
Eibasvir-Grazoprevir (Zepatier} Evaluation, Staging, and Monitoring of Chronic Hepatitis C APRI Calculator
Glecaprevir-Pibrentasvir (Mavyret] Management of Cirrhosis-Related Complications Contributors BMI Catculatar
Ledipasvir-Sofosbuvir (Harvard) Evaluation and Preparation for Hepatitis C Treatment Site Overview Crci Calcutator
Ombitasvir-Paritaprevir-Ritonavie ‘Treatment of Chronic Hepatitis C Infection Content Bundles FIB-4 Caleufator
{Technivie) Treatment of Special Populations and Special Situations Glasgow Coma Scale
Ombitasvir-Parttaprevir-Ritonavir and Special Topics GFR Calculator
Dasabuvir (Viekira Pak} MELD Calculator
Peginterferon alfa-2a (Pegasys} SAAG Calcelator

Peginterferon alfa-2b {Peginiran)

Ribavirin (Copegus, Rebetol, Ribasphere)

Simeprevir (Ofysio}
Sofoshuvir (Sovaldi
Sofosbuvir-Velpatasvir (Epclusa)

Sofosbuvir-Velpatasvir-Voxdlaprevir

{Vosevi)

Exhibit H
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 60 of 187 PAGEID #: 298

Fibrosis-4 (FIB-4) Calculator - Clinical Calculators - Hepatitis C Online

Clinical Calculators

 

inicat Calculators
“apes

APRI Calculator

BMI Calculator

CrCl Calculator

FIB-4 Calculator

Glasgow Coma Scale

GFR Calculator

MEL® Calculator

SAAG Calculator

Subsiance Use Screening Teais
AUBIT-C Questionnaire

CAGE Questionnaire

Page 1 of I

 

Masier
Bibliogran' iy

Tools &

i
t
; Calculators

|
HC¥ >! Course 5
Medications *! Madutes "

i
Resource >
Library !

Share :

Fibrosis-4 (FIB-4) Calculator

The Fibrosis-4 score helps to estimate the amount of scarring in the liver. Enter the required vatues to calculate the FIB-4 valve,
it will appear in the oval on the far right (highlighted in yellow).

Age (years) K AST Level (uft)

£

V ALT (U/L) :

FIB-4 =
Platelet Count (70°/L)

Interrelation:

Using = lower cutoff value of 1.45, a FIS-4 score <1.45 had a negative predictive value of SO for advanced Aibrasis
te kee goo Hate 5 oe pote tind ta dd

  

alae

      

hosajes aly iPS wen

 

    
 

Sources

Sterting RK, Lissen E, Clurneck WN, et. al. Development of a simple noninvasive index to predict significant fibrosis patients with
HIWHC¥ co-infection, Hepatology 2006:43:1317-1325.

@ This calculator opayates entirely from your device.
Mo Input variables or date is iransmitted benveen your computer end our servers.

Funded by 4 grant from the Centers far

Disease Control and Preventiar

 

HCV Madications

Daclatasvir (Dakiinza)

Slide Lectures Clinical Calculators

Core Concepts

Course Modules

Elbasvir-Grazoprevir (Zepatier)
Glecaprevir-Pibrentasvir (Mavyret}
Ledipasvir-Sofosbuvir (Harvoni}
Ombitasvir-Paritaprevir-Ritonavir
(Technivie)
Ombitasvir-Paritaprevir-Ritonavir and
Dasabuvir (Mekira Pok)

Peginterferon alfa-2a (Pegasys)
Peginterferon alfa-2b (Pegintron}
Ribavirin (Copegus, Rebetol, ibasphere)
Simeprevir (Olysio}

Sofosbuvir (Seveldi
Sofosbuvir-Velpatasvir (Epciuso}
Sofosbuvir-Velpatasvir-Voxilaprevir
(Vosev})

Copyright © 2018 Hepatitis C Online - AWS

Screening and Diagnosis of Hepatitis C infection Master Bibliography CTP Caiculator
Evaluation, Staging, and Monitoring of Chronic Hepatitis C APA Calculator
BMI Calculator

Management of Cirrhosis-Related Complications
Evaluation and Preparation for Hepatitis C Treatment
Treatment cf Chronic Hepatitis C Infection

Treatment of Special Populations and Special Situations
Special Topics

Centributors
Site Overview
Content Bundles

CrCl Calculator
FIB-4 Calculator
Glasgow Coma Scale
GFR Calculator
MELD Calculator
SAAG Calculator

Contact Us | ferms and Conditions | Privacy Policy
CE (CNE/CME) Notices | Copyright and Attribution Notices
Case: 2:18-cv-01565-GCS-EPD Doc #. 6 Filed: 12/11/18 Pa

Child-Turcotte-Pugh (CTP) Calculator - Clinical Calculators - Hepatitis C Online

 

 

 

ge: 61 of 187 PAGEID #: 299

Page | of 2

 

   

er EE 1
+ Tools & > ReSOUrce 4 j Master
i Calculators Library i Bibliography
I i
Clinical Calculators Oe eee
“ ep. . nae. og — :
Child-Turcette-Pugh (CTP) Calculator Share |
Clinical Catculators ~
a __e Use the Child-Turcotte-Pugh Classification for Severity of Cirrhosis calculatar to estimate the cirrhosis severity. Select the
applicable Clinical and Lab Criterlas, then check the classification at the bottorn.
CTP Calculator
Clinical and Lab Criteria Points
APRI Calculator
BMI Calculator Encephalopathy
Nane ey
CrCl Calculator Q
Qo Mild to moderate (grade 1 or 2) “3
FIB-4 Calculator
° Severe (grade 3 or 4) +3
Glasgow Coma Scale
Ascites
GFR Calculator
0 None rt
MELD Calculator . .
0 Mild to moderate (diuretic responsive) aw
SAAG Calculator oO Severe (diuretic refractory) +3
Bilirubin (mg/dL)
Substance Use Screening Tools
- = 0 <2 4
AUDIT-C Questionnaire oO 23 12
CAGE Questionnaire oO *3 +3
Albumin {g/d}
0 >35 +t
0 2.83.5 “2
o <2.8 +S
International normalized ratio
Qo <17 “4
o 1,7-2.3 oP
Oo >23 +3
Child-Turcotte-Pugh Class obtained by adding score for each parameter (total points}
Related Activities
You may find more information and a scenario for which you can use this calculator in the following activides from our course:
This calculator operates antirely from your device,
No input varizbies or dara is ansmilted beh-een your camputer and aur servers.
Fucded by a grant from the Centers for
Disease Control and Prevention

 

 

 

HCV Medications

Daclatasvir (Deklinza)
Elbasvir-Grazoprevir (Zepatier}
Glecaprevir-Pibrentasvir (Mavyret)
Lecipasvir-Sofosbuvir (Harvoni}
Om bitasvir-Paritaprevir-Ritonavir
{Technivie}

Course Modules

Screening and Diagnosis af Hepatitis C infection
Evaluation, Staging, and Manitoring of Chronic Hepatitis C
Management of Cirrhosis-Related Complications
Evaluation and Preparation far Hepatitis C Treatment
Treatment of Chronic Hepatitis C Infection

Treatment of Special Populations and Special Situations

Slide Lectures
Core Concepts
Master Bibliography

Contributors
Site Overview
Content Bundles

Clinica! Cateulators

CTP Calewator

APRI Calculator

BMt Calculator

CrCl Calculator

FIB-4 Calculator
Glasgow Coma Scale
 

AASLE

AMERICAN ASSOCIATION FOR
THE STUDY OF LIVER DISEASES

Hame Test, Evaluate, Moniter

Search the Guidance

Enter your keywords = Search

View Mode
Recommendations and Evidence

Offline Versions

 
   

Print “1 6 30> - ore *>.
POF: - POP Pas
Download: -.)
Help Topics
Section Contents

Ly

 

Links to Clinical Calculators

ee

 

hitns://Awrere hevoridelines ara/evaluatefahen-wham

Treatmant-Naive

WhaS Gnd ih WoL nat eHERP ROG By PHC OGdidade® Page: 62 of 187 PAGEIDS: 200.64

 

P*AASLD

HCV Guidance: Recommendations for
Testing, Managing, and Treating
Hepatitis C

 

Treatment-Experienced

When and in Whom to Initiate HCV Therapy

Successful hepatitis C treatment results in sustained virologic response {SVR}, which is tantamount to
virologic cure and, as such, is expected to benefit nearly all chronically infected persons. When the US
Food and Drug Administration (FDA) approved the first interferon-sparing treatment for HC¥ infection,
many patients who had previously been “warehoused” sought treatment. The infrastructure {ie,
experienced practitioners, budgeted healthcare dollars, etc) did not yet exist to treat all patients
immediately. Thus, the panel offered guidance for prioritizing treatment first for those with the greatest
need.

Since that time, there have been opportunities to treat many of the highest-risk patients and accumulate
real-world experience regarding the tolerability and safety of interferon-free HCV regimens, More
importantly, from a medical standpoint, data continue to accumulate that demonstrate the many
benefits, both intrahepatic and extrahepatic, that accompany HCV eradication. Therefore, the panel
continues to recommend treatment for all patients with chronic HCV infection, except those with a short
life expectancy that cannot be remediated by HCV treatment, liver transplantation, or another directed
therapy. Accordingly, prioritization tables have been removed from this section.

Despite the strong recommendation for treatment of nearly all HCV-infected patients, pretreatment
assessment of a patient’s understanding of treatment goals and provision of education about adherence
and follow-up are essential. A well-established therapeutic relationship between clinician and patient
remains crucial for optimal outcomes with direct-acting antiviral (DAA) therapies. Additionally, in certain
settings there remain factors that impact access to medications and the ability to deliver them to patients,
In these settings, Clinicians may still need to decide which patients should be treated first. The
descriptions of unique populations discussed in this section may help physicians make more informed
treatment decisions for these groups. For additional information, see unique patient

populations: © + F ‘ eat oe f

 

Pv Pere

 

ilaéve

     

letyand SS Bees

 

Goal of Treatment

 

RECOMMENDED RATING &

The goal of treatment of HCV-infected persons is to reduce allcause mortality and fiver-
related health adverse consequences, including end-stage liver disease and LA
hepatocellular carcinoma, by the achievement of virologic cure as evidenced by a '
sustained virologic response.

 

 

 

 

Recommendation for When and in Whom to initiate Treatment

 

RECOMMENDED RATING €

Treatment is recommended for all patients with chronic HCV Infection, except those wilh 2
short life expectancy that cannot be remediated by HCV therapy, liver transplantation, or LA
another directed therapy. Patients with a short life expectancy owing te liver disease '

 

 

 

 

should be managed in consultation with an expert.

 

Clinical Benefit of Cure

Exhibit I
AIS/INAZ
Whe Gnd LONER RARE HP Hetaby OHO Gbtadd® Page: 63 of 187 PAGEID #20} oF 9

The proximate goal of HCV therapy is SVR (virologic cure), defined as the continued absence of detectable
HCV RNA for at least 12 weeks after completion of therapy, SVR is a marker for cure of HCV infection and
has been shown to be durable in large prospective studies in more than 99% of patients followed-up for
25 years( - yt: oc: 2 }. Patients in whom SVR is achieved have HCV antibodies but no
longer have detectable HCV RNA in serum, liver tissue, or mononuclear cells, and achieve substantial
improvement in liver histology({ .- ~ LOyG unsere Poy (artes © vo), Assessment
of viral response, Including documentation of SVR, requires use of an 1 FDA-approved quantitative or
qualitative nucleic acid test (NAT) with a detection level of <25 iU/mL.

   

Patients who are cured of their HCV infection experience numerous heaith benefits, including a decrease
in tver inflammation as reflected by improved aminotransferase levels (ie, alanine aminotransferase [ALT]
and aspartate aminotransferase [AST}), and a reduction in the rate of liver fibrosis progression {~~

,..), Among 3,010 treatment-naive patients from 4 randomized trials who had pretreatment and
posttreatment liver biopsies (separated by a mean of 20 months) and were treated with 10 different
interferon-based regimens, 39% to 7396 of participants who achieved SVR had Improvement in liver
fibrosis and necrosis (-: «=: 2°.  ), Additionally, cirrhosis resolved in 49% of the cases. Portal
hypertension, splenomegaly, and other clinical manifestations of advanced liver disease also improved,
Among HCV-infected persons, SVR is associated with a > 7096 reduction in the risk of liver cancer
{hepatocellular carcinoma (HCC), and a 90% reduction in the risk of liver-related mortality and liver
transplantation (: = 025 0) "RQ ce EG

Cure of HCV infection also reduces symptoms and mortaiity from severe extrahepatic manifestations,
Including cryogiobulinemic vasculitis, a condition affecting 10% to 15% of HCV-infected patients [°-> ~~

Ova Garin Soe 2: 00 '4), HCV-infected persons with non-Hodgkin lymphoma and other
lymphoproliferative disorders achieve complete or partial remission in up to 75% of cases following
successful therapy for HCV infection{ 0° Scheie Cer tok GS no ek
() 0 hl °), These reductions in disease severity contribute to dramatic reductions in all-cause
mortality(. 0072 ORG ccs $l), Furthermore, patients who achieve SVR have a
substantially improved quality of life, which spans their physical, emotional, and social health (

bey oy Of el TAR ot 1), Because of the many benefits associated with

successful HCY treatment, clinicians should treat HCV-infected patients with antiviral therapy with the
goal of achieving SVR, preferably early in the course of chronic HCV infection before the development of
severe liver disease and other complications.

Benefits of Treatment at Early Fibrosis Stages (Metavir Stage Less Than F2)

initiating therapy in patients with lower-stage fibrosis augments the benefits of SVR. In a long-term foltaw-
up study, 820 patients with bicpsy-confirmed Metavir stage FO or F1 fibrosis were followed for up ta 20
years{ ©) :.! 202), The 15-year survival rate was significantly better for those who experienced SVR
than for those whose treatment failed or for those who remained untreated (93%, 82%, and 884%,
respectively; °=.003), The study results argue for consideration of earlter intiation of treatment. Several
modeling studles also suggest a greater martality benefit if treatment is initiated at fibrosis stages prior to
Fa Qos cdos SG Aca ( ose a

Treatment delay may decrease the benefit of SVR. ina report from France, 820 patients with biopsy-
tenfirmed Metavir stage FO or F1 fibrosis were followed for as long as 20 years {, °": 203). The
authors noted rapid progression of fibrosis in 15% of patients during follow-up, and in patients treated
successfully, long-term survival was better. Specifically, at 15 years, survival rate was 92% for those with
SVR versus 82% for treatment failures and 88% for those not treated. In a Danish regional registry study,
investigators modeled treatment approaches with the aim of evaluating the benefit ta the region in terms
of reductions in morbidity and mortality and HCV prevalence (0 .- °°. ©), Although they note that in
their situation of low HCV prevalence (0.4%) with approximately 50% undiagnosed, a policy that restricts
treatment to those with Metavir fibrosis stage F3 or higher would decrease mortality from HCC and
cirrhosis, the number needed to treat to halve the prevalence of the disease is lower if all eligible patients
receive treatment at diagnosis,

 

A modeling study based on the Swiss HIV cohort study also demonstrated that waiting to treat HCV
infection until Metavir fibrosis stages F3 and F4 resulted in 2- and 5-times higher rates of liver-related
mortality, respectively, compared with treating at Metavir stage F2 ("°° : <> 4). AUS Veterans
Administration dataset analysis that used very limited end points of virologic response dating from the
interferon-treatment era suggested that early initiation of therapy (at a fibrosis-4 [FiB-4] score of <3.25)
increased the benefit attained with respect to likelihood of treatment success and mortality reduction,
and ultimately decreased the number of patients needed to treat to preserve 1 life by almest 50%
(entero A.

Considerations in Specific Populations

Despite the recommendation for treatment of nearly all patients with HCV infection, it remains important
for clinicians to understand patient- and disease-related factors that place individuals at risk for HCV-

httns:/Aanana hevowidelines arclevaluatak han ooham AISINN12
enand in Wh

Liisa

01565-GCS-EP

D Doc #: 6 Filed: 12/11/18 Page: 64 of 187 PAGEID #: 302

om to Initiate HCV Therapy | HCV Guidance Page 3 of 9

is

related complications (liver and extrahepatic) as well as for HC¥ transmission. Although these groups are
no donger singled out for high prioritization for treatment, it is nonetheless important that clinicians
recognize the unique dimensions of HCV disease and its natural history in these populations. The
discussions offered below may assist clinicians in making compelling cases for insurance coverage of
treatment when necessary.

Persons With Advanced Liver Disease

For persons with advanced liver disease (Metavir stage F3 or Fa), the risk of developing complications of
liver disease, such as hepatic decompensation (Child-Turcotte-Pugh [CTP] class BorC[ -sn 7 8]
) or HCC, Is substantial and may occur ina relatively short timeframe. A large prospective study of
patients with cirrhosis resulting from HCV infection examined the risk of decompensation—including
HCC, ascites, jaundice, bleeding, and encephalopathy—and found that the overall annual Incidence rate
was 3.9% (ec Jeet), The National Institutes of Health (NIH)-sponsored HALT-C study included a
group of 220 patients with cirrhosis resulting from HCY infection who were observed for approximately &
years. A primary outcome of death, hepatic decompensation, HCC, or an increase in CTP score 22
occurred at a rate of 7.5% peryear(). 6.0 0 CW {0 | Patients with a CTP score of 27
experienced a death rate of 10% per year.

Numerous studies have demonstrated that hepatitis C therapy and the achievement of SVR in this
population results in dramatic decreases in a a events, HCC, and liver-related
Mortatity{ ar oye ce TER Geese ce Ute (Rae GL tt eae
). In the HALT-C study, patients with advanced fi brosis secondary te HCV infection who achieved SVR,
compared with patients with similarly advanced liver fibrosis whe did not achieve SVR, had a decreased
need for liver transplantation (HR, 0,17; 9554 Cl, 0.06-0,46), decreased development of liver-related
morbicty a ead mortality (HR, 0.15; 95% Cl, 0.06-0.38), and decreased HCC (HR, 9.19; 95% Cl, 0.04-0.80}
(hoe ’*}. Importantly, persons with advanced liver disease also require tong: term follow-up and
Hcc surveillance regardless of treatment outcome (se@ ‘oer tre pore rs : :

Given the clinical complexity and need for close monitoring, patients with advanced liver disease that has
already decompensated (CTP class B or C[ : ] & should be treated by physicians with
experience treating HCV in conjunction with a liver transplantation center, if possible (see

. te

Persons Who Have Undergone Liver Transplantation

In HCV-infected individuats, HCV infection of the liver allograft occurs universally in those with viremia at
the time of transplantation, Histologic features of hepatitis develop in about 75% of recipients within the
first 6 months following liver transplantation (2.7. or. “0. -), By the fifth postoperative year, up ta 30%
of untreated patients have progressed to cirrhosis(* sr 20 Jp C0e es)”. Asmall proportion
of patients (4% to 7%) develop an accelerated course of liver injury (cholestatic hepatitis C, associated
with very high levels of viremia) with subsequent rapid allograft failure. Recurrence of HC¥ Infection post
transplantation is associated with decreased graft survival for recipients with HCV infectian compared to
reciplents who undergo ilver transplantation for other indications (°° 7" <7}

Effective HCV therapy prior to transplantation resulting in SVR (virologic cure) prevents HCV recurrence
post transplantation ( © :3. - 2). In addition, complete HCY viral suppression prior to transplantation
prevents recurrent HC¥ infection of the graft In the majority of cases (27.3. 200 EG]. rene

25). Preliminary data from a study of patients with complications of cirrhosis secondary to HCV
infection whe were wait-listed for liver transplantation (induded patients with MELD scores up to 14 and
CTP scores up to 8} found that treatment with sofosbuvir and weight-based ribavirin for up to 48 weeks
was well tolerated and associated with an overall posttransplant SVR rate of 70% {..:~-

..). Posttransplant SVR was nearly universal among patients who had undetectable HCV RNA for 28

days or longer prior to transplantation,

  

   

Treatment of established HCV infection post transplantation also yields substantial improvements in
patient and graft suevival (2) eer cu EX Gor ty. 22-7), The availability of effective, interferontfree
antiviral therapy has addressed the major hurdles to treating HCV recurrence post transplantation—poor
tolerability and efficacy. A multicenter, opermabel study evaluated the efficacy of sofosbuvir plus ribavirin
to induce virologic suppression in 40 patients after liver transplantation with compensated recurrence of
HCV infection. Baily sofosbuvir plus ribavirin for 24 weeks achieved SVR12 in 709% of these patients
(.ua.cr. 7.2) No deaths, graft losses, or episodes of rejection occurred. Six patients had serious
adverse events, all of which were considered unrelated to the study treatment. There were no drug
interactions reported between sofesbuvir and any of the concomitant immunosuppressive agents. In
contrast, treatment with sofosbuvir plus ribavirin, with or without peginterferon, in 64 patients with
severe, decompensated cirrhosis resulting from recurrence of HCV infection following liver
transplantation was associated with an overall SVR12 rate of 59% and a mortality rate of 13% {

>}. On an intent-to-treat basis, treatment was associated with clinical improvement in 57% and stable
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 65 of 187 PAGEID #: 303
When and in Whom to Initiate HCV Therapy | HCV Guidance Page 4 of 9

disease in 22% of patients. Given the clinical complexity (including drug interactions and the need for
clase monitoring), patients with liver transplant should be treated 'y physicians with experience in
treating this population (se@ = : foe : : Cer eo

Persons at increased Risk for Rapidly Progressive Fibrosis and Cirrhosis

Fibrosis progression is variable across different patient populations as well as within the same individual
over time, Many of the components that determine fibrosis progression and development of cirrhosis in
an individual are unknown, However, Certain factors, such as coinfection with HIV or the hepatitis B virus
{HBY) and prevalent coexistent liver diseases (eg, nonalcoholic steatohepatitis [NASH]), are well-

 

 

recognized contributors to accelerated fibrosis progression (see -. = below).

HCV Coins
HIV coinfection accelerates fibrosis progression among HCV-infected persons (-.": tr Ge.
ALR Oe el tS. although control of HIV replication and restoration of CD4 cell count may
mitigate this to same extent (22 veer RC ee 0), However, antiretroviral therapy is not a
substitute for HC¥ treatment. In the largest paired-biopsy study, 282 HIV/HCV-coinfected patients with
435 paired biopsies were prospectively evaluated) :: 07 o>...” +). Thirty-four percent of patients

showed fibrosis progression of at least 1 Metavir stage at a median of 2.5 years, Importantly, 45% of
patients with no fibrosis on initial biopsy had progression. Finally, a more rapid progression to death
following decompensation combined with lack of widespread access to liver transplantation and poor
outcomes following transplantation highlight the need for HCV treatment in this papulation raeoness of
current fibrosis stage (see * ae Ve aC ae

y
HBWHCV Coinfection

The prevatence of RBV/HCV coinfection is estimated at 1.4% In the United States and 5% to 10% glabaily
(Cove Tayi ), Persons with HBWHCY coinfection and detectable viremia of both viruses are
at increased risk for disease progression, decompensated liver disease, and the development of HCC.
HBV/HCV-coinfected individuals are susceptible to a process called viral Interference wherein one virus
may interfere with the replication of the other virus. Thus, when treating one or both viruses with antiviral
Grugs, periodic retesting of HBY DNA and HCY RNA levels during aad after therapy is prudent, particularly
if only one of the viruses is being treated at a time. Treatment of HCV infection in such cases utilizes the
same genotype-specific regimens as are recommended for HCV monoinfection (see :~ 7 f

e -). HBV infections in such cases should be treated as recommended for HBV monoinfection
(lor

her. istent Liver Di

Persons with other chronic liver diseases who have coincident chronic HCV infection should be
considered for HCV therapy given the potential for rapid liver disease progression, An interferon-free
regimen is generally preferred for immune-mediated liver diseases, such as autoimmune hepatitis,
because of the potential for interferon-related exacerbation.

Persons With Extrahepatic Manifestations of Chronic HCV infection
Cryoglobulinemia

Chronic hepatitis C is associated with a syndrome of cryogiobulinemia, an immune complex and
lymphoproliferative disorder that leads to arthralgias, fatigue, palpable purpura, renal disease (eg,
membranoprollferative glomerulonephritis), neurologic disease (eg, peripheral neuropathy, central
nervous system vasculitis). and reduced complement levels (7... .. ». Because patients with chronic
hepatitis C frequently have laboratory evidence of cryoglobulins (>50% in some series), antiviral treatment
is imperative for those with the syndrome of cryogicbulinemia and symptoms or objective evidence of
end-organ manifestations. Interferon-based regimens can produce clinical remission; however, the
adverse effects of interferon may mimic manifestations of cryoglobulinemia {. ts on. 22° =},

Glomerular disease results from deposition of HCV-related immune complexes in the glomeruli {

“> ), Successful treatment of HCV using interferon-based regimens can reverse proteinuria and
nephrotic syndrome but usually does not fully ameliorate azotemia (+: ."-.- ~~), There is building new
evidence of effective resolution of cryogiobulinemia upon clearance of HCV in most patients, making a
strong case for HCV treatment in this clinical setting.

Diabetes

The relationship between chronic hepatitis C and diabetes (most notably type 2 diabetes and insulin
resistance) is complex and incompietely understood. The prevalence and incidence of diabetes is
increased in the context of hepatitis C(.-- .< .:. ). inthe United States, type 2 diabetes occurs more
frequently in HCV-infected patients, with a >3-fold greater risk in persons older than 40 years { ©
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 66 of 187 PAGEID #: 304
When and in Whom to Initiate HCV Therapy | HCV Guidance Page 5 of 9

}. The positive correlation between quantity of plasma HCV RNA and established markers of insulin

resistance confirms this relationship ( >. . ».-}. Insulin resistance and type 2 diabetes are
independent predictors of accelerated ver fibrosis progression( -°. +}, Patients with type 2
diabetes and insulin resistance are also at increased risk for HCC ( ).

Successful antiviral treatment has been associated with improved markers of insulin resistance and a
greatly reduced incidence af new-onset type 2 diabetes and insulin resistance in HCV-infected patients
(vo. 2.4. Most recently, antiviral therapy for HCV infection has been shown to improve clinical
outcomes related to diabetes. In a large prospective cohort from Taiwan, the incidence rates of end-stage
renal disease, ischemic stroke, and acute coronary syndrome were greatly reduced tn HCVinfected
patients with diabetes who received antiviral therapy compared with untreated, matched controls (-:--
..7 7), Therefore, antiviral therapy may prevent progression te diabetes in HCV-infected patients with
predlabetes, and may reduce renal and cardiovascular complications in HCV-infected patients with
established diabetes.

Fatigue

Fatigue is the most frequently reported symptom in patients with chronic hepatitis C, and has a major
effect on quality of life and activity level as evidenced by numerous measures of impaired quality of life
(00.0 -. Sj. The presence and severity of fatigue appears to correlate poorly with disease activity,
although it may be more common and severe in HCV-infected individuals with cirrhosis (°°: :

‘.... }. Despite difficulties in separating fatigue symptoms associated with hepatitis C from those
associated with other concurrent conditions (eg, anemia, depression), numerous studies have reported a

reduction in fatigue after cure of HCV infection (2:2 2.2.0 2. 0c"). Inthe Virahep-C study, 407 patients
with HCV infection were evaluated for fatigue prior to and after treatment, using validated scales to
assess the presence and severity of fatigue (- ..° °°.) At baseline, 52% of patients reported having

fatigue, which was more frequent and severe in patients with cirrhosis than in those without cirrhosis.
Achieving SVR was associated with a substantial decrease in the frequency and severity of fatigue.

A recent analysis of 413 patients from the NEUTRINO and FUSION triais who were treated with a
sofosbuvir-containing regimen and achieved SVR12 demonstrated improvement in patient fatigue
(present in 12%) from the pretreatment level ( - oro: o: ~). After achieving S¥R12, participants had
marked improvements in fatigue over thelr pretreatment scores, measured by 3 separate validated
questionnaires. Additional studies support and extend these findings beyond fatigue, with improvements
in overall heaith-related quality of life and work productivity observed following successful HCV therapy
Cree 2 US bl eG TOs oe ¥(se SomMeR CS

+

Dermatologic Manifestations

The reported prevalence of HCY infection in patients with porphyria cutanea tarda approximates 50% and
occurs disproportionately In those with cirrhosis (2: © 2). >}. The treatment of choice for active
porphyria cutanea tarda is iron reduction by phlebotomy and maintenance of a mildly iron-reduced state
without anemia. However, although improvement of porphyria cutanea tarda during HCV treatment with
interferon has frequently been described (~.. > * °°), there are currently insufficient data to
determine whether treating HCV infection with DAAs and achievement of SVR results in porphyria
cutanea tarda improvement.

Lichen planus is characterized by pruritic papules involving mucous membranes, hair, and nails. HCV
antibodies are present in 10% te 40% of patients with lichen planus but a causal link with chronic HCV
infection is not established. Resolution of lichen planus has been reported with interferon-based
regimens, but there have aiso been reports of exacerbation with these treatments. Although it is
unknown whether DAAs will have more success against lichen planus, treatment with interferon-free
regimens would appear to be a more advisable approach to addressing this disorder (

SALp QS sae TAS

Benefit of Treatment to Recuce Transmission

Persons who have successfully achieved SVR (virologic cure} no longer transmit the virus to others. As
such, successful treatment of HCV infection benefits public health. Several health models have shown
that even modest increases in successful treatment of HC¥ infection among persons who inject drugs can
decrease prevalence and incidence{:; 1: (°°. Yo BR Gee ee be

(o. -' +), Models developed to estimate the impact of HCY testing and treatment on the burden of
hepatitis C at a country level reveal that large decreases in HCV prevalence and incidence are passible as
more persons are successfully treated (202+ Lee

There are also benefits to eradicating HCV infection between couples and among families, thus
eliminating the perception that an individual might be contagious. In addition, mother-to-child
transmission of HCV does not occur if the woman is not viremic, providing an additional benefit of curing
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 67 of 187 PAGEID #: 305
When and in Whom to Initiate HCV Therapy | HCV Guidance Page 6 of 9

@ woman before she becomes pregnant ("-: <~ }. However, the safety and efficacy of treating
women who are already pregnant to prevent transmission to the fetus have not yet been established;
thus, treatment is not recommended for pregnant women.

The Society for Healthcare Epidemiology of America (SHEA) advises that healthcare workers who have
substantial HC¥ viral replication (10* genome equivalents/mL) be restricted from performing procedures
that are prone to expasure(/ +. < - 2¢ |) and that alf healthcare workers with confirmed chronic
HCV infection should be treated. For reasons already stated, the achievement of SYR In such individuals
will not only eliminate the risk af HCV transmission to patients but also decrease circumstantial loss of
experienced clinicians. Given concerns about underreporting of infection and transmission(> «) .: -.~

.), the availability of effective, alt-oral regimens should lead to greater willingness on the part of
exposure-prane clinicians to be tested and treated.

Successful treatment of HCV-infected persons at greatest risk for transmission represents a formidable
tool to help stop HCY transmission in those who continue to engage in high-risk behaviors, To guide
implementation of hepatitis C treatment as a prevention strategy, studies are needed to define the best
candidates for treatment te stop transmission, the additional interventions needed to maximize the
benefits of HCV treatment (eg, preventing reinfection}, and the cost-effectiveness of the strategies when
used in target populations.

Persons Whe inject Drugs
Injection drug use (IDU) is the most common risk factor for HCV infection in the United States and Europe,
with an HCV seroprevalence rate of 10%to 7O%(. © 2 AE es Us +). IDU also accounts for the

Majority of new HCV infections (approximately 70%) and is the key driving force in the perpetuation of the
epidemic. Given these facts and the absence of an effective vaccine against HCV, testing and linkage ta
care combined with treatment of HCV infection with potent interferan-free regimens has the potential to
dramatically decrease HCV incidence and prevalence{ -:.. °°: .}. However, treatment-based
strategies to prevent HCV transmission have yet to be studied, including how to integrate hepatitis C
treatment with other risk-reduction strategies (eg, opiate substitution therapy, and needle and syringe
exchange programs){.20 2-7).

In studies of interferon-based treatments in persons who inject drugs, adherence and efficacy rates are
comparable to those of patients who do not use injected drugs. A meta-analysis of treatment with
peginterferon, with or without ribavirin, in active or recent injection drug users Showed SVR rates of 37%
and 67% for genotype 1 or 4 and 2 or 3, respectively (“:. ~-“. 2 ‘3, With the introduction of shorter,
better-tolerated, and more efficacious interferan-free therapies, these SVR rates are expected to improve.
Importantly, the rate of reinfection in this population is lower (2.4/100 person-years of observation) than
that of incident infection in the general population of injection drug users (6.1 to 272/700 person-years),
although reinfection increases with active or ongeing IBU (6.44/100 person-years} and available data on
follow-up duration are limited. 7. 233 €%" ban) ap

Ideally, treatment of HCV-infected persons whe inject drugs should be delivered in a multidisciplinary
care setting with services to reduce the risk of reinfection and for management of the common social and
psychiatric comorbidities In this population @ . oe LSE ER 0 ST OR Ge SN
Regardless of the treatment setting, recent or active IDU should not be seen as an absolute
contraindication to HCV therapy. There is strong evidence from various settings In which persons who
inject drugs have demonstrated adherence to treatment and low rates of reinfection, countering
arguments that have been commonly used to limit treatment access in this patient population{- - --.
eetiR Ga Mb eyger oo: EL°°) Indeed, combining HCV treatment with needle exchange and
opioid agonist therapy programs in this population with a high prevalence of HC¥ infection has shown
great value in decreasing the burden of HCV disease. Elegant modeling studies Illustrate high return on
the modest investment of addressing this often-ignored segment of the HCV-infected population (:.\.:...:

.), These conclusions were drawn before the introduction of the latest DAA regimens. Conversely,
there are no data to support the utility of pretreatment screening for illicit drug or alcohol use in
identifying a population more likely to successfully complete HCV therapy. These requirements should be
abandoned because they create barriers to treatment, add unnecessary cost and effort, and potentially
exclude populations that are likely to obtain substantial benefit from therapy. Scaling up HCV treatment
in persons who inject drugs is necessary to positively impact the HCV epidemic in the US and globally.

 

Hil-infected Men Who Have Sex With Men

Since 2000, a dramatic increase in incident HCV infectlons among HIV-infected men who have sex with
men (MSM) who did not report IDU as a risk factor has been demonstrated in several US cities({ -- «-
SL Geevy iar.) ") Recognition and treatment of HCV infection (including acute infection) in
this population may represent an tmportant step in preventing subsequent infections (°. °- ~"" "). As
with persons who inject drugs, HIV/HCV-coinfected MSM who engage in ongoing high-risk sexual practices
should be treated for their HCV infection in conjunction with continued education about risk-reductian
strategies. in particular, safer-sex strategies should be emphasized given the high rate of reinfection after

' * ‘ Fie im nan
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 68 of 187 PAGEID #: 306
When and in Whom to Initiate HCV Therapy | HCV Guidance Page 7 of 9

S¥R, which may approach 30% over 2 years in HIV-infected MSM with acute HCV infection ¢ .
oy,

incarcerated Persons
Among incarcerated individvais, the rate of HCV seroprevalence ranges from 30% to 60% { -Jand
the rate of acute infection is approximately 1% ( --~ ©. 2° ..). Screening far HCV infection is relatively

uncommon in state prison systems. Treatment uptake has historically been limited, in part because of the
toxic effects and long treatment duration of older interferon-based therapies as well as concerns about

Cost{.. 0. 2 ti 2 In particwdar, truncation of HCV treatment owing to release from prison has been
cited as a major limitation to widespread, effective HCV treatment in correctional facilities( -..:. °}
(.> s) 2°”), Shorter HC¥ treatment duration with DAAs reduces stay-related barriers to HCV treatment

in prisons, Likewtse, the improved safety of DAA regimens diminishes concerns about toxic effects,
Coordinated treatment efforts within prison systems would likely rapidly decrease the prevalence of HCV
infection in this at-risk population (- 2°‘), although research Is needed in this area.

Persons on Hemodialysis

The prevalence rate of HCV infection is markedly elevated in persons on hemodialysis, ranging from 2.6%
to 22.9% in a large multinational study {*: 9.“ }. Studies in the US found a similarly elevated
prevalence rate of 7.8% to 8.996 ¢ 1+. “ooo! * .!) lmpertantly, the seroprevalence of HCV was
found to increase with time on dialysis, suggesting that nosocomial transmission, among other risk
factors, plays a role in HCV acquisition in these patients ( i.-- -.... ° -. improved education and strict
adherence to universal precautions can drastically reduce nosocomial HCV transmission risk for persons
on hemodialysis (..:..: / +. 9, but clearance of HCV viremia through treatment-induced SVR eliminates
the potential for transmission.

HCV-infected persons on hemodialysis have a decreased quality of life and increased mortality compared
with those who are uninfected (7 2.) 0. tye cc beetp OLo ACV infection in this
population alse has a deleterious impact on kidney transplantation outcomes with decreased patient and
graft survival Foe 2) > 7. The increased risk for nosocomial transmission and the substantial clinical
impact of HCV infection in those on hemodialysis are compelling arguments for HCV therapy as effective
antiviral regimens that can be used in persons with advanced renal failure are now available [see *-

_ Seetoe eh

Patients Unlikely to Benefit From HCV Treatment

Patients with a limited life expectancy that cannot be remediated by HCV treatment, liver transplantation,

or another directed therapy do not require antiviral treatment. Patients with a short life expectancy owing
to liver disease should be managed in consultation with an expert. Chronic hepatitis C is associated with a
wide range of comorbid conditions (0... 22" ty. 07.2) Little evidence exists to support initiation of
HCV treatment in patients with a limited life expectancy (<12 months) owing to nonliver-related comorbid

conditions. For these patients, the benefits of HCV treatment are unlikely to be realized and palliative care
strategies should take precedence( 9s 0.0 Qe TT).

 

Pretreatment Assessment

 

Recommendation for Pretreatment Assessment

 

RECOMMENDED RATING &

Evaluation for advanced fibrosis using liver biopsy, imaging, and/or noninvasive markers Is
recommended for all persons with HCV infection, to facilitate decision making regarding

HCV treatment strategy and to determine the need for Initiating additional measures for LA
the management of cimhosis (eg, hepatocellular carcinoma screening) (sea "Fc -

 

 

 

 

 

An accurate assessment of fibrosis remains vital as the degree of hepatic fibrosis is one of the most
robust prognostic factors used to predict HCY disease progression and clinical outcomes (*

iv" 2} Individuals with severe fibrosis require surveillance monitoring for liver cancer, esophageal varices,
and hepatic function( 2:2 Toe 00 FAR (one 10, In some instances, the recommended duration of
treatment is also longer.

Although liver blopsy is the diagnostic standard, sampling error and observer variability limit test
performance, particularly when Inadequate sampling occurs. Up to one-third of bilobar biopsies had a
difference of at least 1 stage between the lobes (2 405 ©. °:-524 In addition, the testis invasive and minor
complications are common, limiting patient and practitioner acceptance. Although rare, serious
complications such as bleeding are well recognized.

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 17/11/18 Page: 69 of 187 PAGEID #: 307
When and in Whom to Initiate HCV Therapy | HCV Guidance g Bases of 9

Noninvasive tests to stage the degree of fibrosis in patients with chronic HCV infection include models
incorporating indirect serum biomarkers (routine tests), direct serum biomarkers (components of the
extracellular matrix produced by activated hepatic stellate cells), and vibration-controlied transient liver
elastography. No single method is recognized to have high accuracy alone, and each test must be
interpreted carefully. A publication from the Agency for Healthcare Research and Quaiity found evidence
in support of a number of blood tests; however, at best, they are only moderately useful for identifying
dinically significant fibrosis or cirrhosis (00° °°).

Vibration-controiled transient fiver elastography is a noninvasive way to measure liver stiffness and
correlates well with measurement of substantial fibrosis or cirrhosis in patients with chronic HCV
infection. The measurement range, however, overlaps between stages (0. SIR (ee
Costs 1}

The most efficient approach to fibrosis assessment is to combine direct biomarkers and vibration-
controfled transient liver stastography ( e a (o wer fers ‘.

ee AR nn wee ye sUttet RO ene A biopsy should be considered for any
patient who has discordant results s between the 2 modafities that would affect clinical decision making
(eg, one shows cirrhosis and the other does not}. The need for liver biopsy with this approach is markedly
reduced.

Alternatively, if direct biomarkers or vibration-controlled transient liver elastography are not available, the
AST-to-platelet ratio index {APRI) or fibrosis~4 (FIB-4} index score can prove helpful—although neither is
sensitive enough to rule out substantial fibrosis (2-0-0 ce wo OR ck ee Gp ees oo). Biopsy
should be considered for those in whom more accurate fibrosis staging would impact treatment
decisions. Individuals with clinically evident cirrhosis do not require additional staging (biopsy or
noninvasive assessment).

 

Recommendatiar for Repeat Liver Disease Assessment

 

RECOMMENDED RATING &

Ongoing assessment of liver disease is recommended for persons in whom therapy is Lc
deferred. '

 

 

 

 

 

Ongoing assessment of liver disease Is especially important in patients for whom therapy has been
deferred. in line with evidence-driven recommendations for treatment of nearly all HCV-infected patients,
several factors must be taken into consideration if treatment deferral is entertained or mandated by lack
of medication access. As noted, strong and accumulating evidence argue against deferral because of
decreased all-cause morbidity and mortality, prevention of onward transmission, and quality-oflife
improvements for patients treated regardless of baseline fibrosis. Additionally, treatment of HCV
infection may improve or prevent extraheptatic complications, including diabetes mellitus, cardiovascular
disease, renal disease, and B-cell non-Hodgkinlymphomaf °° ke Dore s

“3 2}, which are not tied to fibrosis stage (<0 PUY 2c fs +). Deferral practices based on fibrosis
stage alone are inadequate and shortsighted.

Fibrosis progression varies markedly between individuals based on host, environmental, and viral factors
(2 4’ te o> 1. +), Flbresis may not progress linearly. Some individuals (often those aged >50 years)
Tay progress slowly for many years followed by an acceleration of fibrosis progression. Others may
never develop substantial liver fibrosis despite longstanding infection. The presence of existing fibrosis is
a strong risk factor for future fibrosis progression. Fibrosis results from chronic hepatic
necroinflammation; thus, a higher activity grade on liver biopsy and higher serum transaminase values
are associated with more rapid fibrosis progression (.. .:- .. .). However, even patients with normal
ALT levels may develop substantial fiver fibrosis over time (") 008 isp (Qoaitr. 12 3). The limitations of
transient elastography and liver biopsy in ascertaining the progression of fibrosis must be recognized.

Host facters associated with more rapid fibrosis progression include male sex, longer duration af
infection, and older age at the time of infection (#).2" +. <2 -*). Many patients have concomitant
nonalcoholic fatty liver disease. The presence of hepatic steatosis (with or without steatohepatitis) on liver
biopsy, elevated body mass index, insulin resistance, and iron overload are associated with fibrosis
progression (0:60 202 or on. 28.9. Chronic alcohol use is an important risk factor because
alcohol consumption has been associated with more rapid fibrosis progression ( .. : ~), Asafe
amount of alcohal consumption has not been established. Cigarette smoking may also lead to more rapid
fibrosis progression. For more counseling recommendations, see ~.- ct nae

Immunosuppression leads to more rapid fibrosis progression, particularly in the settings of HIV/HCV

coinfection and solid organ transplantation (rei RG a
‘"}, Therefore, immunocampromised patients should be treated even if they have mild liver fibrosis at
presentation.

es . s 404+ i 1 o4 A bie iAnan
25 Gad AWS BORG REP aif FUP GARMANAS Pave: 70 01 197 PAGEID ff 209

Levet of HCV RNA does not correlate with stage of disease (degree of inflammation or fibrosis}. Available
data suggest that fibrosis progression occurs mast rapidly in patients with genotype 3 infection ( -
Wa (oes oo 2). Aside from coinfection with HBV or HIV, no ather viral factors are consistently

associated with disease progression,

Although an ideal interval for assessment has not been established, annual evaluation is appropriate to
discuss modifiable risk factors and update testing for hepatic function and markers for disease
progression. Far ail individuals with advanced fibrosis, liver cancer screening dictates a minimum of
evaluation every 6 months.

Table. Factors Associated With Accelerated Fibrosis Progression

 

 

Host Viral
Nonmodifiable Genotype 3 infection
Fibrosis stage Coinfection with hepatitis B virus or HIV
Inflammation grade

Older age at time of infection
Male sex

Organ transplant

Modifiable

Alcohol consumption
Nonalcoholic fatty liver disease
Obesity

Insulin resistance

 

 

 

 

Related References

Last update: September 21, 2017

<Previous Page Next Page>

| 1 |

Copyright © 2014-2018 by the American Association for the Study of Liver Diseases and the Infectious Diseases Society of America. All rights reserved.

witli nw 2-H Tee ea ed 4 AT INAAH

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 71 of 187 PAGEID #: 309

ETE ae ae

  
  

   
  

ee ee ae

 

Recommendations and Reports
October 16, 1998 / 47(RR1S}:1-39

sadftit., PvP Lap all

 

Recommendations for Prevention and Control of Hepatitis C Virus
(HCV) Infection and HCV-Related Chronic Disease

Terms and Abbreviations Used in This Publication Acute hepatitis C Newly acquired symptomatic hepatitis C virus
(HCV) infection. ALT Alanine aminotransferase. Anti-HCV Antibody to HCV that develops in response to HCV

infection; detectable in persons with acute, chronic, and resolved infection. AST Aspartate aminotransferase. Chronic (persistent) HCV infection
Persistent infection with HCV;

characterized by detection of HCV RNA preater than or equal to 6 months after newly acquired infection. Chronic hepatitis C Liver
inflammation in patients with chronic

HCV infection, characterized by abnormal levels of liver enzymes. CSTE Council of State and Territorial Epidemiologists. DNA
Deoxyribonucleic acid. EIA Enzyme immunoassay. FDA U.S. Food and Drug Administration. HBV Hepatitis B virus. HCC Hepatocellular
carcinoma. HCV Hepatitis C virus. HCV-positive Positive for anti-HCV as verified by supplemental

testing or positive for HCV RNA. HCV RNA Hepatitis C virus ribonucleic acid. HIV Human immunodeficiency virus. 1G Immune globulin, IM
Intramuscular. I'V Intravenous. MSM Men who have sex with men. NHANES II! Third National Health and Nutrition Examination

Survey. NIH National Institutes of Health. Positive predictive value Probability that a positive screening
test is truly positive, dependent on prevalence of disease in a population. Qualitative RT-PCR for HCV RNA Test to detect HCV RNA by

amplification of viral genetic sequences. Quantitative assays for HCV RNA Tests to detect HCV RNA concentration (viral load) by
amplification of viral genetic

sequences or by signal amplification. Resolved HCV infection Recovery following hepatitis C virus

infection, characterized by sustained disappearance of serum HCV RNA and nonnalization of liver enzymes. RIBATM Recombinant
immunoblot assay. RNA Ribonucleic acid. RT-PCR Reverse transcriptase polymerase chain reaction. STD Sexually transmitted disease.
Supplemental anti-HCV test Additional test (i.c..RIBATM) used to

verify a positive anti-HCV result obtained by EIA.

Expert Consultants Harvey J. Alter, M.D., Department of ‘Transfusion Medicine, National Institutes of Heaith, Bethesda, Maryland, Tomas
Aragon, M.D., M.P.H., San Francisco Department of Health, San Francisco, California; James P. AuBuchon, M-D., Department of Pathology,
Dartmouth-Hitchcock Medical Center, Lebanon, New Hampshire, Geoff Beckett, M.P.H., Maine Department of Health, Augusta, Maine, Celso
Bianco, M.D., New York Blood Center, New York, New York; Robin Biswas, M.D., U.S. Food and Drug Administration, Bethesda, Maryland;
Robert L. Carithers, Jr, M.D. University of Washington School of Medicine, Seattle, Washington, William Cassidy, M.D., Louisiana State
University Medical Center, Baton Rouge, Louisiana; Jeffery P. Davis, M.D., Wisconsin Department of Health and Human Services, Madison,
Wisconsin; Katherine Davenny, M.P.H., National Institute on Drug Abuse, National Institutes of Health, Bethesda, Maryland; Roger Y. Dodd,
Ph.D., American Red Cross, Bethesda, Maryland; Cherie 8. Evans, M.D., Blood Bank of Alameda-Cantra Costa Counties, Oakland, Califomia;
Harold J. Falion, M.D., School of Medicine, University of Alebama, Birmingham, Alabama; Michael E. Fleenor, M._D., Jefferson County
Department of Health, Birmingham, Alabama; Lewis M. Flint, M.D., Tulane University School of Medicine, New Orleans, Louisiana; Ted G.
Ganiats, M.D., University of California San Diego, La Jolla, Califomia; Kathy Getz, Council of State and Territorial Epidemiologists, Atlanta,
Georgia; H. Hunter Handsfield, M.D., Seattle-King County Department of Health, Seattle, Washington; Richard E. Hoffman, M.D. M.P.H.,
Colorado Department of Public Health and Environment, Denver, Colorado; F. Blaine Hollinger, M.D., Baylor College of Medicine, Houston,
Texas; Harriet Homan, Multnomah County Health Department, Portland, Oregon; Jay H. Hoofnagle, M.D., M-P.H., National Institute of
Diabetes and Digestive and Kidney Diseases, National Institutes of Health, Bethesda, Maryland; Leslye Johnson, Ph.D., National Institute of
Allergy and Infectious Diseases, National Institutes of Health, Bethesda, Maryland; Franklyn N. Judson, M.D., Denver Department of Public
Health, Denver, Colorado; Richard J, Kagan, M.D., Department of Surgery, University of Cincinnati, Cincinnati, Ohio; Louis Katz, M.D.,
Mississippi Valley Regional Blood Center, Davenport, Iowa, Newton Kendig, M.D., Federal Bureau of Prisons, Washington, DC; Peter R.
Kemdt, M.D., Los Angeles County Health Services, Los Angeles, California; Marcelle Layton, M.D., Bureau of Communicable Disease, New
York City Department of Health, New York, New York; Karen L. Lindsay, M.D., University of Southem California School of Medicine, Los
Angeles, California; Michael K. Lindsay, M.D., Department of Obstetrics and Gynecology, Emory University School of Medicine, Aitanta,
Georgia; Michael Meit, M.A., M.P.H., National Association of County and City Health Officials, Washington, DC; Robert W. Moon, M.P.FL,
Health Systems Bureau, Montana Department of Public Health and Human Services, Helena, Montana; Karen Mottram, Tacoma-Pierce County
Health Department, Tacoma, Washington; Jeanne C. Mowe, M.D., American Association of Tissue Banks, McLean, Virginia, Victor J. Navarro,
M.D., Yale University School of Medicine, New Haven, Connecticut, Richard Needle, M.D., National Institute on Drug Abuse, National
Institutes of Health, Rockville, Maryland, George Nemo, Ph.D., National Heart, Lung, and Blood Institute, National Institutes of Health,
Bethesda, Maryfand; Okay Odocha, M.D., F.A.C.S., Howard University, Washington, DC; Peter L. Page, M.D., American Red Cross, Arlington,
Virginia; Brian J. G. Pereira, M.D., New England Medical Center, Boston, Massachusetts; Randall S. Pope, Michigan Department of

Exhibit J
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 72 of 187 PAGEID #: 310

Community Health, Lansing, Michigan; David Rimland, M.D., Veterans Affairs Medical Center, Decatur, Georgia; Anthony Rodriguez, M-D.,
Gay and Lesbian Medical Association, Abington, Pennsylvania; Jon Rosenberg, California Department of Health Services, Berkeley, California;
Kate Rothko, M.D., Veterans Administration Medical Center, Washington, DC; Patricia L. Ryder, M.D., M.P.H., Pinellas County Health
Department, St. Petersburg, Florida; Eugene R. Schiff. M.D., University of Miami School of Medicine, Miami, Florida, Leonard B. Seeff, M.D,
National Institute of Diabetes and Digestive and Kidney Diseases, National Institutes of Health, Rethesda, Maryland; Richard Steece, Ph.D,
Association of State and Territorial Public Health Laboratory Directors, Pierre, South Dakota; Litjen J. Tan, Ph.D., American Medical
Association, Chicago, Illinois; Norah Terrault, M.D., M.P.H., University of California San Francisco, San Francisco, Califomia; David Thomas,
M_D., The Johns Hopkins University School of Medicine, Baltimore, Maryland; John Ticehurst, M.D., U.S. Food and Drug Administration,
Kensington, Maryland; James C. Tumer, M.D., Department of Student Health, University of Virginia, Charlottesville, Virginia; Ramona Walker,
San Diego Blood Bank, San Diego, California; Steven Wiersma, M.D. Florida Department of Health, Taliahassee, Florida, Richard Whitley,
M.D., University of Alabama, Birmingham, Alabama; Rebecca Wurtz, M.D., Evanston Hospital, Evanston, IHinois.

Agency Liaison Participants: William B. Baine, M.D., Agency for Health Care Policy and Research, Bethesda, Maryland; David Cade, Health
Care Financing Administration, Baltimore, Maryland.; James Cheek, M.D., Indian Health Service, Albuquerque, New Mexico, Warren Hewitt,
M.S. and Lucille Perez, M_D., Substance Abuse and Mental Health Services Administration, Bethesda, Maryland, James Riddle, D.O.M.,
M.-H, U.S. Department of Defense, Washington, DC; Jose L. Sanchez, M-D., M.P.H., Center for Health Promotion and Preventive Medicine,
United States Army, Aberdeen Proving Ground, Maryland.; Maria Sjogren, M.D, Walter Reed Army Medical Center, United States Army,
Washington, DC; David Trump, M.D. M.P-H., U.S. Department of Defense, Washington, DC, Virginia Wanamaker, Health Care Financing
Administration, Baltimore, Maryland.

The following CDC staff members prepared this report: Miriam J. Alter, Ph.D. Harold S. Margolis, M.D. and Beth P. Bell, M.D., M.P.H. Steven
D. Bice, M.Ed. Joanna Buffington, M.D., M.P.H. Mary Chamberland, M.D. Patrick J. Coleman, Ph.D. Beverley A. Cummings, M-P.H.
Catherine M. Dentinger, M.S. Richard $. Garfein, Ph.D. Wesley Hodgson, M.P.A. Kirsten Bratz Ivie, M.P-H. Mack G. Kelly Rima Khabbaz,
M.D. Rob Lyerla, Ph.D. Lisa D. Mahoney, M.PH. Eric E. Mast, M.D, M.P.H. Linda A. Moyer Keith M. Sabin, Pb.D., M-P-H., M.S. Craig N.
Shapiro, M.D. Linda V. Venczel, Ph.D. Anmemarie Wasley, ScD. lan A. Williams, Ph.D., M.S. with support from Steven C. Bloom Monica
Brittian Kimberly A. Clark Diane Ivey Carlisle A. Quantrell Delray Smith Goldie §. Tillman Division of Viral and Rickettsial Diseases National
Center for Infectious Diseases in consultation with Helene D. Gayle, M.D., M.P.H. National Center for HIV, STD, and TB Prevention and
Edward L. Baker, M.D., M.P.H. Public Health Practice Program Office

Summary

These recommendations are an expansion of previous recommendations for the prevention of hepatitis C virus (HCV) infection that focused on
screening and follow-up of blood, plasma, organ, tissue, and semen donors (CDC. Public Health Service inter-agency puidelines for screening
donors of blood, plasma, organs, tissues, and semen for evidence of hepatitis B and hepatitis C. MMWR 1991;40{No. RR-4};1-17). The
recommendations in this report provide broader guidelines for a) preventing transmission of HCV; b) identifying, counseling, and testing persons
at risk for HCV infection; and c) providing appropriate medical evaluation and management of HCV-infected persons. Based on currently
available knowledge, these recommendations were developed by CDC staff members after consultation with experts who met in Atlanta during
July 15-17, 1998. This report is intended to serve as a resource for health-care professionals, public health officials, and organizations involved
in the development, delivery, and evaluation of prevention and clinical services.

INTRODUCTION

Hepatitis C virus (HCV) infection is the most common chronic bloodborme inféction in the United States. CDC staff estimate that during the
1980s, an average of 230,000 new infections occurred each year (CDC, unpublished data). Although sines 1989 the annual number of new
infections has declined by greater than 80% to 36,000 by 1996 (1,2), data fram the Third National Health and Nutrition Examination Survey
(NHANES Il), conducted during 1988-1994, have indicated that an estimated 3.9 million (1.8%) Americans have been infected with HCV (3).
Most of these persons are chronically infected and might not be aware of their infection because they are not clinically ill, Infected persons serve
as a source of transmission to others and are at risk for chronic liver disease or other HCV-related chronic diseases during the first two or more
decades following initial infection.

Chronic liver disease is the tenth leading cause of death among adults in the United States, and accounts for approximately 25,000 deaths
annually, or approximately 1% of all deaths (4). Population-based studies indicate that 40% of chronic liver discase is HCV-related, resulting in
an estimated 8,000-10,000 deaths each year (CDC, unpublished data). Current estimates of medical and work-toss costs of HCV-related acute
and chronic liver disease are greater than $600 million annually (CDC, unpublished data), and HCV-associated end-stage liver disease is the
most frequent indication for liver transplantation among adults. Because most HCV-infected persons are aged 30-49 years (3), the number of
deaths attributable to HC'V-related chronic liver disease could increase substantially during the next 10-20 years as this group of infected persons
teaches ages at which complications froro chronic liver disease typically occur.

HCV is transmitted primarily through large or repeated direct percutaneous exposures to blood. In the United States, the relative importance of
the two most common exposures associated with transmission of HCV, blood transfusion and injecting-drug use, has changed over time
(Figure 1) (2,5). Blood transfusion, which accounted for a substantial proportion of HCV infections acquired greater than 10 years ago, rarely
accounts for recently acquired infections. Since 1994, risk for transfusion-tranamitted HCV infection has been so low that CDC's sentinel
counties viral hepatitis surveillance system* has been unable to detect any transfusion-associated cases of acute hepatitis C, although the risk is
not zero. In contrast, injecting-drug use consistently has accounted for a substantial proportion of HCV infections and currently accounts for
60% of HCV transmission in the United States. A high proportion of infections continues to be associated with injecting-drug use, but for
reasons that are unclear, the dramatic decline in incidence of acute hepatitis C since 1989 correlates with a decrease in cases among injecting-
drug users,

Reducing the burden of HCV infection and HC'V-related disease in the United States requires implementation of primary prevention activities to
reduce the risk for contracting HCV infection and secondary prevention activities to reduce the risk for liver and other chronic diseases in HCV-
infected persons. The recommendations contsined in this report were developed by reviewing currently available data and are based on the
opinions of experts. These recommendations provide broad guidelines for a) the prevention of transmission of HCV; b) the identification,
counseling, and testing of persons at risk for HC’V infection; and c) the appropriate medical evaluation and management of HCV-infected

persons.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 73 of 187 PAGEID #: 311

BACKGROUND

Prospective studies of transfusion recipients in the United States demonstrated that rates of posttransfirsion hepatitis in the 1960s excceded 20%
(6). In the mid-1970s, available diagnostic tests indicated that 90% of posttransfusion hepatitis was not caused by hepatitis A or hepatitis B
viruses and that the move to all-volunteer blood donors had reduced risks for posttransfusion hepatitis to 10% (7-9). Although non-A, non-B
hepatitis (i.¢., neither type A nor type B) was first recognized because of its association with blood transfusion, population-based sentinel
surveillance demonsirated that this disease accounted for 15%-20% of community-acquired viral hepatitis in the United States (5). Discovery of
HCV by molecular cloning in 1988 indicated that non-A, non-B hepatitis was primarily caused by HCV infection (5,10-14).

Epidentiology Demographic Characteristics

HCV infection occurs among persons of all ages, but the highest incidence of acute hepatitis C is found among persons aged 20-39 years, and
males predominate slightly (5). African Americans and whites have similar incidence of acute disease; persons of Hispanic ethnicity have higher
rates, In the general population, the highest prevalence rates of HCV infection are found among persons aged 30-49 years and among males (3).
Unlike the racial/ethnic pattem of acute disease, African Americans have a substantially higher prevalence of HCV infection than do whites
(Figure 2).

Prevalence of HCV Infection in Selected Populations in the United States

The greatest variation in prevalence of HCV infection occurs among persons with different risk factors for infection (15) (Tabie_1). Highest
prevalence of infection is found among those with large or repeated direct percutancous exposures to blood (e.g., injecting-drug users, persons
with hemophilia who were treated with clotting factor concentrates produced before 1987, and recipients of transfusions from HCV-positive
donors) (12,13, 16-22}. Moderate prevalence is found among those with frequent but smaller direct percutaneous exposures (¢.g., long-term
hemodialysis patients) (23). Lower prevalence is found among those with inapparent percutaneous or mucosal exposures (e.g., persons with
evidence of high-risk sexual practices) (24-28) or among those with smail, sporadic percutaneous exposures (e.g., health-care workers) (29-33).
Lowest prevalence of HCV infection is found among those with no high-risk characteristics (¢.g., volunteer blood donors) (34; personal
communication, RY Dodd, Ph.D. Head, Transmissible Diseases Department, Holland Laboratory, American Red Cross, Rockville, MD, July
1998). The estimated prevalence of persons with different risk factors and characteristics also varies widely in the U.S. population (Fatle_1) (3:
35-39, CDC, unpublished data).

 

 

Transmission Modes

Most risk factors associated with transmission of HCV im the United States were identified in case-control studies conducted during 1978-1986
(40,41). These risk factors included blood transfusion, injecting-drug use, employment in patient care or clinical laboratory work, exposure to a
sex partner or household member who has had a history of hepatitis, exposure to multiple sex parmers, and low sociceconomic level. These
studies reported no association with military service or exposures resulting from medical, surgical, or dental procedures, tattooing, acupuncture,
ear piercing, or foreign travel. If transmission from such exposures does occur, the frequency might be foo low to detect.

Trensfusions and Transplants. Currently, HCV is rarely transmitted by blood transfusion. During 1985-1990, cases of transfusion-associated
non-A, non-B hepatitis declined by preater than 50% because of screening policies that excluded donors with human immunodeficiency virus
(HIV) infection and donors with surrogate markers for non-A, non-B hepatitis (5,42). By 1990, risk for transfusion-associated HCV infection
was approximately 1.5%/recipient or approximately 0.02%/unit transfused (42). During May 1990, routine testing of donors for evidence of
HCV infection was initiated, and during July 1992, more sensitive -- multiantigen

* testing was implemented, reducing further the risk for infection to 0.0019%/ unit transfused (43).

Receipt of clotting factor concentrates prepared from plasma pools posed a high risk for HCV infection (44) until effective procedures to
inactivate viruses, including HCV, were introduced during 1985 (Factor VIII} and 1987 (Factor [X)}. Persons with hemophilia who were treated
with products before inactivation of those products have prevalence rates of HCV infection as high as 90% (20-22). Although plasma derivatives
(e.g., albumin and immune globulin {1G} for intramuscular {IM} administration) have not been associated with transmission of HCV infection
in the United States, intravenous (TV) 1G that was not virally inactivated was the source of one outbreak of hepatitis C during 1993-1994 (45,46).
Since December 1994, all IG products — FV and IM — commercially available in the United States must undergo an inactivation procedure or be
negative for HCV RNA (ribonucleic acid) before release.

Transplantation of organs (e.g., heart, kidney, or liver) from infectious donors io the organ recipient also carried a high risk for transmitting HCV
infection before donor screening (47,48). Limited studies of recipients of transplanted tissue have implicated transmission of HCV only from
nonirradiated bone tissue of unscreened donors (49,50). As with blood-donor screening, use of anti-HC'V-negative organ and tissue donors has
virtually eliminated risks for HCV transmission from transplantation.

Injecting and Other Illegal Drug Use. Although the number of cases of acute hepatitis C among injecting-drug users hes declined dramatically
since 1989, both incidence and prevalence of HCV infection remain high in this group (51,52). Injecting-drug use currently accounts for most
HCV transmission in the United States, and has accounted for a substantial proportion of HCV infections during past decades (2,5,53). Many
persons with chronic HCV infection might have acquited their infection 20-30 years ago as a result of limited or occasional illegal drug
injecting. Injecting-drug use leads to HCV transmission in a manner similar to that for other bloodbome pathogens (i.¢., through transfer of
HCV-infected blood by sharing syringes and needles either directly or through contamination of drug preparation equipment) (54,55). However,
HCV infection is acquired more rapidly afier initiation of injecting than other viral infections (i.¢., hepatitis B virus {HBV} and HIV), and rates
of HCY infection among young injecting-drug users are four times higher than rates of HIV infection (19). After 5 years of injecting, as many as
90% of users are infected with HCV. More rapid acquisition of HCV infection compared with other viral infections among injecting-drug users
is likely caused by high prevalence of chronic HCV infection among injecting-drug users, which results in a greater likelihood of exposure fo an
HCV-infected person.

A study conducted among volunteer blood donors in the United States documented that HCV infection has been independently associated with a
history of intranasal cocaine use (56). (The mode of transmission could be through sharing contaminated straws.) Date from NELANES TI
indicated that 14% of the general population have used cocaine at least once (CDC, unpublished data). Although NHANES I data also
indicated that cocaine use was associated with HCV infection, injecting-drug use histories were not ascertained. Among patients with acute
hepatitis C identified in CDC's sentinel counties viral hepatitis surveillance system since 1991, intranasal cocaine use in the absence of mjecting-
drug use was uncommon (2). Thus, at least in the recent past, intranasal cocaine use rarely appears to have contributed 10 transmission. Until
more data are available, whether persons with a history of noninjecting illegal drug use alone (e.g., intranasal cocaine use) are Itkely to be
infected with HCV remains unknown.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 74 of 187 PAGEID #: 312

Nosocomial and Occupational Exposures. Nosocomial transmission of HCY is possible if intection-control techniques or disinfection procedures
are inadequate and contaminated equipment is shared among patients. Although reports from other countries do document nosocomial HCV
transmission (37-59), such transmission rarely has been reported in the United States (60), other than in chronic hemodialysis settings (61).
Prevalence of antibody to HCV (anti-HCV) positivity among chronic hemodialysis patients averages 10%, with some centers reporling rates
greater than 60% (23}. Both incidence and prevalence studies have documented an association between anti-HCV positivity and increasing years
on dialysis, independent of blood transfusion (62,63). These studies, as well as investigations of dialysis-associated outbreaks of hepatitis C (64),
indicate that HCV transmission might occur among patients in « hemodialysis center because of incorrect implementation of infection-contral
practices, particularly sharing of medication vials and supplies (63).

Health-care, emergency medical (¢.g., cmergency medical technicians and paramedics), and public safety workers (¢.g., fire-service, law-
enforcement, and correctional facility personnel) who have exposure to bicod in the workplace are at risk for being infected with bloodbome
pathogens. However, prevalence of HCV infection among health-care workers, including orthopedic, general, and oral surgeons, is no greater
than the general population, averaging 1%-2%, and is 10 times lower than that for HBV infection (29-33). In a single study that evaluated risk
factors for infection, a history of unintentional needle-stick injury was the only occupational risk factor independently associated with HCV
infection (66).

The average incidence of anti-HCV seroconversion after unintentional needle sticks or sharps exposures from an HCV-positive source is 1.8%
(range: 0%-7%) (67-70), with one study reporting that transmission occurred only from hollow-bore needles compared with other sharps (69). A
study from Japan reported an incidence of HCV fection of 10% based on detection of HCV RNA by reverse transcriptase polymerase chain
reaction (RT-PCR) (70). Although no incidence studies have documented transmission associated with mucous membrane or nonintact skin
exposures, transmission of HCV from blood splashes to the conjunctiva have been described (71,72).

The risk for HCV transmission from an infected health-care worker to patients appears to be very low. One published report exists of such
transmission during performance of exposure-prone invasive procedures (73). That report, from Spain, described HCV transmission from a
cardiothoracic surgeon to five patients, but did not identify factors that might have contributed to transmission. Although factors (¢-g., virus titer}
might be related to transmission of HCV, no methods exist currently that can reliably determine infectivity, nor do data exist to determine
threshold concentration of virus required for transmission.

Percutaneous Exposures in Other Settings. In other countries, HCV infection has been associated with folk medicine practices, tattooing, body
piercing, and commercial barbering (74-81). However, in the United States, case-control studies have reported no association between HCV
infection and these types of exposures (40,41). In addition, of patients with acute hepatitis C who were identified in CDC's sentinel counties viral
hepatitis surveillance system during the past 15 years and who denied a history of injecting-drug use, only 1% reported a history of tattooing or
ear piercing, and none reported a history of acupuncture (41; CDXC, unpublished data). Among injecting-drug users, frequency of tattooing and
ear piercing also was uncommon (3%).

Although any percutaneous exposure has the potential for transferring infectious blood and potentially transmitting bloodborne pathogens (i.¢.,
HBV, HCV, or HIV), no data exist in the United States indicating that persons with exposures io tattooing and body piercing alone are at
increased risk for HCV infection. Further studies are needed to detennine if these types of exposures and settings in which they occur (¢.¢.,
correctional institutions, unregulated commercial establishments), are risk factors for HCV infection in the United States.

Sexual Activity, Case-control studies have reported an association between exposure to a sex contact with a history of hepatitis or exposure to
multiple sex partners and acquiring hepatitis C (40,41). In addition, 15%-20% of patients with acute hepatitis C who have been reported to
CDC's sentinel counties surveillance system, have a history of sexual exposure in the absence of other risk factors. Two thirds of these have an
anti-HCV-positive sex partner, and one third reported greater than 2 partners in the 6 months before illness (2).

In contrast, a low prevalence of HCV infection has been reported by studies of long-term spouses of patients with chronic HCV infection who
had no other risk factors for infection. Five of these studies have been conducted in the United States, involving 30-85 partners each, in which
average prevalence of HCV infection was 1.5% (range: 0% to 4.4%) (56,82-85). Among partners of persons with hemophilia coinfected with
HCV and HTV, two studies have reported an average prevalence of HCV infection of 3% (83,86). One additional study evaluated potential
transmission of HCV between sexually transmitted disease (STD) clinic patients, who denied percutaneous risk factors, and their steady partners
(28). Prevalence of HCV infection among male patients with an anti-HCV-positive female partner (7%) was no different than that among males
with a negative female parmer (8%). However, female patients with an anti-HCV-positive partner were almost fourfold more likely to have HCV
infection than females with a negative male partner (10% versus 3%, respectively). These data indicate that, similar to other bloodbome viruses,
sexual transmission of HCV from males to females might be more efficient than from females to males.

Among persons with evidence of high-risk sexual practices (e.g., patients attending STD clinics and female prostitutes) who denied a history of
injecting-drug use, prevalence of anti-HCV has been found to average 6% (range: 1%-10%) (24-28,87). Specific factors associated with anti-
HCY positivity for both heterosexuals and men who have sex with men (MSM) included greater numbers of sex partuers, a history of prior
STDs, and failure to use a condom. However, the number of pariners associated with infection risk varied among studies, ranging from greater
than | pariner in the previous month to greater than 50 in the previous year. In studies of other populations, the number of partners associated
with HCV infection also varied, ranging from greater than 2 partuers in the 6 months before illness for persons with acute hepatitis C (41), to
greater than or equal to 5 parters/year for HCV-infected voluntecr blood donors (56), to greater than or cqual to 10 lifetime parmers for HCV-
infected persons in the general population (3).

Only one study has documented an association between HCV infection and MSM activity (28), and at least in STD clinic settings, the prevalence
rate of HCV infection among MSM generally has been similar to that of heterosexuals, Because sexual transmission of bloodborne viruses is
recognized to be mote efficient among MSM compared with heterosexual men and women, why HCV infection rates are not substantially higher
among MSM compared with heterosexuals is unclear. This observation and the low prevalence of HCV infection observed among long-term
spouses of persons with chronic HCV infection have raised doubts regarding the importance of sexual activity in transmission of HCV.
Unacknowledged percutaneous risk facfors (i.c., illegal injecting-drug use) might contribute to increased risk for HCV infection among persons
with high-risk sexual] practices,

Although considerable inconsistencies exist among studies, data indicate overall that sexual transmission of HCV appears to occur, but that the
virus is inefficiently spread through this manner. More data are needed to determine the risk for, and factors related to, transmission of HCV
between long-term steady partmers as well as among persons with high-risk sexual practices, including whether other STDs promote
transmission of HCV by influencing virel load or modifying mucosal barriers.

Household Contact. Case-control studies also have reported an association between nonsexual household contact and acquiring hepatitis C
(40,41). The presumed mechanism of transmission is direct or inapparent percttancous or permucosal exposure fo infectious blood or body
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 75 of 187 PAGEID #: 313

fluids containing blood. In a recent investigation in the United States, an HCV-infected mother transmitted HCV to her hemophilic child during
performance of home infusion therapy, presumably when she had an unintentional needle stick and subsequently used the contaminated needle
in the child (88).

Although prevalence of HCV infection among nonsexual household contacis of persons with chronic HCV infection m the United States is
unknown, HCV transmission to such contacts is probably uncommon. In studies from other countries of nonsexual household contacts of
patients with chronic hepatitis C, average anti-HCV prevalence was 4% (15). Although infécted contacts in these studies reported no other
commonly recognized risk factors for hepatitis C, most of these studies were done in countries where exposures commonly experienced in the
past from contaminated equipment used in traditional and nontraditional medical procedures might have contributed to clustering of HCV
infections in fasnilies (75,76,79).

Perinatal. The average rate of HCV infection among infants born to HCV-positive, HIV-negative women is 5%4-6% (range: 0%-25%), based on
detection of anti-HCV and HCV RNA, respectively (89-101). The average infection rate for infants born to women coinfected with HCV and
HIV is higher ~ 14% (range: 52-36%) and 17%, based on detection of anti-HCV and HCV RNA, respectively (90,96,98-104). The only factor
consistently found to be associated with transmission has been the presence of HCV RNA in the mother at the time of birth. Although two
studies of infants born to HCV-positive, HIV-negative women reported an association with titer of HCV RNA, each study reported a different
level of HCV RNA related to transmission (92,93). Studies of HCV/HIV-coinfected women more consistently have indicated an association
between virus titer and transmission of HCV (102).

Data regarding the relationship between delivery mode and HCV transmission are limited and presently indicate no difference in infection rates
between infants delivered vaginally compared with cesarean-delivered infants. The transmission of HCV infection through breast milk has not
been documented. In the studies that have evaluated breastfeeding in infants bom to HCV-infected women, average rate of infection was 4% in
both breastfed and bottle-fed infants (95,96,99,100, 105,106).

Diagnostic criteria for perinatal HCV infection have not been established. Various anti-HCV pattems have been observed in both infected and
uninfected infants of anti-HCV-positive mothers. Passively acquired maternal antibody might persist for months, but probably not for greater
than 12 months. HCV RNA can be detected as carly as 1 to 2 months.

Persons with No Recognized Source for Their Infection. Recent studies have demonstrated that injecting-drug use currently accounts for 60% of
HCV transmission in the United States (2). Although the role of sexual activity in transmission of HCV remains unclear, less than or equal to
20% of persons with HCV infection report sexual exposures (i.¢., exposure to an infected sexual partner or to multiple partners) in the absence of
percutaneous risk factors (2). Other known exposures (occupational, hemodialysis, household, perinatal) together account for approximately
10% of infections. Thus, a potential risk factor can be identified for approximately 90% of persons with HCV infection. In the remaining 10%,
no Tecognized source of infection can be identificd, although most persons in this catogory are associated with low sociocconomic level.
Although low socioeconomic level has been associated with several infectious diseases and might be a surrogate for high-risk exposures, its
nonspecific nature makes targeting prevention measures difficult.

Screening and Diagnostic Tests Serologic Assays

The only tests currently approved by the U.S. Food and Drug Administration (FDA) for diagnosis of HCV infection are those that measure anti-
HCV (Table_2) (107). These tests detect anti-HCV in greater than or equal to 97% of infected patients, but do not distinguish between acute,
chronic, or resolved infection. As with any screening test, positive predictive value of enzyme immunoassay (ELA) for anti-HCV varies
depending on prevalence of infection in the population and is low in populations with an HCV-infection prevalence of less than 10% (1,34).
Supplemental testing with a more specific assay (i.¢., recombinant immunoblot assay {RIBATM}) of a specimen with a positive ELA result
prevents reporting of false-positive results, particularly in settings where asymptomatic persons are being tested.

Supplemental test results might be reported as positive, negative, or indeterminate. An anti-HCV-positive person is defined as one whose
serologic results are EA-test-positive and supplemental-test-positive. Persons with a negative ETA test result or a positive EIA and a negative
supplemental test result are considered uninfected, unless other evidence exists to indicate HC’V infection (e.g., abnormal ALT levels in
immunocompromised persons or persons with no other etiology for their liver disease). Indeterminate supplemental test results have been
observed in recently infected persons who are in the process of seroconversion, as well as in persons chronically infected with HCV.
Indeterminate anti-HCV results also might indicate a false-positive result, particularly in those persons at low risk for HCV infection.

Nucleic Acid Detection

The diagnosis of HCV infection also can be made by qualitatively detecting HCV RNA using gene amplification techniques (e.g, RT-PCR)
(Table 2) (108). HCV RNA can be detected in serum or plasma within 1-2 weeks after exposure fo the virus and weeks before the onset of
alanine aminotransferase (ALT) elevations or the appearance of anti-HCV. Rarely, detection of HCV RNA might be the only evidence of HCV
infection. Although RT-PCR assay kits for HCV RNA are available for research purposes from various manufacturers of diagnostic reagents,
none have been approved by FDA. In addition, numerous laboratories perform RT-PCR using in-house laboratory methods and reagents.

Although not FDA-approved, RT-PCR assays for HCV infection are used commonly in clinical practice. Most RT-PCR assays have a lower
limit of detection of 100-1,000 viral genome copies/mL. With adequate optimization of RT-PCR assays, 75%-35% of persons who are anti-
HCV-positive and greater than 95% of persons with acute or chronic hepatitis C will test positive for HCV RNA. Some HCV-infected persons
might be only intermittently HCV RNA-positive, particularly those with acute hepatitis C or with end-stage liver disease caused by hepatitis C.
To minimize false-negative results, serum must be seperated from cellular components within 2-4 hours after collection, and preferably stored
frozen at -20 C or -70 C (109). If shipping is required, frozen samples should be protected from thawing. Because of assay variability, rigorous
quality assurance and control should be in place in clinical laboratories performing this assay, and proficiency testing is recommended.

Quantitative assays for measuring the concentration (titer) of HCV RNA have been developed and are available from commercial laboratories
(110), including a quantitative RT-PCR (Amplicor HCV MonitorTM, Roche Molecular Systems, Branchburg, New Jersey) and a branched DNA
(deoxyribonucleic acid) signal amplification assay (QuantiplexkTM HCV RNA Assay {bDNA}, Chiron Corp., Emeryville, California) (Table 2).
These assays also are not FDA-approved, and compared with qualitative RT-PCR assays, are less sensitive with lower limits of detection of 500
viral genome copies/mL for the Amplicor HCV MonitorTM to 200,000 genome equivalents/mL for the QuantiplexTM HCV RNA Assay (111).
In addition, they each use a different standard, which precludes direct comparisons between the two assays. Quantitative assays should not be
used as a primary test to confirm or exclude diagnosis of HCV infection or to monitor the endpoint of treatment. Patients with chronic hepatitis
C generally circulate virus at levels of 105-107 genome copies/mL. Testing for level of HCV RNA might help predict likelihood of response to
antiviral therapy, although sequential measurement of HCV RNA levels has not proven useful in managing patients with hepatitis C.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 76 of 187 PAGEID #: 314

At least six different genotypes and greater than 90 subtypes of HCV exist (112). Approximately 70% of HCV-infected persons in the United
States are infected with genatype 1, with frequency of subtype 1a predominating over subtype 1b. Different nucleic acid detection methods are
available commercially to group isolates of HCV, based on genotypes and subtypes (113). Evidence is limited regarding differences in clinical
features, disease outcome, or progression to cirrhosis or hepatocellular carcinoma (HCC) among persons with different genotypes. However,
differences do exist in responses to antiviral therapy according ta HCV genotype. Rates of response in patients infected with genotype | are
substantially lower than in patients with other genotypes, and treatment regimens might differ on the basis of genotype. Thus, genotyping might
be warranted among persons with chronic hepatitis C who are being considered for antiviral therapy.

Chnical Features and Natural History Acute HCV Infection

Persons with acute HCV infection typically are either asymptomatic or have a mild clinical illness, 60%-70% have no discernible symptoms;
20%-30% might have jaundice; and 10%-20% might have nonspecific symptoms (e.g., ancrexia, malaise, or abdominal pain) (13,114,115).
Clinical illness in patients with acute hepatitis C who seek medical care is similar to that of other types of viral hepatitis, and serologic testing is
necessary to determine the etiology of hepatitis in an individual patient. In less than or equal to 20% of these patients, onset of symptoms might
precede anti-HCV seroconversion, Average time period from exposure to symptom onset is 6-7 weeks (116-118), whereas average time period
from exposure fo seroconversion is 8-9 weeks (114; personal communication, HJ Alter, M.D., Chief, Department of Transfusion Medicine,
Clinical Center, National Institutes of Health, Bethesda, MD, September 1998). Anti-HCV can be detected in 80% of patients within 15 weeks
after exposure, in greater than or equal to 90% within 5 months after exposure, and in greater than or equal to 97% by 6 months after exposure
(14,114). Rarely, seroconversion might be delayed until 9 months after exposure (14,119).

The course of acute hepatitis C is variable, although elevations in serum ALT levels, often in a fluctuating pattem, are its most characteristic
feature. Normalization of ALT levels might occur and suggests full recovery, but this is frequently followed by ALT elevations that indicate
progression to chronic disease (14). Fulminant hepatic failure following acute hepatitis C is rare (120,121).

Chronic HCV Infection

Affer acute infection, 15%-25% of persons appear to resolve their infection without sequelae as defined by sustained absence of HCV RNA in
serum and nonnalization of ALT levels (122; personal communication, LB Seeff, M.D., Senior Scientist {Hepatitis C}, National Institute of
Diabetes and Digestive and Kidney Diseases, National Institutes of Health, Bethesda, MD, July 1998), Chronic HCV infection develops in most
persons (75%-85%)( 14,122-124), with persistent or fluctuating ALT elevations indicating active liver disease developing in 60%-70% of
chronically infected persons (12-15,116,122-124). In the remaining 30%~40% of chronically infected persons, ALT levels are normal. No
clinical or epidemiologic features among patients with acute infection have been found to be predictive of either persistent infection or chronic
liver disease. Moreover, various ALT patterns have been observed in these patients during follow-up, and patients might have prolonged periods
(greater than or equal to 12 months} of normal ALT activity even though they have histologic-confirmed chronic hepatitis (14). Thus, a single
ALT determination cannot be used to exclude ongoing hepatic injury, and long-term follow-up of patients with HCV infection is required to
determine their clinical cuicome or prognosis.

The course of chronic liver disease is usually insidious, progressing at a slow rate without symptoms or physical signs in the majority of patients
during the first two or more decades after infection. Frequently, chronic hepatitis C is not recognized until asymptomatic persons are identified
as HCV-positive during blood-donor screening, or elevated ALT levels are detected during routine physical examinations. Most studies have
reported that cirrhosis develops in 10%-20% of persons with chronic hepatitis C over a period of 20-30 years, and HCC in 1%-5%, with striking
geographic variations in rates of this disease (124-128). However, when cirrhosis is established, the rate of development of HCC might be as
high as 1%-4%/year. In contrast, # study of greater than 200 women 17 years after they received HC'V-contaminated Rb factor IG reported that
only 2.4% had evidence of cirrhosis and none had died (129). Thus, longer term follow-up studies are needed to assess lifetime consequences of
chronic hepatitis C, particularly among those who acquired their infection at young ages.

Although factors predicting severity of liver disease have not been well-defined, recent data indicate that increased alcohol intake, being aged
greater than 40 years at infection, and being male are associated with more severe liver disease (130). In particular, among persons with
alcoholic liver disease and HCV infection, liver disease progresses more rapidly, among ihose with cirrhosis, a higher risk for development of
HCC exists (131). Furthermore, even intake of moderate amounts (greater than 10 g/day) of alcohol in patients with chronic hepatitis C might
enhance disease progression. More severe liver injury observed in persons with alcoholic liver disease and HCV infection possibly is attributable
to alcohol-induced enhancement of viral replication or increased susceptibility of cells to viral injury. In addition, persons who have chronic liver
disease are at increased risk for fulminant hepatitis A (132).

Extrahepatic manifestations of chronic HCV infection are considered to be of immunologic origin and include cryoglobulinemia,
membranoproliferative glomerulonephritis, and porphyria cutanea tarda (131). Other extrahepatic conditions have been reported, but definitive
associations of these conditions with HCV infection have not been established. These include seronegative arthritis, Sjogren syndrome,
autoimmune thyroiditis, lichen planus, Mooren comeal ulcers, idiopathic pulmonary fibrosis (Hamman-Rich syndrome), polyarteritis nodosa,
aplastic anemia, and B-cell lymphomas.

Clinical Management and Treatment

HCV-positive patients should be evaluated for presence and severity of chronic liver disease (133). Initial evaluation for presence of disease
should include multiple measurements of ALT at regular intervals, because ALT activity fluctuates in persons with chronic hepatitis C. Patients
with chronic hepatitis C should be evaluated for severity of their liver disease and for possible treatment (133-135).

a Antiviral therapy is recommended for patients with chronic hepatitis C who are at greatest risk for progression to cirrhosis (133). These persons
Z include anti-UCV-positive patients with persistently elevated ALT levels, detoctable HCV RNA, and a liver biopsy that indicates either portal or
i bridging fibrosis or at least moderate degrees of inflammation and necrosis.

In patients with less severe histologic changes, indications for treatment are less clear, and careful clinical follow-up might be an acceptable
alternative to treatment with antiviral therapy (e.g., interferon) because progression to cirrhosis is likely to be slow, if it occurs at all. Similarly,
patients with compensated cirrhosis (without jaundice, ascites, variceal hemorrhage, or encephalopathy) might not benefit from interferon
therapy. Careful assessment should be made, and the risks and benefits of therapy should be thoroughly discussed with the patient.

Patients with persistently normal ALT values should not be treated with interferon outside of clinical trials because treatment might actually
induce liver enzyme abnormalities (136). Patients with advanced cirrhosis who might be at risk for decompensation with therapy and pregnant
women also should not be treated, interferon treatment is not FDA-approved for patients aged less than 18 years, and more data are needed
regarding treatment of persons aged less than 18 years or greater than 66 years. Treatment of patienis who are drinking excessive amounts of
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 77 of 187 PAGEID #: 315

alechol or who are injecting illegal drugs should be delayed until these behaviors have been discontinued for greater than or equal to 6 months.
Contraindications to treatment with interferon include major depressive illness, cytopenias, hyperthyroidism, renal transplantation, and evidence
of autoimmune disease.

Most clinical trials of treatment for chronic hepatitis C have been conducted using alpha-interferon (134,135,137, 138). When the recommended
regimen of 3 million units administered subcutaneously 3 times/week for 12 months is used, approximately 50% of treated patients have
normalization of serum ALT activity (biochemical response), and 33% have a loss of detectable HCV RNA in serum (virologic response) at the
end of therapy. However, greater than or equal to 50% of these patients relapse when therapy is stopped. Thus, 15%-25% have a sustaimed
response as measured by festmg for ALT and HCV RNA greater than or equal to 1 years after therapy is stopped, many of whom also have
histologic improvement. For pationts wha do not respond by the ond of therapy, retreatment with a standard dose of interferon is rarely effective.
Patients who have persistently abnormal ALT levels and detectable HCV RNA in serum after 3 months of interferon are unlikely to respond to
treatment, and interferon treatment should be discontinued. These persons might be considered for participation in clinical trials of alternative
ireatments. Decreased interferon response rates (less than 15%) have been found in patients with higher serum HCV RNA titers and HCV
genotype J (the most common strain of HCV in the United States), however, treatment should not be withheld based solely on these findings.

Therapy for hepatitis C is a rapidly changing area of clinical practice. Combination therapy with interferon and ribavirin, a nucleoside analogue,
is now FDA-approved for treatment of chronic hepatitis C in patients who have relapsed following interferon treatment and might be approved
soon for patients who have not been treated previously. Studies of patients treated with a combination of ribavirin and interferon have
demonstrated a substantial increase in sustained response rates, reaching 40%-50%, compared with response rates of 15%-25% with interferon
alone (139,140). However, as with interferon alone, combination therapy in patients with genotype 1 is not as successful, and sustained response
rates among these patients are still less than 30%.

Most patients receiving interferon experience flu-like symptoms early in treaiment, but these symptoms diminish with continued treatment. Later
side effects include fatigue, bone marrow suppression, and neuropsychiatric effects (e.g., apathy, cognitive changes, irritability, and depression).
Interferon dosage must be reduced in 10%40% of patients and discontinued im 5% -15% because of scvere sidc effects. Ribavirin can induce
hemolytic anemia and can be problematic for patients with preexisting anemia, bone marrow suppression, or renal failure. In these patients,
combination therapy should be avoided or attempts should be made to correct the anemia. Hemolytic anemia caused by ribavirin alse can be life-
threatening for patients with ischemic heart disease or cerebral vascular disease. Ribavirin is teratogenic, and female patients should avoid
becoming pregnant during therapy.

Other treatments, including corticosteroids, ursodiol, and thymosin, have not been effective. High iron levels in the liver might reduce the
efficacy of interferon. Use of iron-reduction therapy (phicbotamy or chelation) in combination with interferon has been studied, but results have
been inconclusive. Because patients are becoming more interested in alternative therapies (e.g., traditional Chinese medicine, antioxidants,
naturopathy, and homeopathy), physicians should be prepared to address questions regarding these topics.

Postexposure Prophylaxis and Follow-Up

Available data regarding the prevention of HCV infection with IG indicate that IG is not effective for postexposure prophylaxis of hepatitis C
(67,141). No assessments have been made of postexposure use of antiviral agents (e.g, interferon) to prevent HCV infection. Mechanisms of the
effect of interferon in treating patients with hepatitis C are poorly understood, and an established infection might need to be present for

interferon to be an effective treatment (142). As of the publication of this report, interferon is FDA-approved only for treatment of chronic
hepatitis C,

The immediate postexposure setting provides opportunity to identify persons early in the course of their HCV infection. Studies indicate that
interferon treatment begun early in the course of HCV infection is associated with a higher rate of resolved infection (143). However, no data
exist indicating that treatment begun during the acute phase of infection is more effective than treatment begun early during the course of chronic
HCY infection. In addition, as stated previously, interferan is not FDA-approved for this indication. Determination of whether treatment of HCV
infection is more beneficial in the acute phase than in the early chronic phase will require evaluation with well-designed research protocols.

PREVENTION AND CONTROL RECOMMENDATIONS Rationale
Reducing the burden of HCV infection and HCV-related disease in: the United States requires implementation of primary prevention activities
that reduce risks for contracting HCV infection and secondary prevention activities that reduce risks for liver and other chronic diseases in HCV-
infected persons. In addition, surveillance and evaluation activities are required to determine the effectiveness of prevention programs in
reducing incidence of disease, ideatifying persons infected with ECV, providing appropriate medical follow-up, and promoting healthy lifestyles
and behaviors.
Primary prevention activities can reduce or eliminate potential risk for HCV transmission from a) blood, blood components, and plasma
derivatives; b) such high-risk activities as injecting-drug use and sex with multiple partners; and c) percutaneous exposures to blood in health
sare and other (i.¢., tattooing and body piercing) settings. Immunization against HCV is not available; therefore, identifying persons at risk but
not infected with HCV provides opportunity for counseling on how to reduce their risk for becoming infected.
Elements of a comprehensive strategy to prevent and control hepatitis C virus (HCV) infection and HCV-related disease
« Primary prevention activities include
screening and testing of blood, plasma, organ, tissue, and semen donors
virus inactivation of plasma-derived products;
risk-reduction counseling and services; and
implementation and maintenance of infection-control practices.
* Secondary prevention aciivities include
identification, counseling, and testing of persons at risk, and

* medical management of infected persons.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 78 of 187 PAGEID #: 316

* Professional and public education.

* Surveillance and research to monitor disease trends and the effectiveness of prevention activities and to develop improved prevention
methods.

Secondary prevention activities can reduce risks for chronic disease by identifying HCV-infected persons through diagnostic testing and by
providing appropriate medical management and antiviral therapy. Because of the number of persons with chronic HCV infection, identification
of these persons must be a major focus of current prevention programs. Identification of persons at risk for HCV infection provides opportunity
for testing to determine their infection status, medical evaluation to determine their disease status if infected, and antiviral therapy, if appropriate.
Identification also provides infected persons opportunity to obtain information conceming how they can prevent further harm to their liver and
prevent transmiiting HCV to others.

Factors for consideration when making decisions regarding development and implementation of preventive services for a particular disease
include the public health importance of the disease, the availability of appropriate diagnostic tesis, and the effectiveness of available preventive
and therapeutic interventions. However, identification of persons at risk for HCV infection must take into account not only the benefits but alsa
the limitations and drawbacks associated with such efforts. Hepatitis C is a disease of major public health importance, and suitable and accurate
diagnostic tests as well as behavioral and therapeutic interventions are available. Counseling and testing can prevent disease transmission and
progression through reducing high-risk practices (e.g., injecting-drug use and alcohol intake). However, the degree to which persons will change
their high-risk practices based on knowing their test results is not known, and possible adverse consequences of testing exist, including
disclosure of test results to others that might result in disrupted personal relationships and possible discriminatory action (€.g., loss of
employment, insurance, and educational opportunities). Antiviral treatment Is also available, and treatment guidelines have been developed.
Such treatment is beneficial for many patients, although sustained response rates and mode of delivery are currently less than ideal.

Persons at risk for HCV infection who receive health-care services in the public and private sectors should have access to counseling and testing,
Facilities that provide counseling and testing should include services or referrals for medical evaluation and management of persons identified as
infected with HCV. Priorities for implementing new counseling and testing programs should be based on providing access to persons who are
most likely to be infected or who practice high-risk behaviors.

PRIMARY PREVENTION RECOMMENDATIONS Blood, Plasma Derivatives, Organs, Tissues, and Semen

Current practices that exclude blood, plasma, organ, tissue, or semen donors determined to be at increased risk for HCV by history or who have
serologic markers for HCV infection must be maintained to prevent HCV transmission from transfusions and transplants (1). Viral inactivation
of clotting factor concentrates and other products derived from human plasma, including IG products, also must be continued, and all plasma-
derived products that do nol undergo viral inactivalion should be HCV RNA negative by RT-PCR before release.

High-Risk Drug and Sexual Practices
Heaith-care professionals in all patient care settings routinely should obtain a history that inquires about use of illegal drugs (injecting and
noninjecting) and evidence of high-risk sexual practices (¢.g., multiple sex partners or a history of STDs). Primary prevention of illega! drug
injecting will eliminate the greatest risk factor for HCV infection in the United States (144). Although consistent data are lacking regarding the
extent fo which sexual activity contributes to HCV transmission, persons having multiple sex partners are at risk for STDs (e.2., HIV, HBV,
syphilis, gonorrhea, and chlamydia). Counseling and education to prevent initiation of drug-injecting or high-risk sexual practices is important,
especially for adolescents. Persons who inject drugs or who are at risk for STDs should be counseled regarding what they can do to minimize
their risk for becoming infected or of transmitting infectious agents to others, including need for vaccination against hepatitis B (144-148).
Injecting and noninjecting illegal drug users and sexually active MSM also should be vaccinated. against hepatitis A (149).
Prevention messages for persons with high-risk drug or sexual practices
* Persons who use or inject illegal drugs should be advised

® to stop using and injecting drugs.

® to enter and complete substance-abuse treatment, including relapse-prevention programs.

° if continuing to inject drugs,

= tonever reuse or "share" syringes, needles, water, or drug preparation equipment, if injection equipment has been used by
other persons, to first clean the equipment with bleach and water;

= to use only sterile syringes obtained from a reliable source (e.g., pharmacies);
* touse a new sterile syringe to prepare and inject drugs;

if possible, to use sterile water to prepare drugs; otherwise to use clean water from a reliable source (such as fresh tap water).

= touse 2 new or disinfected container ("cooker") and a new filter ("cotton") to prepare drugs;
* toclean the injection site before injection with a new alcohol swab; and
" to safely dispose of syringes after one use,
to get vaccinated against hepatitis B and hepatitis A.
* Persons who are at risk for sexually transmitied diseases should be advised

that the surest way to prevent the spread of human immunodeficiency virus infection and other sexually transmitted diseases is to
have sex with only one uninfected parmer or not to have sex at all.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 79 of 187 PAGEID #: 317

to use latex condoms correctly and every time to protect themselves and their parmers from diseases spread through sexual activity.

to get vaccinated against hepatitis B, and if eppropriate, hepatitis A.

Counseling of persons with potential or existing illegal drug

use or high-risk sexual practices should be conducted in the setting in which the patient is identified. If counseling services cannot be
provided on-site, patients should be yeferred to a convenient community resource, or ata minimum, provided easy-to-understand health-
education material. STD and drug-treatment clinics, correctional institutions, and HIV counseling and testing sites should routinely
provide information conceming prevention of HCV and HBV infection in their counseling messages. Based on the findings of multiple
studies, syringe and needle-exchange programs can be an effective part of a comprehensive strategy to reduce the incidence of bloodbome
vints transmission and do not encourage the use of illegal drugs (150-153). Therefore, to reduce the risk for HCV infection among
injecting-drug users, local communities can consider implementing syringe and needle-exchange programs.

Percutaneous Exposures to Blood in Health Care and Other Settings Health-Care Settings

Health-care, emergency medical, and public safety workers should be educated regarding risk for and prevention of bloodbome infections,
including the need to be vaccinated against hepatitis B (154-156). Standard barrier precautions and engineering controls should be implemented
to prevent exposure to blood. Protocols should be in place for reporting and follow-up of percutaneous or permucosal exposures to blood or body

fluids that contain blood,

Health-care professionals responsible for overseeing patients receiving home infusion therapy should ensure that patients and their families (or
caregivers) are informed of potential risk for infection with bloodborne pathogens, and should assess their ability to use adequate infection-
control practices consistently (88). Patients and families should receive training with a standardized curriculum that includes appropriate
infection-control procedures, and these procedures should be evaluated regularly through home visits.

Currentiy, no recommendations exist to restrict professional activities of health-care workers with HCV infection. As recommended for all
health-care workers, those who are HCV-positive should follow strict aseptic technique and standard precautions, including appropriate use of
hand washing, protective barriers, and care in the use and disposal of needles and other sharp instruments (154,155).

In chronic hemodialysis settings, intensive efforts must be made to educate new staff and reeducate existing staff regarding hemodialysis-
specific infection-control practices that prevent transmission of HCV and other bloodborne pathogens (65,157). Hemodialysis-center precautions
are more stringent than standard precautions. Standard precautions require use of gloves only when touching blood, body fluids, secretions,
excretions, or contaminated items. In contrast, hemodialysis-center precautions require glave use whenever patients or hemodialysis equipment
is touched. Standard precautions do not restrict use of supplies, mstruments, and medications to a single patient, hemodialysis-center precautions
specify that none of these items be shared among any patients. Thus, appropriate use of hemodialysis-center precautions should prevent
transmission of HCV among chronic hemodialysis patients, and isolation of HC'V-positive patients is not necessary or recommended.

Routine precautions for the care of all hemodialysis patients
« Patients should have specific dialysis stations assigned to them, and chairs and beds should be cleaned after each use.

* Sharing among patients of ancillary supplics such as trays, blood pressure cuffs, clamps, scissors, and other nondisposable items should be
avoided.

* Nondisposable items should be cleaned or disinfected appropriately between uses.
* Medications and supplies should not be shared among patients, and medication carts should not be used.
* Medications should be prepared and distributed from a centralized area.

+ Clean and contaminated areas should be separated (e.g., handling and storage of medications and hand washing should not be done in the
same or an adjacent area to that where used equipment or blood samples are handled).

Other Settings

Persons who are considering tattooing or body piercing should be informed of potential risks of acquiring infection with bloodborue and other
pathogens through these procedures. These procedures might be a source of infection if equipment is not sterile or if the artist or piercer does not
follow other proper infection-control procedures (e.g., washing hands, using latex gloves, and cleaning and disinfecting surfaces).

SECONDARY PREVENTION RECOMMENDATIONS Persons for Whom Routine HCV Testing Is Recommended

Testing should be offered routinely to persons most likely to be infected with HCV who might require medical management, and testing should
be accompanied by appropriate counseling end medica] follow-up. In addition, anyone who wishes to know or is concemed regarding their
HCV-infection status should be provided the opportunity for counseling, testing, and appropriate follow-up. The determination of which persons
at risk to recommend for routine testing is based on various considerations, including a known epidemiologic relationship between a risk factor
and acquiring HCV infection, prevalence of risk behavior or characteristic in the population, prevalence of infection among those with a risk
behavior or characteristic, and the need for persons with a recognized exposure to be evaluated for infection.

Persons who should be tested routinely for hepatitis C virus (HCV) infection based on their risk tor infection

* Persons who ever injected illegal drugs, including those who injected once or a few times many years ago and do not consider themselves
as drug users.

* Persons with selected medical conditions, including

persons who received clotting factor concentrates produced before 1987;
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 80 of 187 PAGEID #: 318

* persons who were ever on chronic (long-term) hemodialysis; and
* persons with persistently abnormal alanine aminotransferase levels.
* Prior recipients of transfusions or organ transplants, including
persons who were notified that they received blood fram a donor who later tested positive for HCV infection,
persons who received a transfusion of blood or blood components before July 1992; and

© persons who received an organ transplant before July 1992.

Persons who should be tested routinely for HCV-infection based on a recognized exposure
~ Healthcare, emergency medical, and public safety workers after needle sticks, sharps, or mucosal exposures to HC'V-positive blood.
« Children bom to HCV-pasitive women.
Persons Who Have Ever Injected Nlegal Drugs

Health-care professionals in primary-care and other appropriate settings routinely should question patients regarding their history of injecting-
drug use, and should counsel, test, and evaluate for HCV infection, persons with such histories. Current injecting-drug users frequently are not
seen in the primary health-care setting and might not be reached by traditional media; therefore, community-based organizations serving these
populations should determine the most effective means of integrating appropriate HCV information and services into their programs.

Testing persons in settings with potentially high proportions of injecting-drug users (e.g., correctional institutions, HIV counseling and testing
sites, or drug and STD treatment programs) might be particularly efficient for identifying HC'V-positive persons. HCV testing programs in these
settings should include counseling and referral or arrangements for medical management. However, limited experience exists in combining HCV
programs with existing HIV, STD, or other established services for populations at high risk for infection with bloodbome pathogens. Persons at
risk for HCV infection through limited or occasional drug use, particularily in the remote past, might not be receptive to receiving services in
such settings as HIV counseling and testing sites and drug and STD treatment programs. In addition, whether a substantial proportion of this
group at risk can be identified in these settings is unknown. Studies are needed to determine the best approaches for reaching persons who might
not identify themselves as being at risk for HCV infection.

Persons with Selected Medical Conditions

Persons with hemophilia who received clotting factor concentrates produced before 1987 and long-term hemodialysis patients should be tested
for HCV infection, Educaijonal efforts directed to health-care professionals, patient organizations, and agencies who care for these patients
should emphasize the need for these patients fo know whether they are infected with HCV and encourage testing for those who have not been
tested previously. Periodic testing of long-term hemodialysis patients for purposes of infection control is currently not recommended (61).
However, issues surrounding prevention of HCV and other bleodbome pathogen transmission in long-term hemodialysis settings are currently
undergoing discussion, and updating recomatendations for this setting is under development.

Persons with persistently abnormal ALT levels are often identified in medical settings. As part of their medical work-up, health-care
professionals should test routinely for HCV infection persons with ALT levels above the upper limit of normal on at least two occasions. Persons
with other evidence of liver disease identified by abnormal serum aspartate aminotransferase (AST) levels, which is common among persons
with alcohol-related liver discasc, should be tested also.

Prior Recipients of Blood Transfusions or Organ Transplants

Persons who might have become infected with HCV through transfusion of blood and blood components should be notified, Two types of
approaches should be used — 2) a targeted, or directed, approach to identify prior transfusion recipients from donors who tested anti-HCV
positive after multiantigen screening tests were widely implemented (July 1992 and later); and b} a general approach fo identify all persons who
received transfusions before July 1992. A targeted notification approach focuses on a specific group known to be at risk, and will reach persons
who might be unaware they were transfused. However, because blood and blood-component donor testing for anti-HCV before July 1992 did not
include confirmatory testing, most of these notifications would be based on donors who were not infected with HCV because their test results
were falsely positive. A general education campaign to identify persons transfused before July 1992 has the advantage of not being dependent on
donor testing status or availability of records, and potentially reaches persons who received HCV-infected blood from donors who tested falsely
negative on the less sensitive serologic test, as well as from donors before testing was available.

* Persons who received blood from a donar who tested positive for HCV infection after multiantigen screening tests were widely
implemented. Persons who received blood or blood components from donors who subsequently tested positive for anti-HCV using a
licensed multiantigen assay should be notified as provided for in guidance issued by FDA. For specific details regarding this notification,
readers should refer to the FDA document, Guidance for Industry. Current Good Manufacturing Practice for Blood and Blood
Components: (1) Quarantine and Disposition of Units from Prior Collections from Donors with Repeatedly Reactive Screening Tests for
Antibody to Hepatitis C Virus (Anti-HCV); (2) Supplemental Testing, and the Notification of Consignees and Blood Recipients of Donor
Test Results for Ani-HCV. (This document is available on the Internet at .)

Blood-collection establishments and transfusion services should work with local and state health agencies to coordinate this notification effort.
Health-care professionals should have mformation regarding the notification process and HCV infection se that they are prepared ta discuss with
their patients why they were notified and to provide appropriate counseling, testing, and medical evaluation. Health-education material sent to
recipients should be easy to understand end include information concerning where they can be tested, what hepatitis C means in tenms of their
day-to-day living, and where they can obtain more information.

« Persons who received a transfusion of blood or blood components (including platelets, red cells, washed cells, and fresh frozen plasma) or
a solid-organ transplant (e.g., heart, lung, kidney, or liver) before July 1992. Patients with a history of blood transfusion or solid-organ
transplantation before July 1992 should be counseted, tested, and evaluated for HCV infection. Healih-care professionals in primary-care
and other appropriate settings routinely should ascertain their patients’ transfusion and transplant histories either through questioning their
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 81 of 187 PAGEID #: 319

patients, including such risk factors for transfusion as hematologic disorders, major surgery, trauma, or premature birth, or through review
of their medical records. In addition, transfusion services, public health agencies, and professional organizations should provide to the
public, information concerning the need for HCV testing in this population. Health-care professionals should be prepared to discuss these
issues with their patients and provide appropriate counseling, testing, and medical evaluation.

Health-Care, Emergency Medical, and Public Safety Workers After Needle Sticks, Sharps, or Mucosal Exposures to HCV-Positive Blood
Individual institutions should establish policies and procedures for HCV testing of persons after percutaneous or permucosal exposures to blood
and ensure that ali personnel are familiar with these policies and procedures (see text box on next page) (141). Health-care professionals who

provide care to persons exposed fo HCV in the occupational setting should be knowledgeabic regarding the risk for HCV infection and
appropriate counseling, tesiing, and medical follow-up.

1G and antiviral agents are not recommended for postexposure prophylaxis of hepatitis C. Limited data indicate that antiviral therapy might be
beneficial when started early in the course of HCV infection, but no guidelines exist for administration of therapy during the acute phase of
infection. When HCV infection is identified early, the individual should be referred for medical management to a specialist knowledgeable in
this area.

Children Born to HCV-Positive Women

Because of their recognized exposure, children bom to HCV-positive women should be tested for HCV infection (158). IG and antiviral agents
are not recommended for postexposure prophylaxis of infants born to HCV-pesitive women. Testing of infents for anti-HCV should be
performed no sooner than age 12 months, when passively transferred maternal anti-HCV declines below detectable levels. If earlier diagnosis of
HCV infection is desired, RT-PCR for HCV RNA may be performed at or after the infant's first well-child visit at age 1-2 months. Umbilical
cord blood should not be used for diagnosis of perinatal HCV infection because card blood can be contaminated by matemal blood. If positive
for either anti-HCV or HCV RNA, children should be evaluated for the presence or development of liver disease, and those children with
persistently elevated ALT levels should be referred to a specialist for medical management.

Postexposure follow-up of health-care, emergency medical, and public safety workers for hepatitis C virus (HCV) infection
* For the source, baseline testing for anti-HCV.*
- For the person exposed te an HCV-positive source, baseline and follow-up testing including
® baseline testing for anti-HCV and ALT activity; and

® follow-up testing for anti-HCV (e-g., at 4 6 months) and ALT activity. (If earlier diagnosis of HCV infection is desired, testing for
HCV RNAY may be performed at 4 6 weeks.}

* Confirmation by supplemental anti-HCV testing of all anti-HCV results reported as positive by enzyme immunoassay.

Persons for Whom Routine HCV Testing Is Not Recommended
For the following persons, routine testing for HCV infection is not recommended unless they have risk factors for infection.
Persons for wom routine hepatitis C virus (HCV) testing is not recommended

* Healih-care, emergency medical, and public safety workers.

* Pregnant women.

» Household (nonsexual) contacts of HCV-positive persons.

« The general population.

HealthCare, Emergency Medical, and Public Safety Workers
Routine testing #3 recommended only for follow-up for a specific exposure.
Pregnant Women

Health-care professionals in settings where pregnant women are evaluated or receive routine care should take risk histories from their patients
designed to determine the need for testing and other prevention measures, and those health-care professionals should be knowledgeable
regarding HCV counseling, testing, and medical follow-up.

Household (Nonsexual) Contacts of HC'V-Positive Persons

Routine testing for nonsexual household contacts of HCV-positive persons is not recommended unless a history cxists of a direct (percutancous
or mucosal) exposure to bload.

Persons for Whom Routine HCV Testing Is of Uncertain Need
For persons at potential (or unknown) risk for HCV infection, the need for, or effectiveness of, routine testing has not been determined.
Persons for whom routine hepatitis C virus (HCV) testing is of uncertain need

» Recipients of tansplanted tissue (¢.g., comeal, musculoskeletal, skin, ova, sperm).

* Intranasal cocaine and other noninjecting illegal drug users.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 82 of 187 PAGEID #: 320

* Persons with a history of tattooing or bady piercing.
- Parsons with a history of multiple sex partners or sexually transmitted diseases.
* Long-term steady sex partners of HCV-positive persons.

Recipients of Transplanted Tissue

On the basis of currently available data, risk for HCV transmission from transplanted tissue (e.g, comeal, musculoskeletal, skin, ova, or sper)
appears to be rare.

hitranasal Cocaine and Other Noninjecting Mlegal Drug Users

Currently, the strength of the association between intranasal cocaine use and HCV inféction does not support routine testing based solely on this
risk factor.

Persons with a History of Tattooing or Body Piercing

Because no data exist in the United States documenting that persons with a history of such exposures as tattooing and body piercing are at
increased risk for HCV infection, routine testing is not recommended based on these exposures alone. In settings having a high proportion of
HCV-infected persons and where tattooing and body piercing might be performed in an unregulated manner (e.g., corectional institutions), these
types of exposures might be a risk factor for HCV infection. Data are needed to determine the risk for HCV infection among persons who have
been exposed under these conditions.

Persons with a History of Multiple Sex Pariners or STDs

Although persons with a history of multiple sex parmers or treatment for STDs and who deny injecting-drug use appear to have an increased risk
for HCV infection, insufficient data exist to recommend routine testing based on these histories alone. Health-care professionals who provide
services to persons with STDs should use that opportunity to take complete risk histories from their patients to ascertain the need for HCV
testing, provide risk-reduction counseling, offer hepatitis B vaccination, and, if appropriate, hepatitis A vaccination.

Long-Term Steady Sex Partners of HCV-Positive Persons HCV-positive persons with long-term steady parmers do not need to change their
sexual practices. Persons with HCV infection should discuss with their partner the need for counseling and testing. If the partner chooses to be
tested and tests negative, the couple should be informed of available data regarding risk for HCV transmission by sexual activity to assist them in
making decisions about precautions (see section regarding counseling messages for HCV-positive persons). If the parmer tests positive,
appropriate counseling and evaluation for the presence or development of liver disease should be provided.

Testing for HCV Infection Consent for testing should be obtained in a manner consistent with that for other medical care and services provided
in the same setting, and should include measures to prevent unwanted disclosure of test results to others, Persons should be provided with
information regarding

* exposures associated with the transmission of HCV, including behaviors or exposures that might have occurred infrequently or many years
ago;

* the test procedures and the meaning of test results;
* the nature of hepatitis C and chronic liver disease;
« the benefits of detecting infection early,

* available medical treatment, and

* potential adverse consequences of testing positive, including disrupted personal relationships and possible discriminatory action (¢.g., loss
of employment, insurance, and educational opportunities).

Comprehensive information regarding hepatitis C should be provided before testing, however, this might not be practical when HCV testing is
performed as part of a clinical work-up or when testing for anti-HCV is required. In these cases, persons should be informed that a) testing for
HCV infection will be performed, b) individual results will be kept confidential, and c) appropriate counseling and referral will be offered if
results are positive.

Testing for HCV infection can be performed in various settings, including physicians’ offices, other health-care facilities, health department
clinics, and HIV or other freestanding counseling and testing sites. Such settings should be prepared to provide appropriate information
regarding hepatitis C and provide or offer referral for additional medical care or other needed services (e.g., drug treatment), as warranted.
Facilities providing HCV testing should have access to information regarding referral resources, including availability, accessibility, and
eligibility criteria of local medical care and mental health professionals, support groups, and drug-treatment centers. The diagnosis of HCV .
infection can be made by detecting either anti-HCV or HCV RNA. Anti-HCV is recommended for routine testing of asymptomatic persons, and
should include use of both ELA to test for anti-HCV and supplemental or confirmatory testing with an additional, more specific assay (Figure _3).
Use of supplemental antibody testing (.¢., RIBATM) for all positive anti-HCV results by ELA is preferred, particularly in settings where clinical
services are not provided directly,

Supplemental anti-HCV testing confirms the presence of anti-HCV (ic, eliminates false-positive antibody results}, which indicates past or
current infection, and can be performed on the same serum sample collected for the ELA (i.¢., routine serology). Confirmation or exclusion of
HCV infection in a person with indeterminate anti-HCV supplemental test results should be made on the basis of further Iaboratory testing,
which might include repeating the anti-HCV in two or more months or testing for HCV RNA and ALT level.

In clinical settings, use of RT-PCR to detect HCV RNA might be appropriate to confirm the diagnosis of HCV infection (c.g., in patients with
abnormal ALT levels or with indeterminate supplemental anti-HCV test results) although RT-PCR assays are not currently FDA-approved.
Detection of HCV RNA by RT-PCR in a person with an anti-HCV-positive result indicates current infection. However, absence of HCV RNA in
a person with an anti-HCV-positive result based on EJA testing alone (i.c., without supplemental anti-HCV testing) cannot differentiate between
resolved infeciion and a false-positive anti-HCV test result. In addition, because some persons with HCV infection might experience intermittent
viremia, the meaning of 2 single negative HCV RNA result is difficult to interpret, particularly in the absences of additional clinical information,
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 83 of 187 PAGEID #: 321

IfHCV RNA is used to confinn anti-HCV results, a separate serum sample will need to be collected and handied in a manner suitable for RT-
PCR. If the HCV RNA result is negative, supplemental anti-HCV testing should be performed so that the anti-HCV ELA result can be interpreted
before the result is reported to the patient.

‘Laboratories that perfonn HCV testing should follow the recommended anti-HCV testing algorithm, which includes use of supplemental testing.
Having assurances thai the HCV testing is performed in accredited laboratories whose services adhere 1o recognized slandards of good

laboratory practice is also necessary. Laboratories that perform HCV RNA testing should review routinely their data regarding internal and
external proficiency iesling because of great variability in accuracy of HCV RNA testing.

Prevention Messages and Medical Evaluation HCV-specific information and preverttian messages should be provided to infected persons and
individuals at risk by trained personnel in public and private health-care settings. Health-education materials should include a) general
infonnation about HCV infection; b) risk factors for infection, transmission, disease progression, and treatment, and c) detailed prevention
messages appropriate for the population being tested. Written materials might also include information about community resources available for
HCV-positive patients for medical evaluation and social support, as appropriate.

Persons with High-Risk Drug and Sexual Practices

Regardless of test results, persons who use illegal drugs or have high-risk sexual practices or occupations should be provided with information
regarding how to reduce their risk for acquiring bloodbome and sexually transmitted infections or of potentially transmitting inféctious agents to
others (see section regarding primary prevention).

Negative Test Results
If their exposure was in the past, persons who test negative for HCV should be reassured.
Indeterminate Test Results

Persons whose HCV test results are indeterminate should be advised that the result is inconclusive, and they should receive appropriate follow-
up testing or referral for further testing (see section regarding testing for HCV infection).

Positive Test Results

Persons who test positive should be provided with information regarding the need for a) preventing further harm to their liver, b) reducing risks
for transmitting HCV to others; and ¢) medical evaluation for chronic liver disease and possible treatment.

* To protect their liver from further harm, HCV-positive persons should be advised fo
not drink alcohol;
not start any new medicines, including over-the-counter and herbal medicines, without checking with their doctor; and
get vaccinated against hepatitis A if liver disease is found to be present.

* To reduce the risk for transmission to others, HCV-positive persons should be advised to
not donate blood, body organs, other tissue, or semen;
not share toothbrushes, dental appliances, razors, or other personal-care articles that might have blood on them; and
cover cuts and sores on the skin to keep from spreading infectious blood or secretions.

+ HCV-positive persons with one long-term steady sex partner do not need to change their sexual practices. They should

e discuss the risk, which is low but not absent, with their partner (Lf they want to lower the limited chance of spreading HCV to their
partner, they might decide fo use barrier precautions {e.g., latex condoms}}, and

° discuss with their partner the need for counseling and testing.
+ HCV-positive women do not aced to avoid pregnancy or breastfeeding. Potential, expectant, and new parents should be advised that

approximately 5 out of every 100 infants bom to HCV-infected women become infected (This occurs at the time of birth, and no
treatment exists that can prevent this from happening),

infants infected with HCV at the time of birth seem to do very well in the first years of life (More studies are needed to determine if
these infants will be affected by the infection as they grow older);

no evidence exists that mode of delivery is related to transmission; therefore, determining the need for cesarean delivery versus
vaginal delivery should not be made on the basts of HCV infection status;

o

limited data regarding breastfeeding indicate that it does not transmit HCV, although HCV-positive mothers should consider
abstaining from breastfeeding if their nipples are cracked or bleeding;

a

infants born to HCV-positive women should be tested for HCV infection and if positive, evaluated for the presence or development
of chronic liver disease (see section regarding routine testing of children born to HCV-positive women), and

ifan HCV-positive woman has given birth to any children after the woman became infected with HCV, she should consider having
the children tested.

* Other counseling messages

HCV is not spread by sneezing, hugging, coughing, food or water, sharing eating utensils or drinking glasses, or casual contact.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 84 of 187 PAGEID #: 322
Persons should not be excluded from work, school, play, child-care or other settings on the basis of their HCV infection status.

involvement with a support group might help patients cope with hepatitis C.

» HCV-positive persons should be evaluated (by referral or consultation, if appropriate) for presence or development of chronic liver disease
including

assessment for biochemical evidence of chronic liver disease,

assessment for severity of disease and possible treatment according to current practice guidelines in consultation with, or by referral
to, a specialist knowledgeable in this area (sce excerpts from NIH Consensus Statement in the following section), and

determination of need for hepatitis A vaccination.

NIH Consensus Statement Regarding Management of Hepatitis C (Excerpted)

The NiH “Consensus Statement on Management of Hepatitis C" was based on data available in March 1997 (133). Because of advances in the
field of antiviral therapy for chronic hepatitis C, standards of practice might change, and readers should consu!t with specialists knowledgeable
in this area.

Persons Recommended for Treatment
Treatment is recommended for patients with chronic hepatitis C who are at greatest risk for progression to cirrhosis, as characterized by
* persistently elevated ALT levels;
: detectable HCV RNA: and
* a liver biopsy indicating cither portal or bridging fibrosis or at least moderate degrees of inflammation and necrosis.
Persons for Whom Treatment Is Unclear Included are
* patients with compensated cirrhosis (without jaundice, ascites, variceal hemorrhage, or encephalopathy},

* patients with persistent ALT elevations, but with less severe histologic changes (i-c., no fibrosis and minimal necroinflammatory changes}
(In these patients, progression to cirrhosis is likely to be slow, if at all; therefore, observation and serial measurements of ALT and liver
biopsy every 3-5 years is an acceptable altemative fo treatment with interferon), and

" patients aged less than 18 years or greater than 60 years (note that interferon is not approved for patients aged less than 18 years),
Persons for Whom Treatment Is Not Recommended Included are

* patients with persistently normal ALT values:

* patients with advanced cirrhosis who might be at risk for decompensation with therapy;

* patients who are currently drinking excessive amounts of alcohol or who are injecting illegal drugs (treatment should be delayed until
these behaviors have been discontinued for greater than or equal to 6 months); and

* persons with major depressive illness, cytopenias, hyperthyroidism, renal transplantation, evidence of autoimmune disease, or who are
pregnant.
PUBLIC HEALTH SURVEILLANCE
The objectives of conducting surveillance for hepatitis C are to
* identify new cases and determine disease incidence and trends;
* determine risk factors for infection and disease transmission patterns;
* estimate disease burden: and
« identify infected persons who can be counseled and referred for medical follow-up,

Various surveillance approaches are required to achieve these objectives because of limitations of diagnostic tests for HCV infection, the number
of asymptomatic patients with acute and chronic disease, and the long latent period between infection and chronic disease outcome.

Surveillance for Acute Hepatitis C

Surveillance for acute hepatitis C — new, symptomatic infections -- provides the information necessary for determining incidence trends,
changing patterns of transmission and persons at highest risk for infection. In addition, surveillance for new cases provides the best means to
evaluate effectiveness of prevention efforts and to identify missed opportunities for prevention. Acute hepatitis C is one of the diseases mandated
by the Council of State and Temitorial Epidemiologists (CSTE) for reporting to CDC's National Notifiable Diseases Surveillance System.
However, hepatitis C reporting has been unreliable to date because most health departments do not have the resources required for case
investigations to determine if a laboratory report represents acute infection, chronic infection, repeated testing of a person previously reported, or
a false-positive result. Historically, the most reliable national data regarding acute disease incidence and transmission pattems have come from
sentinel surveillance (i.c., sentinel counties study of acute viral hepatitis). As hepatitis C prevention and control programs are implemented,
federal, state, and local agencies will need to determine the best methods to effectively monitor new disease acquisition.

Laboratory Reports of Anti-HCV-Pasitive Tests
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 85 of 187 PAGEID #: 323

Although imitations exist for the use of anti-HCV-positive laboratory reports to identify new cases and 10 monitor trends in disease incidence,
they potentially are an important source from which state and local health departments can identify infected persons who need counseling and
medical follow-up. Development of registries of persons with anti-HCV-positive laboratory results might facilitate efforts to provide counseling
and medical follow-up and these registries could be used to provide local, state, and national estimates of the proportion of persons with HCV
infection who have heen identifted. If such registries are developed, the confidentiality of individual identifying information should be ensured
according to applicable laws and regulations.

Serologic Surveys

Serologic surveys at state and local levels can characterize regional and local variations in prevalence of HCV infection, identify populations at
high risk, monitor trends, and evaluate prevention programs. Existing laboratory-based reporting of HCV-positive test results cannot provide this
information because persons who are tested will not be representative of the population as a whole, and cerlain populations at high risk might be
underrepresented. Thus, data from newly designed or existing serologic surveys will be needed to monitor trends in HCV infection and evaluate
prevention programs at state and [ocai levels.

Surveillance for Chronic Liver Disease

Surveillance for HCV-related chronic liver disease can provide information to measure the burden of disease, determine natural history and risk
factors, and evaluate ihe effect of therapeutic and prevention measures on incidence and severity of disease. Until recently, no such surveillance
existed, but a newly established sentinel surveillance pilot program for physician-diagnosed chronic liver disease will provide baseline data and a
template for a comprehensive sentinel surveillance system for chronic liver disease. As the primary source of data regarding the incidence and
natural history of chronic liver disease, this network will be pivotal for monitoring the effects of education, counseling, other prevention
programs, and newly developed therapies on the burden of the disease.

FUTURE DIRECTIONS

To prevent chronic HCV infection and its sequelae, prevention of new HCV infections should be the primary objective of public health
activities. Achieving this objective will require the integration of HCV prevention and surveillance activities into current public health
infrastructure. In addition, several questions concerning the epidemiology of HCV infection remain, and the answers to those questions could
change or modify primary prevention activities. These questions primarily concem the magnitude of the risk aftyibutable to sexual transmission
of HCV and to illegal noninjecting-drug use.

Identification of the large numbers of persons in the United States with chronic HCV infection is resource-intensive. The most efficient means to
achieve this identification is unknown, because the prevention effectiveness of various implementation strategies has not been evaluated.
However, widespread programs to identify, counsel, and treat HCV-infected persons, combined with improvements in the efficacy of treatment,
are expected to lower the morbidity and mortality from HCV-related chronic liver disease substantially. Monitoring the progress of these
activities to determine their effectiveness in achieving a reduction in HC'V-related chronic disease is important.

References

1. CDX*. Public Health Service inter-agency guidelines for screening donors of blood, plasma, organs, tissues, and semen for evidence of
hepatitis B and hepatitis C. MMWR 1991;40(No. RR-4): 1-17.

2. Alter MJ. Epidemiology of hepatitis C. Hepatology 1997,26:62S-58.

3. McQuillan GM, Alter MJ, Moyer LA, Lambert SB, Margolis HS. A population based serologic study of hepatitis C virus infection in the
United States. In Rizzetto M, Purcell RH, Gerin JL, Verme G, eds. Viral Hepatitis and Liver Disease, Edizioni Minerva Medica, Turin,
1997, 267-70,

4, Dufour MC. Chronic liver disease and cirrhosis. In Everhart JE, ed. Digestive diseases in the United States: epidemiology and impact. US
Department of Health and Human Services, Public Health Service, National Institutes of Health, National Institute of Diabetes and
Digestive and Kidney Diseases. Washington, DC: US Government Printing Office, 1994; NIH publication no. 94-1447, 615-45.

§. Alter MJ, Hadler SC, Judson FN, et al. Risk factors for acute non-A, non-B hepatitis in the United States and association with hepatitis C
virus infection. JAMA 1990-264:9991-35.

6, Alter HJ, Holland PV, Purcell RH, et al. Posttransfision hepatitis after exclusion of commercial and hepatitis-B antigen-positive donors.
Ann Intern Med 1972;77:691-9,

7. Alter HJ, Purcell RH, Holland PV, Feinstone SM, Morrow AG, Moritsvgu Y. Clinical and serological analysis of transfusion-associated
hepatitis. Lancet 1975;2:838-41.

8. Seeff LB, Wright EC, Zimmerman HJ, McCollum RW, VA Cooperative Studies Group. VA cooperative study of post-transfusion
hepatitis and responsible risk factors. Am J Med Sci 1975;270:355-62.

9. Feinstone SM, Kapikian AZ, Purcell RH, Alter HJ, Holland PV. Transfusion-associated hepatitis not due to viral hepatitis type A or B. N
Engl J Med 1975;292:767-70.

10. Choo QL, Kuo G, Weiner AJ, Overby LR, Bradley DW. Isolation of a cDNA clone derived from a blood-bome non-A, non-B viral
hepatitis genome. Science 1989,244:359.62.

11. Kuo G, Choo QL, Aner HJ, et al. An assay for circulating antibodies to a major etiologic virus of human non-A, non-B hepatitis. Science
1989; 244:362-4,

12. Alter 1), Purcell RH, Shih JW, et al. Detection of antibody to hepatitis C virus in prospectively followed transfusion recipients with acute
and chronic non-A, non-B hepatitis. N Engl J Med 1989-321:1494-1500.

13. Aach RD, Stevens CE, Hollinger FB, et al, Hepatitis C virus infection ix post-transfusion hepatitis. An analysis with first- and second-
generation assays. N Engl J Med 1991;325:1325-9.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 86 of 187 PAGEID #: 324

14.

15,
16.

17.

18.

19.

20.

21.

23.

24,

25,

27.

28.

29.

30.

31.

32.

33.

34.

35.

36.

37,

38.

39.

40.

4l,

Alter MJ, Margolis HS, Krawezynski K, Judson, FN, Mares A, Alexander WJ, et al. The natural history of community-acquired hepatitis
Cin the United States. N Enpi J Med 1992;327:1899-1905.

Alter, MJ, Epidemiology of hepatitis C in the west. Semin Liver Dis 1995;15:5-14.

Donahue JG, Nelson KE, Mudoz A, et al. Antibody to hepatitis C virus among cardiac surgery patients, homosexual men, and intravenous
drug users in Baltimore, Maryland. Am J Epidemiol 1991;134:1206-11.

Zeldis JB, Jain 8, Kuramoto IK, et al. Seroepidemiology of viral infections among intravenous drug users in northern California. West J
Med 1992,156:30-5.

Fingerhood MI, Jasinski DR, Sullivan JT. Prevalence of hepatitis C in a chemically dependent population. Arch Intern Med
1993;153:2025-30.

Garfein RS, Vlahov D, Galai N, Doherty, MC, Nelson, KE. Viral infections in short-term injection drug users: the prevalence of the
hepatitis C, hepatitis B, human immunodeficiency, and human T-lymphotropic viruses. Am J Pub Health 1996;86:655-61.

Bretfler DB, Alter HJ, Deinstag JL, Forsberp AD, Levine PH. Prevalence of hepatitis C virus antibody in a cohort of hemophilia patients,
Blood 1990;76:254-6.

Troisi CL, Hollinger FB, Hoots WK, et al. A multicenter study of viral hepatitis in a United States hemophilic population. Blood
1993;81:412-8.

. Kumar A, Kulkami R, Murray DL, et al. Serologic markers of viral hepatitis A, B, C, and D in patients with hemophilia. J Med Virology

1993.41:203-9,

Tokars 31, Miller ER, Alter MJ, Arduino MJ. Nationa! surveillance of dialysis associated diseases in the United States, 1995. ASAIO
Journal 1998;44:98-107.

Osmond DH, Charlebois E, Sheppard HW, et al. Comparison of risk factors for hepatitis C and hepatitis B virus infection in homosexual
men. J Infect Dis 1993;167:66-71.

Weinstock HS, Bolan G, Reingold AL, Polish LB: Hepatitis C virus infection among patients attending a clinic for sexually transmitted
diseases. JAMA 1993;269:3924.

. Thomas DL, Cannon RO, Shapiro CN, Hook EW IIL, Alter MJ. Hepatitis C, hepatitis B, and human immunodeficiency virus infections

among non-intraverous drug-using patients attending clinics for sexually transmitted diseases. J Infect Dis 1994,169:990-5.

Buchbinder SP, Katz MH, Hessol NA, Liu J, O'Malley PM, Alter, MJ. Hepatitis C virus infection in sexually active homosexual men. J
Infect 1994;29:263-9.

Thomas DL, Zenilman JM, Alter HJ, ef al. Sexual transmission of hepatitis C virus among patients attending sexually transmitted diseases
clinics in Baltimore—an analysis of 309 sex partnerships. J Infect Dis 1995,171:768-75.

Thomas DL, Factor SH, Kelen GD, Washington AS, Taylor £ Jr, Quinn TC. Viral hepatitis in health care personnel at The Johns Hopkins
Hospital. Arch Intern Med 1993,153:1705-12.

Cooper BW, Krusell A, Tilton RC, Goodwin R, Levitz RE. Seroprevalence of antibodies to hepatitis C virus in high-risk hospital
personnel. Infect Control Hosp Epidemiol 1992;13:82-5.

Pantilio AL, Shapiro CN, Schable CA, et al. Serosurvey of human immunodeficiency virus, hepatitis B virus, and hepatitis C virus
infection among hospital-based surgeons. J Am Coll Surg 1995;180-:16-24.

Shapiro CN, Tokars JI, Chamberland ME, and the American Academy of Orthopedic Surgeons Scrosurvey Study Committee. Use of
hepatitis B vaccine and infection with hepatitis B and C among orthopaedic surgeons. J Bone Joint Surg 1996;78-A:1791-1800.

Thomas DL, Gruninger SE, Siew C, Joy ED, Quinn TC. Occupational risk of hepatitis C infections among general dentists and oral
surgeons in North America. Am J Med 1996;100:41-5.

Kleinman §, Alter H, Busch M, Holland P, Tegtmeier G, Nelles M, et al. Increased detection of hepatitis C virus (HCV)-infected blood
donors by a multiple-antigen HCV enzyme immuno-assay. Transfusion 1992;32:805-13.

Williams AE, Thomson RA, Schreiber GB, et al. Estimates of infectious disease risk factors in US blood donors. JAMA 1997,277:967-72.

Feinleib JA, Schenpp, Michael RT. Sexually iransmitted infections. In Laumam EQ, Gagnon JH, Michael RT, Michaels S. The social
organization of sexuality, Sexual practices in the United States. The University of Chicago Press, Chicago, 1994, 376-441.

Zuck TF, Rose GA, Dumaswala UJ, Geer NJ. Experience with a transfusion recipient education program about hepatitis C. Transfusion
1990;30:759-61.

Murphy EL, Bryzman 8, Williams AE, et al. Demographic determinants of hepatitis C virus seroprevalence among blood donors, JAMA
1996;275:995-1000.

Li F, Moon D, Michaels $. Homosexuality. In Laumann EO, Gagnon JH, Michael RT, Michaels §, The social organization of sexuality.
Sexual practices in the United States. The University of Chicago Press, Chicago, 1994,283-320.

Alter MJ, Gerety RJ, Smallwood L, et al. Sporadic non-A, non-B hepatitis: frequency and epidemiology in an urban United States
population. J Infect Dis 1982;145:886-93.

Alter MJ, Coleman PJ, Alexander WJ, et al. Importance of heterosexual activity in the transmission of hepatitis B and non-A, non-B
hepatitis. JAMA 1989;262:1201-5.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 87 of 187 PAGEID #: 325

42.

43.

44.

45.

47.

48.

49.

50.

$1.

52.

53.

54.

55.

56.

ST.

58.

59.

60.

61.

62.

63.

64,

65.
66.

67.

68.

69.

70.

. Donahue JG, Munoz A, Ness PM, et al. The declining risk of post-transfusion hepatitis C virus infection. N Eng] J Med 1992:327:369-73.

Schreiber, GB, Busch, MP, Kleinman SH, Koreliiz JJ. The risk of transfusion-transmitted viral infections. N Engl J Med 1996;334:1685-
90.

Makris M, Garson JA, Ring CJ, Tuke PW, ‘Tedder RS, Preston FE. Hepatitis C viral RNA in clotting factor concentrates and the
development of hepatitis in recipients. Blood 1993;81:1898-1902.

CDC. Outbreak of hepatitis C associated with intravenous immunoglobulin administration--United States, October 1993-June 1994,
MMWR 1994:43:505-9,

. Bresee JS, Mast EE, Coleman PJ, et al. Hepatitis C virus infection associated with administration of intravenous immune globulin. A
cohort study. JAMA 1996;276:1563-7.

Eggen BM, Nordbo SA, Transmission of HCV by organ transplantation. N Engl J Med 1992;326:410-1.

Pereira BJ, Milford EL, Kirkman RL, et al. Prevalence of hepatitis C virus RNA in organ donors positive for hepatitis C antibody and in
the recipients of their organs. N Engl J Med 1992;327:910-5.

Conrad EU, Gretch DR, Gbermeyer KR, et al. Transmission of the hepatitis-C virus by tissue transplantation. J Bone Joint Surgery
1995;77:21 4-24,

Pereira BJG, Milford EL, Kirkman RL, et al. Low risk of liver disease after tissue transplantation from donors with HCV. Lancet
1993;341:903-4.

Villano SA, Vlahov D, Nelson KE, Lyles CM, Cohn $, Thomas DL. Incidence and risk factors for hepatitis C among injection drug users
in Baliimore, Maryland. J Clin Microbiol 1997,35:3274-7.

Garfein RS, Doherty MC, Monterroso ER, Thomas DL, Nelson KE, Vlahov D. Prevalence and incidence of hepatitis C virus infection
among young adult injection drug users. ] Acquit Immune Defic Syndr Hum Retrovirol 1998;1&(suppl 1):811-9.

Alter MJ. The epidemiology of acute and chronic hepatitis C. Clinics in Liver Disease 1997; 1:559-68.

Koester SK, Hoffer L. "Indirect sharing": additional HIV risks associated with drug injection. AIDS & Pub Policy J 1994;9:100-5.
Heimer R, Khoshnood K, Jariwala-Freeman B, Duncan B, Harima Y. Hepatitis in used syringes: the limits of sensitivity of techniques to
detect hepatitis B virus (HBV) DNA, hepatitis C virus (HCV) RNA, and antibodies to HBV core and HCV antigens. J Infect Dis

1996; 173:997- L000.

Conry-Cantilena C, VanRaden M, Gibble J, et al. Routes of infection, viremia, and liver disease in blood donors found to have hepatitis C
virus infection. N Engl J Med 1996;334:1691-6.

Allander T, Gruber A, Naghavi M, et al. Frequent patient-to-patient transmission of hepatitis C virus in a haematology ward. Lancet
1995:345:603-7.

Bronowicki JP, Venard V, Botte C, et al. Patient-to-patient transmission of hepatitis C virus during colonoscopy. N Eng] J Med
1997;337:237-40.

Schvarcz R, Johansson B, Nystr’4m B, S¥4nnerborg A. Nosocomial transmission of hepatitis C virus. Infection 1997;25:74-7,

Guyer B, Bradley DW, Bryan JA, Maynard JE. Non-A, non-B hepatitis among participants in a plasmapheresis stimulation program. J
Infect Dis 1979;139:634-40.

Moyer LA, Alter MJ. Hepatitis C virus in the hemodialysis setting: a review with recommendations for control. Seminars in Dialysis
1994,7;124-7.

Niu MT, Coleman PJ, Alter MJ. Multicenter study of hepetitis C virus infection in chronic hemodialysis patients and hemodialysis center
staff members. Am J Kidney Dis 1993;22:568-73.

Hardy NM, Sandroni S, Danielson 8, Wilson WJ. Antibody to hepatitis C virus increases with time on hemodialysis. Clin Nephrol
1992;38:44-8.

Niu MT, Alter MJ, Kristensen C, Margolis HS. Outbreak of hemodialysis-associated non-A, non-B hepatitis and correlation with antibody
to hepatitis C virus. Am J Kidney Dis 1992;4-345-52.

Favero MS, Alter MJ. The reemergence of hepatitis B virus infection in hemodialysis centers. Seminars in Dialysis 1996,9:373-4.

Polish LB, Tong MJ, Co RL, Coteman PJ, Alter MJ. Risk factors for hepatitis C virus infection among health care personnel ina
community hospital. Am J Infect Control 1993;21:196-200.

Alter MJ. Occupational exposure to hepatitis C virus: a dilemma. Infect Control Hosp Epidemiol 1994;15:742-4_

Lanphear BP, Linnemann CC Jr, Cannon CG, DeRonde MM, Pendy L, Kerley LM. Hepatitis C virus infection in healthcare workers: risk
of exposure and infection. Infect Control Hosp Epidemiol 1994,15:745-50.

Puro V, Petrosillo N, Ippolito G. Italian Study Group on Occupational Risk of HIV and Other Bloodborne Infections. Risk of hepatitis C
seroconversion after occupational exposures in health care workers. Am J Infect Control 1995,23:273-7.

Mitsui T, Iwano K, Masuko K, et al. Hepatitis C virus infection in medical personnel after needlestick accident. Hepatology
1992; 16:1109-14.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 88 of 187 PAGEID #: 326

71.

72.

73.
74,

75.

Te.

77,

78.

79.

80.

31.
82.

83.

84.

85.

86.

87.

88.

89.

91.

92.
93.

95.
96.

OR.

Sartori M, La Terra G, Aplietta M, Manzin A, Navino C, Verzetti G. Transmission of hepatitis C via bload splash into conjunctiva
{Letter}. Scand J Infect Dis 1993,25:270-1.

Ippolita G, Puro V, Petrosillo N, et al. Simultaneous infection with HIV and hepatitis C virus following occupational conjunctival blood
exposure {Letier}. JAMA 1998:280:28.

Esteban 31, Gomez J, Martell M, et al. Transmission of hepatitis C vinis by a cardiac surgeon. N Engl J Med 1996;334:555-60.
Mansell CJ, Locamini SA. Epidemiology of hepatitis C in the east. Semin Liver Dis 1995;15:15-32,

Mele A, Sagtiocca L, Manzillo G, et al. Risk factors for acute non-A, non-B hepatitis and their relationship to antibodies for hepatitis C
virus: a case-control study. Am J Public Health 1994;84:1640-43.

Kiyosawa K, Tanaka E, Sodeyama T, et al. Transmission of hepatitis C in an isolated area in Japan: community-acquired infection.
Gastroenterology 1994-106:1596-1602.

Kaldor IM, Archer GT, Buring ML, et al. Risk factors for hepatitis C virus infection in blood donors: a case-control study. Med J Australia
1992; 157:227-30,

Tummninelli F, Marcellin P, Rizzo S, et al. Shaving as # potential source of hepatitis C virus infection, Lancet 1995;345:658.

Stroffolini T, Menchinelli M, Taliani G, et al. High prevalence of hepatifis C virus infection in a small central Itahian town: lack of
evidence of parenteral exposure. Ital J Gastroenterol Hepatel 1995;27:235-8.

Mele A, Corona R, Tosti ME, et al. Beauty treaiments and risk of parenterally transmitted hepatitis: results from the hepatitis surveillance
system in Italy. Scand J infect Dis 1995;27:441-4.

Sun D-X, Zhang F-G, Geng Y~Q, Xi D-S. Hepatitis C transmission by cosmetic tattooing in women {Letter}. Lancet 1996,347:541.

Everhart JE, Di Bisceglie AM, Murray LM, etal. Risk for non-A, non-B (type C) hepatitis through sexual or household contact with
chronic carriers. Ann Intern Med 1990;112:544-5.

Eyster ME, Alter HJ, Aledort LM, Quan S, Hatzakis A, Goedert JJ. Heterosexual co-transmission of hepatitis C virus (HCV) and human
immunodeficiency virus (HIV). Ann Intem Med 1991;115:764-8.

Gordon SC, Patel AH, Kulesza GW, Bames RE, Silverman AL. Lack of evidence for the heterosexual transmission of hepatitis C. Am J
Gastroenterol 1992;87:1849-5L.

Tong MJ, Lai PPC, Hwang S-J, et al. Evaluation of sexual transmission in patients with hepatitis C infection. Clinical and Diagnostic
Virology 1995;3:39-47.

Brettler DB, Mannucci PM, Gringeri A, et al. The low risk of hepatitis C virus transmission among sexual pariners of hepatitis C-infected
males: an intemational, multicenter study. Blood 1992;80:540-3.

Mast EE, Darrow WW, Witte J, et al. Hepatitis C virus infection among prostitutes: evidence for sexual transmission and protective
efficacy of condoms { Abstract}. Program and abstracts of the Third International Symposium on HCV, Strasbourg, France, September
1991.

CDC. Transmission of hepatitis C virus infection associated with home infusion therapy for hemophilia. MMWR. 1997,46:597-606.

Wejstal R, Widell A, Mansson AS, Hemodsson 8, Notkrans G. Mother-to-infant transmission of hepatitis C virus. Ann Inte Med
1992; 117:887-90.

. Lam JP, McOmish F, Burns SM, Yap PL, Mok JY, Simmonds P. Infrequent vertical transmission of hepatitis C virus, J Infect Dis

1993; 167:572-6.

Roudot-Thoraval F, Pawlotsky J-M, Thiers V, et al. Lack of mother-to-infant transmission of hepatitis C virus in human
immunodeficiency virus-seronegative women: a prospective study with hepatitis C virus RNA testing. Hepatology 1993,17:722-77.

Ohto H, Terazawa $, Sasaki N, et al. Transmission of hepatitis C virus from mothers to infants. N Engi J Med 1994:330:744-50.

Lin HH, Kao JH, Hsu HY, et al. Possible role of high-titer maternal viremia in perinatal transmission of hepatitis C virus. J Infect Dis
1994;169:638-41.

. Ni YH, Lin HH, Chen PI, Hsu HY, Chen DS, Chang MH. Temporal profile of hepatitis C virus antibody and genome in infants bom to

mothers infected with hepatitis C virus but without human immunodeficiency virus coinfection. } Hepatology 1994,20:641-5.
Resti M, Azzari C, Lega L, et al. Mother-to-infant transmission of hepatitis C virus. Acta Paediatr 1995;84:251-5.
Manzini P, Saracco G, Cerchier A, et al. Human immunodeficiency virus infection as risk factor for mother-to-child hepatitis C virus

transmission; persistence of anti-hepatitis C vims in children is associated with the mother’s anti-hepatitis C virus immunoblotting pattern.
Hepatology 1995;21:328-32.

. Giacchino R, Picciotte A, Tasso L, Timitilli A, Sinelli N. Vertical transmission of hepatitis C. Lancet 1995,345:1122-3.

Zuccotti GV, Ribero ML, Giovannini M, et al. Effect of hepatitis C genotype on mother-tc-infant transmission of virus. J of Pediatrics
1995;127:278-80.

, Zanetti AR, Tanzi £, Paccagnini S, et al. Mother-to-infant transmission of hepatitis C virus. Lancet 1995;345:289-91.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 89 of 187 PAGEID #: 327

100,

101.

102.

103.

104.

105.

106.
107.

108.

109.

[tO.

IIE.
112.

113.

114.

115.

116.

117.

118.
119.

120.

121.
122,

123.

124.

125.

126.

127.

Paceagnini S, Principi N, Massironi E, ef al. Perinatal transmission and manifestation of hepatitis C virus infection in a high risk
population. Pediatr Infect Dis J 1995;14:195-9.

Granovsky MO, Minkoff HL, Tess BH, et al. Hepatitis C virus infection in the mothers and infants cohort study. Pediatrics
1998; 102:355-9.

Thomas DL, Villano SA, Riester KA, et al. Perinatal transmission of hepatitis C virus from human immunodeficiency virus type
l-infected mothers. Women and Infants Transmission Study. J Infect Dis 1998;177:1480-8.

Cilla G, Perez-Trallero F, Iturriza M, Carcedo A, Echeverita J. Maternal-infant transmission of hepatitis C virus infection {Letter}, Pediatr
Infect Dis 1992;]1:417.

Novati R, Thiers V, Monforie AD, et al, Mother-to-child transmission of hepatitis C virus detected by nested polymerase chain reaction. J
Infect Dis 1992;165:720-3.

Lin HH, Kao JH, Hsu HY, et al, Absence of infection in breast-fed infants bom to hepatitis C virus-infected mothers. J Pediatrics
1995; 126:589-91.

Qhto H, Okamoto H, Mishiro $. Vertical transmission of hepatitis C virus {Letter}. N Engl J Med 1994;331:400.
Gretch DR. Diagnostic tests for hepatitis C. Hepatology 1997;26:435-78.

Gretch DR, dela Rosa C, Carithers RL, Wilson RA, Williams B, Corey L. Assessment of hepatitis C viremia using molecular
amplification technologies: correlations and clinical implications. Ann Intern Med 1995; 123:321-9.

Davis GL, Lau JY, Urdea MS, et al. Quantitative detection of hepatitis C virus RNA with a solid-phase signal amplification method:
definition of optimal conditions for specimen collection and clinical application in interferon-treated patients. Hepatology 1994;19:1337-
41.

Roth WK, Lee JH, Raster B, Zeuzem S. Comparison of two quantitative hepatitis C virus reverse transcriptase PCR assays. J Clin
Microbiol 1996;34:261-4.

Pawlotsky J-M. Measuring hepatitis C viremia in clinical samples: can we trust the assays? Hepatology 1997;26:1-4.

Bukh, J, Miller, RH, Purcell RH. Genetic heterogencity of hepatitis C virus: quasispecies and genotypes {Review}. Semin Liver Dis
1995; 15:41-63.

Lau JY, Mizokami M, Kolberg JA, et al. Application of six hepatitis C virus genotyping systems to sera from chronic hepatitis C patients
in the United States. J Infect Dis 1995;171:281-9.

Alter HI, Jett BW, Polito AJ, et al. Analysis of the role of hepatitis C virus in transfusion-associated hepatitis. In Hollinger FB, Lemon
SM, Margolis HS, eds. Viral Hepatitis and Liver Disease, Baltimore, MD: Williams and Wilkins, 1991, 396-402.

Koretz RL, Abbey H, Coleman E, Gitnick G. Non-A, non-B post-transfusion hepatitis: looking back in the second decade. Ann Intem
Med 1993;119:110-5.

Koretz RL, Brezina M, Polito AJ, et al. Non-A, non-B postiransfusion hepatitis: comparing C and non-C hepatitis. Hepatology
1993: 17:361-5.

Marranconi F, Mecenero V, Pellizzer GP, et al. HCV infection after accidental needlestick injury in health-care workers {Letter}.
Infection 1992;20:111.

Seeff LB. Hepatitis C from a needlestick injury {Letter}. Ann Intern Med 1991;115:411.

Ridzon R, Gallagher K, Ciesielski C, et al. Simultaneous transmission of human inumunodeficiency virus and hepatitis C virus from 4
needle-stick injury. N Engl J Med 1997;336:919-22.

Liang TI, Jeffers L, Reddy RK, et al. Fulminant or subfalminant non-A, non-B viral hepatitis: the role of hepatitis C and E viruses.
Gastroenterology 1993:104:556-62.

Wright, TL. Etiology of fulminant hepatic failure: is another virus involved? Gastroenterology 1993;104:640-3.

Shakil, AO, Conry-Cantilena, C, Alter HJ, et al. Volunteer blood donors with antibody to hepatitis C virus: clinical, biochemical,
virologic, and histologic features. Ann Intern Med 1995; 123:330-7.

Esteban I], Lopez-Talavera JC, Genesca J, et al. High rate of infectivity and liver disease in blood donors with antibodies to hepatitis C
virus. Ann Inter Med 1991;115:443-9.

Seeff LB, Buskell-Bales Z, Wright EC, et al. Long-term mortality after transfusion-associated non-A, non-B hepatitis. N Engl J Med
1992;327:1906-11.

Kiyosawa k, Sodeyama T, Tanaka E, et al. Interrelationship of blood transfusion, non-A, non-B hepatitis and hepatocellular carcinoma:
analysis by detection of antibody to hepatitis C virus. Hepatology 1990;12:671-5.

Di Bisceglie AM, Order SE, Klein JL, et al. The role of chronic viral hepatitis in hepatocellular carcinoma in the United States. Amer J
Gastroenterol 1991;86:335-8.

Fatiovich G, Giustina G, Degos F, et al. Morbidity and mortality in compensated cirrhosts type C: a retrospective follow-up study of 384
patients. Gastroenterology 1997; 112:463-72.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 90 of 187 PAGEID #: 328

128.

130,

131.

132.

133.

134.

135.

136.

137.

138.

139.

140.

141.

142.

143.
144.

145.

146.

147.

148.

149.

150.

151.

152.

154.

155.

Di Bisceglie AM, Goodman ZD, Ishak KG, Hoofnag!e JH, Melpolder }J, Alter HJ. Long-term clinical and hisiopathological follow-up of
chronic positransfusion hepatitis. Hepatology 1991; 14:969-74,

. Crowe J, Doyle C, Fielding JY, et al. Presentation of hepatitis C in a unique uniform cohort 17 years from inoculation {Abstract}.

Gastroenterology 1995,108:A1054.

Poynard T, Bedossa P, Opolon P. Natural history of liver fibrosis progression in patients with chronic hepatitis C. Lancet 1997,349:825-
32,

Koff, RS, Dienstag, IL. Extrahepatic manifestations of hepatitis C and the association with alcoholic liver disease. Semin Liver Dis
1995;15:101-9.

Vento S, Garofano T, Renzini C, et al. Fulminant hepatitis associated with hepatitis A virus superinfection in patients with chronic
hepatitis C. N Engl J Med 1998:338:286-90.

National Institutes of Health Consensus Development Conference Panel Statement: Management of Hepatitis C. Hepatology 1997;26:25-
108.

Hoofnagle JH, Di Bisceglie AM. Drug therapy: The treatment of chronic viral hepatitis {Review Article}. N Engl J Med 1997;336:347-
556.

Lindsay KL. Therapy of hepatitis C; overview, Hepatology 1997,26:718-78.

Serfaty L, Chazouilleres O, Pawlotsky JM, Andreani T, Pellet C, Poupon R. Interferon alfa therapy in patients with chronic hepatitis C and
persistently normal aminotransferase activity. Gastroenterology 1996; 110:291-5.

Poynard T, Bedossa P, Chevallier M, ef. al. A comparison of three interferon alfa-2b regimens for the long-term treatment of chronic
non-A, non-B hepatitis. Multicenter Study Group. N Engl J Med 1995:332: 1457-62.

Carithers RL Jr., Emerson SS. Therapy of hepatitis C: meta-analysis of interferon alfa-2b trials. Hepatology 1997;26:838-88.

Schvarcz R, Yun ZB, Sonnerborg A, Weiland O. Combined treatment with interferon alpha-2b and ribavirin for chronic hepatitis C in
patients with a previous non-response or non-suslained response to interferon alone. J Med Virol 1995,46:43-7.

Schalm SW, Hansen BE, Chemello L, et al. Ribavirin enhances the efficacy but not the adverse effects of interferon in chronic hepatitis C.
Meta-snalysis of individual patient data from European centers. J Hepatology 1996;26:961-5.

CDC, Recommendations for follow-up of health-care workers after occupational exposure to hepatitis C virus {Notice to Readers}.
MMWR 1997,46:603-6,

Peters M, Davis GL, Dooley JS, Hoofnagle JH. The interferon system in acute and chronic viral hepatitis {Review}. Progress Liver Dis
1986;8:453-67.

Camma C, Almasio P, Craxi A. interferon as treatment for acute hepatitis C. A meta-analysis. Dig Dis Sc 1996;41:1248-55.
US. Preventive Services Task Force. Guide to clinical preventive services, 2nd ed. Baltimore: Williams & Wilkins, 1996.

CDC, Hepatitis B virus: A comprehensive strategy for eliminating transmission in the United States through universal childhood
vaccination: Recommendations of the immunization practices advisory committee (ACIP). MMWR 1991;40(No. RR-13):1-25.

CDC. Update: recommendations to prevent hepatitis B virus transmission -- United States. MMWR 1995;44:574-5.

US Department of Health and Human Services. Medical advice for persons who inject illicit drugs. HIV Prevention Bulletin. CDC, Health
Resources & Services Administration, National Institute on Drug. Abuse of the National Institutes of Health, and the Center for Substance
Abuse and Mental Health Services Administration, May 1997.

CDC. 1998 Guidelines for treatment of sexually transmitted diseases. MMWR 1998;47(No. RR-1):1-118.

CDC. Prevention of hepatitis A through active or passive immunization. Recommendations of the Advisory Committee on Immunization
Practices (ACIP). MMWR 1996;45(No. RR-15):1-30.

Hagan H, Des Jarlais DC, Friedman SR, Purchase D, Alter MJ. Reduced risk of hepatitis B and hepatitis C among injection drug users in
the Tacoma syringe exchange program. Am J Pub Health 1995;85:1531-7,

Valleroy LA, Weinstein B, Jones TS, Groseclose SL, Rolfs RT, Kassier WJ. Impact of increased legal access to needles and syringes on
community pharmacies’ needle and syringe sales — Connecticut, 1992-1993. J Acquir immune Defic Syndr Hum Retrovirol 1995; 10:73-
81.

Groseclose SL, Weinstein B, Jones TS, Valleroy LA, Fehrs LJ, Kassler WJ. Impact of increased legal access to needles and syringes on
practices of injecting-drug users and police officers — Connecticut, 1992-1993. J AIDS. 1995;10:82-9.

3. Gostin LO, Lazzarini Z, Jones TS, Flaherty K. Prevention of HIV/AIDS and other blood-borne diseases among injection drug users: a

national survey on the regulation of syringes and needles. JAMA 1997;277:53-62.

CDC. Guidelines for prevention of transmission of human immunodeficiency virus and hepatitis B virus to health-care and public-safety
workers. MMWR 1989,38(No. S-6).

Garner JS, Hospital Infection Control Practices Advisory Committee. Guideline for isolation precautions in hospitals. Infect Cont Hosp
Epidemiol 1996;17:54-80.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 91 of 187 PAGEID #: 329

156. CDC. Immunization of health-care workers. Recommendations of the Advisory Committee on Immunization Practices (ACIP) and the
Hospital infection Control Practices Advisory Commitiee (HICPAC). MMWR 1997,46(No. RR-18).

157. Favero MS, Tokars Ji, Arduino MJ, Alter MJ. Nosacomial infections associated with hemodialysis. In Mayhall CG, ed. Hospital
Epidemiology and Infection Control. Baltimore, MD: Williams & Wilkins, 1998, in press.

138. American Academy of Pediatrics. Hepatitis C. In Peter G, ed. 1997 Red Book: Report of the Committee on Infectious Diseases. 24th ed.
Elk Grove Village, 1L: American Academy of Pediatrics 1997, 260-5.

* Sentinel counties viral hepatitis surveillance system identifies all persons w symptomatic acute viral hepatitis reported through stimulated
passive surveillan participating county health departments (four during 1982-1995 and six during 19 These counties are demographically
representative of the U.S. population. Serum from reported cases are tested for all viral hepatitis markers, and cas¢-patient interviewed
extensively for risk faciors for infection.

Figure_1

FIGURE 1. Reported cases of acute hepatitis C by selected risk factors — United
Sintes, 1983-1996

 

60

w
o
1

p
o
1

~. Injecting-drug use. °°

NI
So
1

   
 

Sexual exposure o

.

Percentage of cases
w
oa
1

=
ao
1

ort" shee,
at wa,

Transfusion wet HeseK-related work

      
 

 

 

snares

OTP erence nneen eraser se Ne 7 eit ogee,

 

0 T T TT Tv T T =T
1983-94" 1995-86* 1987-88" 1989-90* 1991-92 1993-94 1995-06
Year

*Data presented for non-A, non-B hepatitis,
Source: Centers for Disaase Control and Prevention.

Return to top.
Figure_2

FIGURE 2. Prevalence of hepatitis C virus (HCV) infection by age and race/ethnicity
— United States, 1988-1994

 

     
 

 

 

 

7
Black

—- 68
x
om 5-4
2
— . Fy
eon Mexican #
B47 oo. Americany”
o ‘nt
maf
Oo
x=
-t 27
_
<=
<4

ea = T T T T T T

T
6-11 12-18 20-28 30-49 40-48 50-58 60-63 270
Age Graup (yrs}
Source: Third National Health and Nutrition Examination Survey, COC,

Rotur fo tap.
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 92 of 187 PAGEID #: 330

Table_t
fits To print large tables and graphs users may have to change their printer settings to landscape and use a small font size.

TABLE 1, Estimated average prevalenee of hepatitis C wirus (HCV) infestion in the United States by various characteristics
and estimated pravalence of persona with these characteristics in the popolatisn

ROV-infection

 

 

 

prevalence
Prevalence of persony

characteristic & {renge, ©) with characteristic, &
Persons with hemophilia treated with products made before 81 (24-904 <0. O21
1967
lnjécting-drug users

current 79 (72-86) 0.5
history of prior use No Data 5
Pexgons With abnormal clanine aminotransferase levels 15 (10-18) 5
Chronic hemdialysis patients 10 (0-64) al
Persone with multiple sex partners (lifetime)

>=50 g (6-16) 4
10-45 a a2

2-9 2 32
Persona reporting a history of secually transmitted diseases & 17
Parsons raceiving blood transfusions bafore 1990 & 6
Infants korn te infected mothers 5 a.n
Men who have sex vith men 4 5
General poyulation 18 wa?
Heelth-care workers 1 a
Pregnant women 1 1.5
Military personnel 0.3 o.5
Volunteer blood donors 0.16 ~ 5

" Not applicable,

 

Table_2

Mite: To print targe tables and graphs users may have to change their printer settings to landscape and use a small font size.

TABLE 2. Tasta for hapatitis ¢ virus (HCV) intection

 

 

Test/Type Application Comments
-- Hepatitis C virus antibody (anti-HCV)
-- BIA [enzyme immmonssay} -- Indicates past or present infection but does -- Sensitivity >=97%
not differentiate between acute chronic or “- ELA alone has low-positive
resolved infaction predictive value in lov-
-- All pesitive EIA cesulta should be verifiad with prevalence populetion

@ Zupplemental assay
HCV RNA (hepatinis ¢ virus ribonucleic acid}
Qualitative tests+

-- Reverse transcriptase polymerase chain -~ Detect presence of circulating HCV RNA -- Detect virus as early as 1-2
reaction (RT-PCR) emplification of HCV ANA by -- Monitor patients on antiviral therapy weeks after axposure
an-house or commercial assays (e.g. Amplicor -- Detection of HOV BNA during
ReY) course of infaction might be intermittent;

n single négetive RT-PCR is not conclusive
-- False-positive and false-
negative rerults might occur
Quantitative testa*t

-+ KI-PCR amplification of HCW BNA by in-house or -- Determine concentration of HCV RNA -- Less sensitive than qualitative
commercial satays (e.g. Amplicor HCV Monitor) -= Hight be useful for assessing the RT-PCR
-- Branched chain DMAE (bDNA) asssy5 likelihood of response to antiviral -- should not be wed to exclude the diagnosia
(a.g., Quantiple:: HCV RNA Assay) of HCV infecticn or to determine treataent
exdpoint
Genotype*+
-- Several methedolagies available [e.g. -- Group isolates of HCV based on genetic -+ Genotype 1 {aubtypes la and 1b)
hybridization sequencing) differencas into § genctypeo and 250 subtypes most common in United States and
++ With nev therapies, length of treatmant agsopisted with lover response
might vary based on ganotype to antiviral activity
Serotype*
-- ELA based on immunoreactivity to synthetic -- No clinical utility -- Cannot distinguirh between
peptides (¢.g. Murex ACY Seretyping 1-6 Assay) subtypes

 

 

* Currently not U.S. Food and Drug Adwjnistration approvad; jack standardization.

* Samples require special handling fe.g., serum must be separated within 2-4 hours of collectian and storad frozen {-20 C ar -TOC]:
freten samples should bs shipped on dry ical.

& Deoxyribonucleic acid.

Return to top,

Figure_3
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 93 of 187 PAGEID #: 331

FAGURE 3. Hepatitis C views HHCVHniectiontesting algonthm for asymptomatic

fermons
Alopaties
EIA for armibhoy | OMe

Poste

 

 

 

 

 

 

 

Pepareaty RactHes
CT oR 4
RIBAT™ = AT-P CB,
for adi HOY for HC¥ RNA

 

 

 

 

 

 

T
pegatie Meee re Poste Pork
q |

(se) Additonal Medea
a fatary evaluation
evaluagen,

. REPCR, ALT) i

 

 

 

 

 

 

 

 

 

 

Negiine Anecr and | fostke aFrctor |
ra! ALY arora,

ALT
ALT sisniveamina enter
ANLHOW Antbpdly i HOW
a Ena e mem unereeay
RIEAW — Réeden brinntios mamablot 0p
WRPCR  Ravess toresiphes polaomiceuin mato

Return to ton,
THeclgimer All MMWR HTML versions of articks are electronic conversions from ASCII text into HTML. This conversion may have resulted in character transtation
or format errors in the HTML. version. Users should nat rely on this HTML document, but are referred to the electranic PDF version and/or the original AMMIFR paper copy for
the official text, figures, and tables. An original paper copy of this issue can be obtained from the Superintendent of Documents, U.S. Government Printing Office (GPO),

i ii
Washington, DC 20402-9371; telephone: (202) 512-1800. Contact GPO for current prices.
** Questions or messages regarding errors in formatting should be addressed to mmurqid'cde, gov.

Page converted: 11/10/98
HOME | ABOUT MMWR | At EARCH | DOWNLOADS | RSS| CONTACT
POLICY j Se | ACCESSIBILITY
SAPER- HEALTHIER © BEOPLE™
Morbidity and Martafity Weekly Report et SSE
Centers for Disaase Control and Prevention LSA. :
$606 Clifton Rd, MallStep E-20, Atanta, GA 30334, U.S.A ALY Gv a

This page fast reviewed 5/2/01
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 94 of 187 PAGEID #: 332

New York State
Department of Corrections and Community Supervision
Division of Health Services

Hepatitis C Primary Care Practice Guideline

INTRODUCTION

Thesé practice. guidelines represent an approach to the. current management of hepatitis C disease,
consistent with community and FDA standards, and appropriate in our correctional setting.

This field of science has been evolving very rapidly. New information and treatment agetits have
resulted in shorter, safer therapeutic options with high cure rates. As new information becomes
available, these guidelines will be periodically reviewed and updated.

Acute Hepatitis C is defined as infection manifesting itself within 6 months of exposure. The average
incubation period for acute hepatitis C is 6 to 12 weéks, but may rarige from 2 to 26 weeks. Persons
with acute disease are typically asymptomatic or have a mild clinical illness with a self-limiting course.
Fulminant hepatic failure in acute disease is extremely rare, —

It is estimated that 15-25% of patients with acute hepatitis C will spontaneously clear the viruis within
12 weeks (and no later than 20 weeks) from the onset of symptoms. Those who do not clear the virus
go on to develop chronic hepatitis C.

If there is clinical suspicion of acute hepatitis Cora significant exposure has occurred, an HCV RNA
assay (BioReference # 3376) along with HCV antibedies must be ordered to make the diagnosis.
HCV RNA usually is detected in the serum within 8 weeks post exposure, but can be delayed up to 6
months. It is therefore recommended that HCV RNA be checked at baseline, 4 weeks, 12 weeks and
6 months post exposure.

HCV antibodies are not present in the serum during the acuté phase of the disease, and do not
become positive until 8 weeks post exposure: usually between 2 and 6 months.

Generally hepatitis C should not be treated in the acute phase in order to allow for spontaneous
clearing of thé virus. Tréatment of acute hepatitis C will only be done after consultation with IFD
(infectious disease specialty), and should be deferred for at least 12 weeks from the onset of
symptoms.

Chronic Hepatitis C: Of the approximately 75-85% who develop chronic hepatitis C, about 20% will
eventually develep cirrhosis over'a period of 20 to 30 years, The pregression to chronic liver disease
in the. majority of patients is insidious, advancing without symptoms or physical signs. HIV co-infected
and diabetic patients may have an accelerated course: Frequently, chronic hepatitis C is not
recognized until symptoms appear with the development of advanced liver disease.

|
Hepatitis C Primary Care Practice Guideline 8/12/16

Exhibit K
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 95 of 187 PAGEID #: 333

Once cirrhosis has developed, up fo 3% per year will develop hepatocellular carcinoma. Inthe U.S.,
chronic hepatitis C is the most common cause of end stage liver disease and the leading indication

for a liver transplant.

Patients with chronic hepatitis C are at higher risk for morbidity and mortality if they develop either
acute hepatitis A or B. Determination of immunity status to both hepatitis A and B is important and
lack of immunity should prompt vaccination.

Epidemiology and Pathogenesis

The hepatitis C virus (HCV) was identified in the late 1980s. It is a small, enveloped single stranded
RNA virus of the Flaviviridae family. It includes a heterogeneous group of viruses. There are several
different genotypes and subtypes. Prevalence of the different genotypes varies worldwide. Genotype
1 is responsible for 70-80% of chronic hepatitis C in the US. Genotypes 2 and 3 are also seen, while
other genotypes are rare in the US.

In 1999 the WHO estimated there was a worldwide prevalence of HCV of 170 million people.
In the US:

e There are about 3 million people currently infected with chronic hepatitis C.

e The peak prevalence is among those born between 1945 and 1965, accounting for
approximately 75% of HCV cases. This prevalence is tied to an increase in IV drug use during
the 70s and 80s.

e HCV infection is responsible for 8,000 to 13,000 deaths per year. It is the leading cause of
chronic liver disease and hepatocellular cancer, and it accounts for the majority of liver
transpiants.

¢ There has been a significant decline in the number of new cases of HCV disease since the
4980s. The decline is mostly due to changes in practices of IV drug users and improved
screening of biood products.

e Approximately 30% of the patients with HIV are co-infected with hepatitis C.

An estimated 10-25% of the adult prison population is infected with chronic hepatitis C.

HCV is transmitted through the percutaneous exposure of infectious blood or blood products, or body
fluids contaminated with infectious blood.

Risk factors for acquiring HCV infection are:

Foremost IV drug abuse and needle sharing

Receipt of contaminated blood or blood products, or organ transplantation prior to 1992
Infusion of clotting factor before 1987

Needie sticks in healthcare workers

Sharing personal! care items like razors or toothbrushes

Tattoos and body piercings with unsterile equipment

Less commonly:

« Intranasal cocaine use
° Sex with multiple partners

Hepatitis C Primary Care Practice Guideline 8/ 12/16

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 96 of 187 PAGEID #: 334

¢ Transmission between monogamous heterosexual partners and perinatal transmission.from
mother to child are rare.

The hepatitis C virus is not directly cytopathic to the liver céils, but it is the host’s immune response
that causes both the hepatic and extra-hépatic manifestations of the disease. In the majority of cases,
despite the host's immune response, the virus is not cleared from the body and this leads to chroni¢
hepatitis. Factors that play a role in the outcome of the disease are age, gender, alcohol abuse, viral
characteristics. and genetic makeup of the host.

Because of its high génetic variability, patients who have recovered from an acute infection or have
been curéd from a chronic infection can again becorrie infected if ré-exposed to the hepatitis C virus.

Ta date there is rio vaccine against HCV, nor is there any pre or post- exposure prophylaxis in the
way of medications or immunoglobulins.

SCREENING (Attachment 1}

Inmates that.aré.at risk for hepatitis C should be scréened for the presence of antibodies to HCV.
Also, all adults born between 1945. and 1965 should be offéred a once in a lifetime screening
test for HCV.

Screening is done with an enzyme immunoassay blood test (EIA).
Inmates with the following risk factors should be screened for HCV:

» Born between 1945 and 1965

* History of IV drug use

¢ HIV infection

¢ Intranasal cocaine use

* STD's

* Unprotected sex with multiple sexual partners pr known HCV infected sexual partner
* Blood transfusions or solid organ transplant before 1992

¢ Hemodialysis

e Infusion of clotting factor before 1987

¢ Tattoos or bady piercing with unsterile equipment

¢ Sharing of personal items like razors.or toothbrushes

s Unexplained elevated LFT’s or signs/symptoms of hepatitis
¢ Children of mothers with HCV infection

« Known exposure to HCV

e Needle stick or mucosal exposure to HCV infected blood

DIAGNOSIS

lf the screening test for hepatitis C is positive, then a confirmatory test needs to be done. All
confirmatory tests directly detect HCV RNA. Note that a positive hepatitis C antibody screen
alone does not indicate hepatitis C disease.

A positive HCV RNA (viral load- VL) will confirm the diagnosis. of chrenic hepatitis C. A negative result.
indicates either a resolved infection with hepatitis C or a false positive screening test.

3
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 97 of 187 PAGEID #: 335

If the screening test for HCV is positive; but viral RNA is negative and there is a strong suspicion for
HCV disease, then the patient can be retested for viral RNA after several months. This test should be

repeated only once.
An indeterminate screening test should be worked up as a positive screen.

In immune-compromised patients (including those with HIV, patients on hemodialysis, transplant
recipients) and in those recently exposed to HCV, the HCV antibody may not be detected in the
screening test. In these patients, if hepatitis C is strongly suspected, then a quantitative HCV RNA
needs to be done despite a negaiive screening test.

The confirmatory quantitative test used in DOCCS is the COBAS/TaqMan HCV RNA PCR assay
(BioReference # 3376).

Confirmatory testing will be recorded in the FHS1 medical problem list, utilizing the problem
codes listed in the next section. The blue “Hepatitis C Data Flow Sheet,” Form 3132, can also be
utilized for documentation.

HCV education, risk reduction, and treatment options will be discussed with the patient and
documented in the ambulatory health record (AHR). (Patient information sheets: English,
Spanish).

REPORTING AND DOCUMENTATION

Persons who have hepatitis C disease must be reported to the county health department using the
procedure outlined in Health Services Policy 8.01. In the policy you will find links to the appropriate
forms that need to be completed and sent to the local DOH.

DOCCS’ Regional Infection Control Nurse will be notified.

Along with regular AHR visit notes, entries will be made on the FHS1 Problem List fo document HCV
disease and management.

The following FHS1 problem list codes are to be utilized to document test results and hepatitis C
management:

0701 - Hep C Disease

0702 - Hep C Antibody Positive

0703 - Hep C Rx Initiated .

0704 - Hep C Rx Discontinued, Medical
0705 - Hep C Rx Discontinued, Other
0706 - Hep C Rx Completed

0707 - Hep C Rx Refused

0708 - Hep C Rx Contraindicated

072A - Hep C AB pos, Viral RNA neg
072B - Hep C testing refused

0725 - Hep C Rx Deferred

0726 - Hep C Genotype Known

0727 ~ Hep C Antibody Negative

0728 - Hep C Sustained Viral Response
0729 - Hep C tri. failure/relapse

4
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 98 of 187 PAGEID #: 336

Note the following:

e Ifthe screening test is indeterminate, it will be treated as a positive screen and code 0702 wiil
be used (Hepatitis C Antibody Positive’); add a notation in the comment section that the
screening test was indeterminate.

e Code 0701 (“Hepatitis C Disease”) will be added only if the HCV RNA is also positive. If the
screening test is positive (or indeterminate), but the confirmatory HCV RNA is negative, then
code 072A (“Hep C AB pos, Viral RNA neg”) should be entered. -

e When code 0703 is entered (Hepatitis C Rx initiated), add regimen used and length of
treatment in the comment section. ;

« If viral RNA is not detected after treatment, this indicates a Sustained Virologic Response
(SVR) and should be coded as such (code # 0728). Code # 072A should not be used aiter
successful treatment.

e Code 0701 (Hepatitis C Disease) should be inactivated once-a patient has achieved SVR.
Such patients are considered cured and no longer need to be followed for hepatitis C disease
unless there are indications of re-infection or relapse. Patients with advanced liver disease
need monitoring as outlined in other sections of these guidelines.

EVALUATING HEPATITIS C

Once the diagnosis of chronic hepatitis C and has been confirmed, then the genotype needs to be
determined. identifying the genotype is important for determining both the type and length of
treatment. Management of chronic hepatitis C depends on the genotype, stage of disease, the
presence or absence of cirrhosis, and whether or not the patient was previously treated.

A liver biopsy is not routinely needed to determine eligibility for treatment. However the presence or
absence of cirrhosis needs to be determined in order to decide the course of treatment. Staging of the
disease can be done with the use of clinical, laboratory and other non-invasive data. If a liver biopsy
has not been performed, patients that are being considered for treatment will have a FibroSure test
(BioReference code # 6124) to determine fibrosis stage. Patients with suspected cirrhosis (stage 4
fibrosis) will also undergo an abdominal/liver ultrasound with portal vein doppler to determine the
extent of liver disease and/or the presence of portal hypertension. Patients with cirrhosis may require
a different regimen than those who do not. Patients with decompensated cirrhosis are not eligible for

treatment with many current regimens.

In addition, the APRI (AST to Platelet Ratio Index) score can also be calculated to heip determine the
stage of fibrosis and presence of cirrhosis. It is based on the AST elevation and the platelet count,

and is calculated by the following formula:

[(AST/ULN) = Platelet count in thousands] x 100

Where ULN stands for the upper limit of normal of the AST value for the lab. Platelet count is reported
in thousands.

A score > 0.5 indicates probable fibrosis, a score between 0.5 and 1.5 correlates to a Metavir stage of
1 to 3, and a score > 1.5 indicates cirrhosis.

(See attachments 2, 3 and 4 for scoring systems for hepatic fibrosis, FibroSure conversion table and
APRI score).

Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 99 of 187 PAGEID #: 337

Initial work up for HCV disease includes:
Any time prior to treatment:

e HEV RNA VL (Uitra-sensitive HCV RNA by PCR, BioReference # 3376)- if'a regimen lasting
less than 12 weeks is considered in GT 1 then an HCV VL must be repeated within 3 months
of treatment to determine patient eligibility
HCV genotype
HIN screen
FibroSute assay (BioReference #6124)
Liver ullrasoutid with portal vel Doppler (stage 4 disease only)
Hepatitis A& Bscreen |
lf'screening for hepatitis A or B is negative, the patierit will bé'vaccinated. Treatment can be
inittated before the vaccination séfies is completed.
e Testing for viral resistance only in select patients. Resistance testing should be done after
approval of the designated RMD. Recommendations as follows:
© NSS5A polymorphism testing in GT 1a if Zepatier regimen considered (BioReference #
J242)
o QS80K polymorphism testing in GT 1a with cirrhosis. if SIM/SOF regimen considered
(Bioreference # B610)

ee cs 2 @ 8

Within 12 weeks of treatment:

CBC with differential

SMA-G

PT-PTTANR |

NOTE: a repeat HCV RNA VL should bé repeated ONLY IF 4 fegirien of Harvoni lasting less
than 12 weeks is considered in GT 1 . .

Just prior to initiating treatment:

e HGG in females
e Drug-drug interactions especially in HIV patients

Noté: Psychiatric evaluation prior to treatrient is no longer routinely required.
IFD congult is to be obtained ohce the work up is complete.

PATIENT SELECTION

Side effects have improved with newer regimeris. However, hepatitis C treatment still carries a
significant incidence of adverse reactions, some life threatening, especially when ribavirin is used.
Treatment regimens have beén simplified, but compliance is necessary to achieve a‘sustained
virologic response (SVR) and 4 cornmitted patient that is highly motivated fo adhere to the treatment
program is of uimost importance. Patients who have previously exhibited non-adherence to medical
care may not be good candidates for HCV treatment.

Hepatitis C Primary Care Practice Guideline.8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 100 of 187 PAGEID #: 338

Patients. need to be carefully screened and counseled before therapy is contemplated. The
decision of when to treat depénds on several factors including genotype, stage and natural history of
disease, history of prior treatment, adverse reactions, expected efficacy and ability to tolerate an

appropriate regimen.

Newer, safer, more effective drugs are continuously being developed, and patients with earlier stages
of fibrosis, based on a risk assessment for progression of hepatitis C, may be.given the option to
moniter their disease and to defer treatment.

Some of the.risk factors predictive of severity and more rapid progression of disease are:

viral characteristics

presence of liver fibrosis

host genétic variations and immune status

male gender

age >50 at:time. of infection

duration of infection >20 years

ETOH abuse

co-infection with HIV or Hepatitis B

co-morbidities such as diabetes mellitus, steatosis and obesity

ea er s@eene

Patients not treated af this time will be counséled about disease: progression, communicability, and
risk reduction. They wilt be evaluated periodically for progression of fibrosis as outlined in the patient
monitoring section below.

All patients with chronic hepatitis C disease should be worked up and evaluated for treatment. In
DOCCS priority in treatment will be given to those with more-advanced fibrosis (F3 and F4), and to
those with either immuno-compromising conditions (e.g. HIV, DM) or severe extra-hepatic
manifestations of hepatitis C. .

The following criteria will be considered when deciding whom to treat:

Must be 18. or older
Eligible patients may be hepatitis C treatment naive or hepatitis C treatment experienced:
relapsers (achieved an undetectable viral load after treatment, but did not have a SVR after
24 weeks), partial responders (achieved a 2-log drop in HCV VL by week 12, but:still had a
détectable VL at week 24 of treatment), null-responders (did not achieve at least a 2-log drop
in HCV'VL at Week 12 of treatment)
Patients with: stage 3 arid 4 fibrosis will be treated
Patients with serious extra-hepatic manifestations of HCV infection, regardless of fibrosis
stage, will be treated

¢ Patients with earlier stages of fibrosis will be evaluated on an individual basis and risk
indicators for rapid progression of disease or other compelling reasons to treat-will be
considered

« Decompensated liver disease- Child-Turcotte-Pugh class B and C (Attachment 5) and
carididates for liver transplant will be referred to a transplant center for management of their
hepatitis C as most current regimens are contraindicated in this population (Note: Epchisa has
been FDA approved for use in patients with decompensated cirrhosis)

Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 101 of 187 PAGEID #: 339

End stage kidney disease, stage VV (GFR<30) and kidney transplant patients should be
carefully evaluated on a case-by-case basis with a consultant as only some regimens are:
approved for use in such patients and careful monitoring is required (Zepatier has been FDA
approved for use in patients with end stage renal disease inciuding those on hémodialysis)
Pregnant females and females that may become pregnant cannot be on treatment. A negative
HCG ih women of childbearing age is required, and two methods of effective contraception
must be used during treatment and, if Ribavirin used, for six nionths after completion
Male patients, if taking ribavirin, must inform their female partner of childbearing age that twe

methods of effective contraception must be used during treatment and for six months

after completion :
Risk of re-infection including using or possessing syringes, tattoo equipment or documented
chronic noncompliance with medical care will be considered when making treatment decisioris
Evidence of substance abuse (drug and/or alcohol) in the past 6 months shall not per se serve
as exclusion for any care or treatment. Evidence of such substance abuse may only be
considered as one factor among all others in assessing and evaluating each individual's needs
arid suitability for care and: treatment. Such evidence may be noted, ‘but shall riot in any case
be used to prevent any initial work up and/or referral to the IFD specialist. All patierits who
qualify for hepatitis C treatment, regardless of a drug or alcchol related incident in the past 6
months, will have: an initial work.up and appropriate testing for HCV disease and will be
referred to [FD-for an-evaluation.

Psychiatric clearance is no longer needed. It is required ONLY if an interferon regimen is
considered. Howéver, DOGCS no longer supports using interferon in treating HCV.

Before treatment is initiated the following must be obtained:

* © @ ©

Evaluation and recommendation by IFD

Approval of Deputy Commissioner/Chief Medical Officer

Signed consent addressing risks/benefits, and agreeing to comply with treatment regimen
Male patients on ribavirin considering conjugal visits, must sign a corisent to inform their
female paftnér of childbearing age-of the teratogenic effects of therapy

OBTAINING APPROVAL & MEDICATIONS FOR TREATMENT

Therapy for Hepatitis C. will not be started without an evaluation by an IFD consultant and prior
approval by the Deputy Commissioner/Chief Medical Officer.

Steps for obtaining treatment:

1.

Referral to IFD through FHS, screen 4.1 (only patients that have been screened, worked up,
and eligible for treatment should be referred to IFD).

Treatment approval and medication order via the "Hep C Treatment Request” form found in the

Forms and Attachtent portion of the Health Exchange shared drive. indicate: at the: bottom, in
the comment section, what treatrrient regimen is being requested. This form will automatically
go to the CMO for review then forwarded to central pharmacy to obtain requested drugs.

Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 102 of 187 PAGEID #: 340

TREATMENT

The field of Hep C therapy has been evolving rapidly. New drugs have recently been approved and
others are being developed. All oral regimens, that are highly effective and safe, are now available for

ail genotypes and more will be approved in the near future.

These treatment guidelines have been drafted mostly following recommendations by the American
Association-for the Study of Liver Diseases (AASLD) and.are in compliance with FDA guidelines.
They are meant to establish a standard approach to Hep C treatment in DOCCS in-order to improve
continuity of care and patient.outcomes. The latest AASLD guidelines can be accessed at.

www. hevguidelines. org.

 

It should be noted that the treatment of hepatitis C is not “one size fits all,” and-therapy should be
individualized on a case-by-case basis in consultation with IFD and prior approval by the DOCCS

Deputy Commissioner/Chief Medical Officer.

The FDA has approved new oral medications that are direct acting antivirals (DAA) against the
hepatitis C virus. They are used in combination therapy for the treatment of chronic hepatitis C.

Monotherapy with DAAs should never be used for the treatment of hepatitis C.

Dose adjustments of the DAAs should not.be made (except for daclatasvir if recommended by
consultant). If stopped because of adverse reactions, they should not be restarted. Any
modification or discontinuation of therapy must be first discussed with a consultant.

There are currently four classes of DAAs:

1. Nonstructural protein NS3/4A protease inhibitors (PIs)

2: NS5B nucleotide analog polymerase inhibitors (NPIs)

3. NS5B non-nucleotide analog polymerase inhibitors (NNPIs)
4. NSS5A protein inhibitors

NONSTRUCTURAL PROTEIN NS3/4A PROTEASE INHIBITORS (Pls)

_First Generation Pis

Telaprevir and Boceprevir (TVR and BOC) were the first Pls available and were used in
combination therapy for the treatment of chronic hepatitis C genotype 1. They are no longer
recommended because of their serious adverse reactions, significant drug-drug interactions, high
potential for resistance and cumbersome administration schedule.

Second Generation Pls

These are better tolerated compared to the first generation Pls with less adverse reactions, less drug-
drug interactions, better efficacy, lower potential for resistance and easier to administer. Most adverse
reactions occur in combination therapy especially when ribavirin is used. Pls can cause elevation of
liver function tests (LFTs) and worsening liver failure in patients with cirrhosis. Careful monitoring of
LFTs in such patients is imperative. Any elevation of ALT or other LFTs will prompt an immediate
referral to IFD. A 10-fold elevation requires discontinuation of therapy and immediate IFD evaluation.

9
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 103 of 187 PAGEID #: 341

Grazoprevir- availabie as a fixed-dose oral combination with elbasvir (Zepatier). It is FDA approved
for use in Genotypes 1 or 4.

Paritaprevir- available as a fixed-dose oral combination tablet with low dose ritonavir and ombitasvir
(Technivie, Viekira Pak). It is FDA approved for the treatment of genotype 1 and 4 when used in
combination therapy. .

Simeprevir (SIM)- dosing is 150 mg daily given by mouth with food. It is used in combination therapy
with sofosbuvir +/- ribavirin for the treatment of genotype 1 or 4. When used in genotype 1a, testing
for the presence of Q80K mutation may be necessary. Simeprevir is generally well tolerated.
Common side effects are fatigue, headache, nausea and skin reactions including photosensitivity
especially in the first four weeks. Sun exposure should be avoided and sun protection used.
Symptomatic bradycardia requiring pacemaker placement has been reported in patients where
simeprevir was co-administered with sofosbuvir and amiodarone. Hepatic decompensation and
deaths have occurred in patients with moderate or severe liver disease (Child-Pugh Class B or C)
and use in such patients is not recommended. (Prescribing Information — Simeprevir)

NS5B NUCLEOTIDE ANALOG POLYMERASE INHIBITORS (NPIs)
This class of DAAs is active across all genotypes and has a high barrier to resistance.

Sofosbuvir (SOF)- dosing is 400 mg given daily by mouth with or without food. It is used in
genotypes 1, 2, 3 and 4 in combination therapy with ledispasvir (Harvoni), velpatasvir (Epclusa), or
simeprevir +/- ribavirin. It is well tolerated. Adverse reactions occur mostly in combination with
ribavirin. Symptomatic bradycardia requiring pacemaker placement has been reported when
sofosbuvir is co-administered with amiodarone and another HCV direct acting antiviral. (Prescribing
Information - Sofesbuvir)

NS5B NON-NUCLEOTIDE ANALOG POLYMERASE INHIBITORS (NNPIs)

This class of DAAs is less potent and more genotype specific when compared to the NPIs, they also
have a lower barrier to resistance.

Dasabuvir- is used in combination therapy with the fixed-dose combination of paritaprevir, ritonavir
and ombitasvir (Viekira Pak). It is given with food as a single 250 mg oral tablet twice a day as part of
a regimen for the treatment of genotype 7.

NS5A PROTEIN INHIBITORS

This class of DAAs is highly effective against all genotypes of the hepatitis C virus, but has a low
barrier to resistance.

Daclatasvir- dosing is 60 mg given daily by mouth with or without food. It is given in combination
therapy with sofosbuvir +/- ribavirin. It is FDA approved for the treatment of genotypes 1 or 3, but
effective for other genotypes. Dose of Daclatasvir may need to be modified when co-administered
with certain medications; this should be done in consultation with a specialist expert in managing
such drug interactions. Symptomatic bradycardia requiring pacemaker placement has been reported
in patients where daclatasvir was co-administered with amiodarone and sofosbuvir. (Prescribing
Information — Daclatasvir)

10
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 104 of 187 PAGEID #: 342

Elbasvir- available as a fixed-dose oral combination with grazoprevir (Zepatier).
Ledipasvir- available as a fixed-dose oral combination tablet with sofosbuvir (Harvoni).

Ombitasvir- available as a fixed-dose oral combination tablet with paritepravir and ritonavir
(Technivie, Viekira Pak).

Velpatasvir- available as a fixed-dose oral combination tablet with sofosbuvir (Epclusa).

FIXED-DOSE COMBINATION DRUGS

The following fixed-dose combination drugs are currently FDA approved for use in the treatment of
hepatitis C.

Epclusa- contains a fixed dose combination of velpatasvir 100 mg and sofosbuvir 400 mg. It is given
orally as a single dose tablet once a day with or without food in the treatment of chronic hepatitis C
genotypes 1, 2, 3,4, 50r6. Epclusa may be used in patients with decompensated cirrhosis in’
combination with ribavirin. It is generally well tolerated, most common side effects are fatigue and
headache. Symptomatic bradycardia requiring pacemaker placement has been reported in patients
with underlying cardiac disease in whom Epclusa was co-administered with amiodarone. (Prescribing

Information — Epclusa)

Harvoni- combination tablet containing ledipasvir 90 mg and sofosbuvir 400 mg. It is given orally as a
single dose tablet once a day with or without food.

Harvoni is approved for the treatment of genotype 1 and 4 and is well tolerated. Symptomatic
bradycardia requiring pacemaker placement has been reported in patients with underlying cardiac
disease in whom Harvoni was co-administered with amiodarone. (Prescribing Information — Harvoni)

Technivie- combination tablet containing paritaprevir 75 mg, ritonavir 50 mg and ombitasvir 12.5 mg.
It is used in combination with ribavirin for the treatment of genotype 4. Technivie may cause
worsening liver function tests and patients need to be closely monitored. It can result in serious liver
injury and death in patients with cirrhosis and use in this population is to be avoided if possible. Any
elevation of ALT or other LFTs will prompt an immediate referral to IFD. A 10-fold elevation requires:
discontinuation of therapy and immediate IFD evaluation. Technivie should not be used in women on

ethinyl estradiol. (Prescribing Information - Technivie)

Viekira Pak- contains a fixed-dose oral combination tablet containing paritaprevir 75 mg, ritonavir 50
mg and ombitasvir 12.5 mg plus a tablet containing dasabuvir 250 mg. Recommended dosage is two
combination tablets paritaprevir/ritonavir/ombitasvir in the morning and one dasabuvir tablet twice
daily. It should be given with food. Viekira is FDA approved for use in GT1 in combination with

ribavirin.

Viekira may cause worsening liver function tests and patients need to be closely monitored. It can
result in serious fiver injury and death in patients with cirrhosis and use in this population is to be
avoided if possible. Any elevation of ALT or other LFTs will prompt an immediate referral to IFD. A
10-fold elevation requires discontinuation of therapy and immediate IFD evaluation. Viekira should

11
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 105 of 187 PAGEID #: 343

Zepatier- fixed-dose oral combination tablet containing elbasvir 50 mg and grazoprevir 100mg. It is
FDA approved for the treatment of HCV genotypes 1 and 4. Dosing is one tablet daily, with or without
ribavirin. It can be given with or without food. When used in genotype 1a, testing for the presence of
NSSA resistance polymorphism is required to determine length of therapy. Zepatier is generally well
tolerated. Elevations in ALT have been reported and close monitoring of LFTs is mandatory. Any
elevation of ALT or other LFTs will prompt an immediate referral to IFD. A 10-fold elevation requires
discontinuation of therapy and immediate IFD evaluation. Zepatier is contraindicated in patients with
moderate or severe hepatic impairment (Child-Pugh class B or C). It can be given without dose
adjustment to patients with renal impairment, including those on hemodialysis. (Prescribing

Information — Zepatier)
NON-DIRECT ACTING DRUGS

Peginterferon and ribavirin are two older drugs used in the treatment of hepatitis C. Their role in the
treatment of hepatitis C is through their antiviral, immunomodulatory and anti-inflammatory properties.
Although done in past, dual therapy with PEG/RIBA alone should never be used. .

Pegasys, peginterferon alfa 2a (PEG)- Pegasys was used in the treatment of hepatitis C for many
years and was associated with significant adverse reactions including serious infections, anemia,
thrombécytopenia, neuropsychiatric decompensation, worsening hepatitis and autoimmune disorders.
Because of these serious potentially life-threatening adverse reactions and the availability of safer all
ora! regimens, DOCCS will no longer recommend using Pegasys in the treatment of hepatitis C.
Patients with autoimmune disorders, severe depression, platelet count <50K, decompensated
cirrhosis, hepatocellular cancer and solid organ transplant are not eligible to receive Pegasys.
(Prescribing Information - Pegasys)

Ribavirin (RIBA) — weight based when used in combination therapy. It is given in a divided BID dose:
1000 mg po daily for patients <75 kg, 400'mg in AM, 600 mg in PM; 1200 mg po daily for patients >75
kg, 600 mg BID. Ribavirin can cause anemia and is highly teratogenic. Dose adjustments of ribavirin
may become necessary in managing anemia. The use of erythropoietin has not been FDA approved
for the treatment of anemia in patients undergoing Hep C treatment, and it is not recommended as
first line therapy. Reduction of RIBA should be done first.

-Ribavirin dose adjustments in anemia (Attachment 6): .
e Hgb between 8.5 and 10 (or a drop of 2 gm or more during any 4 week period in patients with
cardiac disease)- decrease RIBA to 600 mg daily (200 mg q AM, 400 mg q PM) ©
° Hgb< 8.5- discontinue RIBA. In patients with cardiac disease, discontinuing RIBA should be
considered if Hgb < 12 despite 4 weeks of dose reduction.

Once RIBA has been stopped because of an adverse reaction, it may be restarted at 600 mg daily; if
tolerated it can be increased to 800 mg daily, but never to its original dose (1000 or 4200 mg/day).

Ribavirin is highly teratogenic and two forms of effective contraception must be used during .
treatment, and for six months after treatment has ended, when either males or females are on
an HCV regimen containing ribavirin. (Prescribing Information - Ribavirin)

12
Hepatitis C Primary Care Practice Guideline 8/12/16

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 106 of 187 PAGEID #: 344

TREATMENT REGIMENS

There are several interferon free, all oral DAA containing regimens available that are both effective
and safe. Treatment options for HCV should be reviewed with a consultant and approved by DOCCS'’

CMO. Regimens are determined by the following factors:

HCV genotype
Previous treatment experience
Presence or absence of cirrhosis
Renal function
Patient co-morbidities
Presence or absence of viral resistance-associated variants (eg. NS5A mutation)
Drug- drug interaction
HIV co-infection. Many medications used in HIV cannot be used or need dose adjustment
when combined with HCV regimens. Therapeutic regimens need to be carefully selected and
modified in conjunction with an HIV specialist when treating HIV/HCV co-infected patients. It is
not recommended that HIV treatment be interrupted to allow for HCV treatment.

9. Regimen toxicity

ONMARWH -

Genotype 1

Genotype (GT) 1 is further subdivided into GT 1a and GT 1b. Patients with Gf 1 that cannot be
subtyped should be treated as GT 1a. In general GT 1a has a higher relapse rate than GT ib when
certain regimens are used. Length of therapy will vary depending on many factors: specific regimen,
viral mutations, the presence or absence of cirrhosis, whether or not the patient is treatment naive or
treatment experienced and pretreatment viral load (HCV RNA). For GT 1a only,-if Zepatier is being
considered for treatment, then testing for NS5A polymorphism must be done to determine regimen

and/or length of therapy (BioReference #J242).

The following regimens are used in the treatment of hepatitis C GT1 in order of preference for DOCCS:
Genotype 1ta- (Attachment 7)
Treatment Naive, GT 1a- (test for NS5A polymorphism)
No cirrhosis
No NS5A polymorphism present
« Zepatier for 12 weeks
NSS5A polymorphism present

® Harvoni for 8 weeks- this regimen may be considered in selected patients with no co-morbidities
ONLY IF pre-treatment HCV RNA <6 million [U/ml and only if recommended by specialist
Harvoni for 12 weeks if pre-treatment HCV RNA > 6 million 1U/ml or comorbid conditions
Viekira Pak + RIBA for 12 weeks

Zepatier + RIBA for 16 weeks

Epclusa for 12 weeks

13
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 107 of 187 PAGEID #: 345

e Daclatasvir + SOF for 12 weeks
e SIM+SOF for 12 weeks

With compensated cirrhosis

No NS5A polymorphism present
e Zepatier for 12 weeks

NSSA polymorphism present

Harvoni for 12weeks

Zepatier + RIBA for 16 weeks

Epclusa for 12 weeks (Note: Epclusa may also be used in patients with decompensated
cirrhosis)

Daclatasvir + SOF +/- RIBA for 24 weeks (consider NS5A resistance)

« SIM + SOF +/- RIBA for 24 weeks IF no Q80K polymorphism. present

¢ Viekira Pak + RIBA for 24 weeks (not recommended; monitor LFTs frequently if used)

Treatment Experienced (Failed PEG/RIBA)- GT 1a _ (test for NS5A polymorphism)
No cirrhosis
No NS5A polymorphism present
e Zepatier for 12 weeks
NSSA polymorphism present

Harvoni for 12 weeks

Viekira Pak + RIBA for 12 weeks
Zepatier + RIBA for 16 weeks
Epclusa for 12 weeks
Daclatasvir + SOF for 12 weeks
SIM + SOF for 12 weeks

With compensated cirrhosis

No NSSA polymorphism present
* Zepatier for 12 weeks

NS5A polymorphism present

e Harvoni + RIBA for 12 weeks
e Zepatier + RIBA for 15 weeks
e Epclusa for 12 weeks (Note: Epclusa may also be used in patients with decompensated
cirrhosis)
14
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 108 of 187 PAGEID #: 346

Harvoni for 24 week

Daclatasvir + SOF +/- RIBA for 24 weeks (consider NSSA resistance)

SIM + SOF +/- RIBA for 24 weeks IF no Q80K polymorphism present

Viekira Pak + RIBA for 24 weeks (not recommended; monitor LFTs frequently if used)

Treatment Experienced (Failed Protease Inhibitor)- GT 1a (test for NS5A polymorphism)
No cirrhosis
No NS5A polymorphism present
e Zepatier + RIBA for 12 weeks
NSSA polymorphism present
Harvoni for 12 weeks
Zepatier + RIBA for 16 weeks

Epclusa for 12 weeks
Daclatasvir + SOF for 12 weeks

With compensated cirrhosis
No NS5A polymorphism present
* Zepatier + RIBA for 12 weeks
NS5A polymorphism present
e Harvoni + RIBA for 12 weeks

* Zepatier + RIBA for 16 weeks
e Epclusa for 12 weeks (Note: Epclusa may also be used in patients with decompensated

cirrhosis)

e Harvoni for 24 week

e« Daclatasvir + SOF +/- RIBA for 24 weeks (consider NSSA resistance)
Treatment Experienced (Failed Sofosbuvir/RIBA)- GT ta
No cirrhosis

e Harvoni + RIBA for 12 weeks
With compensated cirrhosis

* Harvoni + RIBA for 24 weeks

. 15
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 109 of 187 PAGEID #: 347

Genotype 1b- (Attachment 8)
Treatment Naive- GT 1b
No cirrhosis

e Harvoni for 8 weeks- this regimen may be considered in selected patients with no co-morbidities
ONLY IF pre-treatment HCV RNA < 6 million !U/ml and only if recommended by specialist
Zepatier for 12 weeks

Haivoni for 42 weeks if pretreatment HCV RNA > 6 million IU/ml! or comorbid conditions
Viekira Pak for 12 weeks

Epclusa for 12 weeks |

Daclatasvir + SOF for 12 weeks

SIM + SOF for 12 weeks

With compensated cirrhosis

« Zepatier for 12 weeks

e Harvoni for 12 weeks

e Epclusa for 12 weeks (Note: Epclusa may also be used in patients with decompensated
cirrhosis)

» Daclatasvir + SOF +/- RIBA for 24 weeks

e SIM+ SOF +/- RIBA for 24 weeks

© Viekira Pak for 12 weeks (not recommended; monitor LFTs frequently if used}

Treatment Experienced (Failed PEG/RIBA)- GT 1b
No cirrhosis

Zepatier for 12 weeks

Harvoni for 12 weeks

Viekira Pak for 12 weeks
Epclusa for 12 weeks
Daclatasvir + SOF for 12 weeks
SIM + SOF for 12 weeks

With compensated cirrhosis

e Zepatier for 12 weeks

e Harvoni + RIBA for 12 weeks

e Epclusa for 12 weeks (Note: Epclusa may also be used in patients with decompensated
cirrhosis)

« Harvoni for 24 weeks

e Daclatasvir + SOF +/- RIBA for 24 weeks

» SIM+ SOF +/- RIBA for 24 weeks

i6
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 110 of 187 PAGEID #: 348

* Viekira Pak for 12 weeks (not recommended; monitor |FTs frequently if used)
Treatment Experienced (Failed Protease Inhibitor)- GT 1b
No cirrhosis
Zepatier + RIBA for 12 weeks
Harvoni for 12 weeks

Epclusa for 12 weeks
Daclatasvir + SOF for 12 weeks

With compensated cirrhosis.

Zepatier + RIBA for 12 weeks

Harvoni + RIBA for 12 weeks

Epclusa for 12 weeks. (Note: Epclusa may also be. used in patients with decompensated

cirrhosis) oe

Harvoni for 24 week

Daclatasvir # SOF +/- RIBA for 24 weeks
Treatment Experienced (Failed Sofosbuvit/RIBA)- GT 1b
No.cirrhosis

* Harvoni + RIBA for 12 weeks

With compensated cirrhosis

e Harvoni + RIBA for 24 weeks

Treatment Expérienced (Failed regimens that include an NSSA inhibitor) GT 1a.and 16

Clinical and scientific data is very limited on retreating HCV patients that have failed regimens
containing an NS5A polymerase inhibitor (Harvoni, Viekira, Zepatier, Epclusa) and studies are ongging.
As.such DOCCS recommends deferring treatment until more data or newer agents become available.
Patients. with cirrhosis, that cannot wait to be retreated, will be considered for retreatment on an
individual basis under the recorimendations of a consultant. Priorte treatment these patients will need
to be tested for resistance-associated variants. for NS5A inhibitor and for Q80k as per direction of a:
consultant and RMD approval. Therapy will then be tailored according to drug resistance patterns.

Genotype 2- (Attachment 9)
Treatment Naive GT 2
No cirrhosis

17
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 111 of 187 PAGEID #: 349

e Epclusa for 12 weeks
e Daclatasvir + SOF for 12 weéks (not FDA approved)

With compensated cirrhosis
« Epclusa for 12 weeks (Note: Epciusa may also be used in patients with decompensated
cirrhosis}
¢ Daclatasvir + SOF for 16-24 weeks (not FDA approved)
Treatment Experienced (Failed Peg/RIBA)- GT 2
No cirrhosis
e Epclusa for 12 weeks
With compensated cirrhosis
« Epclusa for 12 weeks (Note: Epclusa may also be used in patients with decompensated
cirrhosis):
Treatment Experienced (Failed Sofosbuvir/RIBA)- GT 2
No. cirrhosis or with compensated cirrhosis

s Epélusa + RIBA for 12 weeks (Note: Epclusa may also be used in patients with decompensated

cirrhosis)
e Daclatasvir + SOF +/- RIBA for'24.weeks (limited data, not FDA approved; consider only if cannot
take RIBA)

Genotype 3- (Attachment 10)
Treatment Naive — GT 3

No cirrhosis

   

e Epclusa for 12 weeks
* Paclatasvir + SOF for 12 weeks

With compensated cirrhosis

 

e Epclusa for 12 weeks (studies are ongoing looking into resistance patteriis and the need to add
RIBA; canbe used in decompensated cirrhosis)

» Daclatasvir + SOF +/- RIBA for 24 weeks (latest data no longer supports the FDA aporoved 12
week regimen)

18
Hepatitis: C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 112 of 187 PAGEID #: 350

Treatment Experienced (Failed Pea/RIBA)- GT3

No cirrhosis

e Epclusa fer 12 weeks
e Daclatasvir + SOF for 12 weeks

With compensated cirrhosis |
e Epclusa for 12 weeks (AASLD recommends adding RIBA in this population based on preliminary
data; can be used in decompensated cirrhosis)

* Daclatasvir + SOF + RIBA for 24 weeks (latest data no longer supports the FDA approved 12
week regimen)

Treatment Experienced (Failed Sofosbuvir/RIBA)- GT3
No cirrhosis or with compensated cirrhosis

¢ Epcjusa + RIBA for 12 weeks (recommended by AASLD, but no data available)
e Daclatasvir + SOF + RIBA for 24 weeks (limited data, not FDA approved)

Studies are ongoing and better options may be available soon for GT 3 treatment experiericed patients.
It may be beneficial for those with earlier stages of fibrosis to defer treatment at this time.

There are no retreatment recommendations at this time for patients with GT 3 who have failed an NSSA
inhibitor regimén. Unless urgent tréatirient is nécéessary, treatment of these patients should also be
deferred.

Genotype 4- (Attachment 11)

Studies are still ongoing for the treatment of HCV GT 4 and some of the regimens used are off label
and not FDA approved. Limited data is available especially in retreating treatment experienced
patients with GT 4.

Treatment Naive- GT 4

No cirrhosis

Zepatier for 12 weeks
Harvoni for 12: weeks.

Technivie + RIBA for 12 weeks.
Epclusa for 12 weeks

19
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 113 of 187 PAGEID #: 351

With compensated cirrhosis

Zepatier for 12 weeks
Harvoni for 12 weeks
Epclusa for 12 weeks (Note: Epclusa may also be used in patients. with decompensated
cirrhosis) ”
° Technivie + RIBA for 12 weeks (not recommended; monitor LFTs frequently if used)

Treatment Experienced (Failed PEG/RIBA)- GT4
No cirrhosis

Technivie + RIBA for 12 weeks:

Epclusa for 12 weeks

Harvoni for 12 weeks

Zepatier for 12 weeks (Preliminary studies indicate treatment with Zepatier should be
extended to 16 weeks and RIBA added if there was prior virologic failure on treatment)

e* e« 8 #8

With compensated cirrhosis

» Epclusa for 12 weeks (Note: Epclusa may also be used in patients with decompensated
cirrhosis)

¢ Harvoni+ RIBA for 12 weeks

e Zepatierfor 12 weeks (Preliminary studies indicate treatment with Zepatier should be
extended fo 16 weeks and RIBA added if there was prior virologic failure on treatment)

» Haryoni for 24 weeks
Technivie + RIBA for 12 weeks (hot recoiimended; monitér LFTs frequently if used)

DRUG INTERACTIONS

Prior to initiating treatment for hepatitis C, a careful review af DRUG-DRUG interactions should be
conducted, especially in HIV co-infection.

Many drugs. co-administered with HCV treatment may require dose modification and/or specific timing
of. administration arouind HCV medications. It is recommended that each drug given during HOV —
treatment be individually researched and medical necessity established prior to initiating tréatmentt.
Dose modification of HCV drugs foiher than daclatasvir, if recommended by consultant) should not be
done.

HIV co-infected patients may require: drug dese modification or regimen change when treated for
HCV. HIV therapy should not be suspended when treating HCV-

Refer to the links and Jists provided below as a guide-on drug interactions.

However, remember that new interactions present themselves regularly and such lists may fot be
cornplete. A detailed individual search for drug-drug interaction shoutd be done just. before therapy is
initiated.

20
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 114 of 187 PAGEID #: 352

Daciatasvir (Daklinza)- (Daclatasvir Drug Interactions)

Is a substrate of CYP3A and an inhibitor of P-glycoprotein transporter (P-gp). Drugs that are inducers
of CYP3A may decrease plasma levels of daclatasvir, inhibitors of CYP3A may increase plasma
levels of daclatasvir. Also daclatasvir may increase plasma levels of drugs that are substrates of P-
gp. Dosage modification of daclatasvir may be required when using such drugs.

Daclatasvir is contraindicated for use with the following:
¢ Alpha 1-adrenoreceptor antagonists: silodosin
e Antiarrhythmics: amiodarone (co-administration of amiodarone with daclatasvir in
combination with sofosbuvir may cause life-threatening symptomatic bradycardia)
Anticonvulsants: carbamazepine, phencbarbital, phenytoin
Antigout agents: colchicine
Antimicrobials: rifampin
Antineoplastic agents: topotecan, vincristine (liposomal)
HCV Drugs: grazoprevir
Herbal Supplements: St. John’s Wort

® ee @© #8 @

Epclusa (sofosbuvir/velpatasvir)- (Epclusa Drug interactions)
Sofosbuvir and velpatasvir are both substrates of the drug transporter systems P-gp and breast

cancer resistance protein (BCRP). Velpatasvir also of CYP. Epclusa is not recommended for use with
drugs that are P-gp inducers of modérate to strong CYP inducers as they may decrease efficacy of
sofosbuvir and/or velpatasvir. Epclusa may be co-administered with P-gp, BCRP and CYP inhibitors.
Velpatasvir is an inhibitor P-gp and BCRP. Co-administration of Epclusa with drugs that are
substrates to these transporters may increase the therapeutic levels of these drugs, and dose
adjustments of such drugs may be necessary.

Epclusa is contraindicated with the following:

* Acid reducing agents: antacids, H2 blockers, PPIs may reduce plasma levels of velpatasvir.
PPls should not be used. If other acid reducing drugs given, these will need to be given ata
lower dose and timing of administration carefully established

e Alpha 1-adrenoreceptor antagonists: silodosin

« Antiarrhythmics: amiodarone { co-administration of amiodarone with Epclusa may cause life-

threatening symptomatic bradycardia); digoxin (if medically necessary digoxin levels should be
carefully monitored and dose adjustment may be necessary)
Anticonvulsants: carbamazepine, oxcarbazepine, phenobarbital, phenytoin
Antigout agents: colchicine
Antimicrobials: rifampin, rifabutin, rifapentine
Antineoplastic agents: doxorubicin (conventional), topotecan, vincristine (liposomal)
CNS stimulators: modafinil
HCV Drugs: simeprevir, grazoprevir
Herbal Supplements: St. John’s Wort
HIV Antiretrovirals: (IFD input is mandatory when modifying HIV regimens)
- efavirenz (Sustiva).
- lopinavir/ritonavir (Kaletra)
-  tipranavir/ritonavir (Aptivus)
HIV regimens containing tenofovir DF combinations
e Statins: rosuvastatin, atorvastatin; other statins may be used if necessary, but need dose
reduction and careful monitoring for signs of myopathy. Pravastatin may be used.
21

Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 115 of 187 PAGEID #: 353

 

Harvoni (sofosbuvir/ledipasvir)- {Harvoni Drug Interactions
Scfosbuvir and ledipasvir are substrates of the drug transporter system P-gp anid BCRP. P-gp
inducers may décrease plasma levels. of both sofosbuvir and ledipasvir leading to a reduéed
therapeutic effect of Hatvoni. Haiveni cannot be co-administered with strong P-gp inducers. .
Ledipasvir is an inhibitor of P-gp and BCRP and may increase intestinal absorption of drugs that are
substrates for these transporters.

Harvoni is contraindicated for wse-with the following:
¢ Acid reducing agents: antacids, H2 blockers, PPis may reduce plasma levels. of ledispasvir.
If acid reducing drugs given, these will need to be given ata lower dose and timing of
administration carefully established.
¢ Alpha i-adrenurécepiors antagonists: silodosin
¢ Antiarrhythmics: arniodarone (co-administration of amiodarone with Harvoni may cause life-
threatening symptomatic bradycardia), digoxin {if medically necessary digoxin levels should be
carefully monitored and dose adjustment may be necessary)
Anticonvulsants: carbamazepine, oxcarbazepine, phenobarbital, phenytoin
Antigout agents: colchicine
Antimicrobials: rifampin, rifabutin, nfapentine
Antineoplastic agents; bosutinib, doxdérubicin (conventional), topotecan, vincristine
(liposomal)
e CNS stimulators: modafinit
HCV Drugs: simeprevir
Herbal Supplements: St. John’s Wort
HIV Antiretrovirals (note: some of these HIV drugs may be used individually, but not the
combinations listed. [FD input is mandatory): .
elitegravir/cobicistat/emtricitabine/tenofovir DF (Stribild)
.  tiprahavit/ritonavir (Aptivus)
- efavirenzlemtricitabine/tenofovir DF (Atripia)
- HIV regimens containing a protease inhibitos/ritonavir or cobicistat and tenofovir DF
combinations:
atazanavirfritonavir or cobicistat + emtricitabine/tenofovir DF (Reyataz or Evotaz + Truvada)
darunaviriritonavir or cobicistat + emtricitabine/ tenofovir D F (Prezista or Prezcobix + Truvada)
lopinaviriritonavir + emtricitabine/tenofovir DF (Kaletra + Truvada);
« Statins: rosuvastatin: other statins may be used if necessary, but need dose reduction and
careful monitoring for signs of myopathy. Pravastatin may be used.

Pegasys cannot be co-adfninistered with clozapine, telbivudine and tizanidine.

Ribavirin cannot be co-administered with didanosine and zidovudine.

Simeprevir (Olysio) -_(Simeprevir Drug Interactions) ; Oo .
Is metabolized thréuigh the hepatic CYP3A system; it inhibits the P-gp transporters and is a mild
inhibitor of CYP1A2 ahd CYP3A+4 intestinal activity. Drugs that are moderate to strong inhibitors: of

inducers of CYP3A may significantly affect the plasma level of simeprevir impacting its: therapeutic
effect arid such combination is not recommended.

 

Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 116 of 187 PAGEID #: 354

Co-administration with drugs that are substrates for P-gp transport may result in increased
concentration of such drugs, and careful monitoring is needed.

Simeprevir is contraindicated for use with the following:

Antiarrhythmics: amiodarone (co-administration of amiodarone with simeprevir in
combination with sofosbuvir may cause life-threatening. symptomatic bradycardia)
Anticonvulsants: carbamazepine, oxcarbazepine, phenobarbital, phenytoin

Antibiotics: clarithromycin, erythromycin, telithromycin
Antifungals: fluconazole, itraconazole, ketoconazole, posaconazole, voriconazol

Antigout agents: coichicine

Antimicrobials: rifampin, rifabutin, rifapentine

Antineoplastic agents: bosutinib, doxorubicin (conventional), topotecan, vincristine
(liposomal)

Corticosteroids: dexamethasone

GI: cisapride

HCV Drugs: grazoprevir

Herbal supplements: Milk Thistle, St. John’s Wort

HIV drugs: cobicistat

HiV integrase Strand Transfer Inhibitors: elvitegravir

HIV Non-Nucleoside Reverse Transcriptase Inhibitors: delaviridine, efavirenz, etravirine,
nevirapine,

HIV Protease Inhibitors: atazanavir, darunavir, fosamprenavir, indinavir, lopinavir, nelfinavir,
ritonavir, saquinavir, tipranavir

Immunosuppressants ; cyclosporine

Statins: atorvastatin, lovastatin, pitavastatin, pravastatin, rosuvastatin, simvastatin- if
medically necessary statins should be given at the lowest possible dose and careful monitoring
is needed

Sofosbuvir (Sovaldi) - (Sofosbuvir Drug Interactions)

ls a substrate for the drug transport system P-glucoprotein (P-gp) and breast cancer resistance
protein (BCRP). Drugs that are potent intestinal P-gp inducers will decrease sofosbuvir plasma levels
and may result in its decreased therapeutic effect. P-gp inducers may not be co-administered with
sofosbuvir. On the contrary sofosbuvir may be given with P-gp inhibitors without altering its
therapeutic effect.

Sofosbuvir is contraindicated for use with the following:

Antiarrhythmics: amiodarone ( co-administration of amiodarone with sofosbuvir in
combination with another DAA may cause life-threatening symptomatic bradycardia)
Anticonvulsants: carbamazepine, oxcarbazepine, phenobarbital, phenytoin
Antimicrobials: rifampin, rifabutin, rifapentine

CNS stimulators: modafinil

Herbal Supplements: St. John’s Wort

HIV Protease Inhibitors: tipranavir/ritonavir

Technivie (ombitasvir/paritaprevir/ritonavir) - (Tehnivie Drug Interactions)
Many drug interactions exist with Technivie and a careful review of drug-drug interactions should be

done before treatment is initiated.

23

Hepatitis C Primary Care Practice Guideline 8/12/16

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 117 of 187 PAGEID #: 355

Technivie cannot be co-administered with drugs that are highly dependent on the CYP3A system for
clearance, or drugs that are moderate or strorig inducers or strong inhibitors of CYP3A. and CYP2C8.
Drug interactions aré also present when Technivie is co-administered with drugs that are substrates
or inhibitors of P-gp and BRCP. .

Technivie is contraindicated for use with the following:
« Alpha ‘4-adrenoreceptor antagonists: alfuzosin, silodosin, tamsulosin
Angiotensin JI Reeeptor Blockers: losartan, valsartan
Anti-angina: ranolazine
Antiarrhytmics: digoxin
Antibiotics: clatithromycin, erythromycin, telithromycin
Anticonvutsants: carbamazepine, phénobarbital, phenytoin
Antifungals: ketoconazole (systemic)
Anti-gout: colchicirie
Anti-hyperlipedemics: gemfibrozil
Antimicrobials: rifampin
Antineoplastic agents: bosutinib, doxorubicin (conventional), tepetevan, vincristine
(liposornal)
Antiplatelet agents: ticagrelor
Beta agonists: salmeterol
Gaicium Chaviné! Blockers: amlodipine, nimodipine
Corticosteroids: systemic budesonide, fluticasone inhaler
Ergot derivatives: bromocriptine, dihydro-ergotamine, ergonovine, ergotamine, methyl-
ergonovine
Estrogens: ethiriy! estradiol
‘GI: cisapride
HGV Drugs: daclatasvir, grazoprevir, simeprevir
Herbal Supplements: St. John’s Wort

* «@ ®@® © @ © @© © 8 8

HIV Non-Nucleosidé Reverse Transcriptase Inhibitors: efavirenz, rilpivirine

HIV Protease Inhibitors: atazanavir, darunavir, lopinavir

immunosuppressants: tacrolimus

Narcofies: oxycodone, fentany|

Neuroleptics: pimozide

Phosphodiesterase-5 inhibitors: sildenafil, tadalafil when used in doses for pulmonary
arterial hypertension. .

Sedatives/hypnotics: oral midazolam, triazolam
Statins: lovastatin, pravastatin, simvastatin; statins. should be avoided with Tech nivie; but if
medically necessary, other statins may be given at the lowest possible dose and careful
moniteritig: for signs of myopathy isneeded.

*

 

Viekira Pak(ombitasviriparitaprevir/ritonavir + dasabuvir)-(Viekira Drug interactions)
Many drug interactions exist with Viekira and a careful review of drug-drug interactions should be
done before treatment is initiated.

Viekita earinot be co-administered with drugs that are highly dependent on the CYP3A system for
clearance, or drugs that are moderate or strong inducers or strong inhibitors of CYPSA and GYP2C8.

Drug interactions are.alsé present when Viekira is co-administeréd with drugs that are substrates or
inhibitors of P-gp and BRCP.

24
Hepatitis C Primary Care Practice Guideline 3/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 118 of 187 PAGEID #: 356

Viekira Pak is contraindicated for use with the following:

oer © @ eeeee 8 & © ®

eo ¢ 6s #8 &€ 6 &@ @ & 6

e ¢

Zepatier (elbasvir/grazoprevir)

Aipha 1-adrenoreceptor antagonists: alfuzosin, silodosin, tamsulosin

Anti-angina: ranolazine

Afitibiotics: clarithromycin, erythromycin, telithromycin

Anticonvulsants: carbamazepine, phenobarbital, phenytoin

Antifungals: ketoconazole (systemic)

Angiotensin If Receptor Blockers: losartan, valsartan

Anti-gout: colchicine

Anti-hyperlipedemics: gemfibrozil

Antimicrobials: rifampin

Antineoplastic agents: bosutinib, doxorubicin (conventional, topotecan, vincristine
(iposomal) |

Antiplatelet agents: ticagrelor

Beta agonists: salmeterol

Calcium Channel Blockers: amlodipine, nimodipine

Corticosteroids: systemic budesonide, fluticasone inhaler

Ergot derivatives: bromocriptine, dihydro-ergotamine, ergonovine, ergotamine, methyl-
ergonovine

Estrogens: ethinyl estradiol

Gi: cisapride

HCV Drugs: daclatasvir, grazoprevir, simeéprevir

Herbal Supplements: Si. John’s Wort

HIV Nori-Nucléoside Reverse Transeriptase Inhibitors: efavirenz, rilpivirine

HIV Protease Inhibitors: atazanavir, darunavir, lopinavir ,
immunosuppressants: tacrolimus

Narcotics: oxycodone, fentany!

Neuroleptics: pimozide
Phosphodiesterase-5 inhibitors; sildenafil, tadalafil whén used in doses for pulmonary
arterial hypertension |

Sedatives/hypnotics: oral midazolam, triazolam

Statins: atorvastatin, lovastatin, simvastatin; statins. should be avoided with Viekira, but if
medically necessary other statins may be given at the lowest possible dose and careful
monitoring for signs of myopathy is needed.

 

(Zepatier Drug Interactions

 

Zepatier i not recommended for use with drugs that are moderate to strong CYP3A inducers or
strong CYP3A or OATP1B 1/3 inhibitors.”

Zepatier is contraindicated for use with the following:

o @¢ @ @¢ es ¢€

Antibiotics: nafeillin
Anticonvulsants: carbamazepine, phénobarbital, phenytoin
Antifungals: ketoconazole (systemic)
Antimicrobials: rifampin
Antineoplastic agents: topotecan
Herbal Supplements: St. John’s Wort
25

Hepatitis C Primary Care Practice Guidetine 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 119 of 187 PAGEID #: 357

HIV drugs: cobicistat containing regimens

HIV Non-Nucleoside Reverse Transcriptase Inhibitors: efavirenz, etravirine, nevirapine

HIV Protease Inhibitors: atazanavir, darunavir, fosamprenavir, lopinavir, saquinavir, tipranavir
Immunosuppressants : cyclosporine

Neuroleptics: pimozide

Statins: atorvastatin, rosuvastatin. If medically necessary other statins can be used ata
reduced dose and patient closely monitored for signs of myopathy. Pravastatin may be used.

MONITORING PATIENTS ON TREATMENT (Attachment 12)

2 Amonthly evaluation will be done by the facility physician/PA/NP and be recorded in the AHR.

e Specialty IFD consultation will be mandatory prior to starting HCV therapy, then as clinically
indicated. Routine IFD follow up after treatment is initiated and at the end of treatment is not
needed.

e Periodic laboratory testing while on treatment will be done as follows:

» CBC with diff. at week 2, 4 then monthly

° SMA-C at week 2, 4 then monthly. Patients on a PI containing regimen may need more
careful monitoring of LFTs; any elevation of ALT or other LFTs will prompt an immediate
referral to IFD. A 10-fold elevation requires discontinuation of all therapy and immediate
IFD evaluation.

e HCV RNA VL should NOT be checked during treatment, since there is limited data at
this time to support stopping rules for futility .

e HCG monthly in females of childbearing age; if ribavirin used, HCG should also be
checked monthly for 6 months after Rx ended

® End of treatment and 12 week post-treatment testing:

e CBC with diff.

e SMA-C ~

¢ HCG in females of childbearing age; if ribavirin used, HCG should be checked monthly
for 6 months after Rx ended

e PT-PTT/INR

e HCV RNA VL (Bioreference # 3376). Patients who have an undetectable VL at 12
weeks post-treatment have achieved a Sustained Virologic Response (SVR) and are
considered cured. In such patients HCV RNA monitoring is not necessary after 12 week
post treatment and it should not be ordered unless there is clinical suspicion of re-
infection with HCV.

¢ Clinic evaluation by DOCCS’ physician, NP or PA. IFD consultation is not routinely
needed during nor at the end of treatment.

e Inpatients with an SVR, problem code 0728 (Hep C SVR) is to be added to the problem
list and problem code 0701 (Hep C disease) inactivated.

° Patients who have achieved SVR are considered cured and should be followed as
though they were never infected with HCV. Those with advanced liver disease need
monitoring as outlined in the secticn below.

26
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 120 of 187 PAGEID #: 358

MONITORING PATIENTS NOT TREATED & TREATMENT FAILURES

Patients who are not being treated (treatment contraindicated, refused or deferred) and those who
failed to achieve SVR after treatment will be re-evaluated periodically as they have ongoing HCV
infection and are at risk of progression of liver disease and disease transmission.

Patient assessment will be done as follows:

* Clinic evaluation by a physician/PA/NP every 6 months at minimum for mild disease, more

frequently if clinical decompensation occurs.

Laboratory testing every 6 months for mild disease, more frequently if needed:

- CBC with diff
- SMA-C
- PT-PTTANR .

« FibroSure assay (BioReference # 6124) will be done annually in patients not treated to
determine the progression of fibrosis, earlier if LFTs become elevated or if indicators for rapid
fibrosis are present.

e Serial HCV RNA viral load (VL) should NOT be done since the VL does not have prognostic
value.

* Patients with cirrhosis need periodic surveillance for hepatocellular carcinoma (HCC).
According to the AASLD guidelines, these patients should be monitored every 6 months with
an ultrasound of the liver. A baseline endoscopic evaluation should be done to screen for the
presence of esophageal varices and surveillance done as indicated. If the ultrasound is
abnormal or there is a palpable abdominal mass or change in clinical condition, a Triple Phase
CT scan of the abdomen or contrast MRI should be ordered to screen for HCC. Patients with
decompensated cirrhosis should be followed more closely in collaboration with a
gastroenterologist or hepatologist. Liver transplantation may need to be considered in end

stage cirrhosis.

 

SPECIAL CONSIDERATIONS- TREATMENT ISSUES

1. Before starting treatment for Hepatitis C, the patient will be counseled about the
risks/benefits of therapy. A signed consent will be obtained stating the patient has
read and understands the risks of therapy and that he/she agrees to the treatment
regimen and will comply with all medical follow up (Form #3139/Fonn #3139SP). Strict
adherence to the regimen is imperative. Three refusals by the patient of either
medication, lab work, primary or specialty clinic follow up will be considered
criteria for stopping all treatment.

2. Because of the serious side effect profile of some these drugs and the importance of
adherence to therapy, all hepatitis C medications will be administered 1:1 by a nurse, |
and should not be “self carry.”

3. Ribavirin (RIBA) is highly teratogenic. It is contraindicated in pregnant females
and in men whose female partners are, or may become, pregnant. Pregnancy must
be avoided in female patients and female partners of male patients during treatment and
up to 6 months after treatment has ended. Female patients must have a negative HCG
prior to starting therapy, monthly during therapy, and for 6 months thereafter.

27
Hepatitis C Primary Care Practice Guideline 8/12/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 121 of 187 PAGEID #: 359

Two forms of effective contraception will be required if conjugal visits are being
considered.

Male patients on ribavirin, who wish to engage in conjugal visits, must inform their female
partners of the serious risk for birth defects and fetal death should they become
pregnant, and must ensure that two effective methods of birth control are being used.
Patients who will participate in the family reunion program must agree to inform their
spouse they are on treatment for hepatitis C (Family Reunion Letter — for further
information refer to directive 4500; Ribavirin Patient Information — Ribavirin Warning

Sheet).

4. Dose adjustments: When managing adverse reactions or drug interactions, dose
adjustment of the DAAs or other HCV drugs should NOT be done without specialty
consultation. Dose modification of daciatasvir may be necessary when daclatasvir is co-
administered with certain other medications. Dose reduction of RIBA or discontinuing
therapy may be necessary because of adverse reactions. If RIBA is permanently
discontinued the entire regimen should also be stopped.

All dose adjustments and discontinuation of treatment must always be done after
consultation with a specialist.

5. Patients on treatment for Hepatitis C should not be routinely admitted to the infirmary
or any other special designated housing for the purpose of administering medications.
Infirmary admissions should be based solely on medical conditions as the need arises.

6. Patients undergoing treatment for Hepatitis C will remain on Facility Hold during the first
month of therapy. After that, stable patients may be transferred only after review of
laboratory tests and facility primary care evaluation. All transfers and any overnight
outside trip (court trips) must be coordinated with the RMD and the medical services of
the receiving facility to insure consistent medication availability for the duration of the trip.

7. If there is a possibility that the patient will be released prior to completion of treatment,
he/she will have to sign the “Hepatitis C Continuity Program Acceptance,” Form #3138/
Form #3138SP.The Regional Infection Control Nurse needs to be contacted to initiate
the enrollment process into the continuity program, Form #3131.

8. The only quantitative HCV RNA assay that will be used in DOCCS for confirming
the diagnosis and to monitor response to Hep C treatment is the COBAS/TaqMan
HCV RNA PCR assay {BioReference # 3376).

Viral detection and quantification for this test is as follows: the lower limit of quantification
(LLOQ) is 15 1U/ml, the upper limit of quantification (ULOQ) is 50 million JU/mi. Reports
will be reported with a numerical value between the two or > 50 million IU/ml if HCV RNA
above the ULOQ. When the HCV RNA is below the LLOQ then it will be reported as < 15
ND (not detected) if no virus is detected at all, and < 15 D (detected) if virus is detected
but less than 15 !U/mi.

28
Hepatitis C Primary Care Practice Guideline 8/12/16

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 122 of 187 PAGEID #: 360

Risk Factors for Hepatitis C* or Born between 1945-1965

 

 

Screen for HCV

 

 

 

 

Negative

 

 

 

Immune-
compromised or
exposure to HCV
within 6 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¥

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

r
| i
No Yes
{
HCV RNA
Negative
Lt No HCV Infection

 

 

 

 

 

Dx HCV Infection

 

 

Attachment 1
j
Positive
HCV RNA
I
Positive Negative
Past HCV

 

 

 

 

Infection or False
Positive Screen

 

 

 

*HIV, Hx of IV drug abuse, receipt of contaminated blood/blood products or organ transplant

prior to 1992, infusion of clotting factor before 1987, needle sticks in health care workers,
sharing of razors or toothbrushes, tattoos, intranasal cocaine use, multiple sex partners, hx of

STDs, signs of hepatitis, mother with HCV, exposure to HCV, hemodialysis

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 123 of 187 PAGEID #: 361

 

 

 

 

 

 

Scoring System for Hepatic Fibrosis* Attachment 2
Score; 1ASL Metavir Ishak ; Batts & Ludwig
0 No fibrosis No fibresis No fibrosis 1 No fibrosis
1 Mild fibrosis | Periportal fibrotic Fibrous expansion of some Fibrous portal
| expansion portal areas, with or w/o expansion
short fibrous septa i .
2 Moderate Periportal septa | Fibrous expansion of most Rare bridges or septa
fibrosis (>1 septum) portal area, with or w/o
| short fibrous septa
3 i Severe Portal-central sepia | Fibrous expansion of most | Numerous bridges o7
| fibrosis portal areas, with septa
occasional portal-portal
bridging
4 Cirrhosis Cirrhosis Fibrous expansion of most | Cirrhosis

area, with marked bridging
{portal-portat and portal-
central

5 Marked bridging {portal
portal and portal-central)
with occasional nadules
{incomplete cirrhosis}

 

 

Cirrhosis, probable or
definite

 

 

 

 

 

 

 

APRI Score

APRI score = [(AST/ULN) = Platelet count in thousands] x 100

ULN = Upper Limit of Normal of the AST value for the lab.
Platelet count is reported in thousands.

A score > 0.5 indicates probable fibrosis, a score between 0.5 and 1.5 correlates to a Metavir stage
of 1 to 3, anda score > 1.5 indicates cirrhosis.

Example: AST 76, Upper Limit of Normal for the lab 35, platelets 120,000

APRI score = [76/35 + 120] x 100 = 1.8 (consistent with cirrhosis)

*Reference:
Ghany et al.; AASLD Practice Guidelines; Diagnosis, Management and Treatment of Hepatitis C: an

Update. Hepatology 2009; 49: 1339
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 124 of 187 PAGEID #: 362

Attachment 3

 

 

 

 

 

 

 

Knodell score (HAI score) of liver biopsy specimens?
I. enporal t 4 i. eee 1. Portal
reging Score | Ce9eneration and | score | inflammation | Score | IV. Fibrosis | Score
necrosis focal necrosis?
No portal .
None 0 None 0 inflammation 0 No fibrosis 0
Mild piecemeal Mild (acidophilic Mild (sprinkling Fibrous -.
necrosis 1 bodies, ballooning i of inflammatory 1 portal 1
degeneration ~*~ cells in <143 of expansion
and/or scattered portal tracts)
foci of
hepatocellular
necrosis in < 1/3 of
lobules or nodules
Moderate Moderate Moderate Bridging
piecemeal 3 (involvement of 3 (increased 3 fiborisis 3
necrosis (involves 1/3 to 2/3 of inflammatory (portal-
less than 50 lobules or cells in 1/3 to portal or
percent of the nodules) 2/3 of portal portal-
citcumference of tracts) . central
most portal linkage)
tracts}-
Marked Marked Marked (dense ; : 3
piecemeal 4 (involvement of 4 packing of 4 Cirrhosis 4
necrosis (involves >2/3 of lobules or inflammatory
more than 50 nodules) calls in >2/3 of
percent of the _ | portal tracts)
circumference of ‘
most portal
tracts)
Moderate
piecemeal 5
necrosis plus
bridging necrosis*
Marked
piecemeal 6
necrosis plus
bridging necrosis
Multilobular
necrosis * 10

 

 

 

 

 

 

 

2 HAI score is the combined scores for necrosis, inflammation, and fibrosis.

? Degeneration-acidophilic bodies, ballooning; focal necrosis-scattered foci of hepatocellular necrosis.

3 Loss of normai hepatic lobular architecture with fibrous septae separating and surrounding nodules.

4 Bridging is defined as =2 bridges in. the liver biopsy specimen; no distinction is made between portal-

portal and portal-central linkage.
5 Two or more contiguous lobules with panlobular necrosis.

Adapted from Knodell, RG, et al, Hepatology 1981; 1:431.

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 125 of 187 PAGEID #: 363

Attachment 4

Conversion of FibroSure Score Into Stages According to Histologic Classification

 

 

| Fibrosure Metavir  §—-—s‘(| KnedellfHAI ~—_| Ishak
0-021 (k=j$IFo . {FO lFo
0.22 —0.27 jFO=F1l _([FO-F1 _ Fai
6.28 0:31 RA Fi iF2

| €.32--6.48 | E4-F2 Fi-F3 i F2—-F3
0.49--0:58. LD 1 F1-F3 13
0,55—0.72 LPS F3 FA
‘073-074 [E3—F4 F3-F4 FS
75-10 lea | F4 EG

 

 

 

 

 

 

 

 

 

 

 

 

0-G.31: Minimal or absent fibrosis
0:32 «0.58: Moderate Fibrosis
0.59-—1.0: Significant fibrosis

 

 

 

References:
BioPredictive website: Fibrotest/ribrésure
http:/Awwww. blopredictive.com/intl/physician/fibrotest-for-hev,

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 126 of 187 PAGEID #: 364

Attachment 5

Modified Child-Turcotte-Pugh Severity of Liver Disease Worksheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clinical and
Biochemical — Points Scored for Increasing Abnormality
Measurements
it 2 3 Score
Encephalopathy None lor2 3 or4
(grade) .| (or precipitant (or chronic)
_ induced)
Ascites Absent Mild/Moderate | Moderate/Severe
(diuretic- (diuretic-
responsive) refractory)
Bilirubin <2 2-3 >3
(mg per 100 mL) ;
Albumin >3.5 2.8-3.5 <2.8
(g per 106 mL)
Prothombin Time <4 4-6 >6
(seconds prolonged)
INR <1.7 1.7 to 2.3 >2.3
Total
QO Grade A: Total score or 5 or 6 compensated

O Grade B: Total score of 7 to 9 decompensated

O Grade C: Total score of 10-15 decompensated

Reference:
Ghany et al.; AASLD Practice Guidelines; Diagnosis, Management and Treatment of Hepatitis C: an Update.

Hepatology 2009; 49: 1356

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 127 of 187 PAGEID #: 365

Attachment 6

Ribavirin Treatment Dosing Modifications

Dose adjustments of ribavirin may become necessary during hepatitis C treatment if

significant anemia occurs.

Dose reduction of any DAA {direct acting antiviral) or the use of erythropoietin should not be
done. Dose adjustment of ribavirin-should be done as follows:

Ribavirin dose modification*

 

 

cardiac disease

Laboratory Values Reduce Ribavirin Dose to Discontinue Ribavirin
600 mg/day
}
Hgb in patients with no <10g/dl — < 8.5 g/dl

 

Hgb in patients with kx of
stable cardiac disease

 

> 2 g/dl decrease in Heb
during any 4 week treatment
period

 

<12 g/d despite 4 weeks at
reduced dose —

 

 

 

*Once Ribavirin has been stopped because of an adverse reaction, it may be restarted at 600
me daily. If tolerated, it can be increased to 800 mg daily, but never to its original dose.
 

 

Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 128 of 187 PAGEID #: 366
TREATMENT OF CH RONIC HEPATITIC C Attachment 7
Genotype la
Patient Groups Treatment Regimens

(including both HCV mono-
_ infected and HCV/HIV
co-infected individuals}

in order of preference

 

No NSSA polymorphism
present:

NS5A polymorphism present:

 

Rx naive w/o cirrhosis

-Zepatier for 12 weeks

“Harvoni for 12 weeks fa regimen of Harvoni for 8 weeks may be considered

in select patients IF pre-treatment HCV RNA <6 million lu/ml, only if
recommended by specialist)

-Viekira Pak + RIBA for 12 weeks

-Zepatier + RIBA for 16 weeks

-Epclusa for 12 weeks

-Daclatasvir + SOF for 12 weeks

-SIM + SOF for 12 weeks

 

Rx naive with
compensated cirrhosis

-Zepatier for 12 weeks

-Harvoni for 12 weeks

-Zepatier + RIBA for 16 weeks

-Epclusa for 12 weeks (can also be used in decompensated cirrhosis)
-Daclatasvir + SOF +/- RIBA for 24 weeks (consider NSSA resistance)
-SIM + SOF +/- RIBA for 24 weeks IF no Q80K palymorphism present
Viekira Pak + RIBA for 24 weeks (monitor LFT’s frequently)

 

Failed PEG/RIBA
w/o cirrhosis

-Zepatier for 12 weeks

-Harvoni for 12 weeks

-Viekira Pak + RIBA for 12 weeks
-Zepatier + RIBA for.16 weeks
-Epclusa for 12 weeks
-Daclatasvir + SOF for 12 weeks
-SIM + SOF for 12 weeks

 

Failed PEG/RIBA with
compensated cirrhosis

-Zepatier for 12 weeks

-Harvoni + RIBA for 12 weeks

-Zepatier + RIBA for 16 weeks

Epclusa for 12 weeks (can also be used in decompensated cirrhosis)
-Harvoni for 24 weeks

-Daclatasvir + SOF +/- RIBA for 24 weeks (consider NSSA resistance}
-SIM + SOF +/- RIBA for 24 weeks IF no Q&0K polymorphism present
-Viekira Pak + RIBA for 24 weeks {monitor LFTs frequently)

 

-Zepatier + RIBA for 12.

-Harvoni for 12 weeks

 

Failed Protease Inhibitor | weeks -Zepatier + RIBA for 16 weeks
w/o cirrhosis - Epclusa for 12 weeks
-Daclatasvir + SOF for 12 weeks
-Zepatier + RIBA for 12 | -Harvoni + RIBA for 12 weeks
Failed Protease Inhibitor weeks -Zepatier + RIBA for 16 weeks

with compensated

 

Epclusa for 22 weeks (can also be used in decompensated cirrhosis)

 

 

cirrhosis -Harvoni for 24 weeks
-Daclatasvir + SOF +/- RIBA for 24 weeks (consider NSSA resistance)
Failed SOF/RIBA Harvoni + RIBA for 12 weeks
w/o cirrhosis
Failed SOF/RIBA with Harvoni + Riba for 24 weeks

compensated cirrhosis

 

Failed NS5A Inhibitor
regimens

 

Limited data- defer treatment if possible; refer to consultant

 

 

t

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 129 of 187 PAGEID #: 367

TREATMENT OF CHRONIC HEPATITIS C Attachment 8
Genotype 1b
Patient Groups i Treatment Regimens
{including both HCV mono- in order of preference
infected and HCV/HIV co-
infected individuals}

 

 

-Zepatier for 12 weeks
-Harvoni for 12 weeks {a regimen of Harvoni for 8 weeks may be considered in selected |
patients iF:pre-treatment HCV.RNA <6 mivion IUAmi, only ifrecommended by specialist)
Rx naive w/o cirrhosis -Viekira Pak for 12 weeks

-Epelusa for 12 weeks

-Daclatasvir + SQE for 12 weeks

| -SIi-+ SOF for 22: weeks

 

| -Zepatier for 12 weeks
| -Harveni for 12, weeks
Rx naive with | -Epclusa.for 12 weeks (can also be used in decompensated cirrhosis)
| compensated cirrhosis | -Daclatasvir + SOF +/- RIBA for 24 weeks
| -SIM + SOF +/- RIBA for 24 weeks
| Viakira Pakfor 12 weeks (monitor LFTs frequently)

 

| -Zepatier for 12 weeks
| -Harvoni for 12 weeks
| Failed PEG/RIBA -Viekira Pak for 12 weeks
w/o cirrhosis -Epclusa for 12 weeks
~Daclatasvir+ SOF for 12 Weeks
-SIM + SOF for 12 weeks
-Zepatier for 12 weeks —
{ -Harvoni +RIBA for 12 weeks
Failed PEG/RIBA with _{ -Epclusa. for 12 weeks (can also be used in decompensated cirrhosis}
compensated cirrhosis | -Harvonifor 24 weeks
| -Daclatasvir + SOF +/- RIBA for 24 weeks
~SIM + SOF +#- RIBA for 24 weeks
| -Miekira Pak for 12 weeks (monitor LFTs frequently)
-Zepatier-+ RIBA for 12 weeks
Failed Protease Inhibitor | -Harvoni for 12.weeks
w/o cirrhosis . | -Epclusa for.12 weeks
| -Daclatasvir + SOF for 12 weeks
| -Zapatier +RIBAfor 12 weeks
Failed Protease Inhibitor | -Harvoni + RIBA for 12 weeks
with compensated -Epelusa for 12 weeks (can also be used in decompensated cirrhosis)
' elrrhosis | -Harvoni for 24. weeks
-Daclatasvir + SOF +/- RIBA for 24 weeks

 

 

 

 

Failed SOF/RIBA ~ | cHarvoni+ RIBA for 12 weeks -
|w/ocirrhosis
Failed SOF/RIBA with -Harvoni+ RIBA for 24 weeks
' compensated cirrhesis. _ 7 oo
Failed NSSA inhibitor _| kimited data- defer treatment if possibie; refer te consuitant
regimens _ oe 7 _

 

 

 

 

 

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 130 of 187 PAGEID #: 368

Attachment 12

 

 

MONITORING TREATMENT
Initial Workup Week 2 Week 4 then monthly | End of treatment &
until end of treatment 12 week follow up
Any time prior to treatment: CBC w/diff CBC w/diff CBC w/diff
e HCV RNA? SMA-C SMA-C SMA-C
* HCV genotype HCG | HcG*
e HIV Screen Facility clinic visit? HCV RNA
PT/INR

e Fibrosure assay

e Liver US Doppler (for
cirrhosis only}

e HepA& B screen

e® NS5A polymorphism in GTla
only if Zepatier considered

* Q80K polymorphism in GT1a
with cirrhosis only if
SIM/SOF considered

Within 12 weeks prior to treatment:

e- CBC w/diff
e SMAC
e = =PT/INR

e {FD consult?
Just prior to initiating treatment
*® HCG in females
«= Facility clinic visit
« Drug-drug interactions

 

 

 

 

Facility clinic visit

 

 

 

2 HCV RNA [(VL} should NOT be monitored during therapy as there are no stopping rules. If a treatment regimen
Jasting less than 12 weeks is considered, then HCV VL must be repeated within 3 months of starting therapy.

2 IFD consult is mandatory prior to starting therapy, to be requested after w/u is complete. Subsequent evaluations

are as needed.

3 Monthly clinic evaluations are to be done by a physician, NP, or PA. More frequent evaluations are to be done as

needed.

* HCG to be checked monthly up to 6 months post treatment if RIBA used.

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 131 of 187 PAGEID #: 369
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 132 of 187 PAGEID #: 370

Chico Department of Rehabilitation and Correction
Bureau of Medical Services

Protocol: Testing and Treatment Guidelines for Chronic Hepatitis C
Number: C-5

Policy Reference:  68-MED-04, Infectious Disease
67-MNH-02, Mental Health Screening and Assessment Activities
B-1, Consultation Referrals: Initiation, Process, & Follow-up

Responsibility: Medical Directors Advanced Level Providers
Health Care Administrators Staff Nurses

Aecieal MD institution Medical Director:
(bdo

Andrew Eddy, M.D{
Signature Date: August 9, 2016

Effective Date: August 12, 2016

 

i. Purpese:

The purpose of this protocol is to provide guidelines for the evaluation and management
of inmates with chronic hepatitis C in the Department of Rehabilitation and Correction.

it, hxeceptiens:

This protocol is not intended to be a substitute for protessional judgment by the attending
physician, nor should it be used in the treatment of inmates with acute liver disease. The
diagnosis of chronic hepatitis C should not deter the phvsician from considering other liver
related diagnoxes, if applicable.

Ui. Definitions:

APRI: AST/Platelet Ratio Index (APRI), a simple ratio of two common lab values. Higher

APRI values have been associated with higher stages of liver fibrosis on biopsy. Formula
for calculating APRI:

{(AST/upper limits normal AST x 100) /platelet count x104/ul/1,000]

Copies: The range of viral load reported as the number of the cells infected with the virus
within the body. Logs turn large numbers of copies/mL into ‘manageable’ figures. Refer
to the Conversion Spreadsheet (Attachment C).

Testing and Treatment Guidelines for Chronic Hepatitis C Page L of 9
Original Issue: 11/8/01

Revision Date: 12/1/03; 3/27/07; 25/11; 12/5/12; 11 SSS Bd
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 133 of 187 PAGEID #: 371

HCV BIA-2 test: An in vitre enzyme immunoassay for the qualitative detection of
antibody to Hepatitis C Virus (anti-HCV) in human serum, plasma, or cadaveric serum.

Logs: The range of viral load reported as a measurement of a power of 10 (written as
“logo”.

Non-Detectable Viral Load: The quantitative measurement of Hepatitis C Virus is below
the threshold needed fer detection.

Null-Responder: A patient who does not achieve at least a two log decline in their viral
load at the treatment midpoint (12 weeks for patients on interferon-based treatment).

Relapser: A patient who has successfully completed anti-viral therapy with a non-
detectable viral load at the completion of therapy, but is later found to have a measurable
viral load.

Viral Load: The quantitative measurement of Hepatitis C Virus (HCV RNA by PCR).
T¥. Directive:
A. Overview:

Hepatitis C is a slowly progressive viral condition that in a limited number of patients
will cause long-term complications. The most common complication is the result of
progressive liver fibrosis, ultimately resulting in cirrhosis. However, even in the
minority of individuals who do develop advanced disease, this process occurs over ten
to twenty years or longer.

Among the risk factors that promote disease progression, entry in prison reduces two
of the factors: alcohol use and poor nutrition. Because of the slowly progressive nature
of the disease and the limited number Of individuals who will develop disease
complications, mary-expertg recommend that liver biopsy be employed to verify
disease progression in order to identify which patients require therapy,

The slowly progressive nature of the disease dictates that hepatitis C should not take
precedence over acute illness and that these cases should not receive priority over other
medical conditions, Upon diagnosis, patients should be educated about the disease
process and evaluation begun to determine their eligibility and need for therapy.
Preliminary testing should be completed within six weeks of diagnosis.

B. Sereening and Diagnosis:

1, All reception inmates shall be screened for risk factors for hepatitis C infection
using the Screening Questionnaire for Possible Hepatitis C Exposure form
(DRC5390) or electronic equivalent.

Testing and Treatment Guidelines for Chronic Hepatitis C Page 2 of 9
Original fssue: 1 £/8/01
Revision Date: 12/1/03; 3/27/07; 2/15/11; 1275212; 11/2/15; 8/9/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 134 of 187 PAGEID #: 372

2. Inmates at parent institutions identified with any high risk behaviors may be tested
for Hepatitis C Virus (HCV) as medically necessary,

3. Offenders with a positive risk factor assessment (any positive answer on the
Screening Questionnaire for Possible Hepatitis C Exposure form (DRC5390) will
have an HCV EIA-2 test completed,

4. All positive HCV FIA-2 tests require a HCV viral load to confirm active infection.
The viral load should not be repeated unless clinically indicated.

5. Current HCV infection (chronic or acute) will generally be manifest as a positive
HCV EIA-2 and a detectable viral load (HCV RNA by PCR).

6. Past HCV infection (immunity) will generally be manifest as a positive HCV EIA-
2 and an undetectable viral load (ICV RNA by PCR) in untreated patients.

C. Education and Counseling about HCV Disease:

I. All inmates who test positive for HCV antibody (positive HCV ELA-2 test) and
HCV viral load testing shall participate in post-test counseling.

2. Such counseling will consist of:

a, Natural history of HICV disease
i. The virus is transmitted through contact with blood or blood products, either
in a medical setting, through [V drag abuse and unsterile tattooing.
Although the virus can be spread through sexual transmission of blood or
blood products, this is considered by the Centers for Disease Control (CDC)
to be an ineffective mode of transmission;

ii, There may be no recognizable acute illness after the virus is initially
contracted;

iii. The natural course of the disease is highly variable and very prolonged,
usually measured in decades;

iv, Although approximately 15-25% uf people develop natural immunity, the
majority will carry the virus for a lifetime;

v. Approximately 5-20% of those who carry the virus will develop a wide_
range of cirrhosis;

vi. Only 1-5% of those who carry the virus will develop hepatocellular
carcinoma;

Testing and ‘Treatment Guidelines tor Chronic Hepatitis C Page 3 of 9
Original Issue: 11/8/01
Revision Date: 12/1/03; 3/27/07; 2/15/14, 12/5/12: 11/2/15; 8/9/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 135 of 187 PAGEID #: 373

vil. There is a significant increase in the risk of developing chronic liver
disease, cirrhosis and Hepatocellular Carcinoma when somcone who carries
the virus continues to use illicit drugs and alcohol.

b. Mechanism for transmission of HCV
i. [TV or intra-nasal drug use, even once (potential contact with infected blood)
ii. Blood products, blood transfusion, or organ transplant. (before 1992)
iii, HIV infection or having a sexual partner with HIV infection
iv. Hemodialysis
v. Hemophilia — recipient ot concentrated clotting factors
vi. Sharing intravenous needies
vii. Sharing tattooing needles or sharps
viii. Unprotected sex
ix. Birthed by an HCV infected mother

c. Preventative measures

i, Stop using illicit drugs and alcohol and enter a substance abuse program

ii. Never share syringes, needles, tattou equipment or other drug
paraphernalia |

iii. Get vaccinated for hepatitis A and hepatitis B

iv. Abstain from unprotected sex

y. Do not share personal items that may be contaminated with blood or body
fluids

D. Baseline Evaluation

1. All patients with a positive HCV EIA-2 (positive Hepatitis C antibody) and
detectable HCV viral load shall be enrolled into the liver chronic care clinic. Refer
to medical protocol A-6, Liver Disease Chronic care Clinic for specifics.

2, A patient with a positive Hepatitis C viral load shall remain enrolled in the liver
chronic care clinic and be referred to an Advanced Level Provider (ALP) for
evaluation. Refer to medical protocol A-6, Liver Disease Chronic care Clinic for
specifics.

3. A patient with a negative Hepatitis C viral load has:

a. Cleared the virus;

b. Does not require further treatment;

c. Is offered counseling, regarding risk behavior and not immune from repeat
infection; and

d, Shall be un-enrolled from the liver chronic care clinic.

4. All HCV viral load positive inmates shall be screened for hepatitis B infections
with a full antigen/antibody profile and shall be offered vaccinations if found
susceptible.

Testing and Treatment Guidelines for Chronic Hupatitic C Page 4 of 9
Original Issue: 11/8/01
Revision Date: 12/1/03; 3/27/07; 2/15/Lt; 12512; 11/2/15; 8/916
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 136 of 187 PAGEID #: 374

5. hmmunization for Hepatitis A will be offered without antibody screening.

6. An initial Evaluation shall be conducted for all inmates diagnosed with an HCV
infection, as outlined in the Assessment for Patients Infected with HCV for Initial
and Periodic Evaluations (Attachment A).

7. Periodic evaluations will follow the guidelines detailed in Assessment for Patients
Infected with HCV for Initial and Periodic Evaluations (Attachment A).

E. Consideration for Antiviral Treatment

1. Patients with chronic Hepatitis C infection will be prioritized for treatment based
on:

Advanced hepatic tibrosis/cirrhosis

Liver transplant recipients

HIV co-infection

Comorbid medical conditions associated with HCV. e.g cryoglobulinemia

and certain types of lymphoma

«. Patients on treatment for chronic HCV infection at time of incarceration

ao of

2. The patient must meet all the inclusion criteria and not have any exclusion criteria,
as noted in sections F & G of this protocol.

3. Refer to the attached Hepatitis C Chronic Infection Treatment Algorithm
(Appendix 1) for a flowchart detailing consideration for treatment.

4. The Hepatitis C Evaluation and Treatment Worksheet (DRC5359) will be used
internally at the institution to evaluate for treatment prior to presenting the patient
for collegial review. Refer to medical protocol B-1, Consultation Referrals, for
collegial review specifics.

F. Treatment Eligibility —-Inmates shall be evaluated using both exclusion and inclusion
criteria for consideration of antiviral treatment therapy.
i. Exclusion criteria:
a, Age <18 or >65 will be reviewed on an individual case basis including co-
morbidities and life expectancy
b. Current or planned pregnancy within next |2 months
c. Substance or alcohol abuse/use/possession or unregulated tattooing in the last
2 years
d. Platelet count less than 20,000/aL
e. Decompensated Cirrhosis as indicated by any of the following parameters
(TPTANR, change in mental status/encephalopathy)
f Documented non-adherence to prior therapy, or failure to complete
pretreatment evaluations.
y. Hypersensitivity to interferon. if Hepatitis C treatment regimen includes use of
interferon,
h. Contraindication to any component of treatment regimen.

Testing and Treatment Guidelines for Chronic Hepatitis Page 5 of 9
Original Issue: 11/8/01
Revision Date: 12/1/03; 3/27/07; 2/15/11; 12/5/12; LL2/14; 89/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 137 of 187 PAGEID #: 375

2. Inclusion criteria:

a. Atleast 4 years remaining sentence to comprete a course of therapy and follow
up.

b. Persistently elevated ALT levels over a minimum of 6 months and 2 times the
upper limit of normal and APRI of 1.5 or greater for consideration of liver
biopsy and possible treatment.

c. Patients over age 45 do not require an elevuied ALT level to be eligible for a
iver biopsy, buLmust have an APRI of 1,5 or greater to be considered for biopsy
and possible treatment. —

d. Detectable HCV RNA (“viral loud”), Viral load testing does not need to be
repeated, until just prior to initiation of Mopatitis C antiviral weaument.

e. Liver biopsy results indicating the presence of liver fibrosis consistent with
stage 3 fibrosis or greater on IASL, Batts & Ludwig, or Metavir. scoring
systems. Individuals that do not demonstrate significant fibrosis on biopsy will
not be treated.

f{. Inmate’s signed consent and commitment to lifelong alcohol and substance
abuse abstinence.

g. Inmates with diabetes or hypertension will have dilated retinoscopy performed
by the institutional optometrist prior to treatment, if using interferon-based
regimen. If found to have poorly controlled disease, the patient may not be a
candidate fur treatment.

h. Approved recommendation from Mental Health to start interferon ireatment,

i. Patient’s commitment to comply with entire treatment regimen and pian and
completion of the Hepatitis C Informed Consent and Treatment Contract
(DRC5385) or electronic equivalent.

G. Mental Health Evatuation

1. A mental health evaluation shall be performed by a psvchiatrist or a psychologist
before prescribing interferon and ribavirin therapy to determine if:

a, Mental health treatment is warranted prior to antiviral therapy. or

b. Ifongoing mental health assessments are needed during treatment, or

c. If mental health stabilization is needed prior to treatment wiih interferon
treatment, or

d. Ifthe patient is too unstable to start interferon treatment.

2. Refer to 67-MNH-02, Mental Health Screening and Assessment Activities, for full
details of the mental health evaluation process.

HE. Evaluation

1. Once the patient meets all inclusion criteria and has at least 4 years of sentence
length remaining and APRI ratio of 1.5 or greater, the patient will be referred for
liver biopsy via the collegial review process (see medical protocel B-1,
Consultation Referrals for specifics).

Testing and Treatment Guidelines for Chronic Hepatitis C Page 6 of 9
Original Issue: 11/8/01 ;
Revision Date: 12/103; 3/2707; 2/ES/E As 125/12; LLB iLA: 8/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 138 of 187 PAGEID #: 376

2. The liver biopsy will occur before a gastroenterology consult has been obtained.

3. Prior to the liver biopsy, patients will review and initial their signed Hepatitis C
Informed Consent & Treatment Contract (DRCS385) or electronic equivalent.

l. Treatmen?

1. HCV antiviral treatment may be initiated only after obtaining written authority via
the non-formulary medivation prior authorization process by the ODRC State
Medical Director.

2. HCY antiviral therapy may be continued for 14 days for newly arrived reception
inmates who were determined to be receiving Hep C antiviral treatment, pending
approval via the non-formulary medication prior authorization process by the ODRC
State Medical Director.

3. Consultation with Gastroenterology/Hepatology and Requests for liver biopsy will
follow the specialty consultation process in accordance with medical protocol B-1,
Consultation Referrals: Initiation, Process, & Follow-up.

4, Prior to the start of treatment, patients will review and initial their signed Hepatitis
C Informed Consent & Treatment Contract (ORC5385).

5. Patients with biopsy results of stage 3 or 4 on LASL, Batts & Ludwig or Metavir
fibrosis scoring systems will have a genotype completed to determine treatment
regimen and duration.

& Treatment regimen will be based on genotype and co-morhidities, in conjunction
with Gastrocnterlogy/Hepatology services.

7. The request for hepatitis C medications will be completed using the non-formulary
medication prior authorization process by the ODRC State Medical Director.

8. The patient will be seen by the ALP to discuss treatment and potential side effects
of therapy prior to initiation of antiviral therapy. Refer to the Comparison of
Hepatitis C Drugs (Attachment 8).

9. Mental health staff is to be notified of the start of interferon therapy for any patient
recommended to reveive interferon therapy using the Referral to Mental Health
Services form (DRC5265).

10. Treatment will commence and continue at the parent institution, unless
complications intervene. A nurse will administer all Hepatitis C antiviral
medication.

11. Treatment response and cantinuation will be determined based on genotype and
virologic response,

Testing and Treatment Guidelines for Chronic Hepatitis C Page 7 of 9
Original Issue: 11/8/01
Revision Date: 12/1/93; 3/27407; 2/15/11; 12/5/12; 11°2°15: 4/9/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 139 of 187 PAGEID #: 377

12. Treatment should continue until completion of course of therapy; treatment failure;
discontinuation of therapy from side effects; or serious complication from therapy

J. Monitoring

1. An ALP or nurse shall sec the inmate at one week. two weeks, four weeks, and
every four weeks thereafter for the duration of treatraent.

2, The patient will be questioned about side effects at each monitoring encounter for
the duration of treatment. The patient receiving interferon will be questioned
specifically about depression, suicidal thoughis, and visual disturbances at each
encounter. Patients with side effects will be referred to the ALP.

3. The patient shall be referred to Mental Health services at the start of interferon
treatment, so appropriate monitoring can be conducted in accordance with 67-
MNH-02, Mental Health Screening and Assessment Activities. A Referral to
Mental Health Services (DRC5265) or electronic equivalent will be completed.

4. Specialty consultation follow ups with GE/Hepatulogy will be completed as
clinically indicated.

5. Communication with Gastroenterulogy Consultation via teleconference, telephone,
or telemedicine will be done when significant clinical changes occur or when
significant symptoms develop for patients on antiviral therapy, as clinically
indicated.

6. Drug testing will be performed: testing will include 7 drugs of abuse panel and
ETOH. Any violation of total abstinence will result in the termination of treatment.

7. Those patients who are not eligible, refuse treatment, or have treatment terminated
for any reason will be monitured in Chronic Care Clinic (CCC) as clinically
indicated for clinical signs of cirrhosis, including jaundice, fluid retention, bruising,
and gastrointestinal bleeding. Refer to Common Causes of Abnormal Liver Blood
Tests (Appendix 2).

K. Corpietion ef Therapy

1. Patients completing antiviral therapy shall be evaluated with Hepatitis C viral load
as requested by Hepatology.

2. Patients with an undetectable viral load at 12 months post therapy shall be
considered treatment success and will be discontinued from hepatitis C chronic care
and have treatment success noted on the problem list.

3. Patients with a detectable viral load 12 months post therapy shall be considered
treatment failures shall be continued to be evaluated in the liver chronic care clinic.

esting and Treatment Guidelines for Chronic Hepatitis C Page 8 of
Original Issue: 11/8/01
Revision Date: 12/1/03; 3/27407; 2/15/11; P2AS/T2: PESQS1S: 8/9/16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 140 of 187 PAGEID #: 378

iL. Repeat Biopsy

1. Patients who meet the criteria to undergo a liver biopsy but have not met treatment
criteria will have annual APRI ratios to determine if further disease progression has
occurred.

a. The APRI ratio shall be completed on these patients annually to assess fibrosis
progression.

b. if the APRI ratio is found io be 1.5 or greater, then repeat biopsy should be
considered in 3-4 years.

References:

* Centers for Disease Control, MMWR 1998; 47 (RR19): 1-39.

* Centers for Disease Control, MMWR, 2003; 52 (RRO1): 1-33.
Hepatology, 2003; 38(3), 645-652.

* Federal Bureau of Prisons Clinical Guideline: Evaluation and Treatment of Hepatitis C
and Cirrhosis. March 2012. Attp:/’www. bop. gawnews/PDFs hepatitis c.paf

* federal Bureau of Prisons Clinical Guideline: Interim Guidance for the Management of
Chronic Hepatitis C Infection. June 2014.
http://www.bop.gov/resources/pdis/hepatitis ¢_current.pdf

Attached Forms:

Attachment A Assessment for Patients Infected with HCV for Initial and Periodic Evaluations
Attachment B Comparison of Hepatitis C Drugs

Attachment C Conversion Spreadsheet

Appendix | Hepatitis C Chronic Infection Treatment Algorithm

Appendix 2 Common Causes of Abnormal Liver Blood Tests

DRC $265 Referral to Mental Health Services

DRC 5359 Hepatitis C Evaluation and Treatment Worksheet
DRC 5385 Hepatitis C Informed Consent and Treatment Contract
DRC $390 Screening Questionnaire for Possible Hepatitis C Exposure
Testing and Treatment Guidelines for Chronic Hepatitis ¢ Page 9 of §

Original Issue: {1/8/01
Revision Date: 12/1/03; 3/27/07; 2/FS/t 1; 1295/12; 11/2/15; O16
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 141 of 187 PAGEID #: 379

ATTACHMENT A
Assessment for Patients Infected with HCV
for Initial and Periodic Evaluations

initigi Evatuation:

e Complete Medical History:
= Risk Factor analysis
« Length of infection history
« Medication history with attention to previous antiviral therapy
* OTC, supplements, and herbal remedies
* History of substance abuse and alcoho! consumption
* Past immunizations
" History of infection with Hepatitis A or B

e Physical Assessment:
« Height, weight, BMI, & Vital signs
* HEENT & Neck- attention to JVD, sclera, and thyroid
* Cardiac exam
« Lung auscultation
Skin examination
Abdominal exam for organomegaly, ascites, and venous engorgement
Neurological exam for encephalopathy

e initial Disanestic Testis:
Confirmation of HCV antibody positive
Plasma HCV RNA (viral load)
Complete blood count,
Hepatic Profile (AST, ALT, Alk phosphatase, bilirubin)
Chem 7 (electrolytes, glucose, creatinine, calculated ' GFR)
APRI calculated

« [(AST/upper limits normal AST x 100) /platelet count x103Au/1,000}
Hepatitis A & B antibody panels
APRI ratio
TSH
PT/AINR
bHCG (females)
HgbAIC (diabetics)

a a = a a a a

oso 8 £ B&B &

© "nitlel Referrets: |
« Mental Health Referral (if patient being considered for interferon containing
regimen)
" Substance abuse counseling

e Initial Prevention Strategies:
= HAV and HBV vaccination (depending on serology results)
* Pneumococcal vaccination (once lifetime)
« Influenza vaccination
* Non selective beta-blocker for patients with varices or portal hyperiension
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 142 of 187 PAGEID #: 380

Pericdic Evaluation:

« Interval History:

- = @ @ » @ @

Presence or absence of symptoms

Any complications or new complaints

General well being

Adherence to medical treatment plan

Side effects from medications or adverse reactions
Dietary adherence

Exercise

Tobacco use

¢ Physical Assessment:

a
a
a
a
f
a

Height, weight, BMI, & Vital signs

HEENT & Neck- attention to VD, sclera, and thyroid

Cardiac exam

Lung auscultation

Skin examination

Abdominal exam for organomegaly, ascites, and venous engorgement
Neurological exam for encephalopathy

e Consideration for Antiviral Therapy:

w

Inclusion criteria met

No exclusion criteria

Adequate sentence length remaining

Consent signed (Hepatitis C Informed Consent and Treatment Contract, DRC
5385)

Consent signed

APRI ratio result indicates fibrosis 1.5 or greater

Absence of substance abuse/use/possession or unregulated tattooing within last 2

years,

® Periodic Diagnostic Tests:

ALT/AST every 3 months (every 3-6 months if in stable condition)

APRI ratio annually

Genotype — prior to treatment with antiviral therapy (not repeated)
Urine toxicology / ETOH as warranted

Liver biopsy (prior to treatment)

« Feriedie Referrels:

Gastroenterologist / Hepatologist for treatment
Optometry for Dilated Retinal Exam, before treatment if pre-existing
ophthalmological disease if using interferon-based regimen

e« Pertodic Prevention Strategies:

f

HAV and HBV vaccination (depending on serology results)
Pneumococcal vaccination (once lifetime)
Influenza vaccination annually

TB skin testing annually
Non selective beta-blocker for patients with varices or portal hypertension
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 143 of 187 PAGEID #: 381

Ohio eqavement of Rehabilitation and Correction
Office ef Correctional Health Care

Protocel: Liver Disease Chronic Care Clinic
Number: A-6

Policy Reference: 68-MED-01, Medical Services
68-MED-19, Chronic Disease Management

Responsibility: Physicians Advanced Level Providers
Health Care Administrators Nurses

ZL | Director: institution Chief Medical Officer:
LX L412 —

“Andrew Eddy. M.D.

 

Signature Date: February 28, 2013
Effective Date: March 4, 2013
1. Purpose:

The purposes of this protocol are to:

e Accurately diagnose the underlying cause of the inmate’s liver disease in
order to plan for appropriate monitoring of these inmates and to provide for
appropriate treatment;

e Provide patient education to promote a better understanding of the cause,
symptoms and treatment. Additionally, those inmates diagnosed with viral

liver infections must be counseled about the potential of transmission to
others,

« Reinforce the importance of compliance with the therapeutic regimen.
ib. Exceptions:
None
Ui. = - Definitions:

Chronic Liver Disease: Ongoing inflammatory pracess of the fiver that does not
resolve within 30 days.

Disease Control: The point to which the patient’s disease symptoms, complications
and progression are managed.

Liver Disease Chronic Care Clinic Page | of 7
Original issue date: 3/8/02
Rev. date: 4/30/07; 3/4/13 Exhibit M
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 144 of 187 PAGEID #: 382

¢ Good Control: The degree to which disease parameters are correlated with
reduced morbidity and mortality,

@ Fair Control: The degree to which disease parameters are correlated with
increased probability of morbidity and mortality.

* Poor Control: The degree to which disease parameters are correlated with
significantly increased morbidity and mortality.

Disease Status: the level at which management of the patient's disease symptoms
and disease progression exists.

* Improved Status: indicated when the patient's symptoms and/or baseline
laboratory readings, if applicable, have improved since the previously
recorded visit.

« Unchanged Status: indicated when the patient’s symptoms and/or baseline
laboratory readings. if applicable, remain unchanged since the previously
recorded visit.

e® Worsened Status: indicated when the patient’s symptoms and/or baseline
laboratory readings, if:applicable, have worsened since the previously
recorded visit.

ly. Directive:
A. Enrollment in Liver Disease Chronic Care Clinic

1. All inmates who are received at a DRC Reception Center or a parent
institution with a diagnosis of a chronic liver disease, or who are
subsequently diagnosed with a chronic liver disease as defined by this
protocol, shalt be referred to the physician or advance healthcare provider for
enroliment in Liver Disease Chronic Care Clinic (CCC). Such conditions
may include, but are not limited to:
a. Cirrhosis,
b. Hepatocellular cancer,
c. Wilson’s disease,
d. Fatty liver syndrome,

e. Chronic Hepatitis B,

f. Chronic Hepatitis C

Liver Disease Chronic Care Clinic Page 2 of 7
Original Issue Date: 3/8/02
Rev.Date: 4/30/07; 3/4/14
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 145 of 187 PAGEID #: 383

I

. See the attached Evaluation of the Patient with Cirrhosis form (Appendix A)

for information pertaining to the above conditions.

. Physicians and Advanced Level Providers (ALP) who diagnose a patient

with a chronic liver disease must wnte a Doctor's Order (DMHO0020) to
enroll the patient in Liver Disease CCC.

. Initial Comprehensive Assessment ~ {o be completed within 30 days of clinic

enrollment: at the time of the first chronic care visit, a focused physical exam
targeted to ihe requirements of the specific chronic disease or diseases shall
be conducted using the Chronic Care Clinic Baseline Medical Data form
(DRCS430) and the Chronic Care Clinic Flow Sheet (DRC5422).

a. Medical History ~history must address the following criteria with regard
to chronic liver disease:

i. Risk factor analysis;
it. Known length of disease condition or infection;

ili.Medication history, with particular attention to prescribed Hepatitis C
treatment;

iv. Use of over-the-counter medications, supplements and herbal remedies;
v. Past immunizations:

vi. Known history of infection with Hepatitis A, Hepatitis B or Hepatitis C.

b. Physical Assessment

i. Vitaj signs including temperature, pulse, respiration and blood pressure
ineasurements;

u. Height and weight;

iti, Head and neck - foul breath, jugular venous distention;
iv.Cardiac examination ~ dysrhythmias, congestive heart faiiure;

v. Lung auscultation;

vi. Skin examination - dehydration, jaundice, spider angiomas. rash;

vii. Abdominal examination ascites, enlarged liver; and

Liver Disease Chronic Care Clinic Page 3 of 7
Original Issue Date: 3/8/02
Rev. Date: 4/30/07, 34/13
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 146 of 187 PAGEID #: 384

voi. Neurological examination — altered mental status

c. Diagnostic Testing may include:

i. ALT/AST levels,

i. Hepatitis antibody tests,

1, Electrolytes,

iv. CBC,

v. PT/INR fevels,

vi. FBS,

vii. Serum albumin levels,

vill. Viral RNA levels. if applicable, and

ix. Serum ammonia level, if clinically warranted,

x. Liver ultrasound if cirrhosis present/suspected.

B. Prevention and Wellness

1. Lach patient enrofled in Liver Disease Chronic Care Clinic must be offered
the following immunizations:

a. Influenza vaccination annually

b. Hepatitis A vaccination series(if not immune); and

c. Hepatitis B vaccination series (if not immune),

d. Pneumococcal (once per lifetime)

e. Patients with cirrhosis should be evaluated for portal hypertension, and

if detected, be treated with non-selective beta blockers to prevent gastric
varices and variceal bleeding.

2. The ALP will enter the patient's diagnosis on the Inmate Problem List
(DRC5374) and shall initiate a liver disease chronic care clinic treatment
plan.

Liver Disease Chronic Care Clinic Page 4 of 7

Original Issue Date: 3/8/02
Rev. Date: 4/30/07; 3/4/13
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 147 of 187 PAGEID #: 385

C. Treatment Strategies

1. The patient shall be counseled regarding chronic liver disease, the potential
for complications or disease progression if untreated, and lifestyle factors
that may affect overall health,

2. If medications are indicated, the appropriate drugs shall be selected from the
ODRC Formulary and ordered for an initial period not to exceed 110 days.

a, When the patient ts being treuted for liver disease with any medication,
health care staff must counsel the patient about such medication and any
potential side effects.

b. All medication and other health education given to a patient shall be
documented in the medical record.

D. Periodic Evaluations

!. The frequency of subsequent clinic visits shall be determined by the
clinician using the following guidelines:

a. Good control/Improved Disease Status ~ generally 6 -12 months, no
more than every 12 months;

b. Fair control/Unchanged Disease Status generally 3- 6 months, but no
less than every 6 months;

¢. Poor control/Worsened Disease Status - patients shall be seen as
necessary, but at least every month unti! control improves.

tN

The clinician may elect to refer CCC patients to a nurse for an interim visit
between regular chronic care visits for additional medication adherence
monitoring, counseling, patient education, or lab work monitoring.

3, All periodic evaluations shall contain the following elements:

a. Interval History ~ this must include inquiry about the presence or
absence of symptoms since the previous visit with particular attention to
liver disease symptoms including nausea and vomiting, abdorninal pain,
fatigue; adherence to the medical treatment plan; dietary adherence (if
applicable), exercise; smoking and ary other information pertinent to the
patient's llness.

b. Objective data including vital signs and weight, liver and abdominal
assessment, jugular venous pressure and skin assessment for jaundice,
spider angiomas and other dermatologic signs of liver disease
progression.

Liver Disease Chronic Care Clinic Page 5 of 7
Original Issue Date: 3/8/02
Rey_Date: 4/30/07; 3/4/13
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 148 of 187 PAGEID #: 386

c. Assessment — clinician shall document, at a minimum, the degree of
control and the status of each patient.

d. Completion of the Chronic Care Clinic Follow-up form (DRC5452).

4. Periodic diagnostic studies will be ordered in advance of subsequent clinic
visits and may include, if clinically indicated:

a. ALT/AST,

b. Serum albumin levels,

c. PT/INR,

d. WBC; Hgb/Het, /platelets

e. Liver ultrasound for patients with confirmed diagnosis of cirrhosis every
6 -12 months.

E. Patient Refusal to Participate

1. Inmate patients may choose to refuse any and all Liver Disease CCC care
and treatment. Patients who refuse to participate in Liver Disease CCC
treatment regimens should be offered a follow-up visit at least every 6
months.

a. The patient shal} be advised of treatment options, the risks and benefits
of therapy and the health consequences of refusing treatment.

b, If the patient continues to refuse medical treatment recommendations or
medications, a Release of Responsibility form (DRC5025) or a Refusal
of Medication form (DRC5027) shall be completed and the refusal and
counseling shall be documented in the Interdisciplinary Progress Notes
(DMH0008).

Attachments

Appendix A Evaluation of the Patient with Cirrhosis

DRC 5025 —_ Release of Responsibility

DRC 5027 ~=—- Refusal of Medication

DRC 5422 = Chronic Care Clinic Flow Sheet

DRC 5430 Chronic Disease Clinic Baseline Medical Data
DRC 5452 Chronic Care Clinic Follow-up

DRC 5374 — Inmate Problem List

DMH 0008  Interdisciplinary Progress Notes

DMH 0020 Doctor's Order

Liver Disease Chronic Care Clinic Page 6 of 7
Original issue Date: 3/8/02
Rev.Date: 4/30/07; 3/4/15
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 149 of 187 PAGEID #: 387

Appendix A
Evaluation of the Patient with Cirrhosis

Re

 

 

I Fe IA RS CAE SIE SLE TI ANE el —

Disease Tests and findings

Alcoholic liver disease History of alcohol abuse

 

AST/ALT >2 with both being less than 500 IU/mL if alcoholic hepatitis is
present

Chronic hepatitis ¢ ELISA assay for anti-HCV

PCR for HCV RNA If confirmatory test is necessary
Primary biliary cirrhosis | Antimitochondrial antibodies as an isolated finding
Primary sclerosing Strong association with inflammatory bowel disease
chofangitis

Contrastcholangiography to establish the diagnasis

Antinucledr and antismoothmuscle antibodies and ANCA; these are not
diagnostic

Autoimmune hepatitis Hypergammaglobulinemia

Antinuclear and antismmooth muscle antibodies and ANCA in type i; antl-LKM-1

in type 2

Chronic hepatitis 8 HBsAg and HBeAg and, in some cases, HBV DNA by hybridization or DONA
assay

Hereditary Family history of cirrhosis

hemochromatosis

Transferrin saturation and plasma ferritin should be performed but may be
@levated by liver disease itself

Diagnosis established by liver biopsy and calculation of hepatic iron index or
by genetic testing

Wilson disease Family or personal history of cirrhosis at a young age
Serumceruloplasmin reduced in 95 percent of patients

Liver biopsy showsincreased copper content which may also be seen in
cholestatic liver diseases

Alpha- i-antitrypsin Family or personal history of cirrhosis at a young age
deficiency
Serum AAT; phenotyping if low or borderline values

Nonalcoholic fatty ver | History of diabetes mellitus or mataholic syndrome

 

 

 

 

disease a
Diagnosis maybe suspected by abnormal liver biechemicai tests and hepatic
imagingshowing fatty infiltration and is canfirmed by fiver biopsy

SO" UpTott ade. ne. Swdechisegseved i Subs srpphiors ang Lice cAgroomedt ¢ Figeaa 212+ O21.17

dd fe: Ohio Dept Of Rehan - John Gardner: Supe £ oy Nod fo 204Gb ua 2 AeD9Re te -SOT047 12704742, 14- 7 BIO 7445)
 

(J GILEAD

HEP C HOPE, GILEAD and the GILEAD loga are trademarks of Gilead Sciences, Inc.,
or its related companies. ©2016 Gilead Sciences, Inc. All rights reserved, UNBC2958 06/16

a a nda

°

rr ee ee ee ee ee |

ee ee ee ee ee ee Pe

ee ee |

KNOW THE

FACTS

AN EDUCATIONAL SERIES BROUGHT TO YOU BY GILEAD SCIENCES

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 151 of 187 PAGEID #: 389

KNOW THE
FACTS ABOUT HEP C

2h

i
*

l’s important to know the facts about hepatitis ©
(Hep C). Hep C is a serious infection of the liver that
is spread through the blood of an infected person.
If left untreated, it can cause liver damage or liver cancer.
It’s important to know that Flep C can be cured. Cure
means the virus is net detected in the blood when

measured 34months after treatment is completed.

 

 

 

 

 

FIBROSIS
Scarring in the liver. As [1ep C progresses, scar
tissue can replace healthy liver tissue. The liver may

then stop working as well as it should.

LIVER
Your body's second-largest organ, It weigns about 3
pounds. It is located under your rib cage on your

right side.

 

844-4HEPCHOPE
HEPCHOPE.COM

 
 

YOUR LIVER DOES MANY THINGS FOR YOU

                        

CLEANS YOUR BLOOD

PROCESSES SUBSTANCES THAT MAY BE
DAMAGING, LIKE ALCOHOL AND DRUGS

TURNS FOOD INTO SUBSTANCES YOUR BODY
NEEDS, LIKE PROTEINS AND NUTRIENTS

STORES VITAMINS AND NUTRIENTS AND
RELEASES THEM WHEN YOUR BODY NEEDS THEM

HELPS PREVENT BLOOD CLOTTING

DIGESTS FATS

Hep C causes damage that makes it harder and harder
for your liver to do its work. Inflammation increases.
Scar tissues builds up. Finally, blood flow to the organ
may be blocked. This damage occurs in stages. >

 

 

THE STAGES OF LIVER DISEASE

aad
ad

ad

HEALTHY LIVER
HELPS DIGEST FOOD. BREAKS

DOWN HARMFUL DRUGS AND
TOXINS.

FIBROTIC LIVER
INFLAMMATION FROM HEP C

LEADS TO FIBROSIS (SCAR TISSUE)
IN THE LIVER,

CIRRHOTIC LIVER

AS SCARRING GETS WORSE, IT
BLOCKS BLOOD FLOW IN THE
LIVER. THIS IS CALLED CIRRHOSIS.

 

  

 

 

 

844-4HEPCHOPE 8
HEPCHOPE.COM
O

3 Page:

AdOHDdFHt-Prs

 

 

 

 

 

‘dS VWV ONIAd JUV SYSAIT
YISaHL LYVHL SYVMV LON FeV OD d4daH
DINOYHD HLIM ATdOdd JO %SZ Ol dN

“SWOLUIWAS
ON SAVH 3D ddH HLM aldOad ANVW
IVHLYIYWAWSY OL INVLYOdWI S-L!

 

 

 

 

Japiaoid aupouyeay arid

UTA yje1 Shop o4 Buily Jsy 3yy =p day o7 pasodxs

Waaq aAey Agu) ned yuluy Jo day sAey no 4|

NOILVSYAANOD V LYvVLs

IXAN
Od OLIVHM
THE SYMPTOMS OF
| HEPC

Hep Cisa silent disease. People can live with it for
years without symptoms, and most people don’t even
know they have it. Still, the virus is slowly damaging
their livers.

SYMPTOMS OF ACUTE HEP C MAY INCLUDE:

Fatigue
Stomach pain

Nausea/vomiting

SYMPTOMS OF CHRONIC HEP C MAY INCLUDE:

Loss of appetite

Dark urine

Joint pain

Yellowing of the skin or eyes

Gray-colored bowel movements

Here are sore questions you might ask to get the

conversation started:
AM | AT RISK FOR HEP C?
HOW MIGHT HEP C AFFECT MY HEALTH?
HOW DO | KNOW IF MY LIVER IS DAMAGED?
fi WHAT SORT OF TESTS DO | NEED?
Mm IF | HAVE HEP C, CAN! BE CURED?

Cure means the virus ts not detected in the blood when

measured 3 months after treatment is completed.

 

TALK TO YOUR HEALTHCARE
PROVIDER.

 

 

 

10

 
 

‘SISOWIID PUR SSEWLP JAAl| JUoAaud
diay ueo 7 day Jo quawyeas pue sisouseip Aj 1273

'sque|dsue] JaAlj 10f UOSead BUO Jaquinu ayy ose Sl 4
‘SP BU} Ul J99UBd JAI] JO asned FuIpea] ays! 7 doy
‘Asadoid golsy op ©} Jaa] ayy Joy yNOyyIp Ht BUIyPUL
‘ULOJ 07 ONSSI] 129s Bulsned Jal] aly] adewep Uvd Y
‘LUND JAC) ‘|]@MS OF JAW BUY s@sned y Apog suosued e
Ul SUIPLUSI SIA BY] UOYM SuNod0 PUP aBuUH FUG] C-57Se|

"4 da} { IOI" ‘SSESSIP SNOWas PB Sl 7) dat SIUOIU")

NOILDAINI D ddH DINOYHD

 

‘S8IPOG OUT Ul SUIBWUA J] “SNA AUT HO ud
oy} ajqe Jou oe Aay | “QILOIYS SBWIOdaq UOL4QoJUl

aynce ayy 7) daLy YM poyoayul ajdoad 1sour Uy

‘SMA BY] JO PL! 498 of [qe

aie Ady) ‘uoroayul 7 dap.y agnor ayy yo Is OF
ayqe si Apog ayy ‘ajdoad Jo %YGZ-GL Ajaqeuuixoidde uy
‘YOMI@JUL [RHA W4a]-1U0US B 1) dat] aynok dojoaap

||IM Aaya ‘> day UTM pa]aajul si uosuad R UBUAA

NOILDA4NI 9 ddH ALNDV

 

LL

“peaysy | pareryjjeun ave pue suoeziveszo Ajsed-p.iyy Juapuadapul ave sequnoseu OS8y| ,

UNyAounpaquaried aay sstigeday jrod-opo
suodaypdjay
aod en'styjeday

BO'A]ODOAPCADY

Bseuy aa! SOUS INO Ia qusius OS|E NO)

"wiessoid BY} 103

no sa3sidai djay ue oy adopjpodayyp-ppe ie
Joyeonpz 7) dapy 2 0} >]23 40 wo2odoysadapy ysIA
>) day.y adeuew diay 04 yioddns jeuosiad pu
sdiq ‘saounosay ssa jo WesBoud adoj4 > daj4 ay

“OUIUO B/Ge|IPAe Sl UOrpeutlopul
40 40} e pue > day (nege MOLD OF} OJOW Sl BBY |

SaDyuNOS3a
3 da4
 

 

1

HEP CISAVIRUS THAT INFECTS THE LIVER.

NO

844-4HEPCHOPE

THE ONLY WAY TO GET HEP CIS IF THE HEPCHOPE.COM

BLOOD OF AN iNFECTED PERSON GETS
INTO YOUR BLOODSTREAM,

 

Tet I2/lilo rage. 100 Of lo, PAGEID #. O94

3

S|

IN THE UNITED STATES, HEP CIS THE MOST
COMMON VIRUS SPREAD BY BLOOD-TO-
BLOOD CONTACT.

 

 

 

 

 

 

844-4HEPCHOPE
HEPCHOPE.COM
suua| 2 day

Sa01JNOSay 7) mlz {

JXON] OC] OL JEU AA
JBAl"| INO) Puy ) day

7

-) day 40 suuoqdwAS

6D deH 5] EU

El

LL

 

Case: 2.18-cV-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 157 of 187 PAGEID #: 395

 

> d3dH LNOGV AYOW NV]

‘sisoysuia dojanap > aay DUeIYD YIM aldoad jo QZ
07 dry ‘pinoys 1 se durjsom doys 03 sani znoA asnes
UPD SISOUIT) Yan! a4} JO PULIEDS Jo sisouqy aeAag

SISOHUYUID

‘SHOWED JAA SNGUAS OC] PEA
ue 7 dapy 2uOUYy> "uONDayuI aynoe ayy Jaqye Apog

aud UI suIeuuad smu 7% dapy aut 5 day SWasYD uy]

NOILD34NI 5 daH DINOYHD

SMJIA BU) 02 BINSCdxa JO SUJUOW g
JSIL, Bu] IY SuNd30 Ajensn | “eLN} TOY e sise

y day aqynoy “uosejul 3 Gey 4o agejys S44 OY)
NOILDSANI 3D d3H ALNDV

 
ee e@ @ e ee @ e@

 

 

@ GILEAD

HEP © HOPE, GILEAD and the GILEAD toge are trademarks of Gilead Sciences, lnc.,
or its related companies. ©2016 Gilead Sciences, Inc. All rights reserved. UNBC2957 O6/16

AN EDUCATIONAL SERIES BROUGHT TO YOU BY GILEAD SCIENCES. --
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 159 of 187 PAGEID #: 397+

         

WOD'dadOHDd35H
AdOHDd4AHP- PB

 

 

Burddosp acy yim

peo] |eaIA SU} “BUDIOM $I JUaWIeS3 INGA UBUAA “PeO|
JRUIA IRA INO PULL OF Pood ANOA say APL Japiaodd
aipauyeau ined ©» Ga. lop Watyeasy BULINC
‘Dogg INA UL SMA 2 day ayz fo TUNE ayy
GVO1TVUIA

“O'F) BUY] LI J99UPD IAAI] JO

sasneo Buiped| 847 Jo auO si 7) deLy 2uOIYD YeoUeD
JeAl palfPo ol W UPA aly UI Sle YS asouRy Lic] AA

SAI] BLY UI Sao AUYeEAayUN fo Yimos Sulpeaids au |
YADNVD YSANI

‘apis 3YSI

ANOA Uo aBeo qu INOA JapUN Paydo| SI 4] ‘spunod ¢
qnoge sysiam 4] ‘UeBIO JsadJe|-puosas sApog JNO}
Yy3AN

 

re

WOD'ddOHDd4dH
AdOHIdAHP-VPs

 

 

‘paqajdusoo si
JUSW788I7 Jaye SUJUOLU & Painsesw LAYM poo|g

BU] Ul payoejep JOU Ss? SNA ayy SUeaW aJNZ

‘paysay Jad OF JapIAod BIBOUYYEOY nod 4S\y ‘paano
aq ued + dap a) dat GARY OP nod 4) Puy “SIUIA
") day AW} SARL nod fi WtpuEd O21 48987 POE|G
ads B51 SAY] JI ||\y (ps3sea 1953—CO6L pue SYél
UaaM4aq U1Og ajdoad--ssawioog kaeg SPUSUULUOD2I

(CD) [04107 aseasic] 104 ssaquas By? ING YOM
poojg aulznos yo z4ed se 104 paysez you SI +) day

“jueqodul si > daf4j Joy paysey Buigjead AYM $.12u |
JE0ULD JAA! O] ped] UBAS UD I pue ‘edeWep JaAj
sasneo 7 day ‘pajyeasjun 44a] 4! ‘“asewep Suiop
JOU $Ji URAL 7.USBOP YeYI INE} “I! MOLY ZUOP pue
aseasip ayy aaey ajdoed Aueyy ‘suoydwAs jnouqim
‘sapedap Uana ‘siedA JO} UI YIIM BAI! UCD NOA JEAlT| BUI

$1982 JEU] Sseasip snoias b SI( 7) da}4) 5 siqqedaly

Sxhioit ©

 

 

S

A

   

INVLYOdWI SI ONILSa2

|
=

13

HEPC
TERMS

ACUTE HEP C INFECTION
The first stage of Hep C infection. Acute Hep C
lasts a short time. It usually occurs within the first

6 months of exposure to the virus.

ANTIBODY

A chemical released into the bloodstream when you
get an infection. The antibody remains in your
bloodstream even after the infection goes away.

CHRONIC HEP C INFECTION
The Hep C virus that remains in the body after the

acute infection, and can jead to serious liver damage.

HEPATITIS
An inflammation (swelling) of the liver. Hep Cis one

of the causes of hepatitis.

INFLAMMATION

A swelling of part of the body when it is fighting an
infection or healing from an injury. Hep C can cause
inflammation of the liver. Inflammation of the liver

can result in scarring of the liver.

LEARN MORE ABOUT HEP C

it

13

AND HEP C TESTING

 

What Is Hep C?

Why Do Baby Boomers Need To Get Tested?
How Do You Get Hep C?

How To Get Tested

Hep C Resources

Hep C Terms
WOD'AdOHId4H
AdOHDdAHP- PVs

 

 

“LOVINOD GOO ld-OlOO18
AG GVaddS SNUIA NOWWO2 LSOW
SHI S12 ddH ‘SAWS GaLINN 3HL NI

€

WYVAMISIJOO 1d HNOA OLNI SILAS
NOS&sd GALDSANINV AO COOTd
AHL At SID ddH LID OL AVM AINO AHL

 

WOD'sdOHDd3H
ERO) ober [ah cea 4: c

‘SALT aL
SLOIANI LVM) SAAMTA V SED ddH

 

 

 

 
 

 

The only way to get Hep C is to come in contact with

blood from an infected person or contaminated blood,

You may be at higher risk if any of the below apply to you:

ACCIDENTAL
NEEDLE STICK

a

BEING BORNTOA
MOTHER WITH HEP C

 

 

BLOOD TRANSFUSIONS
OR RECEIVED BLOOD
PRODUCTS BEFORE 1992

60

DIALYSIS FOR
KIDNEY DISEASE

  
 

G2
HIV

|
CERTAIN RECREATIONAL
DRUGS

‘~

ORGAN TRANSPLANTS

@

VIETNAM-ERA
VETERAN

»

TATTOOS OR BODY
PIERCINGS WITH
UNSTERILIZED TOOLS

 

__@&__
yw

There are other ways you can get infected.

Sametimes a small ammount of infected

blood that you cannot see exists on

personal items. Sharing items like razors,

toothbrushes, or unsterilized manicure

and pedicure tools could spread Hep C

a

Unprotected sex with an infected person Is

another way to get Hep C.

 

 

 

 

IF YOU FEEL YOU MAY HAVE BEEN

EXPOSED TO HEP C, TALK TO YOUR

HEALTHCARE PROVIDER AND ASK
TO BE TESTED.

 

 

844-4HEPCHOPE
HEPCHOPE.COM

 

 

a
Q Ad OHDdHP-¥HB

 

7) daj4 21U01Y9 Jo aauasasd ayy WUUOS

. U22 158] YNY-ADH 8y] Se UMOUY O5|2 Jsal peo}

JRJIA BU | “POO|Y INOA ULSMUIA JO JUNOULL BY] JO} YOO] O}

s| days }xau uj “ys Apognue @AIUSOR B BABY NOA J}

11 MOUY 7. UOP JSOW puke 7 “3H sey sasuoog Ageg O¢ Ul | LSAL GVOTIVHIA FHL

c

ii nt Bi a

ie

 

“y daly o1uoiyo aaey nod

ueew sAemje jou saop 3sa3 Apoqique aaitisod e ‘os
"MOUS 10U Abu saipogrue Jol 18a] aug ‘pasodxa
siawuoog Aqeg ae > da}-{ Ym °S’7) 847 ul ajdoad yo 4G uaag Ajjuacad ysn[aaey nod 4 ‘oS ‘poolq inoA ui dr
MOUS 03 S8IPOGIJUS JOL S¥BOM CO] $2 Suol se axe} UeD 4
‘Agme USI) P3}DaIaP Sq JOUULD saipogijue yey) sony

   

“SSIDOg ur asour 104 SOO] 1s97 SIU]

‘poole InoA ui aq sABM\e |jLAA SMIA aud 104 SeIPOCMUe

y day SAB 01 Ajayl BIOL XG B12 SIBIONG Aqeg\ ayy 7) dai 0} pasodxa usaq aAey noA BDU
1iS41 AGOGILNV JHL

hae

SYSWOOE AVE YO SLOVA D d3H l

2 day. 204 34883 poojg ajduiis OM] aue alaly |

daisai la’
Ol MOF

 
YD BOOMERS

WHY DO BABY B
| NEED TO GET TESTED?

“Baby Boomers’—people born between 1945 and 1965

~are at an increased risk for Hep Cc.

            

recommends that every Baby Boomer be tested.

Why are Baby Boomers at greater risk? No one is 100%
sure why Baby Boomers are at a higher risk. The Hep C
virus was discovered in 1989 and is spread by blood-to-
blood contact. In fact, donated blood was not screened
for Hep C until 1992. It’s likely that most Baby Boomers
were infected before that time and may only be showing
symptoms now.

IF YOU ARE A BABY BOOMER, ASK YOUR
HEALTHCARE PROVIDER TO TEST YOU FOR HEPC.

Hep C testing is not a routine part of blood work.

 

ASK YOUR HEALTHCARE PROVIDER
TO BE TESTED FOR HEPC.

 

 

 

 

844-4HEPCHOPE
HEPCHOPE.COM
"d4LSAl LAD OL LNVLYOdWI S.tl
“AWIL UAAO YSAIT YNOA SAOWWVC INV
SNOINAS Jd NVD D9 d3H ASNVOAG

‘squejdsues AGAl| 104 WOSPS.! GUO Jequinu ay OS|e 34} SF
au] UI] JARURS IA] 10 e5NeD Guiped| ald al 7) daly ILOIUTY

*aSeasip SHOLIGS @ Si » dow aUOdUy")

 

‘aseasip Buiyse|-Suo|
2s! 7 dapy 21U0du2) "2D dap] Mud OF Peat ||IM

> dap aynoe—Y¥GQ-G/ jNoqu--ajdoad asoyy JO SOU 104

‘UOMIEJUF [PIA WIay-qous 2 ‘> day

aynse dojaaap JIM aluas 67) COLy UTM pay ful SI Wosiad
BUSY AA “SNOUas sou aut jo 9U0 $1) CAL] J pur

‘c] (9 ‘g Sv csesniia sijqeday yo sadAq aay aie esau |

‘pINOYs JI SE jjaM SE YOM JOU SBOP
Jaay nod ‘siigeday aaey nod UA AA UBAI BUI JO GUNES

IO UOMEUIWE LU! IOJ WW] [PoIbS WwW eu Sit oil |v HL,

"SILILVdAH JO SAdAL TV4SAgS Fav AXNAHL

 

“panes UWA paletyysua aus oup suse. die Aqued. paid wepusdepl cum satan
Pos! F i eet | f pul

WY AoyNpaqualed/Aou/siqeday/aod apo
Buodaypdiay

aos ensiqizeday

BIO'AILOOAPEADY

,2S3U} ayI] SAIS JNO DOYS quai OS|B NOK,

‘wielded ay} 404

nod saysisos djay ues oym adopj>dopp-pyg 3
40zeonpy 7) doy & 03 423 40 Wos'adopjodary ysIA,
‘> day aseuew diay 03 quocdns jpuosiad pue
sdiq ‘sedunosal SIaYO WieIBoid edo}.4 7 dapy ayy

“OUUO BIGeIEAE 3! WORPUIOIU

4 Jo} P pure “5 da. {NOQE MOUY OF B1OUL $1 AIBY |

%

SUNOS

LL BBS
TGs

oOo
GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 166 of 187 PAGEID #: 404

01565-

-CV-

Case: 2:18

 

 

® @ G@ @ 6 8 @ @ @ @ —
e ® @¢ e® @® 0 @® @ @ @ &
o © @ 68 ® @ # 6© @ @6

 

 

 

(J GILEAD

HEP C HOPE, GILEAD and the GILEAD logo are trademarks of Gilead Sciences, Inc.,
or its related companies, ©2016 Gilead Sciences, Inc. Alll rights reserved, UNBC2959 O6/16

o® ® 6

e
L
Ld
®
e
°
°
°

UNDERSTANDING -
NOIR

DIAGNOSIS

AN EDUCATIONAL SERIES BROUGHT TO YOU BY GILEAD SCIENCES),

 
 

 

Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 167 of 187 PAGEID #: 405

 

Pee ee ee

AdOHDdaHF-F re

 

 

 

S

4

i
ols

ON

 

WOD'adOHDddH
AdOHDdAHP-VV8

 

 

‘PaeMJO, BUIAOUL Japiaold
aueouqyeey. UNOA YIM YJOM OF MOY PUP SiSOLSBIP

inod purysiapun nod djay tim aunyooig siy |

“S'f) ays Ul ajdoad UII G'E INEge
spay >) dap | sauaye you aunok “(5 day) > siedoy
(Suryse]-dugj) 2WuUoAYys YIM pasoufelp usaq aa.nok 4

Rxnibit ©

SISONDVIC O dar
iC VISUIANN

>
O
si
Oe
Zh
O*
Ze

 

 
 

NOTES

 

D

: LEARN MORE ABOUT HEP C
i: 3 What To Expect Following Your Diagnosis
5 Measuring Liver Damage

a 7 Managing Your Hep C

- 9 Preventing The Spread Of Hep C

: 11 What To Do Next

c 13. Hep C Resources

15, Hep C Terms

= 17 Notes

 
 

xo

Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 169 of 187 PAGEID #: 407

3d OHDdFHP-P HB

 

‘BUIYJOM SI JuaWIPaLY INCA JOM MOY aas 0}
peo [PsA INOA ysaq Aew Japiaoid aseayyeay unod

USUAL SULING 188] POO! a|Cuuys e UM paunseauu

SI 1| poolq uNOA ui snulA 7) daty ayy do JuNOWe ay)
QVOTTIVHYIA

) daj4 Bulpnjoul ‘s.1019ey Jo saquunu
2 Aq pasne> ag UBD 3) JAAl| BU) JO UOMeLUWE JU! UY

SILILVdAH

saipogiiue angy jim nod > clap
LHIM PEI S310) Usa soho aAcL ric d} SNA = dey

aN) QO} Bee |Bjed § Sot og (ites 204 “ao 4] EL seq Peo sd

LSAl (ADH-ILNV) ADOSILNV ADH

 

| AdOHDdAHP- PES

 

 

 

NGA JO4 Tel! SIEUP 4vetLiPsy Sy day
io ada} QUEL eua) sya Ine fe SUOISIap
SLIME Ul Jape ares 4

csoqennpy oy day e yim mpeg 63
adopjadapyp- -pPe [e240 wiosadopiad: Bhd
JiBIA Faayenpads 5 days p dulpuu 1a

yO | BO} AGA J ft4 AR DUO

AUEDUIPeU UNO AsisoUrnBID UnOA Buia |o-

SISONDVIG

ONIMOTIOS LD4dKd OL L

 

 
 

 

CHRONIC HEP C INFECTION

In cnronic Hep C, the Hep C virus remains in the
s bocy after the acute infection. Chronic Hep C can
lead to serious liver damage.

IMPORTANT TESTS TO DIAGNOSE YOUR HEPC

Y You've probably taken a blood test called an antibody

test. lt would have shown if you've ever been exposed

ab to the Hep C virus.

FS CIRRHOSIS

go Severe scarring of the liver. Cirrhosis can cause your

liver to stop working as well as it should, & You may also be given a test that measures the

| amount of Hep C virus in your blood—your viral load.
oD CURE This test confirms that you have chronic Hep C.
a Cure means the virus is not detected in the blood
A. 3 months after treatment is completed.
LB z There is another test that reveals your genotype
a FIBROSIS (the type of Hep C you have). Most people in the
Q Scarring in the liver. As Hep C progresses, scar U.S. have genotype 7. Other genotypes that have
v tissue can replace healthy liver tissue. The liver may been identified include 2, 3,4, 5, and 6.
© then stop working as well as it should.
* GENOTYPE

The Hep C virus has at least six different types called
“genotypes.” Genotype | is the most common in the US.

 

 
Wiese lelsprel=

Ei LO) 5 Ol~ Ia beet Ae

 

 

4 ‘adeuuep 4JSAl| BjBARS SUBOLU ve ‘adeuep OU SUPOLU C4
‘odewep JBAl] JO JUNOLUE ay sjuasaidal +

ud?

, ey saaye
JEQUUNU By] ‘BULUPOS JO ‘SISOIGL JOJ SDUBJS JUeYD OUR

Ub 4 au "agewep JBAl] 4O sageys [24BAaS ae aJay

Asdaig saarq
Prana
punoseiyc

EASTSRERE

31831 pooly

‘SPNIOU! $4SA] SISOUGi4 “SUOISIOSp IUEUIeA.N ayew
JapiAoid aseouyeay INOA diay [pM $1saq SISOIGLE InoA
JO SYNS9s BY | “841098 sISO4ql] JNOA SU|LUayOp UBS JeYI
s]se] qusiayfip Aue ale a1ay | WRAY inod ui anssiy

ARDS 4O AuUNnCWeR oun noA 51,94 gudeos SESOIQI4,, Ano).

‘DIP ADUO 7 Se [aM se SuP.IOM doys O12 JaAl] BY 9sNeD
Aew 11 ‘suuoqdiuds Aue asne2 Jou Apt SISOIGI{ SHUAA
SISOGLY Pal}e2 SI SIU] ‘anssiq sary] Ayayeay Bulse;da:

‘din pjing uea anssij Jeas ‘sassassoid 7 dayy sv

JOSVWYO USAT
SNIASVSW

 
mm

PC
SOURCES

me

AJ
Ti

There is more to know about Hep C, and a lot of
information is available online.

The Hep C Hope program offers resources, tips
anc personal support to help manage Hep C.
Visit HepcHope.com or talk to a Hep C Educator
at 844-4HepcHope who can help register you
for the program.

You also might check out sites like these”:

hcvadvocate.org
hepatitis.va.gov
“| help4nep.org
“| cde.gow/hepatitis/hew/patienteduhcv.htm

Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 172 of 187 PAGEID #: 410

wy

 

 

* These resource: are independent third-party organizations and are unaffiliated with Gilead.

 

THE STAGES OF LIVER DISEASE

STAGE 0 (FO)
RP THE LIVER IS HEALTHY

ad STAGE 1 (F1)
LIVER DAMAGE HAS BEGUN WITH

SOME SLIGHT SCARRING.

STAGE 2 (F2)
| al FIBROSIS BEGINS TO OCCUR.
SCAR TISSUE STARTS TO FORM.

STAGE 3 (F3)
MORE DAMAGE, BLOOD FLOW IN
THE LIVER HAS BEEN AFFECTED.

CIRRHOSIS HAS OCCURRED. THERE IS
SO MUCH SCAR TISSUE THAT THE LIVER
IS NOT ABLE TO WORK AS IT SHOULD.

a STAGE 4 (F4)

 

 

 

 

844-4HEPCHOPE
HEPCHOPE.COM

 
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 173 of 187 PAGEID #: 411

™

AdOHIdaHP-PrS

 

 

 

'S9D1OYD POOs |e aue ~) day.

. “1 ~— “ ~ é t a
iM BUIAl| adoad jayJO pue ‘spUald ‘SJaqusau Aue 4

‘QUnd B spuePmMo] YJed UNA UO NA quoddns ©} vjdoad

40 qAOMIOU Q SUIPIING uidaq OF Sul pood B OS] St Sif |

“MYOMLAN LYOddNS V AINA

 

Mu

ALPDINHLA YO dove enoa

FOHOOTY JO ASN GNCA

WALSAS INOWWIYNOA 3O HLIVar SHL
JIVWas YO JIVW dev NOA ASHI FHM

Q3LD35NI FH4M NOA NAHM JOV ENOA

rapnyaur sassoidoid 5 dap MoU Jaye JeY} $1079} SWUIOG

‘sdryoau seindau
yas pur sapinod a1esuyeayY INGA YUM JOBIUO2 @sO[ UL
| Aquasauio BUCAIBAa

sqoaHe i “sniq ‘ajqeyoipaidun aq UeD SNUIA 7) day Ou |

daay 02 Jueqlodun os S11 AUM SJ2U

adi @MOA
ONIOVNVW

a
 

                                    

WHAT TO DO
NEXT

                   

You may be able to help slow down the progression of
liver damage. Healthy lifestyle changes may include:
KEEP IN TOUCH WITH YOUR HEALTHCARE PROVIDER.

Your healthcare provider and your healthcare team can help ls) STOP DRINKING ALCOHOL

you stay healthy as you consider treatment. Have regular Alcohol can speed up liver damage.

checkups with them. Talk with them about your test results,
your disease, and any changes in your health. Also talk with

your healthcare provider about next steps.

LOSE WEIGHT
iF you are overweight, losing a few pounds may

 

decrease your risk of liver damage. (Fat around your

You might ask your healthcare provider: liver can decrease how well your liver works.)
CAN MY HEP C BE CURED? & QUIT SMOKING
Smoking increases the risk of liver disease.

SHOULD | START TREATMENT FOR MY HEP C?

WHAT CAN | DO TO GET READY FOR TREATMENT? ma GEESE HEALY FEDS

Fresh vegetables, fruit, whole grains, and |ean protein
BY HOW LONG CAN TREATMENT TAKE? give the liver the nutrients it needs.

IS THERE A WAY TO CHECK ON HOW MY HEP CIS

STAY ACTIVE
PROGRESSING? ws Walk or do some physicai activity every day to

maintain your overall healtn. (Talk to your heaithcare

Cure means the virus is not detected in the blood when provider before starting any new physical activity.)

measured 3 months after treatment is completed.

 

844-4HEPCHOPE
HEPCHOPE.COM

 
a ad OHDdaHb-F 8

 

“LUO POO|d LALLA SaePLINS Aue Joe fUSsip

 

pue ured Aljnjeseo NOA ains ByeU OG “syaem EO} dN

104 SIPLINS # UO SALA Ins WES SP IIA ~) day ayy "poee|gq

b INIGASILS Vaca inok 03 59430 asodxa }.uop “4nd e 388 nok uayAA |
i Ss z
ANING YO ‘GOO ‘STISNILA ONILWT ONIEVHS ‘Ajaxajduioo jéay Aays jqun sana 4900s
i — i ‘ I
ONIRDNOD AO ONIZAINS ‘SLUSTI |BUOSIad UO SISIXE
=—_SrF

83s jouUeD NOA JeYY POO| paqdajul JO JUNOUIP |jeLUs eI
SANVH ONIC1TOH ¥O SCINWH OSNIIAVHS BP SSLUIJAWOS “S[OO] aINDIUBW ISO JO ‘suaddijo jeu ft

} *SIOZE J “S@USTiquyjooy Bali Stud! jeuosiad aieys LUO

ONISSIA ONY ONID DAH

‘SQNaIWA ONV ATIWVd YNOA OL D dah i
ONIOVSdS GIOAY OL Sd31S FIMWIS ASAHL SAVE

 

 

 

Fue

“WEdTISPOO!G SUOSJad JayJOUR O1U! sjad uosied

 

payoajul UP Jo poojq ayy HI peaids aq Ajulo ued 7 day

'JdVS Juv SAILIAILDV ASAHL AO TIV
“joequoo jenseo Aq praids Jou si ~) daly

 

9 d3H JO GvaudSs FHL |
ONIUNaAAddd §

Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 175 of 187 PAGEID #: 413
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 176 of 187 PAGEID #: 414 2
o 6@e8 @e8e80e@8e0808f06€«mRC<‘<C HUMCM SUC UCU OUCUCOUCCU

e 3 8 eo oo 6 @® @® os 6© 6 86 ® o ie)

avaD
oS
&
@
@
e
@
@
9
@
®
9
6
GS
8
®&

 

"uy ‘saousing peayicy Jo sxsewope.i aie of) QWAIID AY} BUF CWIIID 'SdOQH DdaH

OZ l6cDdNnN ‘poealasa sqyBu Ih “F¥| ‘sa2UaI3¢ peaicy D0za “saiuedwo3 pere|e4 sy 40

e@ @ @ ®ee8e8 88 @ @ 8
o 8 ®@ ee eo @ @e 6©@ @ 86 @ ®@
® ® 6 °©° 02 8? @® @® @ @ 8 @

 

 

 

 

A
F

CAP As oe oe

i
io =
m7
1]
&
rf
=
pa
3
a
E
LE
rs
A
=
Lt
w
o
So
o
=
|
bs a
if
ar
o
a
o
=
a
=
eet
=i
im
i
ah!
= un
a.
ele
pee
a]
im
on.

2
x
>
Ts
is
Bs
a
a8

=U

 
WOS>2dOHDd3H
FdOHIdaHP-PPs

 

8

LO
a
Tt
tt
Q
LU
O
<<
oO
Mw
co
a
a
oO
Mw
MN
a
w
Do
Oo
ou
co
a
—.
a
a
a
N
a
Oo
2
iL
co
tt
oO
oO
Q
Q
ou
WW
WY
O
2
LO
©
LO
a
9°
>
2°
co
N
aw
Yn
oO
O

 

 

WO sdOHDd3aH ea
IdOHDdSHP-PPs

DT alt

 

 

 

~wooadotjadapy ye UoRUOpuE a0
JO} 19351924 10) adopsdapip-ppe ye Joyeanpy 5 day
B yes—qsyemeds ~) daly uncd yim Uo!esaAUo2 e JOL
Suiedaid diay peau io —id8dxe 0] JeYM INoge suosand
aaey nod ff) “jualuyPa! uigag Nod aloyaq sdais 1xau JINOA

ued fon qayeroads; y day JNOA UYIM 310M O14 que Wodul SI

Q

‘paqeldwo S| Wawa] uNoA Jaqe

RRL oOLe

SUIUOL & POOIG INOA UI pS JDaJaP JOU SI SMA“) CAL] BUI

4}
“4

Ji PAIN? PAJApISUOS ie NOJ “@pesep snotaesd ayy ul UeYy

oy a 30 paund nue payee Waaq aAey ajdoad afow eu
aeUsISe $j! ‘suead Ma ased ayy Uy ayojeq UPLI suaWIsa i

JUDUNPS] Je]JOYS PUL Y OS UBYQ 4eqQee4d Sazez and-UyIM

sUoIIdO JUSWUALSJ4 7) daL o] pa] ancy seouRApe SY!WUaIDS

jUaDe } >) da}. Eat} OF BWI dayjeq Pe Usaq JBABU $ BtOu |

; SION os
V7

NOTES

LEARN MORE ABOUT HEP C

11

13

15

 

Treatment Advances
Preparing For Treatment
What To Do Next

After Treatment

Hep C Resources

Itep C Terms

Notes
WOO" ad OHOddH WOD'adOHId3H E
AdOHDdSHP-P Ps { AdOHDdSHP-PVPrS &

 

 

 

 

‘paqajduoo Si UaUWIJea1] aTYe syWUOW ©

PasNseaus UBM POO! 24} Ul pejaqJep OU $1 SNIA
@U} SUBBLU BUN) “Adesauy [eso ysnf ym Ayjnyssazons
paqeasy aq ues > dapy yim ajdoad aszotu ‘Aepoy

a ee

‘Apog a4} Ul

BuiAydiyjnu wolf y daay oysnuia ayy JSUIEDE 410M
JOY] SAUIDIPSW [BJO Ble SG (SWVC) S[edadue
BuUIJOe-jOOAIP Pa]/2d SSuIDIPSU jO VOMIPPE ayy YA
LOZ souls perosduy Aueayiudis aaey series sind
pue aaqoaya Ajysiy aue suodo iuawess sAepol

‘sLONoalUl UOLay1eIU! JO SJoeLYa

SpIG YSIeL] YY TNOUIIM sUOI]dO JUAUIRSd] JaLOUS

G] pa} Bey S@DURAPE OLITUAIIG “JUSWIeS1] > dap4 ui
ssaidoid jeaud Waa Sey S49UI Aepor UN [GG| wos

ol
Bh
a
5
QO
LW
©
<<
a
i
co
ae
—
oO
oO
i
—
a
= ©)
| ©
pj Ou
tc
a
—
a
=
_——
AN
od
Oo
o
Yi
oO
oO
oO
a
Q
,O
Ws
wn
OO
0
0
yo
om)
44
19
7 >
°
=| 00
aN
n
12
=O

 
NOTES

4

Te

THERE HAS NEVER BEEN A
BETTER TIME TO BE TREATED
FOR HEP C, BECAUSE IT CAN

BE CURED. TALK TO YOUR HEP C
SPECIALIST ABOUT A TREATMENT
PLAN TODAY.

 

 

 

 
‘payajdwos S| JUAUIJESI LOT! SUYJUOL © DauNseetuU

WAM DOO! SU] Ll PSJoa]ap JOU SI SMIIA BZ SURBLU B2NTy

edund Wil dT MOND | OG MOH

edNIDIGAW AW 159) Od MOK

2S. D35d44 JOIS ANV 39 SuaHl TIM

2LNAWIVAYL LYVls | GINOHS NAHM

éSNOWdO INAWIV Sd AW dav DVM

a hOre Me [LO] 5 pel. | a

=Flej)-mPheleh saad: cG4AYUND 3G D dd AW NVO

EdJAVH | OC JOVWVG YSAN HOW MOF

:UIM Pe4s qysiw nod awios aie asap}

"uaWyealy Japisuo5 nod se ysieioadg
*) day unod JO} suoiisanb aaey ||IM nod Ajayi $,1| SPaBmMsIog
duiaow uejd anod ynoge ysiersads > dary anod 03 yje]

LAN
Od OLIVHM

 

 
ge: 182 of 187 PAGEID #: 420

Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Pa

1]

There is more to know about Hep C, and a lot of

information is available online.

The Hep C Hope program offers resources, tios
and personal support to help manage Hep C.
Visit HepcHope.com or talk to a Hep C Educator
at 844-4HepcHope who can help register you
for the program.

You also might check out sites like these*:

hevadvocate.org
hepatitis.va.gov
~ help4nep.org
= cac.gov/hepatitis/hev/patienteduhcv.htm

* These resoures are independent third-party orgarizations and are unaffilated vaith Gilead,

People who follow their treatment plan have a better
chance of being cured. It’s also important to keep all
your appointments with your Hep C Specialist. And

don’t ever be afraid to ask questions.

You can also learn more about Hep C at HepcHope.com

or talk toa Hep C Educator at 844-4tiepcHope.

844-4HEPCHOPE

 

 
seen SSE «© WOD'AOHcH (apa BIBRR Sree meas ee ge ae oe eee

3d OHDd3HP-7 HB 6

=

 

abe

‘paino Aeys nod djay ues asay3 e%1] suoisi9ap aAqsagiy JEWS

 

 

 

 

 

i

N

t

+

O

im

©

<<

10.
py CO

sc
40 NOSH3d d315D3g4N!i NV HLIM |

: m3 X4aS GALDILOYdNN JAVH LON 04
ac as

1a
—2 € ‘pOo|q aAld 0} ajqe aq JOU [JIM NEA
" s31ag4an ‘soipoqqur aul JO asnedaq ‘Ing “> dayy aaey nod
= JYVHS YO SONAG LOAFNI LON OG URBLY JO SBOP }j FRULIOU S! SeIpoqiue BUIAEL
ea — “SnA BY} Pey 890 NOA yey] MOYS saIpogique
= Z asa | “poojq sNOA ul seIpOquue 7) dap aq yim
i adauy ‘paina aworeq NOA 4 pus 7) dap InoA
2 SAHSNYHPGHLOOL ¥O SHOZVS JAN .
0 esyeyeapy qeamenade —~ de
a. SWALI IVNOSUdd JYVHS LON OG 1281] 0] aproap ysypinadg 7) dayy unod pue nod 4
JO L - d3uND J4V ONV LNASWLV3aaL HONOYHL
a O95 NOA 4I MON) O1 G33N NOA LVHM
iW Jj

y S

 

 

SONI BSaYy} MO|fOF “siya

pioae djay oy “Wueasspoo|4 INOA OU Sed POo|G psqoaul

18-cv-0

sid dat] uy payoajul- a yas uea nod Apa Ajuo ay |
& d3uND ONIAVLS

INSWLVaaL
dAlav

 

ase
 

 

 

 

 

 

 

 

 

nemTagey Podgevn301565-GCS-FPP-Pac#v6ceHed: 12/11/18 Pagara840fal8/PAGEID #: 422
ID#: A?83016 Name:MANN, JEFFREY

Form:Appeal Subject:Health Care Description: Health Care
Urgent:No Time left:n/a Siatus:Closed

Original Form

5/24/2018 8:25:73 Ald : (a283016} wrote

On 5/21/18 | saw Murse Practitioner Beltz and a nurse at the GCI Medical Dept. for a chronic care Hep. C Clinic. | was
treated for Hep C, unsuccessfully in 2007 and have been waiting for further treatment ever since: | was told by Ms Beltz
that my APRI was .36, and must be at least 1.5 for me to be eligible for treatment. | asked if that number represented the
later. stage of the disease and was told it does. | stated that it was my understanding that the new drugs are more
successful because of earlier diagnosis and earlier treatment, and'| was told thats true. So | asked why they would wait
untit my disease progresses to the later stages. when that would reduce my chances of successful treatment. | was tald,
"Because of the cost of the drugs!". | believe Ms. Beltz, Dr. Douglas, Mr. Hannah the Medical Admin. at GCI, Dr. Eddy
and the rest of the doctors on the Collegiate review committee, and all the CDRC medical staff responsible for the
medical care | recieve, as well as the policies that influence that care, are Deliberately Indifferent to my medical needs
and suffering. Furthermore, | believe it is a violation of my constitutional rights to cause cruel and unusual punishment
through the denial of medical care for financial reasons.

To resolve this:

Provide treatment for my Hep C.

Communications

5/25/2018 2:17:15 PM : (Lorie Hanke} wrote

Mr. Mann,

1 reviewed your file. It is documented by the advanced licensed provider that there are no signs of advancing disease,
and that you will continued to be monitored. There are very specific guidelines and policies regarding the treatment of
Hepatitis C. The medical team will review this as needed, and follow the appropriate guidelines. Thanks.

5/25/2018 3:38:45 PM : (a283016} wrote

Everything previously. stated.in the ICR is incorporated herein. Please provide the name cf the staff person that
answered the ICR. The answer to the ICR is unacceptable. | have the disease and there is treatment. This is a life
threatening disease. It is not acceptable to wait until the disease threatens my life because it is in the late stages before
giving me treatment, just because of the cost of the drugs. | recieved treatment in 2007 that was unsuccessful. Am |
supposed to befieve that | did not need treatment then? That you gave me treatment "Just because"? | do not believe |
did not need treatment then.Nor do | believe that 10 years later | do not need treatment for a progressive disease.if you
wait until | have an APRI of 1.5 it will significantly reduce my chances of successful treatment.

To resolve this please provide me treatment for my Hep c.

5/29/2018 9:11:57 AM : (Lloyd Brownlee) wrote

Mr. Mann states in his complaint that on 5-21-18 he seen the Nurse Practitioner, Mr. Mann goes on to state that he was
treated for Hepatitis C in 2007 unsuccessfully and that in APRI was at .36 and should be at least 1.5. Mr. Mann also
States that he was told by the Nurse Practitioner that this represented the later stages of hepatitis C . Mr. Mann also
States that he was told by the Nurse Practitioner that the delay in treatment was due to the cost of the drugs.

To investigate this complaint | have interviewed Mrs. Hanko, reviewed medical file, reviewed policy 68-MED-01 and
policy 68-MED-04 and protocol C-5.

After reviewing the above mentioned information, medical staff at central office are in charge of reviewing all inmates with
hepatitis C and evaluation them under the guidelines of protocol C-5 and decide if each individual meets the criteria to
receive medication for hepatitis C. this protocol/procedure was set in place this year (2018).

Your Grievance is denied. This ends Ref # GCI- 0518000476.

5/29/2018 8:02:52 PM : (a283016) wrote
Everything previusly stated in the ICR and grievance is incorporated herein by reference. The grievance answer does not
answer my complaint.

7/17/2018 10:42:11 AM: (karen stanforth) wrote

Affirmed.

A review of your medical record and treatment plan indicates you have been educated on the current course of action for
your condition. Please continue to maintain close.contact with your medical providers so they can monitor for any
changes in your current health status. The medical staff have.followed the appropriate guidelines set forth in 68-MED-01,
‘68-MED-14, and-Medical Protocol C-5. There will be no further action concerning this appeal at this time.

Karen Stanforth, Assistant Chief Inspector, Medical

Exhibit R
 

 

 

 

 

 

 

 

nei aSe@v2ol8e0¥s01565-GCS-ERDUROG. 46.6 Billed: 12/11/18 Pageud8S ofl8/uRAGEID #: 423
ID#: A215337 Name:BRAGG JOHN

Form:Appeal Subject:Health Care Description: Health Care
Urgent:No Time leftn/a Status:Closed

Original Form

* 6/1/2018 9:15.47 AM : (A215337) wrote

This grievance is against Dr. Douglas, Ms. Beits, the nursing staff, & Health Care Administrator Hannah at GCI, along
with all those that participate in providing my health care as well as Doctor Eddy, and the Collegiate review Committee
and all those who creafeé ODRC Health Car Policies.

‘in 2007; | recieved. treatment for my Hepatitis C, the. treatment was unsuccessful. Ever since then | have been waiting -
for further treatment to no avail. | have been informed by.the-nurse practioner that basically, | am not recieving treatment.
due to the cost. | have been on chronic care since 2007.

“tT have requested treatment for over 11 years and feel that the replies and excuses | have been told are an act of
deliberate indifference to my medical needs. It is cruel and unusual punishment to deny me medical care because of the
east. | know that my disease is getting progressively worse. Hepatitis C is a life threatening disease and most successful -. -
treatment.happens in the early stages. WHY are you waiting ic treat me until the disease progresses to the late stages?
fen running out of time... PLEASE provide treatment fur my disease.

Communications

6/7/2078 8:39:28 AM : (David Hannah) wrote

Hep C treatment is no long a cost issue. DRC will treat if you APRI score is high enough. This is the standard used by
outside hospitals to see if someone qualifies for treatment. It has to be greater than 1.5 and yours is 0.5. You will
continue to be followed up and lab work done as ordered.

6/11/2018 7:51:19 PM : (A275337) wrote

Everything previously stated is incorporated herein.

The standard of treatment is 0.5 everywhere but here. Once my APRI reaches 1.5 | will be in the later stages of the
disease and treatment will be much less effective. You are condeming me to a reduced chance of success and

-- unnecessary suffering. | believe you are being deliberately: indifferent to-my.medical needs. Please give me treatment for --
my Hep. C.

6/13/2018 8:25:52 AM : (Lloyd Brownlee) wrote

Mr. Bragg states in his complaint that he received treatment for hepititis C and the treatment was unsuccessfull, Mr.
Bragg goes on to state that he has been on chronic care since 2007 and has made request for treatment but has yet to
receive proper treatment.

To investigate this complaint | have interviewed Mr. Hannah, reviewed Mr. Bragg's medical files, reviewed policies
68-MED-01 and protocol C5.

After reviewing the above mentioned information | have found the following: you were diagnosed with hepatitis C, The
DR&C has a protocol (Medical protocol! C5) In place for said treatment. Your APR! score currently is 0.5, in order to
receive treatment your APRI score must be at least 1.5. you will still receive evaluations and lab work as ordered by the
Medical department.

Your Grievance is denied. This ends Ref # GC1-0618000005.

6/18/2018 7:51:31 PM : (A215337) wrote

Everything previously stated is incorperated herein. [In 2007 | received treatment that was unsuccessful. | needed
treatment in 2007 and the disease has not gone away so | still need treatment. An APRI of 1:5 condemns me to wait for
treatment until the disease is in its late stages and will not be successful. Please provide treatment for my Hep C, there is
no reason to deny me treatment other than the cost of the drug. Please provide a list of names of the people who set the
‘APRI levei at 1.5. If | met the criteria for treatment in 2007, what makes it different regarding my needing treatment now?

7/47/2018 12:37:42 PM : (karen stanforth) wrote

Affirmed.

A review of your medical record and treatment plan indicates you have been educated on the current course of action for
your condition. Please continue to maintain close contact with your medicai providers so they can monitor for any
changes in your current health status. The medical staff have followed the appropriate guidelines set forth in 68-MED-01,
68-MED-14 and Medical Protocol C-5, "Hepatitis C Treatment Guidelines". There will be no further action concerning this
appeal at this time.

Karen Stantorth, Assistant Chief Inspector, Medical

Exhibit S
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 186 of 187 PAGEID #: 424

 

 

 

 

 

 

 

 

 

Page: 1
Ref# GCIO718000355 Housing:B60310T [Date Created:07/19/2018
ID#: A655764 Name:PASTRANO,ERIC
Form:Appeal subject:Health Care Description:Health Care
Urgent:No Time lett:n/a Status:Closed
Original Form

7/19/2078 9:40:25 AM : { A655761 ) wrote

This ICR is against Dr. Douglas, Mr. Hannah, the HCA, and all the other doctors and nurses as yet unnamed at GCI
involved in my medical care, Dr. Eddy and the collegial review committee members and all those involved in creating and
implementing the policies over my health care. Over 6 and a half years ago | was incarcerate in Ohio and | began
requesting treatment for my Hepatitis C. Until recently | was on chronic care and had a doctor visit every 6 months. Now
| have been informed | will be only be seen once a year. This is a progressive disease, it's not getting betteron its own, its
getting worse as time goes by. There are several successful treatments available now. { am requesting treatment for my
Hepatitis C. | am being denied medical care that | need. The individuals named above and the policies they created and
impose are deliberately indifferent to my medical needs and are causing me cruel and unusual punishment.

Communications / Case Actions
7/19/2018 9:40:25 AM : ( A655761 } wrote
Form has been submitted

7/23/2018 17:04:49 AM : ( Lorie Hanko ) wrote

Mr. Pastrano,

1 reviewed your records. There are no signs of advanced disease noted. It is important that you follow the
recommendations made by our medical team. There are specific guidelines for Hepatitis C treatment. You can refer to
protocol A-6 for these quidelines.

7/23/2018 11:04:56 AM : ( Lorie Hanko ) wrote
Closed inmate form

7/26/2018 11:52:49 AM : ( A655761 } wrote
Escalated to Grievance

7/26/2018 11:52:49 AM : ( A655767 ) wrote

Everything previously stated is incorporated herein by reference. The answer from Ms. Hanko exemplifies the problem.
The DRC policy requires me to be the "ADVANCED" stage of the disease. Obviously if lm not there yet, but they are
monitoring me, | will be there eventually. They are avoiding treatment because of cost. Also, by withholding treatment
until | am in the "ADVANCED" stage, they virtually guarantee the treatment will be unsuccessful because all the drugs
recommend treatment in the early stages. None of their “medical team" have ever given me any recommendations for
anything. Ms. Hanko's answer is designed to look good on paper but it is meaningless. | need treatment for my Hepatitis
C while it will be effective.

7/27/2018 9:44:20 AM : { Lloyd Brownlee ) wrote

Mr. Pastrano states in his complaint that in the 6 years he has been incarcerated in Ohio he has requested treatment for
his hepatitis C. Mr. Pastrano goes on to state that he was under the chronic care list and had a health visit every 6
months and that has now changed to only 1 time a year. Mr. Pastrano would like to have treatment and believes that the
above mentioned actions is cruel and unusual punishment.

To investigate this complaint | have reviewed medical files. policy 68-MED-19, protocol A 6 and interviewed Mrs. Hanko.
After reviewing the above mentioned information | have found that you are still being monitored for your hepatitis C and
you are still under chronic care. your numbers hepatitis are based on a system that faii under the guidelines of protocoi
A-6 which is monitored specifically by medical staff for infectious diseases alone. It should be noted that Dr. Douglas
states in medical notes that clinical status is stable with no signs of advancing disease, which is why you are now being
seen once a year for said disease.

Your Grievance is denied. This ends Ref # GCI-0718000355.

7/27/2018 9:44:28 AM : ( Lioyd Brownlee ) wrote
Closed inmate form - Dispasition: Denied

&/2/2018 12:48:23 PM : ( A655761 ) wrote
Escalated to Appeal

8/2/2078 12:48:23 PM : ( A655761 ) wrote
Everything previously stated is included herein by reference.

Exhibit T
Case: 2:18-cv-01565-GCS-EPD Doc #: 6 Filed: 12/11/18 Page: 187 of 187 PAGEID #: 425

Page: 2
[Ref# GCI07 18000355 |Housing:B60310T [Date Created:07/19/2018

 

 

[ have not had bloodwork tested in approximately 1 year. There is no way for Dr. Douglas to even know if my disease is
progressing, The Inst. Insp. is not qualified to make a medical evaluation of my condition. Because | have not seen the
doctor, nobody knows the state of my Hepatitis C. The policy quoted by the isnt. insp. requires me to be in the late
stages the cisease before | will recieve treatment, The treatment is more effective when given in the early stages of the
disease.Consequenily, the policy, and policy makers, Dr. Eddy and the rest of the collegiate review committee, are
substantially reducing my chances of successful treatment by delaying the care | need for financial reasons.

9/25/2018 12:07:37 PM : ( karen stanforth ) wrote

Affirmed.

A review of your medical file indicates you are still being monitored for your chronic disease and are being seen in CCC
based on your Jevel of control as stated in Medical Protocol A-6. Additionally,Dr. Douglas documented in your medical
record your clinical status is stable with no signs of advancing disease, which is why you are now being followed once a
year. There will be no further action concerning this disease at this time.

Karen Stanforth, Assistant Chief Inspector, Medical .

9/25/2018 12:08:16 PM : ( karen stanforth } wrote
Closed inmate form - Disposition: Affirmed with comments
